      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 1 of 282. PageID #: 277



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                MDL DOCKET NO. 1:17-md-02804-DAP
OPIATE LITIGATION
                                            HON. DAN A. POLSTER

THIS DOCUMENT RELATES TO:

COUNTY OF CASCADE, COUNTY OF
GALLATIN,
                                            Civil Action No. 1:18-op-45033
         Plaintiffs,

vs.
                                            SECOND AMENDED COMPLAINT AND
PURDUE PHARMA L.P.;                         JURY DEMAND
PURDUE PHARMA INC.;
THE PURDUE FREDERICK COMPANY;
CEPHALON, INC.;
JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.;
ENDO HEALTH SOLUTIONS INC.;
ENDO PHARMACEUTICALS, INC.;
ALLERGAN PLC f/k/a ACTAVIS PLC;
ALLERGAN FINANCE, LLC f/k/a
ACTAVIS, INC. f/k/a WATSON
PHARMACEUTICALS, INC.;
WATSON LABORATORIES, INC.;
ACTAVIS LLC;
ACTAVIS PHARMA, INC. f/k/a WATSON
PHARMA, INC.;
AMERISOURCEBERGEN
CORPORATION;
AMERISOURCEBERGEN DRUG
CORPORATION;
CARDINAL HEALTH, INC.;
CARDINAL HEALTH 110, LLC;
CVS HEALTH CORPORATION;
CVS INDIANA, L.L.C.;

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                              1
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 2 of 282. PageID #: 278



    CVS PHARMACY, INC.;
    MCKESSON CORPORATION; and
    DOES 1 – 100, INCLUSIVE,

           Defendants.

                        PLAINTIFFS’ SECOND AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME Plaintiffs, the Counties of Cascade, Montana, and Gallatin, Montana, by and

through the undersigned attorneys (hereinafter “Counties”), against Defendants Purdue Pharma

L.P., Purdue Pharma Inc., The Purdue Frederick Company, Cephalon, Inc., Johnson & Johnson,

Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals, Inc.,

Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., Endo Health

Solutions Inc., Endo Pharmaceuticals, Inc., Allergan PLC f/k/a Actavis PLC, Allergan Finance,

LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc., Watson Laboratories, Inc., Actavis

LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., AmerisourceBergen Corporation,

AmerisourceBergen Drug Corporation, Cardinal Health, Inc., Cardinal Health 110, LLC, CVS

Health Corporation, CVS Indiana, L.L.C., CVS Pharmacy, Inc., McKesson Corporation, and Does

1 – 100, alleges as follows:

                                         I.       INTRODUCTION

        1.       The United States is in the midst of an opioid epidemic caused by Defendants’

fraudulent marketing, sales, and distribution of prescription opioids (“opioids”) that has resulted

in addiction, criminal activity, and loss of life.1 Americans “consume 85% of all the opioids in the




1
 L. Manchikanti, Opioid Epidemic in the United States, Pain Physician, Jul. 2012, at 1,
www.painphysicianjournal.org, attached hereto as Exhibit A.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              2
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 3 of 282. PageID #: 279



world” and are “the most medicated country in the world . . . .”2 The opioid crisis has been

described as “the AIDS epidemic of our generation, but even worse.”3 On October 26, 2017,

President Donald Trump “declared a nationwide public health emergency to combat the opioid

crisis.”4

        2.       In 1997, each person in the United States, on average, consumed 96 mg morphine

equivalents. In 2010 that number increased to 710 mg per person.5 This amount has been estimated

as the equivalent to 7.1 kg of opioids per 10,000 people – or enough to supply each American with

5 mg of hydrocodone every 6 hours for 45 days.6

        3.       It’s no surprise that in 2016 alone, health care providers wrote more than 289

million prescriptions for opioids, enough for every adult in the United States to have more than

one bottle of pills.7 The prescription rate in Cascade County is substantially higher than the national

average.8

        4.       Unfortunately, using opioids too often leads to addiction and overdose from

opioids. It was estimated as early as 2001 that up to 40% of chronic pain patients were addicted to

opioid pain medication. 9 Almost 2 million Americans were addicted to opioids in 2014.10 To put

the opioid crisis in perspective, the statistics demonstrate:

                 ·   Roughly 21 to 29 percent of patients prescribed opioids for chronic pain misuse
                     them;

2
  David Wright, Christie on Opioids: “This is the AIDS Epidemic of Our Generation, but even Worse,” CNN, Oct.
27, 2017, available at http://www.cnn.com/2017/10/27/politics/chris-christie-opioid-commission-aids-
cnntv/index.html; Manchikanti, Ex. A, at 16 (“Gram for gram, people in the United States consume more narcotic
medication than any other nation worldwide.”).
3
  Wright, supra.
4
  Dan Merica, What Trump’s Opioid Announcement Means – and Doesn’t Mean, CNN, Oct. 26, 2017, available at
http://www.cnn.com/2017/10/26/politics/national-health-emergency-national-disaster/index.html.
5
  Manchikanti, Ex. A, at 14.
6
  Id.
7
  Prevalence of Opioid Misuse, BupPractice, Sept. 7, 2017, available at https://www.buppractice.com/node/15576.
8
  Center for Disease Control, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html.
9
  Prescription Drugs: Abuse and Addiction, National Institute of Drug Abuse (NIH Publication), Jul. 2001, at 13.
10
   National Survey on Drug Use and Health, Substance Abuse and Mental Health Services Administration, 2014.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                               3
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 4 of 282. PageID #: 280



                ·   Between 8 and 12 percent develop an opioid use disorder; and

                ·   About 80 percent of people who use heroin first misused prescription opioids.11

        5.      In 2014, more people died from drug overdoses than in any other year. Currently

more than 115 Americans die every day after overdosing on opioids.12

        6.      In fact, accidental drug overdose deaths, of which reportedly at least two-thirds are

opioid overdoses, are the leading cause of death for Americans under the age of 50. And these

accidental opioid drug overdose deaths exceed the number of deaths caused by cars or guns. A

report from the CDC found that from July 2016 to September 2017, emergency visits due to

suspected opioid overdoses continued to climb approximately 30% across the nation.13 The

increase was seen in adults of all age groups and in men and women in all geographic areas.14

        7.      The Counties are responsible for programs and services that require the Counties

to expend resources generated through state and federal aid, property taxes, fees and other

permissible revenue sources; and provide programs and services such as the Missouri River Drug

Task Force, the City-County Health Department, and Court Services, which become more

burdened every year due to the costs associated with providing the programs and services to deal

with the opioid abuse.

        8.      For example, in Gallatin County opioid abuse causes the following burdens:

                a. Gallatin County Court Services estimates that each year it expends more than

                $103,000.00 of County tax dollars due to opioid abuse (two re-entry beds, $48,000;




11
   Opioid Overdose Crisis, National Institute on Drug Abuse, Jan. 2018, available at
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis.
12
   Id.
13
   Jacqueline Howard, ER Visits for Opioid Overdose up 30%, CDC Study Finds, CNN, Mar. 6, 2018.
14
   Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               4
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 5 of 282. PageID #: 281



                 pretrial defendants, $14,000.00; drug testing, $10,000; treatment court, $21,666;

                 and misdemeanor supervision-post-sentencing costs, $10,000); and

                 b. Missouri River Drug Task Force reports that there were 53 calls for service

                 for opioid overdoses from September 2015 through September 2016, and 58

                 overdoses during that time period in 2017. Also, AMR reported these yearly

                 ambulance or fire emergency responses where Naloxone (a drug used to treat

                 opioid overdose) was administered: 2014, 14; 2015, 30; 2016, 36; 2017 (YTD);

                 and

                 c. The Montana State Forensic Science division reported that from January 1,

                 2014 through November 17, 2017, its toxicology and chemistry sections analyzed

                 specimens submitted by law enforcement agencies and found opiates in 1,643

                 cases.

        9.       The Counties’ ability to generate revenue through property taxes is limited by state

law. However, the Counties’ expenditures addressing, combating, and otherwise trying to deal

with opioid abuse are monies that cannot be used for other important programs and services that

the Counties provides to its citizens, residents and visitors.

        10.      Over the next decade, the average number of deaths due to opioids is expected to

be 500,000.15 Proof that the opioid epidemic is far from slowing is the latest statistic that

approximately 72,000 Americans died from drug overdoses last year in 2017.16 This increase is


15
   Max Blau, STAT forecast: Opioids Could Kill Nearly 500,000 American in the next Decade, STAT, June 27,
2017, available at https://www.statnews.com/2017/06/27/opioid-deaths-forecast/; see also Wes Rapaport,
Advocates for Painkiller Advocates Wants Society to Meet Them Halfway, Big Country, Feb. 18, 2018 (stating the
number of opioid overdose deaths is going to go up for at least several more years and explaining how Operation
Naloxone has administered more than $1 million of the powerful antidote).
16
   Margot Sanger-Katz, Bleak New Estimates in Drug Epidemic: A Record 72,000 Overdose Deaths in 2017, The
New York Times, Aug. 15, 2018, https://www.nytimes.com/2018/08/15/upshot/opioids-overdose-deaths-rising-
fentanyl.html (representing a 9.5 percent increase from 2016).

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                              5
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 6 of 282. PageID #: 282



due to a growing number of Americans using opioids and the opioids themselves are becoming

more deadly.17 The economic burden caused by opioid abuse in the United States is at least $78.5

billion,18 including lost productivity and increased social services, health insurance costs,

increased criminal justice presence and strain on judicial resources, and substance abuse treatment

and rehabilitation.19

        11.      This epidemic did not occur by chance. Defendants manufacture, market, distribute,

and sell prescription opioids including, but not limited to, brand-name drugs like OxyContin,

Opana, Percocet, Percodan, Duragesic, Ultram, Ultracet, and generics like oxycodone,

oxymorphone, hydromorphone, hydrocodone, fentanyl, and tramadol, which are powerful

narcotics.

        12.      Historically, opioids were considered too addictive and debilitating for treating non-

cancer chronic pain,20 such as back pain, migraines, and arthritis, and were used only to treat short-

term acute pain or for palliative or end-of-life care.

        13.      By the late 1990s or early 2000s, however, each Manufacturing Defendant began a

marketing scheme to persuade doctors and patients that opioids were not addictive and should be

used ubiquitously and perpetually to treat moderate, non-cancer chronic pain.21 Defendants’

efforts to “increase opioid use” and their campaign emphasizing “the alleged undertreatment of

pain continue to be significant factors of the [opioid] escalation.”22 Defendants reassured the


17
   Sanger-Katz, supra.
18
   CDC Foundation’s New Business Pulse Focuses on Opioid Overdose Epidemic, Centers for Disease Control and
Prevention, Mar. 15, 2017, available at https://www.cdc.gov/media/releases/2017/a0315-business-pulse-
opioids.html.
19
   Opioid Overdose Crisis, supra.
20
   “Chronic pain” means non-cancer pain lasting three months or longer.
21
   See e.g., Opioid Overdose Crisis, National Institute on Drug Abuse, Jan. 2018, available at
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis (explaining the greater rate of prescribing
opioids due to misinformation to physicians, which led to a diversion and misuse of opioids before anyone knew
opioids were highly addictive).
22
   Manchikanti, Ex. A, at 1.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                               6
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 7 of 282. PageID #: 283



medical community that opioids were not addictive and doctors prescribed them at a higher rate.23

Consequently, the National Institute of Drug Abuse attributes the opioid crises to Defendants’

successful marketing campaign.24 Each Manufacturing Defendant spent, and continues to spend

large sums of money to promote the benefits of opioids for non-cancer moderate pain while

trivializing or even denying their risks.

        14.     The Manufacturing Defendants’ promotional messages deviated substantially from

any approved labeling of the drugs and caused prescribing physicians and consuming patients to

underappreciate the health risks, and to overestimate the benefits of opioids.

        15.     Contrary to the language of their drugs’ labels, Defendants falsely and misleadingly,

in their marketing: (1) downplayed the serious risk of addiction; (2) promoted and exaggerated the

concept of “pseudoaddiction” thereby advocating that the signs of addiction should be treated with

more opioids; (3) exaggerated the effectiveness of screening tools in preventing addiction; (4)

claimed that opioid dependence and withdrawal are easily managed; (5) denied the risks of higher

opioid dosages; and (6) exaggerated the effectiveness of “abuse-deterrent” opioid formulations to

prevent abuse and addiction.

        16.     Manufacturing Defendants disseminated these falsehoods through ads, sales

representatives, and/or hand-picked physicians who supported Defendants’ message. Sales

representatives, working at Manufacturing Defendants’ behest, promoted highly addictive opioids

through souvenirs and toys including, but not limited to, opioid brand-bearing stuffed plush toys,

dolls, coffee cups, fanny packs, water bottles, notepads, pens, refrigerator magnets, clocks, letter

openers, rulers, daytime planners, bags, puzzles, posters, hand-held calculators, clipboards,


23
   CDC/NCHS, National Vital Statistics System, Mortality, CDC Wonder, Atlanta, Ga: US Department of Health
and Human Services, 2017, available at https://wonder.cdc.gov.
24
   See id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                         7
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 8 of 282. PageID #: 284



highlighters, flashlights, key chains, clothing, reflex mallets, and mock-ups of the United States

Constitution.

         17.      Defendants also used third parties they controlled by: (a) funding, assisting,

encouraging, and directing doctors, known as “key opinion leaders” (“KOLs”) and (b) funding,

assisting, directing, and encouraging seemingly neutral and credible professional societies and

patient advocacy groups (referred to hereinafter as “Front Groups”).

         18.      Manufacturing Defendants worked with KOLs and Front Groups to taint the

sources that doctors and patients relied on for ostensibly “neutral” guidance, such as treatment

guidelines, Continuing Medical Education (“CME”) programs, medical conferences and seminars,

and scientific articles. Through their individual and concerted efforts, Defendants convinced

doctors that instead of being addictive and unsafe for long-term use in most circumstances, opioids

were required in the compassionate treatment of chronic pain, which Defendants termed an

epidemic in America.

         19.      Manufacturing Defendants’ aggressive marketing of opioids for chronic pain is

“based on unsound science and blatant misinformation, and accompanied by the dangerous

assumptions that opioids are highly effective and safe, and devoid of adverse events when

prescribed by physicians.”25 Nevertheless, Defendants’ marketing was effective and, by 2011, there

were 136.7 million prescriptions for hydrocodone alone, with all opioids exceeding 238 million.26

Data demonstrates that “[o]ver 90% of patients received opioids for chronic pain management.”27

         20.      Essentially each Defendant ignored science and consumer health for profits.

Defendants’ efforts were so successful that opioids are now the most prescribed class of drugs


25
   Manchikanti, Ex. A, at 1-4.
26
   Id.
27
   Id. at 19.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             8
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 9 of 282. PageID #: 285



generating $11 billion in revenue for drug companies in 2014 alone. Sales for Purdue’s OxyContin

grew from $48 million in 1996 to $1.1 billion in 2000 after it successfully and aggressively

marketed and promoted its opioid.28 In fact, OxyContin was a “leading drug of abuse” by 2004

through its availability.29 Even after Purdue reached a $600 million federal settlement in 2007, the

settlement failed to impact what is a “$13-billion-a-year opioid industry.”30

        21.      The Distributor Defendants were not standing by idly while Marketing Defendants

were peddling their opioids to physicians and consumers. Cardinal, AmerisourceBergen, and

McKesson (“Distributor Defendants”) are three of the largest opioid distributors in the United

States. Distributor Defendants purchased opioids from Manufacturing Defendants herein and sold

them to pharmacies throughout the Counties. Distributor Defendants function as “trusted partners”

with Manufacturing Defendants in maximizing market share and success of pharmaceutical

products. AmerisourceBergen states on its website that it is “[a] trusted partner [to manufacturers]

in the commercialization process” and works with manufacturers “to optimize each stage—and

each decision—along the product lifecycle.”31 McKesson claims that it works in partnership with

manufacturers “to develop, market, and deliver pharmaceuticals to patients.”32 In fact, McKesson

claims that its “health care informatics expertise” allows it to provide manufacturers with

“painstaking market research” to help manufacturers develop and refine their “product launch and




28
   Art Van Zee, M.D., The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy,
99 Am. J. Public Health 221, Feb. 2009, at 1, attached hereto as Exhibit B.
29
   Zee, supra.
30
   Rebecca L. Haffajee, J.D., Ph.D., M.P.H. and Michelle M. Mello, J.D., Ph.D., Drug Companies’ Liability for the
Opioid Epidemic, N. Engl. J. Med., Dec. 14, 2017, at 2305.
31
   AmerisourceBergen, “Brand and Specialty Manufacturer Solutions,”
https://www.amerisourcebergen.com/abcnew/solutions-manufacturers/brand-and-specialty.
32
   McKesson, “Pharmaceutical Manufacturers: Better Partnerships, Better Heath,”
http://www.mckesson.com/pharmaceutical-manufacturers/.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                                9
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 10 of 282. PageID #: 286



market penetration strategy.”33 Cardinal Heath likewise advertises itself as a “consultative partner”

to pharmaceutical manufacturers.34

        22.      Distributor Defendants promote themselves as partners and resources for

pharmaceutical manufacturers in “pharmacovigilance,” representing that they can “detect, assess,

and monitor [ ] therapies throughout the patient journey.”35 Distributor Defendants like Cardinal

Health provide Risk Evaluation and Mitigation Strategy (REMS) programs that “design [ ] and

maintain [ ] registries of prescribers, pharmacies, distributors, and patients” and “assess [whether]

patients are receiving and understanding medication guides.”36 Cardinal Health even advertises

that it can help pharmaceutical manufacturers “ensure the highest level of patient touch by

providing high-quality clinical services during therapy.”37 These Risk Evaluation and Mitigation

Strategies require, among other things, that the Distributor Defendants provide through the chain

of distribution a plain-English medication guide delivered to each patient that describes the serious

risks of taking the prescription drug. This duty of the Distributor Defendants is not mitigated by

the prescribing doctor.

        23.      Distributor Defendants have acknowledged and undertaken a duty to prevent

prescription drug diversion and abuse based on their unique role in the opioid supply chain.38


33
   McKesson, “Health Care Informatics for Manufacturers,” http://www.mckesson.com/manufacturers/health-care-
informatics/.
34
   Cardinal Health, Pharmaceutical Manufacturer, http://www.cardinalhealth.com/en/services/manufacturer/pharma-
manufacturer.html.
35
   Cardinal Health, Pharmacovigilance and Medical Information,
http://www.cardinalhealth.com/en/services/manufacturer/pharma-manufacturer/cardinal-health-specialty-
solutions/patient-solutions/access-and-patient-support/access-and-adherence/pharmacovigilance.html.
36
   Cardinal Health, Risk Evaluation and Mitigation Strategy: Ensure the Specific Safety Needs of Your Therapy Are
Met, http://www.cardinalhealth.com/en/services/manufacturer/pharma-manufacturer/cardinal-health-specialty-
solutions/patient-solutions/access-and-patient-support/access-and-adherence/rems.html.
37
   Cardinal Health, Patient Centric Clinical Solutions,
http://www.cardinalhealth.com/en/services/manufacturer/pharma-manufacturer/cardinal-health-specialty-
solutions/patient-solutions/access-and-patient-support/access-and-adherence/clinical-services.html.
38
   Charles Ornstein, Drug Distributors Penalized for Turning Blind Eye in Opioid Epidemic, APR, Health News, Jan.
27, 2017; Letter from Pete Slone, Senior Vice President, Public Affairs, of McKesson, to The Honorable Chris Christie

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                              10
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 11 of 282. PageID #: 287



Distributor Defendants laud on their website their ability to detect and prevent prescription drug

diversion to improper purposes. AmerisourceBergen claims it uses “complex algorithms [that]

identify and stop orders that are deemed to be suspicious.”39 And Cardinal Health claims it uses a

“state-of-the-art, constantly adaptive system to combat opioid diversion.”40

        24.     Despite the alarming and suspicious rise in the number of opioids ordered by

retailers in the Counties and Distributor Defendants self-claimed duty to stop suspicious opioid

orders, Distributor Defendants simply continued to flood of opioids into the Counties. In

continuing to oversupply opioids in the Counties, Distributor Defendants put their partnership with

pharmaceutical manufacturers—to increase market penetration—above their obligations to secure

the opioid supply claim. Manufacturing Defendants and Distributor Defendants worked hand and

glove to glut the Counties with more opioids than could possibly be consumed for therapeutic

purposes, resulting in an opioid prescription rate in the Counties that remains well above the

already insupportable national rate. Each Defendant disregarded its legal duty to ensure that not

only that opioids were safe and effective, but that they were being prescribed for a valid medical

purpose.

        25.     Pharmacy Defendant CVS acted as both a distributor and pharmacy. CVS played a

dual role in creating this epidemic. Its operations distributed the opioids through its vast networks

to their pharmacies, or pharmacy mailing distribution centers, and then dispensed the drugs to its

customers either through delivery or over the pharmacy counter. CVS was well-positioned to see

how widespread the problem was and the inordinate amount of opioids flooding the Counties and


dated October 31, 2017; AmerisourceBergen Foundation, AmerisourceBergen Foundation Launches Municipal
Support Program to Help Combat Opioid Abuse, Dec. 14, 2017 press release; Cardinal Health, Cardinal Health’s
Commitment to Opioid Anti-Diversion, Education and Misuse Prevention, www.cardinalhealth.com; Cardinal Health,
No Demographic Group, supra..
39
   Ornstein, supra.
40
   Cardinal Health, Opioid Action Program: Reclaiming our Communities, www.cardinalhealth.com.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                       11
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 12 of 282. PageID #: 288



point of first injury. CVS also had a duty under state and federal law to report any suspected

diversions of opioids.

       26.     As a direct and foreseeable consequence of Defendants’ misrepresentations and

misleading marketing campaign to the Counties physicians and residents regarding the safety and

efficacy of using opioids for chronic non-cancer pain that resulted in an oversupply of opioids, the

Counties has spent and continues to spend large sums of money combatting the public health crisis.

       27.     The money the Counties have spent comes directly from its taxpayers. These

taxpayers include the Counties’ physicians, who passed on Defendants’ misleading safety and

efficacy information and prescribed more opioids to taxpaying residents in the Counties. These

taxpayers also included the Counties residents who either suffered the addictive effects of

consuming opioids or overdosed using Defendants’ opioids that had been over-prescribed and

over-supplied to the Counties as intended by Defendants herein. Thus, this group of the Counties’

residents have suffered not only injury to property, but also bodily injury, as a result of Defendants’

misconduct in the false promotion and/or over-supply of prescription opioids.

       28.     The Counties have spent and continue to spend large sums of money combatting

the opioid crisis created by Defendants’ negligent and fraudulent marketing campaign. Across the

country, including Montana, increased opioid prescribing has caused and continues to cause an

increase in overdoses and death. Defendants tracked the CDC data and knew that the more they

promoted opioid prescribing and distributed more opioids that non-therapeutic outcomes, such as

overdose, addiction, and criminality would occur. By 2010, enough opioids had been sold to

medicate every American adult with a typical dose of 5 mg of hydrocodone every 4 hours for 1




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                12
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 13 of 282. PageID #: 289



month.41 The increased use of opioids has contributed to the increased rate of overdose deaths and

nonmedical use with the varying rates of sales in each state impacting the outcomes in each state.42

“Given that 3% of physicians accounted for 62% of the [opioids] prescribed in one study, the

proliferation of high-volume prescribers can have a large impact on state use of [opioids] and

overdose death rates.”43 For example, in Cascade County, the prescription rate per 100 people in

2016 was 97.2, which means that almost every man, woman, and child in the County could have

had at least one bottle of opioids.44 In 2016, there were approximately 18 – 19.9 deaths per 100,000

people reported from drug overdoses.45 In Gallatin County, thousands of prescriptions were written

for opioids from 2012 – 2016,46 and in 2016, there were approximately 8 – 9.9 deaths per 100,000

people reported from drug overdoses.47 A substantial number of those overdose deaths were a

result, in whole or in part, of opioid ingestion. Defendants’ marketing misconduct, as well as

Defendants’ efforts to sell more prescription opioids than can be consumed therapeutically, were

natural and foreseeable causes of overdose deaths and injuries in the Counties.

        29.      But for Defendants’ deceptive marketing scheme that changed the way physicians

prescribe opioids, coupled with the systemic undermining of quotas and institutional controls as

well as the failure to report suspicious orders by both the Marketing and Distributor Defendants,

the number of opioids would not have tripled or quadrupled thereby directly giving rise to the

opioid epidemic – the costs of which have resulted in Plaintiffs’ alleged injuries.



41
   Center for Disease Control, Vital Signs: Overdoses of Prescription Opioid Pain Relievers – United States, 1999-
2008, Morbidity and Mortality Weekly Report (MMWR), Nov. 4, 2011.
42
   Id.
43
   Center for Disease Control, Vital Signs, supra.
44
   Center for Disease Control, available at https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html.
45
   Center for Disease Control, available at https://www.cdc.gov/nchs/data-visualization/drug-poisoning-mortality.
46
   https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html; https://www.cdc.gov/nchs/data-visualization/drug-
poisoning-mortality.
47
   https://www.cdc.gov/nchs/data-visualization/drug-poisoning-mortality.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                            13
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 14 of 282. PageID #: 290



        30.     As a direct and foreseeable consequence of Defendants’ conduct described

regarding prescription opioids, the Counties have committed and continue to commit resources to

provide and pay additional health care, law enforcement, social services, public assistance,

pharmaceutical care and other services necessary for its residents.

                                II.     VENUE AND JURISDICTION

        31.     Federal subject-matter jurisdiction is based upon 28 U.S.C. § 1332 because the

amount in controversy exceeds $75,000.00, exclusive of interest and costs, and because complete

diversity exists between the parties.

        32.     A substantial part of the events or omissions giving rise to Plaintiffs’ causes of

action occurred in Cascade County and Gallatin County. Pursuant to 28 U.S.C. § 1391(a), venue

is proper in the United States District Court for the District of Montana.

        33.     Pursuant to the Transfer Orders of the Judicial Panel on Multidistrict Litigation,

venue in actions sharing common questions with the initially transferred actions is proper in this

district for coordinated pre-trial proceedings pursuant to 28 U.S.C. § 1407.

        34.     Defendants have significant contacts with Cascade and Gallatin Counties such that

they are subject to the personal jurisdiction of the courts in those districts.

                                          III.    PARTIES

A.      Plaintiffs

        35.     This action is brought for and on behalf of Cascade and Gallatin Counties, which

provide a wide range of services on behalf of its residents, including services for families and

children, public health, public assistance, law enforcement, and emergency care.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                           14
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 15 of 282. PageID #: 291



B.      Defendants

        36.    PURDUE PHARMA L.P. is a limited partnership organized under the laws of

Delaware with its principal place of business in Stamford, Connecticut. PURDUE PHARMA INC.

is a New York corporation with its principal place of business in Stamford, Connecticut. THE

PURDUE FREDERICK COMPANY is a Delaware corporation with its principal place of business

in Stamford, Connecticut (Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick

Company are hereinafter referred to as “Purdue”).

        37.    Upon information and belief, Purdue manufactures, promotes, sells, and distributes

opioids in the U.S. and the Counties. Purdue’s opioid drug, OxyContin, is one of the most addictive

and abused prescription drugs in American history. Purdue has promoted opioids throughout the

United States and in the Counties.

        38.    CEPHALON, INC. is a Delaware corporation with its principal place of business

in Frazer, Pennsylvania. Upon information and belief, Cephalon, Inc. manufactures, promotes,

sells, and distributes opioids in the U.S. and on information and belief in the Counties.

        39.    JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with its

principal place of business in Titusville, New Jersey. JANSSEN PHARMACEUTICALS, INC. is

a wholly owned subsidiary of JOHNSON & JOHNSON. JOHNSON & JOHNSON (“J&J”) is a

New Jersey corporation with its principal place of business in New Brunswick, New Jersey.

ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC.                           now known as JANSSEN

PHARMACEUTICALS, INC. is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey. JANSSEN PHARMACEUTICA INC. now known as JANSSEN

PHARMACEUTICALS, INC. is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey. J&J is the only company that owns more than 10% of Janssen


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            15
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 16 of 282. PageID #: 292



Pharmaceuticals’ stock, and corresponds with the FDA regarding Janssen’s products. Upon

information and belief, J&J controls the sale and development of Janssen Pharmaceuticals’ drugs

and Janssen’s profits inure to J&J’s benefit (Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen

Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc., and J&J are hereinafter referred to as

“Janssen”).

       40.     Upon information and belief, Janssen manufactures, promotes, sells, and distributes

opioids in the U.S. and in the Counties.

       41.     ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its principal

place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS, INC., a wholly

owned subsidiary of ENDO HEALTH SOLUTIONS INC., is a Delaware corporation with its

principal place of business in Malvern, Pennsylvania. (Endo Health Solutions Inc. and Endo

Pharmaceuticals, Inc. are hereinafter referred to as “Endo”).

       42.     Upon information and belief, Endo develops, markets, and sells opioid drugs in the

U.S. and in the Counties. Endo also manufactures, sells, and distributes generic opioids in the U.S.

and the Counties, by itself and through its subsidiary, Par Pharmaceutical, Inc., successor-by-

merger to Qualitest Pharmaceuticals, Inc.

       43.     ALLERGAN PLC is a public limited company incorporated in Ireland with its

principal place of business in Dublin, Ireland. ACTAVIS PLC acquired Allergan plc in March

2015, and the combined company changed its name to Allergan plc in January 2013. Before that,

WATSON PHARMACEUTICALS, INC. acquired ACTAVIS, INC. in October 2012, and the

combined company changed its name to ALLERGAN FINANCE, LLC as of October 2013.

WATSON LABORATORIES, INC. is a Nevada corporation with its principal place of business in

Corona, California, and is a wholly owned subsidiary of Allergan plc f/k/a Actavis plc. ACTAVIS


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             16
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 17 of 282. PageID #: 293



LLC is a Delaware limited liability company with its principal place of business in Parsippany,

New Jersey. ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC. is a Delaware

corporation with its principal place of business in New Jersey. Each of these defendants is owned

by Allergan plc, which uses them to market and sell its drugs in the United States (Allergan plc

f/k/a Actavis plc, Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.,

Watson Laboratories, Inc., Actavis LLC, and Actavis Pharma, Inc. f/k/a Watson Pharma, Inc. are

hereinafter referred to as “Actavis”).

       44.     Upon information and belief, Allergan plc exercises control over these marketing

and sales efforts and profits from the sale of Allergan/Actavis products ultimately inure to its

benefit. Actavis acquired the rights to Kadian from King Pharmaceuticals, Inc. on December 30,

2008, and began marketing Kadian in 2009.

       45.     Upon information and belief, Actavis manufactures, promotes, sells, and

distributes opioids in the U.S. and on information and belief in the Counties.

       46.     AMERISOURCEBERGEN CORPORATION is a Delaware corporation with its

principal place of business in Chesterbrook, Pennsylvania. AMERISOURCEBERGEN DRUG

CORPORATION is a Delaware corporation with its principal place of business in Conshohocken,

Pennsylvania (AmerisourceBergen Corporation and AmerisourceBergen Drug Corporation are

hereinafter referred to as “Amerisource”).

       47.     Upon information and belief, Amerisource does substantial business in Montana

and, upon information and belief, Amerisource is a pharmaceutical distributor licensed to do

business in Montana. Amerisource distributes pharmaceuticals to retail pharmacies and institutional

providers to customers in all 50 states, including Montana and the Counties.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            17
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 18 of 282. PageID #: 294



       48.     CARDINAL HEALTH, INC. is an Ohio corporation with its principal place of

business in Dublin, Ohio. CARDINAL HEALTH 110, LLC, a wholly owned subsidiary of

CARDINAL HEALTH, INC., is a Delaware limited liability company with its principal place of

business in Dublin, Ohio (Cardinal Health, Inc. and Cardinal Health 110, LLC are hereinafter

referred to as “Cardinal”).

       49.     Upon information and belief, Cardinal does substantial business in Montana and,

upon information and belief, Cardinal is a pharmaceutical distributor licensed to do business in

Montana. Cardinal distributes pharmaceuticals to retail pharmacies and institutional providers to

customers in all 50 states, including Montana and the Counties.

       50.     CVS HEALTH CORPORATION is a Delaware corporation with its principal place

of business in Woonsocket, Rhode Island. CVS INDIANA, L.L.C., a wholly owned subsidiary of

CVS HEALTH CORPORATION, is an Indiana limited liability company with its principal place

of business in Woonsocket, Rhode Island. CVS PHARMACY, INC., a wholly owned subsidiary

of CVS HEALTH CORPORATION, is a Rhode Island corporation with its principal place of

business in Woonsocket, Rhode Island (CVS Health Corporation, CVS Indiana, L.L.C., and CVS

Pharmacy, Inc. are hereinafter referred to as “CVS”).

       51.     Upon information and belief, CVS is a pharmaceutical distributor licensed to do

business in Montana. CVS distributes pharmaceuticals to retail pharmacies and institutional

providers in all 50 states, including Montana and the Counties.

       52.     MCKESSON CORPORATION is a Delaware corporation with its principal place

of business in San Francisco, California. Upon information and belief, McKesson is a

pharmaceutical distributor licensed to do business in Montana. McKesson distributes




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                          18
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 19 of 282. PageID #: 295



pharmaceuticals to retail pharmacies and institutional providers in all 50 states, including Montana

and the Counties.

        53.      The Counties lack information sufficient to specifically identify the true names or

capacities, whether individual, corporate or otherwise, of Defendants sued herein under the

fictitious names DOES 1 through 100 inclusive. The Counties will amend this Complaint to show

their true names and capacities if and when they are ascertained. The Counties are informed and

believe, and on such information and belief allege, that each of the Defendants named as a DOE

has engaged in conduct that contributed to cause events and occurrences alleged in this Complaint

and, as such, shares liability for at least some part of the relief sought herein.

                                     IV. FACTUAL ALLEGATIONS

        54.      Before the 1990s, generally accepted standards of medical practice dictated that

opioids should be used only for short-term acute pain – pain relating to recovery from surgery or

for cancer or palliative (end-of-life) care. Using opioids for chronic pain was discouraged or even

prohibited because there was a lack of evidence that opioids improved patients’ ability to

overcome pain and function. Instead, the evidence demonstrated that patients developed tolerance

to opioids over time, which increased the risk of addiction and other side effects.

        55.      After the 1990s, Defendants dramatically changed doctors’ views regarding

opioids through a well-funded deceptive marketing scheme. Defendants were so successful that,

according to the National Safety Council, 74% of all doctors prescribe opioids for chronic back

pain and 55% prescribe opioids for dental pain, “neither of which is appropriate in most cases.”48




48
  National Safety Council, NSC Poll: 99% of Doctors Prescribe Highly-Addictive Opioids Longer than CDC
Recommends, 2017 (The NSC was founded in 1913 and chartered by Congress and is a non-profit organization
whose mission is to save lives by preventing injuries and deaths at work, in homes, and in the communities through
leadership, research, education, and advocacy).

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                            19
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 20 of 282. PageID #: 296



And 99% of doctors are prescribing them for longer than the three-day recommended period as

recommended by the CDC.49 Twenty-three percent prescribe at least a month’s worth of opioids

and evidence shows that just 30 days of usage can cause brain damage.50

         56.      Each Defendant used direct marketing and unbranded advertising (i.e., advertising

that promotes opioid use generally but does not name a specific opioid) disseminated by seemingly

independent third parties to spread false and deceptive statements about the risks and benefits of

long-term opioid use. Defendants advocated the widespread use of opioids for chronic pain even

though it contravened the “cardinal principles of medical intervention – that there be compelling

evidence of the benefit of a therapy prior to its large-scale use.”51

A.       Defendants Used Multiple Avenues To Disseminate their False and Deceptive
         Statements about Opioids.

         57.      Defendants spread their false and deceptive statements by (1) marketing their

branded opioids directly to doctors treating patients residing in the Counties and the patients

themselves and (2) deploying so-called unbiased and independent third parties to the Counties.

                  1. Defendants Spread and Continue to Spread Their False and Deceptive
                     Statements Through Direct Marketing of Their Branded Opioids.

         58.      Defendants’ direct marketing of opioids generally proceeded on two tracks. First,

each Manufacturing Defendant conducted advertising campaigns touting the purported benefits of

their branded drugs. For example, Purdue spent $200 million promoting and marketing OxyContin

in various forms.52 Defendants spent more than $14 million on medical journal advertising of




49
   Id.
50
   Id.
51
   Manchikanti, Ex. A, at 2.
52
   Zee, Ex. B, at 2.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             20
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 21 of 282. PageID #: 297



opioids in 2011, nearly triple what they spent in 2001, including $8.3 million by Purdue, $4.9

million by Janssen, and $1.1 million by Endo.

       59.     A number of Defendants’ branded ads deceptively portrayed the benefits of opioids

for chronic pain.     For example, Endo distributed and made available on its website,

www.opana.com, a pamphlet promoting Opana ER with photographs depicting patients with

physically demanding jobs like a construction worker and chef, implying that the drug would

provide long-term pain-relief and functional improvement.

       60.     Purdue also ran a series of ads, called “pain vignettes,” for OxyContin in 2012 in

medical journals. These ads featured chronic pain patients and recommended OxyContin for each.

One ad described a “54-year-old writer with osteoarthritis of the hands” and implied that

OxyContin would help the writer work more effectively. Second, each Defendant promoted the

use of opioids for chronic pain through “detailers” – sales representatives who visited individual

doctors and medical staff in their offices – and small-group speaker programs.

       61.     Defendants devoted massive resources to direct sales contacts with doctors. In 2014

alone, Defendants spent $154 million on detailing branded opioids to doctors, including $108

million by Purdue, $34 million by Janssen, $13 million by Cephalon, $10 million by Endo, and $2

million by Actavis.

       62.     Defendants sent their sales representatives to prescribers based on their specialties

and prescribing habits obtained from sales data through IMS Health. Defendants used this data to

monitor, and thereby target, specific physicians through the initial and renewal prescribing rates.

To ensure that their sales representatives were properly incentivized, Defendants motivated them




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             21
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 22 of 282. PageID #: 298



through bonuses. In 2001, Purdue paid $20 million in “sales incentive bonuses” to its sales

representatives.53

            63.      Defendants also utilized “influence mapping” to use decile rankings or similar

breakdowns to identify high-volume prescribers. The underlying strategy was that detailers would

have the biggest sales impact on high-volume prescribers. For example, Endo identified

prescribers representing 30% of its nationwide sales volume and planned sales visits three times

per month to these physicians. These detailers visited physicians across the nation, including

physicians in the Counties. Defendants also had access to data from IMS Health, which provides

Defendants specific details about which medications physicians prescribe and how frequently they

do so. This data was collected from more than 50% of the pharmacies in the United States, which

would inform Defendants which doctors to target to convince them to prescribe more opioids or

to start prescribing opioids instead of the medications they had been prescribing.

            64.      Another manner in which Defendants expanded their sales was to target prescribers

in individual zip codes and local boundaries. Defendants would send a detailer based on ease of

in-person access and the likelihood of convincing the physician to prescribe a higher number of

opioids and at higher doses.

            65.      As part and parcel of their detailing of opioids to physicians, Purdue trained its sales

representatives to inform physicians that the risk of addiction was “less than one percent” even

though studies demonstrated that there was a high incidence of drug abuse associated with

prescription opioid use for chronic pain.54




53
     Zee, Ex. B, at 2.
54
     Zee, Ex. B, at 3.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                      22
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 23 of 282. PageID #: 299



        66.      As Defendants’ marketing efforts grew, they targeted nurse practitioners and

physician assistants who, a 2012 Endo business plan noted, were “share acquisition” opportunities

because they were more responsive than physicians to details and wrote most of their prescriptions

without a physician consult.

        67.      Studies demonstrate that visits from sales representatives influence the prescribing

practices of residents and physicians by curtailing the prescription of generic drugs and rapidly

expanding the prescription of new drugs, such as opioids for chronic pain.55

        68.      Defendants also paid doctors to serve on speakers’ bureaus, to attend programs, and

for meals.56 In 2017, Dr. Hadland identified some of these payments from pharmaceutical

companies to physicians prescribing opioids.57 It was the first time “industry payments to

physicians related to opioid marketing” could be collated because of the “Open Payments program

database” authorized under the “Physician Payments Sunshine Act.”58 Dr. Hadland explained that

it was the first large-scale examination of these payments.59

        69.      One statistic Dr. Hadland gleaned from the data is that nearly 1 in 5 family

physicians in 2013, out of 108,971 active family physicians, received an opioid-related payment.60

After culling through the Open Payments program database, Dr. Hadland concluded that,

“[f]inancial transfers” from pharmaceutical companies to physicians prescribing opioids “were

substantial and widespread and may be increasing in number and value.”61




55
   Zee, Ex. B at 6.
56
   See Scott E. Hadland, M.D., M.P.H, M.S., Industry Payments to Physicians for Opioid Products, 2013-2015, 107
Am. J of Pub. Health 9, Sept. 2017, attached hereto as Exhibit C.
57
   See id. at 1493.
58
   Id.
59
   Id. at 1495.
60
   Hadland, Ex. C, at 1494.
61
   Hadland, Ex. C at 1495.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                         23
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 24 of 282. PageID #: 300



       70.     Some of the financial transfers most likely involved speaker programs, which

provided: (1) an incentive for doctors to prescribe a particular opioid (so they might be selected to

promote the drug); (2) recognition and compensation for the doctors selected as speakers; and (3)

an opportunity to promote the drug through the speaker to his or her peers. These speakers gave

the false impression that they were providing unbiased and medically accurate presentations when

they were, in fact, presenting a script prepared by Defendants. On information and belief, these

presentations conveyed misleading information, omitted material information, and failed to correct

Defendants’ prior misrepresentations about the risks and benefits of opioids.

       71.     Defendants employed the same marketing plans, strategies, and messages in and

around Cascade and Gallatin Counties, Montana as they did nationwide. Across the pharmaceutical

industry, “core message” development is funded and overseen on a national basis by corporate

headquarters. This comprehensive approach ensures that Defendants’ messages are accurately and

consistently delivered across marketing channels and in each sales territory. Defendants consider

this high level of coordination and uniformity crucial to successfully marketing their drugs.

               2. Defendants Used a Diverse Group of Seemingly Independent Third Parties
                  to Spread False and Deceptive Statements about the Risks and Benefits of
                  Opioids.

       72.     Defendants also deceptively marketed opioids in and around the Counties through

unbranded advertising. This advertising was ostensibly created and disseminated by independent

third parties. But by funding, directing, reviewing, editing, and distributing this unbranded

advertising, Defendants controlled the deceptive messages disseminated by these third parties and

acted in concert with them to falsely and misleadingly promote opioids for treating chronic pain.

Unbranded advertising also avoided regulatory scrutiny because Defendants did not have to submit

it to the FDA, and therefore it was not reviewed by the FDA. But it is illegal for a drug company


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              24
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 25 of 282. PageID #: 301



to distribute materials that exclude contrary evidence or information about the drug’s safety or

efficacy that “clearly cannot be supported by the results of the study.”62 Moreover, a drug company

cannot compare or suggest that its “drug is safer or more effective than another drug…when it has

not been demonstrated to be safer or more effective in such particular by substantial evidence of

substantial clinical experience.”63 It is therefore Defendants’ responsibility to ensure that not only

is its label accurate and complete, but that any and all materials they distribute is accurate and

complete.64

         73.      Defendants’ deceptive unbranded marketing often contradicted their branded

materials. For example, Endo’s unbranded advertising contradicted its concurrent, branded

advertising for Opana ER:

                         Pain: Opioid Therapy                   Opana ER Advertisement
                             (Unbranded)                                (Branded)
                                                            “All patients treated with opioids
                    “People who take opioids as             require careful monitoring for
                    prescribed usually do not               signs of abuse and addiction, since
                    become addicted.”                       use of opioid analgesic products
                                                            carries the risk of addiction even
                                                            under appropriate medical use.”

         74.      Drug companies that make, market, and distribute opioids are generally subject to

rules requiring truthful marketing of prescription drugs. A drug company’s branded marketing,

which identifies and promotes a specific drug, must: (a) be consistent with its label and supported

by substantial scientific evidence; (b) not include false or misleading statements or material

omissions; and (c) fairly balance the drug’s benefits and risks.65


62
   21 C.F.R. § 99.101(a)(4).
63
   21 C.F.R. § 202.1 (e)(6)(ii).
64
   See 21 C.F.R. § 201.56 (providing general requirements for prescription drug labeling); 21 C.F.R.
§ 314.70(c)(6)(iii)(A-C) (providing for changes to labels that strengthen precautions, warnings, or adverse reactions,
as well as statements about drug abuse, dependence, or overdosage); see also Wyeth v. Levine, 555 U.S. 555 (2009)
(holding that a drug company bears responsibility for the content of its drug label at all times).
65
   21 U.S.C. § 352(a); 21 C.F.R. §§ 1.21(a); 202.1(e)(3); 202.1(e)(6).

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                               25
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 26 of 282. PageID #: 302



       75.      This framework ensures that drug companies, which are best suited to understand

the properties and effect of their drugs, bear the responsibility of providing accurate information

so that prescribers and users can assess the risks and benefits of the drugs.

       76.      Defendants did not follow this framework in assisting, creating, and/or distributing

third-party publications that included warnings and instructions either mandated by the FDA-

required drug labels or that described the risks and benefits known to Defendants. The publications

either failed to disclose the risk of addiction and misuse or affirmatively denied the risk of

addiction. The publications also “appeared” to be independent third-party materials that had the

effect of carrying more weight and credibility to convince physicians that opioids were safe for

chronic pain.

       a.       Defendants Utilized Treatment Guidelines to Promote their Deception.

       77.      Defendants used treatment guidelines to normalize the use of opioids for chronic

pain. Doctors, especially general practitioners and family doctors, rely upon treatment guidelines

when faced with patients complaining of chronic pain. Scientific literature references treatment

guidelines in making its conclusions and third-party payers use treatment guidelines to determine

coverage. Even Endo’s internal documents indicate that sales representatives discussed treatment

guidelines with doctors during individual sales visits.

                1.     The FSMB Wrote or Sponsored Misleading and Deceptive Guidelines.

       78.      Headquartered in Euless, Texas, the Federation of State Medical Boards (“FSMB”)

is a trade organization representing the various state medical boards in the United States. The state

boards that comprise the FSMB membership have the power to license doctors, investigate

complaints, and discipline doctors. The FSMB finances opioid and pain-specific programs through

grants from Defendants.


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              26
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 27 of 282. PageID #: 303



        79.     In 1998, the FSMB developed Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“FSMB Guidelines”), which was produced in collaboration

with pharmaceutical companies. The FSMB guidelines instructed that opioids were “essential” for

the treatment of chronic pain, even as a first prescription option.

        80.     A book adapted from the 2007 FSMB guidelines, Responsible Opioid Prescribing:

A Physician’s Guide (“Opioid Prescribing”), released March 1, 2009 makes these same claims.

Opioid Prescribing was supported by a consortium of pharmaceutical companies and Front Groups

with an interest in ensuring that “effective” pain management included the use of opioids.

        81.     The author of Opioid Prescribing, Scott Fishman, M.D., chaired the board and was

past president of the American Pain Foundation and served as president of the American Academy

of Pain Medicine and served on the board of directors. Opioid Prescribing was sponsored by the

Alliance of State Pain Initiatives, Federation of State Medical Boards, and the University of

Wisconsin School of Medicine and Public Health.66

        82.     Dr. Fishman was a paid consultant to Cephalon and Eli Lilly. Dr. Fishman was also

a paid consultant, on the Speakers’ Bureau, and part of the research support for Endo, Merck,

Janssen, Pfizer and Purdue.67

        83.     Opioid Prescribing was designed for continued medical education (“CME”) in

which a physician had to read the book, complete questions, and fulfill administrative steps to

receive 7.5 hours of credit. The first page of Opioid Prescribing specifically states that opioids

are the “drugs of choice” and “essential in the treatment of persons with chronic non-cancer pain”

and that the CME will inform physicians about the laws and regulations governing the prescribing


66
   Scott M. Fishman, M.D., Responsible Opioid Prescribing, A Physician’s Guide, FSMB Foundation, Waterford
Life Sciences, 2009.
67
   Fishman, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                         27
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 28 of 282. PageID #: 304



of opioids for pain control.68 It also specifically teaches physicians how to protect their practices

from unwarranted federal scrutiny.69

          84.     Opioid Prescribing marketed “[o]pioid analgesics” as the “drugs of choice for the

management of moderate to severe pain . . . [which] may be essential in the treatment of persons

with chronic non-cancer pain.”70 The goal was to “change patient care, medical knowledge,

practice-based learning, interpersonal and communication skills, and professionalism . . . .”71 The

argument was that opioids were “underutilized” despite their “effectiveness.”72 The truth, known

to Dr. Fishman and Defendants herein, was that using opioids “for other than legitimate medical

purposes pose[d] a threat to the individual and society,” posed high risks for overdose and

addiction, and remained unproven as safe and effective for the long-term treatment of non-cancer

pain.73

          85.     It was even conveyed to doctors that undertreating pain would be officially

disciplined whereas doctors prescribing opioids for chronic pain would not be disciplined. Opioid

Prescribing described a case in which a physician was sued for “elder abuse” and the jury awarded

$1.5 million to the plaintiff as an example of a physician that had been “successfully sued for not

treating pain aggressively.”74 Opioid Prescribing cautioned that “these legal precedents sound a

warning that there are risks associated with under-treating.”75 In actuality, it was a threat that

doctors would be punished if they failed to prescribe opioids to patients who complained about

pain. That teaching has held true given that according to the National Safety Council, 67% of


68
   Fishman, supra.
69
   Id.
70
   Fishman, supra at i.
71
   Fishman, supra.
72
   Fishman, supra.
73
   Id. at 6, 9.
74
   Fishman, supra at 28.
75
   Fishman, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              28
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 29 of 282. PageID #: 305



doctors prescribe opioids, in part, based on a patient’s expectations.76 Moreover, approximately

74% of doctors incorrectly believe morphine and oxycodone are the most effective ways to treat

pain even though research shows that over-the-counter medications such as ibuprofen and

acetaminophen are the most effective pain relief for acute pain.77

         86.      Defendants also allayed any concerns doctors may have about patients exhibiting

addictive behavior by highlighting the now debunked myth of “pseudoaddiction.” Dr. Fishman

described pseudoaddiction as a sign that patients were receiving an inadequate dose to obtain pain

relief, not as a sign that the patient was exhibiting drug-seeking or addictive behavior.78

         87.      Prescribing Opioids taught physicians that the following signs were evidence of

“pseudoaddiction” and not drug seeking behavior or signs of addiction so long as prescribing

additional opioids resolves the pain:

                  ·   Requesting analgesics by name;

                  ·   Demanding or manipulative behavior,

                  ·   Clock watching;

                  ·   Taking opioid drugs for an extended period;

                  ·   Obtaining opioid drugs from more than one physician; and

                  ·   Hoarding opioids.79

         88.      Indeed, the types of behaviors that Dr. Fishman posed as “MORE indicative of

addiction” included:

                  ·   Stealing money to obtain drugs;




76
   National Safety Council, supra.
77
   Fishman, supra.
78
   Fishman, supra at 62.
79
   Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                           29
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 30 of 282. PageID #: 306



                    ·    Performing sex for drugs;

                    ·    Stealing drugs from others;

                    ·    Prostituting others for money to obtain drugs;

                    ·    Prescription forgery; and

                    ·    Selling prescription drugs.80

           89.      Certainly, by the time a patient is performing sex for drugs, the patient has long

been addicted and exhibited addictive behavior that was ignored by physicians at the explicit

direction of Defendants. This conclusion is supported by the American Psychiatric Association.

           90.      In the DSM-IV, addiction is “manifested” by three (or more) of the following in a

12-month period, including:

                    a)       Tolerance described as:

                             A need for markedly increased amounts of the substance to achieve
                             intoxication or the desired effect

                             or

                             Markedly diminished effect with continued use of the same amount of the
                             substance;

                    b)       Withdrawal manifested by:

                             The characteristic withdrawal syndrome for the substance

                             or

                             The same (or closely related) substance is taken to relieve or avoid
                             withdrawal symptoms;

                    c)       The substance is taken in larger amounts or over a longer period than
                             intended; and




80
     Fishman, supra at 63.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               30
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 31 of 282. PageID #: 307



                  d)       Spending a great deal of time to obtain the substance, such as visiting
                           multiple doctors or driving long distances.81

         91.      According to Defendants, as seen in Prescribing Opioids and other publications,

signs of addiction as defined by the American Psychiatric Association are not signs of addiction,

but of pseudoaddiction that justifies taking more opioids for a longer period of time.

         92.      The reason not to discontinue the use of opioids – indeed, the foundation upon

which Defendants built its opioid empire – was “the undertreatment of pain.”82 Opioid Prescribing

claimed the undertreatment of pain has “been recognized as a public health crisis for decades. The

cost of human suffering is immeasurable. Turning away patients in pain simply is not an option.”83

However, according to Dr. Donald Treater, medical advisor at The National Safety Council:

“Opioids do not kill pain; they kill people.”84

         93.      Prescribing Opioids acknowledged that by 2005, more than 10 million Americans

were abusing prescription drugs, which is more than the combined number of people abusing

cocaine, heroin, hallucinogens, and inhalants combined.85 It also acknowledged that prescription

opioids are associated with more overdose deaths than cocaine and heroin combined.86 Yet the

book then cautioned that the “undertreatment” of non-cancer pain was a public health crisis of

equal importance that justified more opioid prescribing.




81
   American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Ed.,
Washington, D.C., American Psychiatric Assoc., 2000.
82
   Fishman, supra, at 105.
83
   Fishman, supra; see also id. at 80 (stating that efforts have been made to reduce the undertreatment or non-
treatment of pain in children, the elderly, and in other vulnerable patient populations).
84
   National Safety Council, supra.
85
   Responsible Opioid Prescribing, supra, at 6.
86
   Prescribing Opioids even recognized that “[b]ehind these figures lie millions of individual stories of personal
tragedy: untimely death, fractures families, shattered dreams and wasted lives.” Id. at 7.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                                 31
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 32 of 282. PageID #: 308



        94.      Under the guise of addressing “legitimate cause of undertreated pain” that “patients

and advocates have been pushing to address,”87 Defendants tailored opioid marketing campaigns

to affect children and the elderly. Defendants made significant efforts to promote more opioid

prescribing for “untreated or undertreated pain in children, older patients, and in all other

vulnerable patient populations.”88

        95.      Defendants also taught physicians that “[p]ain is what the patient says it is” and that

a physician “cannot measure or even confirm the pain that a patient is experiencing.” 89 As such,

“pain remains an untestable hypothesis.”90 Furthermore, “[p]atients should not be denied opioid

medications except in light of clear evidence that such medications are harmful to the patient.”91

All in all, opioids would cure the “pain epidemic” facing Americans. And yet, chronic pain

continues to be a problem facing Americans, as well as an opioid epidemic of addiction and death.

        96.      A total of 200,000 copies of Opioid Prescribing, which Dr. Fishman wrote for the

FSMB, has been delivered to U.S. prescribers through 20 state medical boards, including

Montana.92 The FSMB earned approximately $250,000 from the sale. The FSMB website

describes the book as the “leading continuing medication education (CME) activity for prescribers

of opioid medications.”

        97.      The guidelines for Opioid Prescribing were posted online for use and reliance by

physicians throughout America, including but not limited to, those servicing patients in The

Counties. State medical boards even encouraged physicians to buy the book and participate in the

CME. The North Carolina Medical Board stated on its website that Prescribing Opioids “has been


87
   Responsible Opioid Prescribing, supra at 8.
88
   Fishman, supra, at 8.
89
   Fishman, supra at 14.
90
   Id. at 13.
91
   Id. at 9.
92
   Scott M. Fishman, M.D., Listening to Pain, Oxford Univ. Press, 2012, at 135.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                 32
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 33 of 282. PageID #: 309



widely used and supported in the medical and regulatory communities as the leading continuing

medical education (CME) activity for prescribers of opioid medications.”93 The website then

informs physicians that a CME accompanies the book and directs them to the book and how to

claim the CME. The CME taught physicians the “safe and responsible prescribing of opioid

medications and [was] aimed at improving prescriber training and counseling for patients while

providing more thorough information on extended-release or long-acting (ER/LA) opioid products

on the market.”94

        98.      The impact of Opioid Prescribing was even studied through a survey sent to 12,666

licensed Georgia physicians six weeks after receiving the book.95 The lead author was a member

of FSMB.96 A total of 508 physicians completed the online survey and of those, 82.1% rated the

book either “very good” or “good” for improving care for their patients in pain.97 Almost one-third

(32.2%) claimed that they intended to make changes to their practice after reading the book. 98 Of

note, 42.8% of solo practitioners and 41.6% of primary care providers were more likely to make

changes to their practice than doctors in other areas.99 Of the respondents, 57.7% said that the book

was better than others with regard to prescribing opioids and on pain management.100

        99.      Opioid Prescribing was therefore an effective tool that impacted specific doctors

and their prescribing practices, as concluded by the study. Specifically, the study provided “insight



93
   North Carolina Medical Board, FSMB Foundation Publishes Second Edition of Prescribing Book, Forum
Newsletter, July 31, 2012; see also University of Wisconsin School of Medicine and Public Health, Federation of
State Medical Boards, Responsible Opioid Prescribing – Book Helps Physicians Reduce Risk of Opioid Diversion
and Abuse, April 1, 2009 (describing the book and CME activity).
94
   FSMB Foundation Publishes Second Edition of Prescribing Book, supra.
95
   A. Young, Physician Survey Examining the Impact of an Educational Tool for Responsible Opioid Prescribing, J.
Opioid Management, Mar-Apr. 2012.
96
   Id.
97
   Id.
98
   Id.
99
   Id.
100
    Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                         33
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 34 of 282. PageID #: 310



into which physician population would be the most receptive to the type of information presented

in Dr. Fishman’s book” and that population was to “first target[] solo and primary care

physicians.”101 Defendants found out that their educational efforts “significantly altered

prescription practices.”102

                 2.      The Joint Commission also Spread Deceptive Information.

         100.    The Joint Commission on Accreditation of Healthcare Organizations (“JCAHO”)

is a United States-based non-profit, tax-exempt organization that “accredits and certifies nearly

21,000 health care organizations and programs in the United States.”103 A majority of state

governments recognize accreditation from the Joint Commission as a condition of licensure and

for receiving Medicaid and Medicare reimbursements.104 The Montana VA Healthcare System is

accredited by and subscribes to the JCAHO.105

         101.    According to the JCAHO, it “continuously improve[s] health care for the public”

and inspires health care organizations “to excel in providing safe and effective care of the highest

quality and value.”106 The JCAHO is not independent, but has been influenced by Defendants and

those Defendants used the JCAHO as a marketing shill to spread the misleading message that

opioids are non-addictive and safe as a first-line analgesic to treat any complaint of pain.

         102.    In 2000, the JCAHO published Pain Assessment and Management: An

Organizational Approach (“Pain Assessment”), which was paid for by Purdue and reviewed by

June L. Dahl, Ph.D., who has worked for Abbott, Endo, and Purdue.107


101
    Young, supra.
102
    Id.
103
    www.jointcommission.org.
104
    Anthony Anonimo, Poppy Seed. Revealing the Roots of the Opioid Epidemic, Trinity Mother Frances Health
System, 2017, at 65.
105
    https://www.jointcommission.org/
106
    Id.
107
    Joint Commission on Accreditation of Healthcare Organizations, Pain Assessment and Management, 2000.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                         34
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 35 of 282. PageID #: 311



          103.   The JCAHO mission statement on the inside cover page of the book explains that

it aspires “to continuously improve the safety and quality of care provided to the public through

the provision of health care accreditation and related services that support the performance

improvement in health care organizations.”108 One of its big achievements, however, is its

endorsements of new pain management standards that underscored Defendants’ fraudulent

message.

          104.   JCAHO, with the help of the American Pain Society (“APS”), a Front Group,

loosened pain management standards thereby allowing doctors to prescribe opioids for any

complaint of pain. To that end, “[t]he Joint Commission recognize[d] pain as a major, yet largely

avoidable, problem . . . .[and] has expanded the scope of its pain management standards, which

have been endorsed by the American Pain Society (APS), to cover all pain scenarios in accredited

health care organizations rather than limiting the scope to end-of-life care.”109 (Emphasis

added.)

          105.   Pain Assessment established the cornerstone of Defendants’ message that “all pain

scenarios” should be included in pain management practices.110 It explained that “[p]ain is the

most common reason individuals seek medical attention. According to the American Pain Society

(APS), 50 million Americans are partially or totally disabled by pain.”111 “The conclusion? Pain

is undertreated – despite the availability of effective pharmacologic and nonpharmacologic

therapies. Why?”112




108
    Pain Assessment, supra.
109
    Pain Assessment, supra.
110
    Id. at p. 1.
111
    Id.
112
    Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                           35
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 36 of 282. PageID #: 312



         106.     The answer is on the first page of Pain Assessment. There is a chronic pain

epidemic. Chronic pain is undertreated. Chronic pain can be managed and even cured with opioids,

which are safe and effective, according to Pain Assessment. And the JCAHO encouraged

organizations to establish standards for recording and responding to patient pain reports and

monitoring staff performance and compliance with those standards, so that a physician who did

not agree with the JCAHO standards faced the specter of poor performance evaluations.113

         107.     According to Pain Assessment, the reasons healthcare professionals had not used

opioids previously included: (1) inadequate knowledge of opioids pharmacology and pain therapy,

(2) poor pain assessment practices, (3) unfounded concerns about regulatory oversight, and (4)

fear of opioids’ side effects such as tolerance and addiction.114

         108.     Pain Assessment asserted that few practitioners received adequate training in pain

management in medical school or during their residency resulting in the failure to prescribe opioids

or nonsteroidal anti-inflammatory drugs (NSAIDS) on a regular basis leaving patients without pain

relief.115 “[Many] health care professionals lack the knowledge and skills to manage pain

effectively, and they fear the effects of treatment.”116 Too few health care systems make pain

management a priority.117 Some clinicians had “inaccurate and exaggerated concerns about

addiction, tolerance, respiratory depression, and other opioid side effects, which lead them to be

extremely cautious about the use of drugs.”118 Instead of expanding upon and explaining the risks

of opioids, Pain Assessment states: “This attitude prevails despite the fact there is no evidence




113
    Pain Assessment, supra, at 41-42.
114
    Pain Assessment, supra.
115
    Pain Assessment, supra.
116
    Id. at 3.
117
    Id. at 1.
118
    Pain Assessment, supra, at 4.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             36
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 37 of 282. PageID #: 313



that addiction is a signification issue when persons are given opioids for pain control.”119

(Emphasis added). That claim of insignificant addiction risk was false when made and remains

false today. Yet it worked as intended to mislead treating doctors, medical staff, and patients into

believing opioids could and should be utilized more often. Indeed, 74% of doctors “incorrectly

believe morphine and oxycodone” are the “most effective ways to treat pain” even though research

shows that over-the-counter pain relievers are the most effective for acute pain. 120 Even worse,

20% of doctors prescribing opioids prescribed at least a month’s worth, even though the evidence

shows that “30-day use causes brain changes.”121

         109.     Patients also contributed to the pain epidemic by their reluctance to report their pain

and to take medications,122 according to Pain Assessment. Doctors were instructed to engage

patients in conversations about their pain before prescribing opioids by: (1) asking for pain relief

when the pain begins; (2) helping the doctor or nurse assess the pain; and (3) telling the doctor or

nurse if the pain is not relieved.123 Doctors were taught that “[t]he single most reliable indicator of

the existence and intensity of pain is the individual’s self-report.”124 Indeed, the individual’s self-

report was to be the primary source of information for the doctor and deemed more reliable than

the observations of others.125

         110.     The bombardment of information, instruction, books, pamphlets, seminars, ads, and

marketing regarding this “pain epidemic” was so successful that pain has been included as the

“fifth vital sign” to be recorded along with the individual’s temperature, pulse, respiration, and



119
    Pain Assessment, supra.
120
    National Safety Council, supra.
121
    Pain Assessment, supra.
122
    Pain Assessment, supra, at 4.
123
    Pain Assessment, supra at 8.
124
    Id. at 13.
125
    Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                  37
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 38 of 282. PageID #: 314



blood pressure.126 This strategy was first pitched by the APS to ensure that pain management

gained acceptance in the medical community, which it did.127

         111.     Beginning in 1999, the Veteran’s Health Administration began routinely assessing

pain as the fifth vital sign in every individual.128 And according to Pain Assessment, the research

showed that “when pain assessment information is included in clinical charts, those individuals’

analgesics [meaning opioids] are more likely to be increased.”129 In other words, including pain as

a fifth element results in not only the prescribing of more opioids, it results in the prescribing of

higher doses of opioids.

         112.     Pain Assessment also framed the role of key opinion leaders (“KOL”) as

trustworthy people “to evaluate new clinical information, assess new practices, and then determine

their value within the context of the local setting.”130 Doctors were expected to accept KOLs

opinions even though KOLs are not “necessarily innovators or authority figures.”131 KOLs

convinced practitioners that their current chronic pain treatment was “outdated, inappropriate,

unsupported by research evidence, or no longer accepted by colleagues.”132

         113.     Expert leaders, on the other hand, influenced and implemented protocols with

individuals or small groups.133 These “academic strategies” included “conducting interviews to

determine baseline knowledge, stimulating active participation during educational sessions, using

concise graphic educational materials, and highlighting or replicating essential messages.”134



126
    Pain Assessment, supra, at 20.
127
    See id. 20-21.
128
    Id. at 21.
129
    Id.
130
    Pain Assessment, supra at p. 24.
131
    Id.
132
    See id. at 25.
133
    Id.
134
    Pain Assessment, supra, at 25.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              38
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 39 of 282. PageID #: 315



Academic detailing was modeled after pharmaceutical detailing practices in which representatives

visited physicians to talk about specific medicines, just as Defendants’ representatives met with

physicians to about opioids.135 Simply put, Pain Assessment was a part of a marketing campaign

to plow ground for Defendants to sell more opioids, and the book set forth sophisticated, multi-

layered marketing strategies that were most effective in executing the campaign.

         114.     If a doctor was not available to prescribe opioids, a nurse would suffice. A nurse

specializing in oncology, surgery, critical care, or a nurse anesthetist, as well as a clinical

pharmacist, can “serv[e] as role models, provid[e] pain management education and consultation,

and act[s] as agents of change.”136 These educational efforts “significantly altered prescription

practices.”137

         115.     To succeed in prescribing opioids for chronic pain, Defendants had to create a

market for chronic pain. To do so, Defendants literally encouraged patients not to tolerate pain and

to fear pain more than opioid addiction.138 Physicians and their staff were encouraged to educate

their patients about “effective pain management,” which included the use of opioids.139 Pain

Assessment explained research that showed Americans would rather bear pain because they were

afraid of “addiction, dependence on drugs, and tolerance to medications,” which affected not only

the patient’s willingness to report pain, but to use adequate amount of opioids to control the pain.140

A patient’s reluctance to take opioids out of fear they would not function normally meant that the

problem was “underreported” and the pain went “untreated.”141



135
    Pain Assessment, supra.
136
    Pain Assessment, supra.
137
    Id.
138
    Pain Assessment, supra at 33.
139
    Id.
140
    Id.
141
    Pain Assessment, supra, at 33.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                39
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 40 of 282. PageID #: 316



         116.     Consequently, the answer was to inform and educate the patient that unrelieved

pain is harmful and that he or she should communicate pain.142 Pain Assessment instructed the use

of pain assessment instruments, including pain intensity scales, to describe the nature of the pain

and stressed that the “most reliable indicator of pain” was the individual’s self-report.143 Once the

patient reported the pain, the physicians and staff were taught to tell the patient about opioids,

explain that opioids were safe and effective, describe the name, dosage, and duration of the opioid

therapy, and explain the risk of pain versus the importance of pain management.144

         117.     To ensure that patients self-reported pain prior to hospital visits, Pain Assessment

encouraged health care systems to provide individuals and families with pain management

information prior to being admitted.145 And health care systems were told to leave individuals and

family members with audio and videotapes to watch and listen to about the “importance” of “pain

relief” so that they truly understood the message – that is, if you have “pain,” tell us and we will

provide opioids.

         118.     The JCAHO was not independent and did not improve the safety or quality of

healthcare. Instead it was hijacked by Defendants to standardize pain management criteria that

required the use of opioids for chronic pain. The JCAHO was merely a pawn in the Defendants’

larger game.

         119.     Like other books and pamphlets used by Defendants to spread their “message,”

Pain Assessment was distributed throughout the nation and in Montana. As of today, anyone can

buy a used copy of Pain Assessment on Amazon.com.




142
    Id. at 35.
143
    Pain Assessment, supra.
144
    Id.
145
    Pain Assessment, supra. at 36.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               40
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 41 of 282. PageID #: 317



       b.      Key Opinion Leaders (KOLs) were another Means of Disseminating False
               Information.

       120.    Defendants also sponsored KOLs, a small circle of doctors who, upon information

and belief, were selected, funded, and elevated by Defendants because they publicly supported

dispensing opioids more widely and indiscriminately.

       121.    Defendants paid KOLs to serve as consultants or to appear on their advisory boards

and to give talks or present CMEs, and Defendants’ support helped these KOLs become respected

industry experts. As they rose to prominence, these KOLs promoted the benefits of opioids to treat

chronic non-cancer pain, repaying Defendants by advancing their marketing goals.

       122.    KOLs wrote articles and books, gave speeches, and taught CMEs to promote the

utilization of opioids to treat moderate non-cancer pain. Defendants created opportunities for

KOLs to participate in “studies” and write papers for the purpose of advancing Defendants’

marketing theme: opioids should be dispensed regularly and perpetually to treat a broad array of

pain complaints.

       123.    Defendants’ KOLs also served on committees that developed treatment guidelines

that strongly encourage using opioids to treat chronic pain, and on the boards of pro-opioid

advocacy groups and professional societies that develop, select, and present CMEs. Defendants

were able to direct and exert control over each of these activities through their KOLs.

       124.    Pro-opioid doctors are one of the most important avenues that Defendants use to

spread their false and deceptive statements about the risks and benefits of long-term opioid use.

Defendants know that doctors rely heavily and less critically on their peers for guidance, and KOLs

provide the false appearance of unbiased and reliable support for using opioids for chronic pain.

       125.    Different Defendants utilized many of the same KOLs. Two of the most prominent

are described below.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            41
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 42 of 282. PageID #: 318



                1. Russell Portenoy

         126.   Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine and

Palliative Care at Beth Israel Medical Center in New York, is one example of a KOL who

Defendants identified and promoted to further their marketing campaign. Dr. Portenoy received

research support, consulting fees, and honoraria from Cephalon, Endo, Janssen, and Purdue

(among others), and was a paid consultant to Cephalon and Purdue.

         127.   Dr. Portenoy was instrumental in opening the door for the regular use of opioids to

treat chronic pain. He served on the American Pain Society (“APS”)/American Academy of Pain

Medicine (“AAPM”) Guidelines Committees, which endorsed the use of opioids to treat chronic

pain, first in 1997 and again in 2009. He was also a member of the board of the American Pain

Foundation (“APF”), an advocacy organization almost entirely funded by Defendants.

         128.   Dr. Portenoy also made frequent media appearances promoting opioids. He

appeared on Good Morning America in 2010 to discuss using opioids long-term to treat chronic

pain. On this widely-watched program, broadcast in Montana and across the country, Dr. Portenoy

claimed: “Addiction, when treating pain, is distinctly uncommon. If a person does not have a

history, a personal history, of substance abuse, and does not have a history in the family of

substance abuse, and does not have a very major psychiatric disorder, most doctors can feel very

assured that that person is not going to become addicted.”146

         129.   Perhaps realizing that “[m]ore than 16,000 people die from opioid overdoses every

year,” Dr. Portenoy is now having “second thoughts” about the “wider prescription” of drugs like

Vicodin, OxyContin, and Percocet.147 Dr. Portenoy later admitted in a 2010 videotaped interview


146
   Good Morning America television broadcast, ABC News, Aug. 30, 2010.
147
  Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, WALL ST. J., Dec.
17, 2012, attached hereto as Exhibit D.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            42
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 43 of 282. PageID #: 319



that he “gave innumerable lectures in the late 1980s and ‘90s about addiction that weren’t true.”148

According to Dr. Portenoy, because the primary goal was to “destigmatize” opioids, he and other

doctors promoting them overstated their benefits and glossed over their risks.

         130.    Dr. Portenoy put doctors’ fear that opioids were dangerous and addictive, and

meant only for cancer patients, to rest by arguing that they could be taken safely for months, even

years, by patients with chronic pain.149 Dr. Portenoy, as well as other doctors making the speaker

rounds, asserted that “[l]ess than 1% of opioid users became addicted, the drugs were easy to

discontinue and overdoses were extremely rare in pain patients.”150

         131.    Dr. Portenoy also conceded that “[d]ata about the effectiveness of opioids does not

exist.”151 Dr. Portenoy candidly stated: “Did I teach about pain management, specifically about

opioid therapy, in a way that reflects misinformation? Well…I guess I did.”152

         132.    Before his moment of clarity, Dr. Portenoy co-authored a guide to publicize the

benefits of opioids for chronic pain, which was paid for by an unrestricted education grant from

Endo, titled A Clinical Guide to Opioid Analgesia (“Opioid Analgesia”).153 Opioid Analgesia

reiterated that opioids are “absolutely necessary” for pain relief.154

         133.    Although Opioid Analgesia claimed “to help clinicians make practical sense of the

varied and often conflicting pharmacologic, clinical and regulatory issues to promote the most

healthful outcomes possible for patients in pain,”155 the reality was that it expressed regret that

federal and state governments had passed controlled substances acts to stem addiction, which had


148
    Id.
149
    Catan, supra.
150
    Id.
151
    Id.
152
    Catan, supra.
153
    Perry G. Fine, M.D. and Russell K. Portenoy, M.D., A Clinical Guide to Opioid Analgesia, McGraw-Hill, 2004.
154
    Id. at 2.
155
    Id. at 3.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                         43
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 44 of 282. PageID #: 320



curtailed the prescription of opioids.156 This regulation, explained Opioid Analgesia, “contributed

to the underuse of opioid medications.”157

         134.      As with all other books, guidelines, and CMEs promoted by Front Groups and

KOLs, Opioid Analgesia establishes the absolute need for opioids in light of the chronic pain

epidemic. “Because pain is inherently subjective, patient self-report is the ‘gold standard’ for

assessment.”158 If there’s no discernible reason for the pain, then it should be characterized as

“idiopathic.”159 Regardless of how the pain is characterized, the solution, per Opioid Analgesia, is

opioids.

         135.      “While opioid analgesics are controlled substances, they are also essential

medication and are absolutely necessary for relief of pain.” 160 “Opioid analgesics should be

accessible to all patients who need them for relief of pain.”161 Brushing away any concerns about

addiction, Opioid Analgesia posits that “[a] patient who has reached middle age without

developing compulsive use behaviors to potentially abusable drugs, including alcohol and nicotine,

appears to be at a very low risk” of addiction, especially if “there is no family history of

addiction.”162

         136.      Underplaying the risks of addiction, Opioid Analgesia falsely claimed that

“[o]verall, the literature provides evidence that the outcomes of the drug abuse and addiction are

rare among patients who receive opioids for a short period (i.e., for acute pain) and among those

with no history of abuse who receive long-term therapy for medical indications.”163 Even while


156
    Fine, supra.
157
    Id. at 6.
158
    Fine, supra, at 34.
159
    Id. at 35.
160
    Id. at Table 1.
161
    Fine, supra.
162
    Fine, supra at 21.
163
    Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             44
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 45 of 282. PageID #: 321



admitting there is “very little information about the risks of misuse, abuse, or addiction among

different opioid-treated populations” and even admitting the “[w]hen misused, opioids pose a

threat to society,”164 Defendants’ intentionally marketed opioids as effective and safe for treatment

of chronic pain and summed up the risk of addiction for short-term therapy as “rare.”165

         137.      Of course when addiction is as narrowly defined as it is in the books, CMEs, and

guidelines that Defendants publishes, the risk of addiction would be termed as “rare.” The

behaviors cited in Opioid Analgesia as “probably more suggestive” of addiction included:

                   ·    Selling prescription drugs;

                   ·    Forging prescriptions;

                   ·    Stealing or “borrowing” drugs from others;

                   ·    Injecting or inhaling (snorting, smoking) oral formulations; and

                   ·    Obtaining the prescription drugs from nonmedical sources.166

         138.      Whereas the following behaviors are “probably less suggestive” of addiction:

                   ·    Aggressive complaining about the need for more drug;

                   ·    Drug hoarding during periods of reduced symptoms;

                   ·    Requesting specific drugs; and

                   ·    Using the drug, without approval, to treat another symptom.167

         139.      Instead of these behaviors being symptoms of possible addiction, Dr. Portenoy

terms these behaviors as a “phenomenon” termed “pseudoaddiction.”168 Pseudoaddiction allows

physicians to discount these behaviors because “they are driven by desperation surrounding



164
    Fine, supra at 31, 2.
165
    Fine, supra, at 34.
166
    Fine, supra at 85.
167
    Fine, supra.
168
    Id. at 35.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              45
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 46 of 282. PageID #: 322



unrelieved pain” and are “eliminated by measures that relieve the pain, such as an increase in

medication.”169 Instead of treating the “less suggestive” symptoms for what they are – signs of

addiction.

           140.      Opioid Analgesic was a success for Defendants in that it has been and continues to

be used extensively in CMEs, pamphlets, and reading lists for physicians looking for information

regarding opioids. For example, Opioid Analgesia was cited just last year in a presentation at the

University of North Texas College of Pharmacy on April 28, 2017, entitled Adverse Drug Events

Associated with Opiate-Based Pain Management (Emphasis Added). It has also been listed as a

reference for a CME entitled The Management of Opioid-Induced Constipation published by the

University of North Texas Health Science Center, which was valid for CME from May 2009 to

May 2010. Finally, the book was included in the suggested reading list for a seminar entitled When

Opioids Are Indicated for Chronic Pain presented on March 26, 2011, in Houston, Texas.

                     2. Lynn Webster

           141.      Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director

of Lifetree Clinical Research, an otherwise-unknown pain clinic in Salt Lake City, Utah. Dr.

Webster was President in 2013 and is a current board member of AAPM, a Front Group that

ardently supports using opioids for chronic pain. He is a Senior Editor of Pain Medicine, the same

journal that published Endo special advertising supplements recommending Opana ER. Dr.

Webster authored numerous CMEs sponsored by Cephalon, Endo and Purdue while he was

receiving significant funding from Defendants (including nearly $2 million from Cephalon).

           142.      In 2011, Dr. Webster presented a program via webinar sponsored by Purdue titled

Managing Patient’s Opioid Use: Balancing the Need and the Risk. Dr. Webster recommended


169
      Fine, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                46
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 47 of 282. PageID #: 323



using risk screening tools, such as urine testing and patient agreements as a way to prevent “overuse

of prescriptions” and “overdose deaths,” which was available to and was intended to reach doctors

treating the Counties’ residents.

           143.     Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,” the

notion that addictive behaviors should be seen not as warnings, but as indications of undertreated

pain. In Dr. Webster’s description, the only way to differentiate the two was to increase a patient’s

dose of opioids. As he and his co-author wrote in a book entitled Avoiding Opioid Abuse While

Managing Pain (2007), a book that is still available online, when faced with signs of aberrant

behavior, increasing the dose “in most cases . . . should be the clinician’s first response.” Endo

distributed this book to doctors.

           144.     Years later, Dr. Webster reversed himself, acknowledging that “[pseudoaddiction]

obviously became too much of an excuse to give patients more medication.”170 Dr. Webster also

admits that “[i]t’s obviously crazy to think that only 1% of the population is at risk for opioid

addiction.”171

           c.       Front Groups Affirmed Defendants’ Falsities.

           145.     Defendants entered into arrangements with seemingly unbiased and independent

patient and professional organizations to promote opioids for treating chronic pain. Under

Defendants’ direction and control, these “Front Groups” generated treatment guidelines, unbranded

materials, and programs that favored using opioids for chronic non-cancer pain. They also assisted

Defendants by responding to negative articles, by advocating against regulatory changes that




170
      John Fauber & Ellen Gabler, Networking Fuels Painkiller Boom, MILWAUKEE WISC. J. SENTINEL, Feb. 19, 2012.
171
      Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, WALL ST. J., Dec.17, 2012.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                          47
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 48 of 282. PageID #: 324



would limit prescribing opioids in accordance with the scientific evidence, and by conducting

outreach to vulnerable patient populations targeted by Defendants.

         146.   These Front Groups depended on Defendants for funding and, in some cases, for

survival. Defendants also exercised control over programs and materials created by these groups

by collaborating on, editing, and approving their content, and by funding their dissemination. In

doing so, Defendants made sure these Front Groups would generate only the messages Defendants

wanted to distribute. Even so, the Front Groups held themselves out as independent and as serving

the needs of their members – whether patients suffering from pain or doctors treating those patients.

         147.   Defendants Cephalon, Endo, Janssen, and Purdue utilized many Front Groups,

including many of the same ones. Several of the most prominent are described below, but there

are many others, including the American Pain Society (“APS”), American Geriatrics Society

(“AGS”), the Federation of State Medical Boards (“FSMB”), American Chronic Pain Association

(“ACPA”), American Society of Pain Education (“ASPE”), National Pain Foundation (“NPF”)

and Pain & Policy Studies Group (“PPSG”).

                1. American Pain Foundation (“APF”)

         148.   APF was founded in 1997 and professed to be an independent non-profit 501(c)3

organization “serving people with pain through information, advocacy and support.”172 It had a

membership of “close to 100,000 and growing” in 2010 and claimed to be the “largest advocacy

group for people with pain.”173 The APF lauded its participation in “close to 100 policy activities,”




172
    American Pain Foundation, Treatment Options: A Guide for People Living with Pain, www.painfoundation.org;
see also 2010 Annual Report, American Pain Foundation.
173
    2010 Annual Report, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                       48
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 49 of 282. PageID #: 325



which included testifying at legislative hearings to securing state and local proclamations for Pain

Awareness Month.174

         149.     APF, however, as the most prominent of Defendants’ Front Groups, received more

than $10 million in funding from opioid manufacturers from 2007 until it closed its doors in May

2012. Endo alone provided more than half that funding; Purdue was next at $1.7 million. Despite

the influx of funds from pharmaceutical companies, APF claimed to be an independent patient

advocacy group.

         150.     In 2009 and 2010, more than 80% of APF’s operating budget came from

pharmaceutical industry sources. Including industry grants for specific projects, APF received

about $2.3 million from industry sources out of total income of about $2.85 million in 2009. In

2010, Endo paid APF more than $1 million and Purdue paid APF between $1 million and 4.9

million.175 By 2011, APF was entirely dependent on incoming grants from Defendants Purdue,

Cephalon, Endo, and others to avoid using its line of credit. One of its board members, Russell

Portenoy, explained the lack of funding diversity was one of the biggest problems at APF.

         151.     APF issued education guides for patients, reporters, and policymakers that

recommended opioids for chronic pain while trivializing their risks, particularly the risk of

addiction. Its Pain Community News, an “esteemed” quarterly newsletter, had a print circulation

of more than 68,000 plus additional online readers.176 Its monthly electronic newsletter, Pain

Monitor, was a monthly newsletter that provided links to pain-related news and research.177 The




174
    Id.
175
    2010 Annual Report, supra.
176
    2010 Annual Report, supra at 2.
177
    2010 Annual Report, supra, at 2.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             49
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 50 of 282. PageID #: 326



APF also provided “patient representatives” for Defendants’ promotional activities, including

Purdue’s Partners Against Pain178 and Janssen’s Let’s Talk Pain.179

         152.     In one of its publications, Treatment Options: A Guide for People Living with Pain,

(“Treatment Options”), APF recognized contributions from Cephalon and Purdue.180 Treatment

Options was reviewed by Scott Fishman, M.D., Vice Chairman of the APF Board of Directors, and

Russell Portenoy, M.D., a Member of the APF Board of Directors and also a KOL.181 Treatment

Options set the stage for prescribing opioids by explaining their underuse despite their benefits.182

It dismissed the risk of addiction with the rhetoric that physical dependence was nothing more than

symptoms or signs of withdrawal that occurred when opioids were stopped suddenly or the dose

lowered too quickly.183

         153.     Responsible Opioid Prescribing and The War on Pain both had a tremendous

impact on doctors’ prescribing habits. In 2000, Scott Fishman, M.D., who served on APF’s board,

co-authored The War on Pain (“Pain War”) as general authoritative information about pain

medicine.”184

         154.     Pain War seeks new specialties in which opioids can be prescribed for chronic pain.

Rheumatologists treating arthritis have been overlooked because they were more prone to

prescribe NSAIDS instead of opioids, such as morphine.185 But such “outdated ideas about




178
    In its “Partner against Pain” website, Purdue claimed that the risk of addiction from the use of OxyContin in
treating “chronic non-cancer pain” was “extremely small”; see also Zee, Ex. B, at 3.
179
    Let’s Talk Pain was a “coalition effort that focus[ed] on supporting positive patient-provided communications”
regarding pain.
180
    Treatment Options, supra, at ii.
181
    Id. at iv.
182
    Treatment Options, supra at 11.
183
    Id. at 14 (referring to symptoms such as sweating, rapid heart rate, nausea, diarrhea, goosebumps, and anxiety).
184
    Scott Fishman, M.D., with Lisa Berger, The War on Pain, First Quill, 1st ed., 2000.
185
    Id. at 154.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                               50
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 51 of 282. PageID #: 327



addiction and concerns about social stigmas” need to evolve because opioids offer “substantial

relief” with “less severe long-term side effects than chronic anti-inflammatories.”186

         155.    Pain War advocates for physical dependence to opioids, and equates withdrawal

symptoms from opioid drugs to that of cessation of coffee drinking. A “pain patient who is

dependent on opioids finds life restored,” the book advises, and then explains that removing a

patient from opioids causes physical, not psychological, consequences, like quitting coffee.187

Addiction to opioids is treated as a “phobia” or “notion” that “using opioids” are “always

addictive.”188

         156.    Pain War censures the failure to prescribe opioids and even suggests that such

failure is a criticism of the patient. For example:

                 Doses tend to be too low, the right narcotic preparation tends to be avoided, and the
                 prescribing period is often too short. Medicine’s reluctance to use appropriate doses
                 of opioid drugs gives patients the wrong message – their pain isn’t that important,
                 they are not trustworthy, they may be addicts, they are bad people if they take drugs
                 even if they are prescribed.189

         157.    Pain War was distributed across the nation, and sold in Montana, as evidence by a

third-party seller offering the used book for $15.99 plus $5.99 in shipping costs on Amazon.com.

         158.    As late as 2008, the APF was still relaying the same message. In A Reporter’s

Guide: Covering Pain and Its Management (“Reporter’s Guide”), the APF extolled that “[t]he

person with pain is the authority on the existence and severity of his/her pain. The self-report is




186
    Fishman, War on Pain, supra, at 155.
187
    Id. at 187.
188
    Id. at 185.
189
    Fishman, War on Pain, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               51
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 52 of 282. PageID #: 328



[the] most reliable indicator.”190 The Reporter’s Guide referred to pain as a health crisis and

concluded that it affected more Americans than “diabetes, heart disease and cancer combined.”191

         159.    Yet APF, Defendants’ Front Group also admitted that:

                 ·   71% of people abusing prescription pain relievers received them from a friend
                     or family member without a prescription;

                 ·   Approximately 2.2 million Americans abused pain medication for the first time
                     in 2006; and

                 ·   Between 1992 and 2002, reported abuse by teenagers increased by 542%.192

         160.    Even though Defendants knew about the risks involved in prescribing opioids or

ingesting opioids, they continued to disseminate a story about a “pain epidemic” that could be

treated only through the use of opioids. Even a 542% increase in abuse by teenagers in the United

States in the span of ten years did not make Defendants change their marketing strategy or otherwise

modify their educational or promotional materials concerning the risks associated with the use of

opioids.

         161.    In addition to these publications, APF also engaged in a significant multimedia

campaign – through radio, television, and the internet – to educate patients about their “right” to

pain treatment, namely opioids. APF’s local and national media efforts resulted in 1,600 media

stories on pain in 2010, which was an increase of 1,255% from 2009.193 APF surmised that it

reached more than 600 million people with information and education related to pain.194 All of the

programs and materials were available nationally and were intended to reach patients and

consumers in the Counties.


190
    American Pain Foundation, A Reporter’s Guide: Covering Pain and Its Management, Oct. 2008, at 1, attached
hereto as Exhibit E.
191
    Id. at 29.
192
    Reporter’s Guide, Ex. E, at 29.
193
    Reporter’s Guide, Ex. E at 15.
194
    Reporter’s Guide, Ex. E.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                            52
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 53 of 282. PageID #: 329



         162.    APF’s website was visited by nearly 275,000 people in 2010 and a National Pain

Foundation was expected to be complete in 2011.195 In May 2012, the U.S. Senate Finance

Committee began investigating the financial ties between Front Groups and trade organizations,

such as APF and the FSMB, and the opioid manufacturers. This investigation not only caused

damage to APF’s credibility but caused Defendants to cease its funding.

         163.    The Senate Finance Committee intended to investigate whether pharmaceutical

companies were responsible for the opioid epidemic by “promoting misleading information about

the drugs’ safety and effectiveness.”196 The Senate Finance Committee was concerned that a

“network of national organizations and researchers with financial connections to the makers of

narcotic painkillers . . . helped create a body of dubious information ‘favoring opioids’ that can be

found in prescribing guidelines, patient literature, position statements, books and doctor education

courses.”197

         164.    The Senate Finance Committee was especially concerned that “[a]mong the FSMB’s

educational initiatives has been the development and distribution of a guidebook intended to help

physicians recognize the risk of opioids and follow responsible and safe prescribing standards.”198

(Emphasis in original.) Hence, Dr. Fishman and his book Opioid Prescribing: A Physician’s Guide,

the first edition of which was released in 2007 and later accredited by the University of Wisconsin

School of Medicine and Public Health, was at the center of the investigation.199




195
    2010 Annual Budget, supra, at 6
196
    See Letter to Dr. Humayun J. Chaudhy dated May 8, 2012 from Charles E. Grassley and Max Baucus, at p. 2.
197
    Id. quoting Milwaukee Journal Sentinel/MedPage Today, Follow the Money: Pain, Policy, and Profit, Feb. 19,
2012, available at at http://medpagetoday.com/Neurology/PainManagement/31256.
198
    Chaudhy Letter, supra, at 5.
199
    Chaudhy Letter, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                         53
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 54 of 282. PageID #: 330



         165.   The Senate Finance Committee asked for any grants or financial transfers used to

produce the book, the revenue generated from the sale of the book, each state that distributed the

book, and the names of any people or organization involved in writing or editing the book.200

         166.   Within days, APF’s board voted to dissolve the organization and it ceased to exist.

The FSMB responded to the Senate Finance Committee’s inquiry, however, and agreed that “the

abuse and misuse of opioids is a serious national problem.”201 Dr. Chaudhy, speaking on behalf of

the FSMB, acknowledged that “prescription drug abuse and related deaths has grown at an alarming

pace in the United States.”202 Dr. Chaudhy described Dr. Fishman, the author of Opioid Prescribing,

as “one of the nation’s leading experts in pain medicine.”203

         167.   Opioid Prescribing was released from 2007 through January 2012, was distributed

in each of the 50 states, including Montana, and supported in the medical community as an

educational resource for doctors.204 The book is still being sold today on websites such as Amazon

and Ebay. Dr. Fishman also toured and gave keynote speeches about Opioid Prescribing. The book

was also used extensively by state regulators to make safe and responsible decisions about

prescribing opioids.205

         168.   As described herein, Dr. Fishman and his book was partly funded by Endo, Purdue,

and Abbott among others as evidenced in the response. In 2004, Purdue paid $87,895 in the form

of a grant to the FSMB to update the FSMB Model Guidelines for the Use of Controlled Substances

in the Treatment of Pain, along with other objectives related to opioids.206 In 2005, Purdue paid



200
    Id. at 3.
201
    Letter to Max Baucus and Charles Grassley dated June 8, 2012 from Humayun J. Chaudhy, DO, FACP, at 1.
202
    Chaudhy Letter, supra, at 1.
203
    Id. at 5.
204
    Chaudhy Letter, supra.
205
    Chaudhy Letter, supra at 5, 17.
206
    Chaudhy Letter, supra at 11.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                        54
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 55 of 282. PageID #: 331



$244,000 to FSMB and in 2006, Purdue paid $207,000 to FSMB for the continuation of the same

project.207 In 2008, Endo and Purdue each paid $100,000 in the form of a grant for the distribution

of Responsible Opioid Prescribing.208 Thus, from 2000-2012, Purdue paid $734,505.06 and Endo

paid $411,620.00 to the FSMB and FSMB Foundation.

            169.      Dr. Chaudhy’s response merely underscored Defendants’ role, through KOLs and

Front Groups, in controlling the message these groups conveyed about opioids.

                      2. American Academy of Pain Medicine (“AAPM”)

            170.      The American Academy of Pain Medicine, with Defendants’ assistance, prompting,

involvement, and funding, issued treatment guidelines and sponsored and hosted medical

education programs essential to Defendants’ deceptive marketing of chronic opioid therapy.

            171.      AAPM received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000 per

year (on top of other funding) to participate. The benefits included allowing members to present

educational programs at off-site dinner symposia in connection with AAPM’s marquee event – its

annual meeting held in Palm Springs, California, or other resort locations. AAPM describes the

annual event as an “exclusive venue” for offering education programs to doctors. Membership in

the corporate relations council also allows drug company executives and marketing staff to meet

with AAPM executive committee members in small settings. Defendants Endo, Purdue, Cephalon,

and Actavis were members of the council and presented deceptive programs to doctors who

attended this annual event.




207
      Id. at 11-12.
208
      Id. at 12.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             55
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 56 of 282. PageID #: 332



         172.    AAPM is viewed internally by Endo as “industry friendly,” with Endo advisors and

speakers among its active members. Endo attended AAPM conferences, funded its CMEs, and

distributed its publications. The conferences sponsored by AAPM heavily emphasized sessions

on opioids – 37 out of roughly 40 at one conference alone. AAPM’s presidents have included top

industry-supported KOLs Perry Fine, Russell Portenoy, and Lynn Webster. Dr. Webster was even

elected president of AAPM while under a DEA investigation. Another past AAPM president, Dr.

Scott Fishman, stated that he would place the organization “at the forefront” of teaching that “the

risks of addiction are…small and can be managed.”209

         173.    Defendants influenced AAPM through both their significant and regular funding

and the leadership of pro-opioid KOLs within the organization. AAPM’s staff understood they and

their industry funders were engaged in a common task – propagate a “pain epidemic” and solve it

by teaching that opioids were safe and effective for treating chronic pain.

         174.    In 1997, AAPM and the American Pain Society jointly issued a consensus

statement, The Use of Opioids for the Treatment of Chronic Pain, which endorsed opioids to treat

chronic pain and claimed there was a low risk that patients would become addicted to opioids. The

co-author of the statement, Dr. Haddox, was a paid speaker for Purdue at the time. Dr. Portenoy,

Defendants’ KOL, was the sole consultant. The consensus statement remained on AAPM’s

website until 2011.

         175.    AAPM and APS issued their own guidelines in 2009 (“AAPM/APS Guidelines”)

and continued to recommend using opioids to treat chronic pain. Fourteen of the 21 panel members




209
    Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief
of the Division of Pain Medicine, Univ. of Cal., Davis (2005), available at
http://www.medscape.org/viewarticle/500829.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                         56
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 57 of 282. PageID #: 333



who drafted the AAPM/APS Guidelines, including KOLs Dr. Portenoy and Dr. Perry Fine of the

University of Utah, received support from Janssen, Cephalon, Endo, and Purdue.

        176.   The 2009 Guidelines promote opioids as “safe and effective” for treating chronic

pain, despite acknowledging limited evidence, and conclude that the risk of addiction is

manageable for patients regardless of past abuse histories. One panel member, Dr. Joel Saper,

Clinical Professor of Neurology at Michigan State University and founder of the Michigan

Headache & Neurological Institute, resigned from the panel because he was concerned the 2009

Guidelines were influenced by contributions that drug companies, including Defendants, made to

the sponsoring organizations and committee members. These AAPM/APS Guidelines have been

a particularly effective channel of deception and have influenced not only treating physicians, but

also the body of scientific evidence on opioids. The Guidelines have been cited 732 times in

academic literature, were disseminated in and around the Counties during the relevant time period,

are still available online, and were reprinted in the Journal of Pain.

B.      Defendants’ Marketing Scheme Misrepresented the Risks and Benefits of Opioids.

        177.   To convince doctors and patients in the Counties that opioids can and should be

used to treat chronic pain, Defendants had to convince them that long-term opioid use is non-

addictive, safe, and effective. Knowing they could do so only by deceiving those doctors and

patients about the risks and benefits of long-term opioid use, Defendants made claims that were

not supported by, and were contrary to, the scientific evidence. Defendants have not corrected

their misrepresentations.

        178.   Defendants deceptively trivialized and failed to disclose the risks of long-term

opioid use, particularly the risks of addiction and overdose, through a series of misrepresentations

that have since been conclusively debunked by numerous published studies and the magnitude of


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             57
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 58 of 282. PageID #: 334



human misery caused by Defendants’ deceptions. These misrepresentations – which are described

below – reinforced each other and created the dangerously misleading impression that opioids are

the best treatment option for any recurrent moderate pain because: (1) only a miniscule number of

patients, if any, would become addicted; (2) all patients with a substantial risk of becoming

addicted to opioids could be readily identified; (3) patients who displayed signs of addiction

probably were not addicted and, in any event, could easily be weaned from the drugs; (4) the use

of higher opioid doses do not escalate risk of addiction or overdose; and (5) “abuse-deterrent”

opioids are reliably safe and effective for perpetual use. Defendants still espouse these

misrepresentations today.

         179.    First, Defendants falsely claimed the risk of addiction is low and unlikely to

develop when opioids are prescribed, as opposed to those obtained illicitly; and failed to disclose

the greater risk of addiction with prolonged use of opioids.210 For example:

                 a)       Actavis’s predecessor caused a patient education brochure to be distributed
                          in 2007 claiming opioid addiction is possible, but “less likely if you have
                          never had an addiction problem.” Upon information and belief, based on
                          Actavis’s acquisition of its predecessor’s marketing materials along with
                          the rights to Kadian, Actavis continued to use this brochure in 2009 and
                          beyond;

                 b)       Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for
                          People Living with Pain (2007), which instructed that addiction is rare and
                          limited to extreme cases of unauthorized dose escalations, obtaining
                          duplicative opioid prescriptions from multiple sources, or theft. This
                          publication is still available online;

                 c)       Endo sponsored a website, Painknowledge.com, which claimed in 2009 that
                          “[p]eople who take opioids as prescribed usually do not become addicted.”
                          Another Endo website, PainAction.com, stated “Did you know? Most
                          chronic pain patients do not become addicted to the opioid medications that
                          are prescribed for them.”;


210
   Id at Manchikanti, Ex. A, at 22 (blaming adverse consequences on abuses and overuses instead of appropriately
blaming opioids used as directed).

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                           58
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 59 of 282. PageID #: 335



                 d)       Endo distributed a pamphlet with the Endo logo entitled Living with
                          Someone with Chronic Pain, which stated that: “Most health care providers
                          who treat people with pain agree that most people do not develop an
                          addiction problem.” A similar statement appeared on the Endo website,
                          www.opana.com;

                 e)       Janssen reviewed, edited, approved, and distributed a patient education
                          guide entitled Finding Relief: Pain Management for Older Adults (2009),
                          which described as “myth” the claim that opioids are addictive, and asserted
                          as fact that “[m]any studies show that opioids are rarely addictive when used
                          properly for the management of chronic pain.”;

                 f)       Janssen currently runs a website, Prescriberesponsibly.com (last updated
                          July 2, 2015), which claims that concerns about opioid addiction are
                          “overestimated”;

                 g)       Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
                          Its Management – which claims that less than 1% of children prescribed
                          opioids will become addicted and that pain is undertreated due to
                          “misconceptions about opioid addiction[].” This publication is still
                          available online; and

                 h)       Detailers for Purdue, Endo, Janssen, and Cephalon in and around the
                          Counties minimized or omitted any discussion with doctors of the risk of
                          addiction; misrepresented the potential for opioid abuse with purportedly
                          abuse-deterrent formulations; and routinely did not correct the
                          misrepresentations noted above.

         180.    These claims contradict empirical evidence. As noted by the CDC, there is

“extensive evidence” of the “possible harms of opioids (including opioid use disorder [an

alternative term for opioid addiction]).”211 The CDC has explained that “[o]pioid pain medication

use presents serious risks, including…opioid use disorder” and that “continuing opioid therapy for

3 months substantially increases risk for opioid use disorder.”212 In fact, as many as “1 in 4 patients

receiving long-term opioid therapy in primary care settings struggle with opioid use disorder.”213




211
    Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for Chronic Pain – United
States 2016, Mar. 18, 2016.
212
    Id.
213
    Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                          59
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 60 of 282. PageID #: 336



Among the 12 recommendations by the new CDC guidelines to improve patient care and safety is

that non-opioid therapy is preferred for chronic pain unless there is active cancer or it is for palliative

and end-of-life care.214

         181.   Defendants’ long-standing claims that opioid addiction and overdose are anomalies

largely attributable to patient abuse of the drug, are demonstrably false. Indeed, the majority of

cases “involving injury and death occur in people using opioids exactly as prescribed . . .”215

         182.   In 2010, a study addressed the rates of opioid overdose with patients receiving

average prescribed daily opioids versus patients receiving medically prescribed chronic opioid

therapy.216 The patients included those receiving three-plus opioid prescriptions within 90-days

for chronic non-cancer pain between 1997 and 2005.217 Patients who received 50-99 mg had a 3.7-

fold increase in overdose risk (95% C.I. 1.5, 9.5) and a 0.7 annual overdose rate.218

         183.   The authors determined that even though opioids provide some pain relief for

chronic pain, balancing the long-term risks with the benefits was still “poorly understood.”219

Those patients who had not received opioids lately had a lower risk of overdose, however, than

patients consistently receiving opioids at a low dosage.220

         184.   The authors pointed to previous studies that indicated a rise in opioid-related

overdoses with an increase in prescribing opioids for non-cancer pain, but the belief that such

phenomenon was caused by patients obtaining opioids from non-medical sources.221 This study



214
    CDC Guideline for Prescribing Opioids for Chronic Pain, supra.
215
    Manchikanti, Ex. A, at 22.
216
    Kate M. Dunn, Ph.D., Kathleen W. Saunders, J.D., Overdose and Prescribed Opioids: Association among
Chronic Non-Cancer Pain Patients, Ann. Intern. Med., Dec. 10, 2010, at 2.
217
    Dunn, supra.
218
    Id.
219
    Id.
220
    Dunn, supra at 6.
221
    Id. at 7.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                      60
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 61 of 282. PageID #: 337



proves for the first time, however, that the risk of overdose is directly linked to the prescription

and use of medically prescribed opioids.222

         185.   The authors of a Washington study in which the authors obtained Washington

Medicaid data from the Washington Heath Care Authority reached a similar conclusion.223 The

opioid prescription claim history was examined for each “opioid poisoning” for the months that

enrollees received Medicaid FFS prescription benefits.224 The authors concluded that a large

percentage of opioid poisonings happened at lower prescribed doses and in individuals who were

not considered chronic users.225

         186.   The authors noted that previous opioid guidelines focused on opioid doses above

80-120 mg/d MED even though previous studies showed risk of opioid deaths and poisonings at

much lower doses and that most non-methadone opioid poisonings had been prescribed below

these guidelines levels.226 The authors concluded that only a small percentage of patients are

prescribed opioids at a dosage greater than 120 mg/d MED, but that a large percentage of the

opioids poisonings have been occurring in patients taking lower doses and in patients not

considered chronic users.227 Overdoses were therefore occurring in patients prescribed opioids for

chronic non-cancer pain at increased rates and the overdose risk increased with an average

prescription dose.228 The guidelines and other educational material regarding opioids need to be

changed to reflect the opioid poisoning among this population.229



222
    Dunn, supra.
223
    Deborah Fulton-Kehoe, Ph.D., Opioid Poisonings in Washington State Medicaid: Trends, Dosing, and
Guidelines, 53 Medical Care 8, Aug. 2015, at 680.
224
    Id.
225
    Fulton-Kehoe, supra.
226
    Fulton-Kehoe, supra at 683.
227
    Id. at 684.
228
    Fulton-Kehoe, supra.
229
    Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                   61
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 62 of 282. PageID #: 338



         187.    In fact, “[t]he majority of deaths (60%) occur in patients when they are given

prescriptions based on prescribing guidelines by medical boards with 20% of deaths in low dose

opioid therapy . . . .”230 The way to cure the “crisis of opioid use in the United States” is to change

“inappropriate prescribing patterns, which are largely based on a lack of knowledge, perceived

safety, and inaccurate belief of undertreatment of pain.”231

         188.    Another study found that approximately 60% of overdoses occur in medical users

of opioids prescribed by a single physician to manage chronic pain.232 Non-medical users comprise

only a statistical minority of opioid overdoses.233

         189.    Scientific evidence underscores the conclusion that low-dose opioid therapy for

chronic pain, opioids taken as prescribed, opioids obtained from a single doctor, and opioids

prescribed pursuant to prescribing guidelines cause many overdoses. Defendants, however,

disseminated contrary messaging throughout their marketing campaigns to sell more opioids.

         190.    Second, Defendants falsely instructed doctors and patients that signs of addiction

are actually signs of undertreated pain and should be treated by prescribing more opioids.

Defendants called this phenomenon “pseudoaddiction” – a term coined by Dr. David Haddox, who

went to work for Purdue, and popularized by Dr. Russell Portenoy, a KOL for Cephalon, Endo,

Janssen, and Purdue – and claimed that pseudoaddiction is substantiated by scientific evidence.

For example:

                 a.       Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007),
                          which taught that behaviors such as “requesting drugs by name,”
                          “demanding or manipulative behavior,” seeing more than one doctor to
                          obtain opioids, and hoarding, are all signs of pseudoaddiction, rather than

230
    Manchikanti, Ex. A, at 1.
231
    Manchikanti, Ex. A.
232
    Barbara Zedler, M.D., Risk Factors for Serious Prescription Opioid-Related Toxicity or Overdose Among
Veterans Health Administration Patients, Pain Medicine, 2014, at 1912, attached hereto as Exhibit F.
233
    Zedler, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                        62
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 63 of 282. PageID #: 339



                            true addiction. Responsible Opioid Prescribing remains for sale online.
                            The 2012 edition continues to teach that pseudoaddiction is real;

                    b.      Janssen sponsored, funded, and edited the Let’s Talk Pain website, which
                            in 2009 stated: “pseudoaddiction . . . refers to patient behaviors that may
                            occur when pain is under-treated . . . . Pseudoaddiction is different from
                            true addiction because such behaviors can be resolved with effective pain
                            management.”;

                    c.      Endo sponsored a National Initiative on Pain Control (NIPC) CME
                            program in 2009 titled Chronic Opioid Therapy: Understanding Risk
                            While Maximizing Analgesia, which promoted pseudoaddiction by
                            teaching that a patient’s aberrant behavior was the result of untreated pain.
                            Endo substantially controlled NIPC by funding NIPC projects;
                            developing, specifying, and reviewing content; and distributing NIPC
                            materials;

                    d.      Purdue published a pamphlet in 2011 entitled Providing Relief,
                            Preventing Abuse, which described pseudoaddiction as a concept that
                            “emerged in the literature” to describe the inaccurate interpretation of
                            [drug-seeking behaviors] in patients who have pain that has not been
                            effectively treated.”; and

                    e.      Purdue sponsored a CME program entitled Path of the Patient, Managing
                            Chronic Pain in Younger Adults at Risk for Abuse. In a role play, a
                            chronic pain patient with a history of drug abuse tells his doctor that he
                            is taking twice as many hydrocodone pills as directed. The narrator notes
                            that because of pseudoaddiction, the doctor should not assume the patient
                            is addicted even if he persistently asks for a specific drug, seems
                            desperate, hoards medicine, or “overindulges in unapproved escalating
                            doses.” The doctor treats this patient by prescribing a high-dose, long-
                            acting opioid.

           191.     The 2016 CDC Guideline rejects the concept of pseudoaddiction. The CDC

Guideline nowhere recommends that opioid dosages be increased if a patient is not experiencing

pain relief. To the contrary, the Guideline explains that “[p]atients who do not experience

clinically meaningful pain relief early in treatment…are unlikely to experience pain relief with

longer-term use,”234 and that physicians should “reassess[] pain and function within 1 month”235


234
      CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
235
      Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                    63
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 64 of 282. PageID #: 340



in order to decide whether to “minimize risks of long-term opioid use by discontinuing

opioids”236 because the patient is “not receiving a clear benefit.”237

           192.     Third, Defendants falsely instructed doctors and patients that addiction risk

screening tools, patient contracts, urine drug screens, and similar strategies allowed them to

reliably identify and safely prescribe opioids to patients predisposed to addiction. These

misrepresentations were especially insidious because Defendants aimed them at general

practitioners and family doctors who lack the time and expertise to closely manage higher-risk

patients. Defendants’ misrepresentations made these doctors feel more comfortable prescribing

opioids to their patients, and patients more comfortable starting opioid therapy for chronic pain.

For example:

                    a.      Endo paid for a 2007 supplement in the Journal of Family Practice written
                            by a doctor who became a member of Endo’s speakers’ bureau in 2010. The
                            supplement, entitled Pain Management Dilemmas in Primary Care: Use of
                            Opioids, emphasized the effectiveness of screening tools, claiming that
                            patients at high risk of addiction could safely receive chronic opioid therapy
                            using a “maximally structured approach” involving toxicology screens and
                            pill counts;

                    b.      Purdue sponsored a 2011 webinar, Managing Patient’s Opioid Use:
                            Balancing the Need and Risk, which claimed that screening tools, urine
                            tests, and patient agreements prevent “overuse of prescriptions” and
                            “overdose deaths;” and

                    c.      As recently as 2015, Purdue has represented in scientific conferences that
                            “bad apple” patients – and not opioids – are the source of the addiction crisis
                            and that once those “bad apples” are identified, doctors can safely prescribe
                            opioids without causing addiction.

           193.     Once again, the 2016 CDC Guideline confirms these representations are false. The

Guideline notes that there are no studies assessing the effectiveness of risk mitigation strategies –



236
      CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
237
      Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                    64
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 65 of 282. PageID #: 341



such as screening tools, patient contracts, urine drug testing, or pill counts – widely believed by

doctors to detect and deter outcomes related to addiction and overdose.238 As a result, the Guideline

recognizes that doctors should not overestimate the risk screening tools for classifying patients as

high or low risk for opioid addiction because they are insufficient to rule out the risks of long-term

opioid therapy.239

           194.     Fourth, to underplay the risk and impact of addiction and make doctors feel more

comfortable starting patients on opioids, Defendants falsely claimed that opioid dependence can

easily be addressed by tapering and that opioid withdrawal is not a problem thereby failing to

disclose the increased difficulty of stopping opioids after long-term use.

           195.     For example, a CME sponsored by Endo, entitled Persistent Pain in the Older

Adult, claimed that withdrawal symptoms can be avoided by tapering a patient’s opioid dose by

10%-20% for 10 days. And Purdue sponsored APF’s A Policymaker’s Guide to Understanding

Pain & Its Management, which claimed that “[s]ymptoms of physical dependence can often be

ameliorated by gradually decreasing the dose of medication during discontinuation.”

           196.     Defendants deceptively minimized the significant symptoms of opioid withdrawal,

which, as explained in the 2016 CDC Guideline, include drug cravings, anxiety, insomnia,

abdominal pain, vomiting, diarrhea, sweating, tremor, tachycardia (rapid heartbeat), spontaneous

abortion and premature labor in pregnant women, and the unmasking of anxiety, depression, and

addiction – and grossly understated the difficulty of tapering, particularly after long-term opioid

use.




238
      CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
239
      Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               65
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 66 of 282. PageID #: 342



         197.    Yet the 2016 CDC Guideline recognizes that the duration of opioid use and the

dosage of opioids prescribed should be limited to “minimize the need to taper opioids to prevent

distressing or unpleasant withdrawal symptoms,”240 because “physical dependence on opioids is

an expected physiologic response in patients exposed to opioids for more than a few days.”241

(Emphasis Added.) The Guideline further states that “tapering opioids can be especially

challenging after years on high dosages because of physical and psychological dependence”242 and

highlights the difficulties, including the need to carefully identify “a taper slow enough to minimize

symptoms and signs of opioid withdrawal”243 and pausing and restarting tapers depending on the

patient’s response.

         198.    The CDC also acknowledges the lack of any “high-quality studies comparing the

effectiveness of different tapering protocols for use when opioid dosage is reduced or opioids are

discontinued.”244 Contrary to the Treatment Options distributed by the APF, withdrawal from

opioids involves much more than mere “physical” dependence occurring only when opioids are

stopped suddenly or the dose lowered too quickly.

         199.    Fifth, Defendants falsely claimed that doctors and patients could increase opioid

dosages indefinitely without added risk and failed to disclose the greater risks to patients at higher

dosages. The ability to escalate dosages was critical to Defendants’ efforts to market opioids for

long-term use to treat chronic pain because, absent this misrepresentation, doctors would have

abandoned treatment when patients built up tolerance and lower dosages did not provide pain

relief. For example:



240
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
241
    Id.
242
    Id.
243
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
244
    Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               66
  Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 67 of 282. PageID #: 343



           a.    Actavis’s predecessor created a patient brochure for Kadian in 2007 that
                 stated, “Over time, your body may become tolerant of your current dose.
                 You may require a dose adjustment to get the right amount of pain relief.
                 This is not addiction.” Upon information and belief, based on Actavis’s
                 acquisition of its predecessor’s marketing materials along with the rights to
                 Kadian, Actavis continued to use these materials in 2009 and beyond;

           b.    Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for
                 People Living with Pain (2007), which claims that some patients “need” a
                 larger dose of an opioid, regardless of the dose currently prescribed. The
                 guide stated that opioids have “no ceiling dose” and are therefore the most
                 appropriate treatment for severe pain. This guide is still available for sale
                 online;

           c.    Endo sponsored a website, painknowledge.com, which claimed in 2009 that
                 opioid dosages may be increased until “you are on the right dose of
                 medication for your pain.”;

           d.    Endo distributed a pamphlet edited by a KOL entitled Understanding Your
                 Pain: Taking Oral Opioid Analgesics, which was available during the time
                 period of this Complaint on Endo’s website. In Q&A format, it asked “If I
                 take the opioid now, will it work later when I really need it?” The response
                 is, “The dose can be increased. . . . You won’t ‘run out’ of pain relief.”;

           e.    Janssen sponsored a patient education guide entitled Finding Relief: Pain
                 Management for Older Adults (2009), which was distributed by its sales
                 force. This guide listed dosage limitations as “disadvantages” of other pain
                 medicines but omitted any discussion of risks of increased opioid dosages;

           f.    Purdue’s In the Face of Pain website promotes the notion that if a patient’s
                 doctor does not prescribe what, in the patient’s view, is a sufficient dosage
                 of opioids, he or she should find another doctor who will;

           g.    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
                 Its Management, which taught that dosage escalations are “sometimes
                 necessary,” even unlimited ones, but did not disclose the risks from high
                 opioid dosages. This publication is still available online;

           h.    Purdue sponsored a CME entitled Overview of Management Options that is
                 still available for CME credit. The CME was edited by a KOL and taught
                 that NSAIDs and other drugs, but not opioids, are unsafe at high dosages;
                 and

           i.    Purdue presented a 2015 paper at the College on the Problems of Drug
                 Dependence, the “the oldest and largest organization in the US dedicated to


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                       67
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 68 of 282. PageID #: 344



                          advancing a scientific approach to substance use and addictive disorders,”
                          challenging the correlation between opioid dosage and overdose.

         200.    These claims conflict with the scientific evidence, as confirmed by the FDA and

CDC. As the CDC explains in its 2016 Guideline, the “[b]enefits of high-dose opioids for chronic

pain are not established”245 while the “risks for serious harms related to opioid therapy increase at

higher opioid dosage.”246

         201.    More specifically, the CDC explains, “there is now an established body of scientific

evidence showing that overdose risk is increased at higher opioid dosages.”247 Similarly, there is

an “increased risk for opioid use disorder, respiratory depression, and death at higher dosages.”248

That is why the CDC advises doctors to avoid increasing dosages above 90 morphine milligram

equivalents per day.

         202.    Finally, Defendants’ deceptive marketing of the so-called abuse-deterrent

properties of some of their opioids has created false impressions that these opioids reliably curb

addiction and abuse.

         203.    More specifically, Defendants have made misleading claims about the ability of

their so-called abuse-deterrent opioid formulations to deter use.            For example, Endo’s

advertisements for the 2012 reformulation of Opana ER claimed that it was designed to be crush

resistant in a way that suggested it was more difficult to misuse the product. This claim was false.




245
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
246
    Id.
247
    Id.
248
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              68
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 69 of 282. PageID #: 345



         204.   The FDA warned in a 2013 letter that there was no evidence Endo’s design would

provide a reduction in oral, intranasal or intravenous use.249 Moreover, Endo’s own studies, which

it failed to disclose, showed that Opana ER could still be ground and chewed.

         205.   In a 2016 settlement with the State of New York, Endo agreed not to make

statements in New York that Opana ER was designed to be or is crush-resistant. The State found

those statements false and deceptive because there was no difference in the ability to extract the

narcotic from Opana ER.

         206.   Similarly, the 2016 CDC Guideline states that no studies support the notion that

“abuse-deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,”250

noting that the technologies – even when they work – “do not prevent opioid abuse through oral

intake, the most common route of opioid abuse, and can still be abused by non-oral routes.”251

         207.   These numerous, long-standing misrepresentations of the risks of long-term opioid

use spread by Defendants successfully convinced doctors and patients to underestimate those risks.

C.       Defendants Grossly Overstated the Benefits of Chronic Opioid Therapy.

         208.   To convince doctors and patients that opioids should be used to treat chronic pain,

Defendants had to persuade them that there was a significant benefit to long-term opioid use. But

as the 2016 CDC Guideline makes clear, there is “insufficient evidence to determine the long-term

benefits of opioid therapy for chronic pain.”252

         209.   In fact, the CDC found no evidence showing “a long-term benefit of opioids in pain

and function versus no opioids for chronic pain with outcomes examined at least 1 year later (with




249
    See FDA Statement: Original Opana ER Relisting Determination, May 10, 2013.
250
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
251
    Id.
252
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              69
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 70 of 282. PageID #: 346



most placebo-controlled randomized trials ≤ 6 weeks in duration)”253 and that other treatments

were more or equally beneficial and less harmful than long-term opioid use.

            210.   Nonetheless, Defendants were legion in their misrepresentations that opioid drugs

were appropriate for use as a long-term lifestyle. For example:

                   a.     Actavis distributed an advertisement that claimed that the use of Kadian to
                          treat chronic pain would allow patients to return to work, relieve “stress
                          on your body and your mental health,” and help patients enjoy their lives;

                   b.     Endo distributed advertisements that claimed that the use of Opana ER for
                          chronic pain would allow patients to perform demanding tasks like
                          construction work or work as a chef and portrayed seemingly healthy,
                          unimpaired subjects;

                   c.     Janssen sponsored and edited a patient education guide entitled Finding
                          Relief: Pain Management for Older Adults (2009) – which states as “a fact”
                          that “opioids may make it easier for people to live normally.” The guide
                          lists expected functional improvements from opioid use, including sleeping
                          through the night, returning to work, recreation, sex, walking, and climbing
                          stairs;


                   d.     Purdue ran a series of advertisements for OxyContin in 2012 in medical
                          journals entitled “pain vignettes,” which were case studies featuring
                          patients with pain conditions persisting over several months and
                          recommending OxyContin for them. The ads implied that OxyContin
                          improves patients’ function;

                   e.     Responsible Opioid Prescribing (2007), sponsored and distributed by
                          Cephalon, Endo and Purdue, taught that relief of pain by opioids, by itself,
                          improved patients’ function. The book remains for sale online;

                   f.     Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for
                          People Living with Pain (2007), which counseled patients that opioids “give
                          [pain patients] a quality of life we deserve.” The guide was available online
                          until APF shut its doors in 2012;

                   g.     Endo’s NIPC website painknowledge.com claimed in 2009 that with
                          opioids, “your level of function should improve; you may find you are now
                          able to participate in activities of daily living, such as work and hobbies,
                          that you were not able to enjoy when your pain was worse.” Elsewhere, the

253
      Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                70
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 71 of 282. PageID #: 347



                          website promoted improved quality of life (as well as “improved function”)
                          as benefits of opioid therapy. The grant request that Endo approved for this
                          project specifically indicated NIPC’s intent to make misleading claims
                          about function, and Endo closely tracked visits to the site;

                 h.       Endo was the sole sponsor, through NIPC, of a series of CMEs titled
                          Persistent Pain in the Older Patient, which claimed that chronic opioid
                          therapy has been “shown to reduce pain and improve depressive symptoms
                          and cognitive functioning.” The CME was disseminated via webcast;

                 i.       Janssen sponsored, funded, and edited a website, Let’s Talk Pain, in 2009,
                          which featured an interview edited by Janssen claiming that opioids allowed
                          a patient to “continue to function.” This video is still available today on
                          YouTube;

                 j.       Purdue sponsored the development and distribution of APF’s A
                          Policymaker’s Guide to Understanding Pain & Its Management, which
                          claimed that “multiple clinical studies” have shown that opioids are
                          effective in improving daily function, psychological health, and health-
                          related quality of life for chronic pain patients.” The Policymaker’s Guide
                          was originally published in 2011 and is still available online today; and

                 k.       Purdue’s, Cephalon’s, Endo’s, and Janssen’s sales representatives have
                          conveyed and continue to convey the message that opioids will improve
                          patient function.

         211.    These claims are unsupported by the scientific literature. The 2016 CDC Guideline

explained, “There is no good evidence that opioids improve pain or function with long-term use”254

and “complete relief of pain is unlikely.”255 The CDC reinforced this conclusion throughout its

2016 Guideline:

                 a.       “No evidence shows a long-term benefit of opioids in pain and function
                          versus no opioids for chronic pain with outcomes examined at least 1 year
                          later . . . .”;256

                 b.       “Although opioids can reduce pain during short-term use, the clinical
                          evidence review found insufficient evidence to determine whether pain



254
    CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
255
    Id. (emphasis added).
256
    Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               71
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 72 of 282. PageID #: 348



                        relief is sustained and whether function or quality of life improves with
                        long-term opioid therapy.”;257 and

                c.      “[E]vidence is limited or insufficient for improved pain or function with
                        long-term use of opioids for several chronic pain conditions for which
                        opioids are commonly prescribed, such as low back pain, headache, and
                        fibromyalgia.”258

         212.   The CDC also noted that the risks of addiction and death “can cause distress and

inability to fulfill major role obligations.”259

         213.   The 2016 CDC Guideline was not the first time a federal agency repudiated

Defendants’ claim that opioids improved function and quality of life. In 2010, the FDA warned

Actavis that “[w]e are not aware of substantial evidence or substantial clinical experience

demonstrating that the magnitude of the effect of the drug [Kadian] has in alleviating pain, taken

together with any drug-related side effects patients may experience…results in any overall positive

impact on a patient’s work, physical and mental functioning, daily activities, or enjoyment of

life.”260

         214.   Defendants also falsely emphasized or exaggerated the risks of competing products

like NSAIDs so that doctors and patients would look to opioids first for treating chronic pain.

Once again, Defendants’ misrepresentations contradicted non-industry sponsored scientific

evidence. In addition, Purdue misleadingly promoted OxyContin as unique among opioids in

providing 12 continuous hours of pain relief with one dose. In fact, OxyContin does not last for

12 hours – a fact that Purdue has known at all times relevant to this action.



257
    Id.
258
    Id.
259
    Id.
260
    Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Doug Boothe, CEO,
Actavis Elizabeth LLC (Feb. 18, 2010), available at
http://www.fda.gov/Drugs/GuidanceComplianceRegulatoryInformation/EnforcementActivitiesbyFDA/W
arningLettersandNoticeofViolationLetterstoPharmaceuticalCompanies/ucm259240.htm.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                       72
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 73 of 282. PageID #: 349



         215.   According to Purdue’s own research, OxyContin wears off in under six hours in one

quarter of patients and in under 10 hours in more than half. The reason is that OxyContin tablets

release approximately 40% of their active medicine immediately, after which release tapers.

Although the patient experiences a powerful initial response, there is little or no pain relief at the

end of the dosing period because less medicine is released.

         216.   This phenomenon is known as “end of dose” failure, and the FDA found in 2008

that a substantial number of chronic pain patients taking OxyContin experience it.

         217.   This “end of dose” failure not only renders Purdue’s promise of 12 hours of relief

false and deceptive, it also makes OxyContin more dangerous because the declining pain relief

patients experience toward the end of each dosing period drives them to take more OxyContin

before the next dosing period begins, quickly increasing the amount of drug they are taking and

spurring growing dependence.

         218.   Purdue’s competitors were aware of this problem. For example, Endo ran

advertisements for Opana ER referring to “real” 12-hour dosing. Nevertheless, Purdue falsely

promoted OxyContin as if it were effective for a full 12 hours. Indeed, Purdue’s sales

representatives continue to tell doctors in and around the Counties that OxyContin lasts a full 12

hours.

D.       Defendants also engaged in Other Unlawful, Unfair, and Fraudulent Misconduct.

         219.   Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain even

though the FDA has expressly limited their use to the treatment of cancer pain in opioid-tolerant

individuals.

         220.   Both Actiq and Fentora are extremely powerful fentanyl-based IR opioids. Neither

are approved for or have been shown to be safe or effective for chronic pain. Indeed, the FDA


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               73
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 74 of 282. PageID #: 350



expressly prohibited Cephalon from marketing Actiq for anything but cancer pain, and refused to

approve Fentora for the treatment of chronic pain because of the potential harm, including the high

risk of “serious and life- threatening adverse events” and abuse – which are greatest in non-cancer

patients.

        221.   The FDA also issued a Public Health Advisory in 2007 emphasizing that Fentora

should be used only for cancer patients who are opioid-tolerant and should not be used for any

other conditions, such as migraines, post-operative pain, or pain due to injury.

        222.   Despite this advisory, Cephalon conducted and continues to conduct a well-funded

campaign to promote Actiq and Fentora for chronic pain and other non- cancer conditions for which

it was not approved, appropriate, or safe. As part of this campaign, Cephalon used CMEs, speaker

programs, KOLs, journal supplements, and detailing by its sales representatives to give doctors

the false impression that Actiq and Fentora are safe and effective for treating non-cancer pain. For

example:

               a. Cephalon paid to have a CME it sponsored, Opioid-Based Management of
                  Persistent and Breakthrough Pain, published in a supplement of Pain Medicine
                  News in 2009. The CME instructed doctors that “clinically, broad classification
                  of pain syndromes as either cancer, or non-cancer, related has limited utility”
                  and recommended Actiq and Fentora for patients with chronic pain. The CME
                  is still available online;

               b. Cephalon’s sales representatives set up hundreds of speaker programs for
                  doctors, including many non-oncologists, which promoted Actiq and Fentora
                  for the treatment of non-cancer pain; and

               c. In December 2011, Cephalon widely disseminated a journal supplement entitled
                  “Special Report: An Integrated Risk Evaluation and Mitigation Strategy for
                  Fentanyl Buccal Tablet (FENTORA) and Oral Transmucosal Fentanyl Citrate
                  (ACTIQ)” to Anesthesiology News, Clinical Oncology News, and Pain
                  Medicine News – three publications that are sent to thousands of
                  anesthesiologists and other medical professionals. The Special Report openly
                  promotes Fentora for “multiple causes of pain” – and not just cancer pain.



PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             74
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 75 of 282. PageID #: 351



        223.   Cephalon’s deceptive marketing gave doctors and patients the false impression that

Actiq and Fentora were safe and effective not only for treating chronic pain, but were also

approved by the FDA for such uses.

        224.   Other Defendants herein participated in illicit and unlawful prescribing of its drugs.

For example, Purdue did not report illegal prescribing of OxyContin until years after law

enforcement shut down a Los Angeles clinic that prescribed more than 1.1 million OxyContin

tablets. In doing so, Purdue protected its own profits at the expense of public health and safety.

        225.   The State of New York also found that Endo failed to require sales representatives

to report signs of addiction, diversion, and inappropriate prescribing; paid bonuses to sales

representatives for detailing prescribers who were subsequently arrested or convicted for illegal

prescribing; and failed to prevent sales representatives from visiting prescribers whose suspicious

conduct had caused them to be placed on a no-call list.

E.      Defendants Targeted Susceptible Prescribers and Vulnerable Patient Populations.

        226.   As part of their deceptive marketing scheme, Defendants identified and targeted

susceptible prescribers and vulnerable patient populations in the U.S. and, in and around, the

Counties. For example, Defendants focused their deceptive marketing on primary care doctors,

who were more likely to treat chronic pain patients and prescribe opioids, but were less likely to

be educated about treating pain and the risks and benefits of opioids.

        227.   Defendants also targeted vulnerable patient populations like the elderly and

veterans, who tend to suffer from chronic pain. Defendants targeted these vulnerable patients even

though the risks of long-term opioid use were significantly greater for them.

        228.   For example, the 2016 CDC Guideline observes that existing evidence shows that

elderly patients taking opioids suffer from elevated fall and fracture risks, greater risk of


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                 75
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 76 of 282. PageID #: 352



hospitalization, and increased vulnerability to adverse drug effects and interactions. The Guideline

therefore concludes that there are “special risks of long-term opioid use for elderly patients” and

recommends that doctors use “additional caution and increased monitoring” to minimize the risks

of opioid use in elderly patients.

         229.    The same is true for veterans, who are more likely to use anti-anxiety drugs

(benzodiazepines) for post-traumatic stress disorder, which interact dangerously with opioids.

         230.    Defendants achieved their goal in targeting these vulnerable populations when the

Arthritis Foundation published its Guide to Pain Management in 2003 (“Pain Management

Guide”).261 The Pain Management Guide was published by a neutral third-party that not only

believed the message Defendants had been selling for years, but it continued to relay that message

to patients experiencing chronic pain – elderly patients with arthritis.262

         231.    The Pain Management Guide was intended for a population of “70 million

Americans who have arthritis or other related diseases.”263 It parroted falsities, such as the low risk

of developing an addiction to opioids and cited Defendants’ false statistic: “The addiction rate

from narcotics is approximately one percent.”264

         232.    The Arthritis Foundation even accepted and repeated Defendants’ distinction

between dependence and addiction. A person with dependence suggests he or she would

experience withdrawal symptoms upon stopping opioids while addiction “is a self-destructive,

habitual use” of opioids.265 The Pain Management Guide brushes aside concerns about addiction




261
    Susan Bernstein, The Arthritis Foundation’s Guide to Pain Management, Arthritis Foundation, 2003.
262
    Bernstein, supra.
263
    Id.
264
    Bernstein, supra at 70-71.
265
    Id. at 70.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                    76
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 77 of 282. PageID #: 353



and recommends higher doses of opioids for patients who develop a dependence on opioids266 –

the exact message that Defendants had been spouting for years.

         233.    The fact that neutral third parties were relying on and buying Defendants’ false

propositions only verifies Defendants’ successful fraud on the medical and non-medical

community at large.

F.       Although Defendants knew that their Marketing of Opioids was False and Deceptive,
         they Fraudulently Concealed their Misconduct.

         234.    Defendants, both individually and collectively, made, promoted, and profited from

their misrepresentations about the risks and benefits of opioids for chronic pain even though they

knew their misrepresentations were false and deceptive. Manufacturing Defendants and Distributor

Defendants alike knew that the marketing scheme being promoted by Manufacturer Defendants

was misleading, inaccurate, and simply false. The history of opioids, as well as research and

clinical experience over the last 20 years, established that opioids were highly addictive and

responsible for a long list of very serious adverse outcomes.

         235.    In The Journal of the American Medical Association November 2002 edition,

which Defendants meant to reach physicians throughout the nation, Purdue advertised OxyContin

as a safe drug with minimal safety risks.267 The ad depicts a man and boy fishing with a title in

large white letters exclaiming that “THERE CAN BE LIFE WITH RELIEF” with “LIFE WITH

RELIEF” as the largest words in the advertisement.268 Purdue then informs physicians that “[t]he

most serious risk associated with opioids, including OxyContin, is respiratory depression.”269




266
    Id.
267
    The Journal of American Medical Association, Nov. 13, 2002.
268
    Id. at 1, 3.
269
    Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             77
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 78 of 282. PageID #: 354



         236.   Purdue fraudulently represented that respiratory depression was not only the most

serious risk for its own drug OxyContin, but for opioids in general, even though it knew that

opioids carried a risk of addiction and death.

         237.   The ad continues with benign side effects that may occur with the use of

OxyContin, such as “constipation, nausea, sedation, dizziness, vomiting, pruritus, headache, dry

mouth, sweating, and weakness.”270 These side effects are certainly a far cry from addiction or

death. Of course this ad also claims that OxyContin is a “continuous around-the-clock analgesic,”

which is equally false.271

         238.   Because of the bold misrepresentations and omissions in its ads occurring in the

October 2, 2002 JAMA issue, and one occurring in the November 13, 2002 issue, the FDA wrote

a warning letter to Michael Friedman, the Executive Vice President and Chief Operating Officer

of Purdue.272 Mr. Abrams explained that “[y]our journal advertisements omit and minimize the

serious safety risks associated with OxyContin, and promote it for uses beyond which have been

proven safe and effective.”273 Mr. Abrams reprimanded Purdue for failing to present “any

information” in the advertisement about the “potentially fatal risks” or the potential for abuse

associated with OxyContin.274

         239.   Mr. Abrams was concerned that these advertisements suggested such a “broad use

of [OxyContin] to treat pain without disclosing the potential for abuse with the drug and the

serious, potentially fatal risks associated with its use….”275 Purdue’s actions were “especially



270
    Id.
271
    JAMA, supra, at 1, 3.
272
    Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Commc’ns, to Michael Friedman, Exec.
Vice Pres. and COO, Purdue Pharma L.P.
273
    Warning Letter from Thomas Abrams, supra at 1.
274
    Warning Letter from Thomas Abrams, supra.
275
    Id. at 2.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                       78
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 79 of 282. PageID #: 355



egregious and alarming” given “its potential impact on the public health.”276 Mr. Abrams pointed

out to Purdue the reality that “[i]t is particularly disturbing that your November Ad would tout

‘Life with Relief,’ yet fail to warn that patients can die from taking OxyContin.”277

         240.    Purdue Pharma has consistently disregarded serious harm that it knew OxyContin

caused. For example, in Kentucky in 2001, three people and one estate sued Purdue for becoming

addicted to OxyContin even though they were taking the drug as prescribed.278 Several similar

lawsuits were filed against Purdue by individuals.279 Dr. J. David Haddox, an executive at Purdue,

responded to these claims: “A lot of these people say, ‘Well, I was taking the medicine like my

doctor told me to,’ and then they start taking more and more and more . . . I don’t see where that’s

my problem.”280

         241.    Not surprisingly, three current and former executives from Purdue plead guilty in

2007 to criminal charges that they misled regulators, doctors, and patients about OxyContin’s risk

of addiction.281 In pleading guilty to misbranding charges, Purdue admitted it had fraudulently

marketed OxyContin as a drug less prone to addiction and as having fewer side effects than other

opioids.282 In reality, unlike most other opioids, OxyContin contained pure oxycodone without any

other ingredients, which made it a higher-dose narcotic despite its time-release design that Purdue

hawked as ameliorating its addictive potential.283




276
    Id.
277
    Id. at 4.
278
    Chris Kahn, Maker of OxyContin Faces at least 13 Lawsuits,” July 27, 2001, Port Arthur News.
279
    Kahn, supra.
280
    Id.
281
    See Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, May 10, 2007, available at
http://www.nytimes.com/2007/05/10/business/11drug-web.html; see also Zee, Ex. B, at 3-4.
282
    Meier, supra.
283
    Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                   79
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 80 of 282. PageID #: 356



         242.    Manufacturing Defendants avoided detection of their fraudulent conduct by

disguising their role in the deceptive marketing through funding and using third parties, such as

Front Groups and KOLs. Doctors and patients trusted these third parties and did not realize that it

was the pharmaceutical companies that were actually feeding them false and misleading

information.

         243.    Defendants also manipulated their promotional materials and the scientific

literature to make it appear that the information promoted was accurate, truthful, and supported by

objective evidence when it was not.

         244.    Thus, Defendants successfully concealed from the medical community and patients

facts sufficient to arouse suspicion of the claims the Counties now assert. The Counties did not

know of the existence or scope of Defendants’ industry-wide fraud and could not have acquired

such knowledge earlier through the exercise of reasonable diligence.

G.       By Increasing Opioid Prescriptions and Use, Defendants’ Deceptive Marketing
         Scheme has fueled the Opioid Epidemic and Damaged the Counties’ Communities.

         245.    Defendants’ misrepresentations deceived doctors and patients about the risks and

benefits of long-term opioid use. Studies reveal that many doctors and patients are unaware of or

do not understand the risks or benefits of opioids. Indeed, patients often report that they were not

warned they might become addicted to opioids prescribed to them. As reported in January 2016,

a 2015 survey of more than 1,000 opioid patients found that 4 out of 10 were not told opioids were

potentially addictive.284




284
   Hazelden Betty Ford Foundation, Missed Questions, Missed Opportunities, Jan. 27, 2016, available at
http://www.hazeldenbettyford.org/about-us/news-and-media/pressrelease/doctors-missing-questions-that-could-
prevent-opioid-addiction.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                          80
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 81 of 282. PageID #: 357



           246.     Defendants’ deceptive marketing scheme caused, and continues to cause, doctors

in and around the Counties to prescribe opioids for chronic pain conditions such as back pain,

headaches, arthritis, and fibromyalgia. Absent Defendants’ fraud, these doctors would not have

prescribed as many opioids that negatively impacted residents of the Counties.

           247.     Defendants’ deceptive marketing scheme also caused, and continues to cause,

patients to purchase and use opioids for their chronic pain believing they are safe and effective.

Absent Defendants’ deceptive marketing scheme, fewer patients would be using opioids long-term

to treat chronic pain, and those patients using opioids would be using less of them.

           248.     Defendants’ deceptive marketing has caused and continues to cause the prescription

and use of opioids to explode. Indeed, this dramatic increase in opioid prescriptions and use

corresponds with the dramatic increase in Defendants’ spending on their deceptive marketing

scheme. Defendants’ spending on opioid marketing totaled approximately $91 million in 2000. By

2011, that spending had tripled to $288 million.

           249.     The escalating number of opioid prescriptions written by doctors who were

deceived by Defendants’ deceptive marketing scheme is the cause of a correspondingly dramatic

increase in opioid addiction, overdose, and death throughout the U.S. and the Counties. The

increase in opioid prescriptions equals an increase in “disability, medical costs, subsequent

surgery, and continued or late opioid use.”285

           250.     Scientific evidence demonstrates a strong correlation between opioid prescriptions

and addiction to opioids. In a 2016 report, the CDC explained that prescribing opioids has




285
      Manchikanti, Ex. A, at 23.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               81
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 82 of 282. PageID #: 358



quadrupled since 1999, which has resulted in a parallel increase in opioid overdoses.286 Indeed,

there has been a two-third increase in overdose deaths from using opioids since 2000.287 For these

reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are

critical “to reverse the cycle of opioid pain medication misuse that contributes to the opioid

overdose epidemic.”288

         251.    Due to the increase in opioid overdoses, first responders, such as police officers,

have been and will continue to be in the position to assist people experiencing opioid-related

overdoses.289 In 2016, “over 1,200 law enforcement departments nationwide carried naloxone in

an effort to prevent opioid-related deaths.”290

         252.    Defendants’ deceptive marketing scheme has also detrimentally impacted children

in the Counties. Overprescribing opioids for chronic pain has made the drugs more accessible to

school-aged children, who come into contact with opioids after they have been prescribed to

friends or relatives in the same household.

         253.    Defendants’ conduct has adversely affected the Counties’ child protection agencies

in the number of children in foster care driven by parental drug addiction. Children with parents

addicted to drugs tend to stay in foster care longer, and they often enter the system having

experienced significant trauma, which makes these cases more expensive for counties like Cascade

and Gallatin Counties.




286
    CDC/NCHS, National Vital Statistics System, Mortality, CDC Wonder, Atlanta, GA: US Department of Health
and Human Services, 2016, available at https://wonder.cdc.gov/; Rudd RA, Seth P, David F, Scholl L, Increases in
Drug and Opioid-Involved Overdose Deaths — United States, 2010–2015, Morb Mortal Wkly Rep., Dec. 16, 2016.
287
    CDC, National Vital Statistics System, Mortality, Morb Mortal Wkly Rep., Jan. 1, 2006, at 1378-82, Increases in
Drug and Opioid Deaths – United States, 2000-2014.
288
    CDC Guideline for Prescribing Opioids for Chronic Pain, supra; see also Rudd, supra.
289
    Tex. Att’y Gen. Op. No. KP-0168 (2017).
290
    Id. citing http://www.nchrc.org/law-enforcement/us-law-enforcement-who-carry-naloxone/.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                             82
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 83 of 282. PageID #: 359



         254.    Opioid addiction is one of the primary reasons that the Counties’ residents seek

treatment for substance dependence. A significant number of admissions for drug addiction were

associated with a primary diagnosis of opiate addiction or dependence.

         255.    But for Defendants’ creation, through false and deceptive advertising and other

unlawful and unfair conduct, of a virtually limitless opioid market, this opioid crisis would not

have occurred and the Counties would not have been harmed. Defendants’ success in extending

the market for opioids to new patients and chronic pain conditions has created an abundance of

drugs available for non-medical and criminal use and fueled a new wave of addiction and injury.

It has been estimated that 60% of the opioids to which people are addicted come, directly or

indirectly, through doctors’ prescriptions.291

         256.    Law enforcement agencies have increasingly associated prescription drug addiction

with violent and property crimes. Despite strict federal regulation of prescription drugs, local law

enforcement agencies are faced with increasing diversion from legitimate sources for illicit

purposes, including doctor shopping, forged prescriptions, falsified pharmacy records, and

employees who steal from their place of employment. The opioid epidemic has prompted a

growing trend of crimes against pharmacies including robbery and burglary. This ongoing

diversion of prescription narcotics creates a lucrative marketplace.

         257.    The rise in opioid addiction caused by Defendants’ deceptive marketing scheme

has also resulted in an explosion in heroin use. For example, heroin use has more than doubled in




291
   Nathaniel P. Katz, Prescription Opioid Abuse: Challenges and Opportunities for Payers, Am. J. Managed Care,
Apr. 19 2013, at 5 (“The most common source of abused [opioids] is, directly or indirectly, by prescription.”),
available at http://www.ajmc.com/publications/issue/2013/2013-1-vol19-n4/Prescription-Opioid-Abuse-Challenges-
and-Opportunities-for-Payers.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                         83
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 84 of 282. PageID #: 360



the past decade among adults aged 18 to 25 years.292 Moreover, heroin-related overdoses in the

United States has more than quadrupled since 2010.293

         258.    The costs and consequences of opioid addiction are staggering. For example, in

2007, the cost of healthcare due to opioid addiction and dependence was estimated at 25 billion,

the cost of criminal justice was estimated at 5.1 billion, and the cost of lost workplace productivity

was estimated at 25.6 billion.

         259.    Prescription opioid addiction and overdose have an enormous impact on the health

and safety of individuals, as well as communities at large, because the consequences of this

epidemic reach far beyond the addicted individual.

         260.    The Counties have also expended funds for false claims submitted on the Counties’

health plans that were paid as medically necessary when they were not and prescriptions for opioids

through worker’s compensation benefits.

         261.    The repercussions for residents of the Counties therefore include job loss, loss of

custody of children, physical and mental health problems, homelessness and incarceration, which

results in instability in communities often already in economic crisis and contributes to increased

demand on community services such as hospitals, courts, child services, treatment centers, and law

enforcement. Manufacturing Defendants knew, and should have known, about the harms that their

deceptive marketing has caused, and continues to cause, and will cause in the future.

Manufacturing Defendants closely monitored their sales and the habits of prescribing doctors.

Their sales representatives, who visited doctors and attended CMEs, knew which doctors were

receiving their messages and how they were responding.


292
    Centers for Disease Control and Prevention, Vital Signs: Today’s Heroin Epidemic – More People at Risk,
Multiple Drugs Abused, MMWR 2015, available at https://www.cdc.gov/vitalsigns/heroin/index.html.
293
    Vital Signs, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                          84
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 85 of 282. PageID #: 361



       262.    Manufacturing Defendants also had access to and carefully watched government

and other data that tracked the explosive rise in opioid use, addiction, injury, and death.

Manufacturing Defendants not only knew, but intended that their misrepresentations would

persuade doctors to prescribe and encourage patients to use their opioids for chronic pain.

       263.    Manufacturing Defendants’ actions are neither permitted nor excused by the fact

that their drug labels may have allowed, or did not exclude, the use of opioids for chronic pain.

FDA approval of opioids for certain uses did not give Defendants license to misrepresent the risks

and benefits of opioids. Indeed, Manufacturing Defendants’ misrepresentations were directly

contrary to pronouncements by, and guidance from, the FDA based on the medical evidence and

their own labels.

       264.    Nor is Manufacturing Defendants’ causal role broken by the involvement of

doctors. Defendants’ marketing efforts were ubiquitous and highly persuasive. Their deceptive

messages tainted virtually every source doctors could rely on for information and prevented them

from making informed decisions. And both doctors and patients in the Counties relied on

information Manufacturing Defendants distributed whether it was through ads, magazines, trade

journals, websites, CMEs, KOLs, and/or front groups. Manufacturing Defendants also hijacked

what doctors wanted to believe – namely, that opioids represented a means of relieving their

patients’ suffering and of practicing medicine more compassionately.

       265.    Likewise, Distributor Defendants knew when there was suspicious opioid

prescription activity as they do today. They were in a unique position to forestall the epidemic in

the Counties before it began. Instead, Distributor Defendants allowed a flood of opioids to be

poured into the Counties. The Counties relied on Distributor Defendants to prevent oversupply

with distribute prescription drugs, including opioids, only if a valid medical purpose existed. At


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            85
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 86 of 282. PageID #: 362



the very least, the Counties depended on Distributor Defendants to act as watchful and effective

gatekeepers in the opioid pipeline as they represent in their public statements. Distributor

Defendants did neither to the Counties’ detriment, proximately causing damage to Cascade and

Gallatin Counties.

       266.    The funds that the Counties have used, and will continue to use, for all the costs

associated with Defendants’ false, misleading, and fraudulent marketing are taxpayer funds.

Defendants specifically targeted physicians in the Counties with fraudulent claims concerning the

benefits of opioids for chronic pain while omitting the lack of efficacy.

       267.    Defendants also fraudulently omitted the fact that opioids were addictive even

though they knew, or should have known, that physicians in the Counties would either use the

misinformation Defendants relayed to them to prescribe opioids to the Counties’ residents, or give

this information to the Counties’ residents, resulting in the over-prescribing and/or overuse of

opioids in the Counties.

       268.    Defendants’ actions and omissions were each a cause-in-fact of Cascade and

Gallatin Counties’ past and future damages. Defendants’ wrongful conduct caused injuries to the

Counties in the past, continues to cause injuries to the Counties, and will continue to cause injuries

to the Counties in the future. Future damages include, but are not limited to, additional resources

for counseling and medication assisted treatment of addicts, medical treatment for overdoses, life

skills training for adolescents, increased law enforcement, and additional resources to treat the

psychological effects of opioids and the underlying conditions that make people susceptible to

opioid addiction, all of which will be obtained through taxpayer resources.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               86
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 87 of 282. PageID #: 363



H.       Distributor Defendants Knew that Opioids were being Fraudulently Prescribed and
         Failed to Act.

         269.   Distributor Defendants are not innocent sellers of opioid drugs. Distributor

Defendants knew that the marketing scheme promoted by Manufacturing Defendants was

misleading, false, and deceptive. They knew that opioids were being industry promoted for the

treatment of virtually any complaint of recurrent pain, and advertised as less addictive, less prone

to abuse, less threatening for overdose, and more effective for perpetual use than was true.

Nevertheless, they have deliberately shirked their duties to monitor suspiciously high prescription

patterns, and have continued to feed the over-prescribing of opioid drugs. Distributor Defendants

have long been aware of an opioid overuse epidemic in America, in Montana, including Cascade

and Gallatin Counties, but chose in each instance to profit by stoking those epidemics with more

opioids. Distributor Defendants knew that opioids were too often being prescribed without

legitimate therapeutic purpose, but continued to inundate the market with opioids. Distributor

Defendants were and continue to be an integral part of the Counties’ opioid epidemic.

         270.   As early as 2008, Distributor Defendants knew there was an opioid crisis and they

were failing in their “critical role” in the supply chain to change or decrease the number of opioids

being distributed into the market. McKesson paid a $13.25 million fine to settle claims regarding

suspicious orders of opioids from internet pharmacies in 2008.294 Cardinal paid a $34 million fine

for failing regarding suspicious distribution of hydrocodone in 2008.295 Cardinal also had to close

down its Lakeland, Florida warehouse because it turned a blind eye to the abundance of opioids

funneling through only four pharmacies.296 As such, McKesson and Cardinal knew by 2008, that


294
    Eric Eyre, “Suspicious” Drug Order Rules Never Enforced by State, Charleston Gazette Mail, Dec. 18, 2016,
available at www.wvgazettemail.com.
295
    Eyre, supra.
296
    Eyre, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                      87
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 88 of 282. PageID #: 364



their opioids were too often being oversupplied and distributed and, upon information and belief,

that suspicion for diversionary purposes existed. This knowledge should have caused McKesson

and Cardinal to better perform their duties to monitor non-therapeutic opioid prescription orders

and to refrain from filling these orders as they occurred in the Counties. But instead, McKesson

and Cardinal doubled-down on profiting from an opioid epidemic, and did so in the Counties’

opioid epidemic.

         271.     No later than 2011, all Distributor Defendants knew there was a public health crisis

throughout America created by opioid use. In 2011, the CDC announced that very thing.

         272.     Montana law specifically requires that dispensers like Distributor Defendants

monitor opioid prescription orders and to refuse to fill prescription orders for opioids that are

without valid medical purpose. In spite of the existence of an opioid epidemic in the Counties, and

the fact that Distributor Defendants knew or should have known of that epidemic, Distributor

Defendants continued to fill each opioid prescription order in the Counties, including those that

were without valid medical purpose--thus stoking the epidemic.297

         273.     In 2017, Distributor Defendant McKesson publicly acknowledged its essential duty

to monitor and to curb to therapeutic levels its distribution of opioid drugs. The chairman and chief

executive officer of McKesson, John H. Hammergren, has said: “Pharmaceutical distributors play

an important role in identifying and combatting prescription drug diversion and abuse…

McKesson, as the nation’s largest distributors, takes our role seriously.”298




297
   CDC, Prescription Painkiller Overdoses at Epidemic Levels, Nov. 1, 2011, www.cdc.gov.
298
   Charles Ornstein, Drug Distributors Penalized for Turning Blind Eye in Opioid Epidemic, APR, Health News, Jan.
27, 2017; Letter from Pete Slone, Senior Vice President, Public Affairs, of McKesson, to The Honorable Chris Christie
dated October 31, 2017.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                              88
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 89 of 282. PageID #: 365



         274.   In an October 31, 2017 letter to Chris Christie, Chair of the President’s Commission

on Fighting the Drug and Opioid Crisis, Mr. Pete Slone, the Senior Vice President, Public Affairs,

of McKesson admitted that the opioid crisis was the “public health crisis of our times” and was
                                                 299
affecting communities at alarming rates.               Mr. Slone stated that both manufacturers and

distributors should address the complicated opioid heath crisis.300 Certainly in public McKesson

admits its responsibility and duty to the public with regard to distributing and disbursing opioids.

It is only when McKesson is named in a lawsuit that it is suddenly blameless and has no

responsibilities in stemming the tide of the opioid epidemic it helps fuel.

         275.   Amerisource agrees it has the same essential duty to monitor and to refrain from

supplying suspicious opioid prescribing. On December 14, 2017, a press release announced that

Amerisource, as a global healthcare solutions leader, “plays a critical role in the pharmaceutical

supply chain, working as a link between manufacturers and healthcare providers to help patients

have access to the medications they need, when they need them.”301 (Emphasis added).

         276.   Indeed, Amerisource’s website is dedicated to its role as the “core strength” in U.S.

drug distribution citing its “[t]remendous cash generation” and its “[d]iverse base of high quality

provider customers.”302 Recognizing that the opioid epidemic could strike as many as 650,000

Americans over the next decade, Amerisource’s CEO, Steve Collis, has assured the public that

distributors like Amerisource are responsible for safely delivering medication to pharmacies given

its “unique perspective into how [the] supply chain works.”303



299
    Pete Slone Letter, supra.
300
    Id.
301
    AmerisourceBergen Foundation, AmerisourceBergen Foundation Launches Municipal Support Program to Help
Combat Opioid Abuse, Dec. 14, 2017 press release.
302
    Amerisource Bergen, Distributor’s Duty, www.amerisourcebergen.com.
303
    Steven H. Collis, Sound Policy and More Transparency can Help Companies Fight the Opioid Crisis, Politics,
Dec. 15, 2017.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                       89
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 90 of 282. PageID #: 366



         277.   Mr. Collis agrees with people who are “rightfully demanding action on this tragic

issue” and agrees to “push forward practical solutions that can yield results in the near-term on

opioids.”304 Remarking that it is “difficult to avoid the epidemic of opioid abuse,” Mr. Collis adds

that the opioid crisis is “demands attention, action, and accountability.” 305 Mr. Collis explains that

large pharmaceutical distribution companies, of which Amerisource is one, should be held

accountable because “nearly every prescription in the United States moves through distributors

who purchase drugs from pharmaceutical manufacturers and sell them to pharmacies . . . .”306 Mr.

Collis explains that distributors like Amerisource “must create a supply chain that is safe and

secure.”307 Mr. Collis even admits that as more opioid-based pain treatments were prescribed, more

opioids were distributed.308 The same views are expressed on Amerisource’s website.309

         278.   On its website, Amerisource demonstrates that Distributor Defendants’ ability to

create a safe and secure supply chain is possible through “complex algorithms to identify and stop

orders that are deemed to be suspicious.”310 Mr. Collis admits that Amerisource has “reported and

stopped tens of thousands of suspicious orders since 2007, not to mention countless other orders

that pharmacies never had the opportunity to place because [Amerisource] declined to service them

altogether.”311 But not in Cascade and Gallatin Counties.




304
    Id.
305
      Steve Collis, The Surprising Morality of Opioid Distribution,          Sept.   18,   2017,   available   at
https://www.amerisourcebergen.com/abcnew/fighting-the-opioid-epidemic.
306
    Collis, supra.
307
    Collis, supra.
308
    Id.
309
    https://www.amerisourcebergen.com/abcnew/fighting-the-opioid-epidemic.
310
    Id.
311
    Id. (emphasis added).

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                           90
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 91 of 282. PageID #: 367



         279.   Cardinal acknowledges on its website that the “opioid abuse crises dates back

decades” and is due to “changes in prescribing patterns” for pain. 312 Like McKesson, Cardinal

admits that the opioid epidemic is a “serious and complex” public health issue.313

         280.   Cardinal has been aware of this public health crisis for many years because it tracks

and reports CDC opioid prescription and overdose death data. For example, Cardinal cites the fact

that in 2015, 4.4 billion opioid prescriptions were filled, which equals about 12 prescriptions per

person in the United States.314 Out of these prescriptions, 11% were prescribed following surgery,

injury, or for health conditions such as cancer.315 Moreover, Cardinal recites that 1 in 4 patients

using opioids long-term in a primary care situation struggle with opioid addiction.316 Cardinal is

also aware that in 2015, according to the CDC, there were more than 33,000 deaths that involved

prescribed and non-prescribed opioids, and that opioid overdoses have quadrupled since 1999.317

After tracking the opioid prescription data, Cardinal cannot now claim ignorance of the fact that

the Counties’ opioid prescription rate was approximately twice that of the National opioid

prescription rate.

         281.   To deny such knowledge would be to deny Cardinal’s role. Cardinal is part of a

“multi-faceted and highly regulated healthcare system” in which “everyone in that chain, including

[Cardinal] must do their part.”318 Cardinal believes it has a responsibility to provide a safe and

secure channel to deliver medications, such as opioids.319 This belief is underscored by Cardinal’s



312
    Cardinal Health, No Demographic Group is Immune to this Crisis, www.cardinalheatlh.com.
313
    Id.
314
    Id.
315
    Id.
316
    Cardinal Health, No Demographic Group is Immune to this Crisis, supra.
317
    Id.
318
    Cardinal Health, Cardinal Health’s Commitment to Opioid Anti-Diversion, Education and Misuse Prevention,
www.cardinalhealth.com.
319
    Cardinal Health, No Demographic Group, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                     91
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 92 of 282. PageID #: 368



Opioid Acton Program: Reclaiming Our Communities in which Cardinal states on its website that

it operates a “state-of-the-art, constantly adaptive system to combat opioid diversion.”320 Cardinal

claims it knows its pharmacy customers and uses a “multi-factor process to evaluate pharmacies”

even before the pharmacies become Cardinal’s customers.321 To identify diversion and flag

suspicious activity, Cardinal “engage[s] directly with pharmacists to understand their business,

their purchasing patterns, the ration of controlled to non-controlled substances ordered and the

demographics of their customers.”322 As a result, not only could Cardinal identify the suspicious

ordering patterns in the Counties, it had the power to stop the influx of opioids into the Counties.

         282.    Cardinal electronically monitors every order prior to fulfillment, especially

controlled substances.323 As a distributor, Cardinal has access to, and checks, the requisite

information to see “whether the order deviates from historic ordering patterns in [Cardinal’s] strict

anti-diversion standards.”324 Suspicious orders are flagged for further “scrutiny and evaluation,

including potentially canceling the order.”325

         283.    Cardinal states on its website that it “refuse[s] to supply controlled substances to

any pharmacy customer where [Cardinal] believe[s] there is an unreasonable risk of medication

diversion.”326 This refusal is part of Cardinal’s commitment to help solve the “complex national




320
    Cardinal Health, Opioid Action Program: Reclaiming our Communities, www.cardinalhealth.com.
321
     Id. (making announced and unannounced site visits to pharmacies, which also includes hiring independent
investigators specializing in pharmacy diversion and surveillance).
322
     Id.; Cardinal also uses an investigative team to perform on-the-ground investigations to determine whether
heightened scrutiny is necessary. Id. For high-volume orders or orders that flag additional scrutiny, Cardinal has a
senior committee of anti-diversion experts who recommend safeguards, which can include ending a business
relationship with a customer or denying a business relationship with a new customer. Id.
323
    Cardinal Health, Cardinal Health’s Commitment, supra.
324
    Id.
325
    Id.
326
    Cardinal Health, Cardinal Health’s Commitment, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                             92
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 93 of 282. PageID #: 369



public health crisis.”327 Yet Cardinal continued to supply opioids to pharmacies in the Counties

despite the data it reviewed.

         284.    Distributor Defendants knew their duty. Distributor Defendants had the means to

carry out their duty and claim to have successfully done so at times in the past. Distributor

Defendants acknowledge that their duty is ongoing. With regard to opioids, however, Distributor

Defendants continuously evade their gatekeeping duties including, but not limited to, in Cascade

and Gallatin Counties.

         285.    According to The Charleston Gazette-Mail, Distributor Defendants shipped nearly

9 million hydrocodone pills over two years to one pharmacy in the town of Kermit, West

Virginia.328 Kermit, West Virginia has a population of 392. Drug wholesalers distributed 780

million pills of oxycodone and hydrocodone in the state over six years. According to the Gazette,

“[t]he unfettered shipments amount to 433 pain pills for every man, woman and child in West

Virginia.”329

         286.    Refusing to take action or turning a blind eye to suspicious spikes in opioid

prescriptions has for the Distributor Defendants simply become a pesky cost of doing business.

McKesson and Cardinal did not take sufficient heed of the multi-million dollar fines each had paid

in 2008. McKesson agreed to pay a $150 million fine on January 17, 2017. Cardinal Health reached

a $44 million settlement in December 2016; Cardinal also agreed in January 2017 to pay $20

million to the state of West Virginia; and Amerisource agreed to pay $16 million to the state of

West Virginia.330



327
    Id.
328
    Charles Ornstein, Drug Distributors Penalized for Turning Blind Eye in Opioid Epidemic, APR, Health News, Jan.
27, 2017.
329
    Ornstein, supra.
330
    Ornstein, supra.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                           93
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 94 of 282. PageID #: 370




         287.    According to a 60 Minutes/Washington Post joint investigation, “[t]he

pharmaceutical industry is doing everything it can to keep [the opioid] epidemic going.”331

McKesson certainly did not recognize any sort of “due diligence” while it was providing “millions

and millions and millions of pills to countless pharmacies through the United States.”332 Since the

1990s, McKesson has made billions from distributing addictive opioids.333 McKesson has

admitted that when it came to the opioid crisis and pills flooding American communities, there

was plenty of blame to go around, including drug makers, other distributors, doctors, and

pharmacies.334

         288.    If McKesson had used their authority in the supply chain, the opioid epidemic

would not be “nowhere near” where it is today.335 In McKesson’s role as a distributor, not a day

went by that something suspicious was not happening, but McKesson never reported any

suspicious activity, according to the 60 Minutes investigation.336 McKesson “fueled the explosive

prescription drug abuse problem in this country.”337

         289.    McKesson repeatedly filled suspicious orders of the most commonly abused and

prescribed opioid drugs oxycodone and hydrocodone.338 McKesson, as did other Distributor

Defendants, failed in their duty to act.




331
    60 Minutes, Whistleblowers: DEA Attorneys Went Easy on McKesson, the Country’s Largest Drug Distributor,
CBS News, Dec. 17, 2017.
332
    Id.
333
    Id.
334
    Id.
335
    Id.
336
    60 Minutes, supra.
337
    Too Big to Prosecute, supra.
338
    Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                     94
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 95 of 282. PageID #: 371



         290.    Distributor Defendants were in a unique position to see the results of Manufacturing

Defendants’ fraudulent marketing scheme. Distributor Defendants knew or should have known

that there was a sharp increase in the prescription and distribution of opioids. Distributor

Defendants undertook the responsibility to prevent opioids from being dispensed or disbursed for

diversionary purposes —with a multi-faceted system to monitor and prevent they developed long

ago, according to their own published public proclamations – and breached that duty Like

Manufacturing Defendants, Distributor Defendants chose profits over duty, in breach of duty.

I.       FACTS PERTAINING TO CLAIMS UNDER RACKETEER-INFLUENCED AND
         CORRUPT ORGANIZATIONS (“RICO”) ACT

         A.      The Opioid Marketing Enterprise

                 1.      The Common Purpose and Scheme of the Opioid Marketing Enterprise

         291.    Knowing their products were highly addictive, ineffective and unsafe for the

treatment of long-term chronic pain, non-cancerous pain, the RICO Marketing Defendants339

formed an association-in-fact enterprise and schemed to unlawfully increase their profits and sales,

and grow their share of the prescription painkiller market, through repeated and systematic

misrepresentations about the safety and efficacy of opioids for treating long-term chronic pain.

         292.    In order to unlawfully increase the demand for opioids, the RICO Marketing

Defendants formed an association-in-fact enterprise (the “Opioid Marketing Enterprise”) with the

“Front Groups” and KOLs described above. Through their personal relationships, the members of

the Opioid Marketing Enterprise had the opportunity to form and take actions in furtherance of the

Opioid Marketing Enterprise’s common purpose. The RICO Marketing Defendants’ substantial




339
  The RICO Marketing Defendants referred to in this section are those named in the Sixth and Seventh Claims for
Relief under 28 U.S.C. § 1964(c), including Purdue, Cephalon, Janssen, and Endo.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                        95
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 96 of 282. PageID #: 372



financial contribution to the Opioid Marketing Enterprise, and the advancement of opioids-friendly

messaging, fueled the U.S. opioids epidemic.

       293.    The RICO Marketing Defendants, through the Opioid Marketing Enterprise,

concealed the true risks and dangers of opioids from the medical community and the public,

including Plaintiffs, and made misleading statements and misrepresentations about opioids that

downplayed the risk of addiction and exaggerated the benefits of opioid use. The misleading

statements included: (1) that addiction is rare among patients taking opioids for pain; (2) that

addiction risk can be effectively managed; (3) that symptoms of addiction exhibited by opioid

patients are actually symptoms of “pseudoaddiction”; (4) that withdrawal is easily managed; (5)

that increased dosing present no significant risks; (6) that long-term use of opioids improves

function; (7) that the risks of alternative forms of pain treatment are greater than the adverse

effects of opioids; (8) that use of time-released dosing prevents addiction; and (9) that abuse-

deterrent formulations provide a solution to opioid abuse.

       294.    The scheme devised, implemented and conducted by the RICO Marketing

Defendants was a common course of conduct designed to ensure that the RICO Marketing

Defendants unlawfully increased their sales and profits through concealment and

misrepresentations about the addictive nature and effective use of the RICO Marketing

Defendants’ drugs. The RICO Marketing Defendants, the Front Groups, and the KOLs acted

together for a common purpose and perpetuated the Opioid Marketing Enterprise’s scheme, which

included the unbranded promotion and marketing network as described above.

       295.    The RICO Marketing Defendants, Front Groups and KOLs communicated

regularly and shared information, coordinated misrepresentations, and exchanged payments. The

RICO Marketing Defendants, Front Groups, and KOLs continue to share information about


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                           96
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 97 of 282. PageID #: 373



overcoming objections and resistance to opioid use for chronic pain through the coordination,

communication and payment, which has occurred, and continues to occur, through the repeated

and continuing use of the wires and mail. At all times, the RICO Marketing Defendants, Front

Groups and KOLs functioned as a continuing unit for the purpose of implementing the Opioid

Marketing Enterprise’s scheme and common purpose, and each agreed and took actions to hide the

scheme and continue its existence.

       296.    At all relevant times, the Front Groups knew of the RICO Marketing Defendants’

conduct, willingly participated, and benefited from their conduct. Each Front Group also knew,

but did not disclose, that the other Front Groups were engaged in the same scheme, to the detriment

of consumers, prescribers, and the Counties. But for the Opioid Marketing Enterprise’s unlawful

fraud, the Front Groups had no incentive to disclose the RICO Marketing Defendants’ and the

Opioid Marketing Enterprise’s deceit to their members and constituents. By failing to disclose

this information, Front Groups perpetuated the Opioid Marketing Enterprise’s scheme and

common purpose while reaping substantial benefits.

       297.    At all relevant times, the KOLs were aware of, willing participants in, and

benefitted from the RICO Marketing Defendants’ conduct. The RICO Marketing Defendants

selected KOLs solely because they favored the aggressive treatment of chronic pain with opioids.

The RICO Marketing Defendants’ support helped the KOLs become respected industry experts.

And, as they rose to prominence, the KOLs falsely touted the benefits of using opioids to treat

chronic pain, repaying the RICO Marketing Defendants by advancing their marketing goals. The

KOLs also knew, but did not disclose, that the other KOLS and Front Groups were engaged in the

same scheme, to the detriment of consumers, prescribers, and the Counties. But for the Opioid

Marketing Enterprise’s unlawful conduct, the KOLs would not have hid the RICO Marketing


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            97
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 98 of 282. PageID #: 374



Defendants’ and the Opioid Marketing Enterprise’s deceit. By failing to disclose this information,

KOLs furthered the Opioid Marketing Enterprise’s scheme and common purpose while reaping

substantial benefits.

       298.    The RICO Marketing Defendants, Front Groups and KOLs engaged in certain

discrete categories of activities in furtherance of the common purpose of the Opioid Marketing

Enterprise. As described herein, the Opioid Marketing Enterprise’s conduct in furtherance of the

common purpose of the Opioid Marketing Enterprise involved: (1) misrepresentations regarding

the risk of addiction and safe use of prescription opioids for long-term chronic pain (described in

detail above); (2) lobbying to defeat measures to restrict over-prescription; (3) efforts to criticize

or undermine CDC guidelines; (4) efforts to limit prescriber accountability; and (5) Defendants’

lobbying is not itself alleged to be unlawful, but is further evidence of Defendants’ state of mind

in furtherance of unlawful activities.

       299.    In addition to disseminating misrepresentations about the risks and benefits of

opioids, the Opioid Marketing Enterprise also furthered its common purpose by criticizing or

undermining CDC Guideline. Members of the Opioid Marketing Enterprise criticized or

undermined the CDC Guideline, which represented an important step in limiting the amount of

opioids prescribed for chronic pain.

       300.    In 2015, for example, several Front Groups, including the U.S. Pain Foundation

and the AAPM, criticized the CDC draft guidelines by insinuating lack of transparency because the

guidelines did not disclose the names, affiliation, and conflicts of interest of the individuals who

constructed the guidelines.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               98
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 99 of 282. PageID #: 375



       301.    In 2016, the AAPM criticized the guidelines through its immediate past president,

who argued that the CDC guideline was too strong and disproportionate to the small select portion

of the available clinical evidence used to construct the guidelines.

       302.    The RICO Marketing Defendants needed the Front Groups and KOLs, who

were perceived as “neutral” and more “scientific” than the RICO Marketing Defendants

themselves, to accomplish the Opioid Marketing Enterprise’s mission. Without the Front Groups

and KOLs spreading misrepresentations about opioids, the Opioid Marketing Enterprise could not

have achieved its common purpose.

       303.    The impact of the Opioid Marketing Enterprise’s scheme is still in place − i.e.,

opioids continue to be prescribed and used for even moderate chronic pain throughout the Counties

and the opioid epidemic continues to injure the Counties, and consume the Counties’ health care

and law enforcement resources.

       304.    Clearly, the RICO Marketing Defendants, the Front Groups, and the KOLs were

each willing participants in the Opioid Marketing Enterprise, had a common purpose and interest

in the object of the scheme, and functioned within a structure designed to effectuate the

Enterprise’s purpose.

               2.       The Conduct of the Opioid Marketing Enterprise Violated Civil RICO

       305.    From approximately the late 1990s to the present, each of the RICO Marketing

Defendants exerted control over the Opioid Marketing Enterprise and participated in the operation

or management of the affairs of the Opioid Marketing Enterprise, directly or indirectly, in the

following ways:

               a. Creating and providing a body of deceptive, misleading and unsupported
                  medical and popular literature about opioids that (i) understated the risks and
                  overstated the benefits of long-term use; (ii) appeared to be the result of


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                          99
  Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 100 of 282. PageID #: 376



              independent, objective research; and (iii) was more likely to be relied upon by
              physicians, patients, and payors;

           b. Creating and providing a body of deceptive, misleading and unsupported
              electronic and print advertisements about opioids that (i) understated the risks
              and overstated the benefits of long-term use; (ii) appeared to be the result of
              independent, objective research; and (iii) was more likely to be relied upon by
              physicians, patients, and payors;

           c. Creating and providing a body of deceptive, misleading and unsupported sales
              and promotional training materials about opioids that (i) understated the risks
              and overstated the benefits of long-term use; (ii) appeared to be the result of
              independent, objective research; and (iii) was more likely to be relied upon by
              physicians, patients, and payors;

           d. Creating and providing a body of deceptive, misleading and unsupported CMEs
              and speaker presentations about opioids that (i) understated the risks and
              overstated the benefits of long-term use; (ii) appeared to be the result of
              independent, objective research; and (iii) was more likely to be relied upon by
              physicians, patients, and payors;

           e. Selecting, cultivating, promoting and paying KOLs based solely on their
              willingness to communicate and distribute the RICO Marketing Defendants’
              messages about the use of opioids for chronic pain;

           f. Providing substantial opportunities for KOLs to participate in research studies
              on topics the RICO Marketing Defendants suggested or chose, with the
              predictable effect of ensuring that many favorable studies appeared in the
              academic literature;

           g. Paying KOLs to serve as consultants or on the RICO Marketing Defendants’
              advisory boards, on the advisory boards and in leadership positions on Front
              Groups, and to give talks or present CMEs, typically over meals or at
              conferences;

           h. Selecting, cultivating, promoting, creating and paying Front Groups based
              solely on their willingness to communicate and distribute the RICO Marketing
              Defendants’ messages about the use of opioids for chronic pain;

           i. Providing substantial opportunities for Front Groups to participate in and/or
              publish research studies on topics the RICO Marketing Defendants suggested
              or chose (and paid for), with the predictable effect of ensuring that many
              favorable studies appeared in the academic literature;

           j. Paying significant amounts of money to the leaders and individuals associated
              with Front Groups;

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                      100
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 101 of 282. PageID #: 377




               k. Donating to Front Groups to support talks or CMEs, that were typically
                  presented over meals or at conferences;

               l. Disseminating many of their false, misleading, imbalanced, and unsupported
                  statements through unbranded materials that appeared to be independent
                  publications from Front Groups;
               m. Sponsoring CME programs put on by Front Groups that focused exclusively on
                  the use of opioids for chronic pain;

               n. Developing and disseminating pro-opioid treatment guidelines with the help of
                  the KOLs as authors and promoters, and the help of the Front Groups as
                  publishers, and supporters;

               o. Encouraging Front Groups to disseminate their pro-opioid messages to groups
                  targeted by the RICO Marketing Defendants, such as veterans and the elderly,
                  and then funding that distribution;

               p. Concealing their relationship to and control of Front Groups and KOLs from
                  the Counties and the public at large; and

               q. Intending that Front Groups and KOLs would distribute through the U.S. mail
                  and interstate wire facilities, promotional and other materials that claimed
                  opioids could be safely used for chronic pain.

       306.    The Front Groups also conducted and participated in the conduct of the Opioid

Marketing Enterprise, directly or indirectly, in the following ways:

               a. The Front Groups promised to, and did, make representations regarding opioids
                  and the RICO Marketing Defendants’ drugs that were consistent with the RICO
                  Marketing Defendants’ messages;

               b. The Front Groups distributed, through the U.S. Mail and interstate wire
                  facilities, promotional and other materials claiming that opioids could be safely
                  used for chronic pain without addiction, and misrepresented the benefits of
                  using opioids for chronic pain outweighed the risks;

               c. The Front Groups echoed and amplified messages favorable to increased opioid
                  use − and ultimately, the financial interests of the RICO Marketing Defendants;

               d. The Front Groups issued guidelines and policies minimizing the risk of opioid
                  addiction and promoting opioids for chronic pain;

               e. The Front Groups strongly criticized the 2016 guidelines from the CDC when
                  it recommended limits on opioid prescriptions for chronic pain; and

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                           101
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 102 of 282. PageID #: 378




                    f. The Front Groups concealed their connections to the KOLs and the RICO
                       Marketing Defendants.

           307.     The RICO Marketing Defendants’ Front Groups have had a tremendous impact

on policymakers and the public. The larger Front Groups “likely have a substantial effect on

policies relevant to their industry sponsors.”340 “By aligning medical culture with industry goals

in this way, many of the groups described in this report may have played a significant role in

creating the necessary conditions for the U.S. opioid epidemic.”341

           308.     The KOLs also participated in the conduct of the affairs of the Opioid Marketing

Enterprise, directly or indirectly, in the following ways:

                    a. The KOLs promised to, and did, make representations regarding opioids and
                       the RICO Marketing Defendants’ drugs that were consistent with the RICO
                       Marketing Defendants’ messages themselves;

                    b. The KOLs distributed, through the U.S. Mail and interstate wire facilities,
                       promotional and other materials which claimed that opioids could be safely
                       used for chronic pain without addiction, and misrepresented the benefits of
                       using opioids for chronic pain outweighed the risks;

                    c. The KOLs echoed and amplified messages favorable to increased opioid use −
                       and ultimately, the financial interests of the RICO Marketing Defendants;

                    d. The KOLs issued guidelines and policies minimizing the risk of opioid
                       addiction and promoting opioids for chronic pain;

                    e. The KOLs strongly criticized the 2016 guidelines from the Center for Disease
                       Control and Prevention (CDC) that recommended limits on opioid prescriptions
                       for chronic pain; and

                    f. The KOLs concealed their connections to the Front Groups and the RICO
                       Marketing Defendants, and their sponsorship by the RICO Marketing
                       Defendants.




340
      Fueling an Epidemic, supra note 85, at 1.
341
      Id. at 2.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            102
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 103 of 282. PageID #: 379



       309.    The scheme devised and implemented by the RICO Marketing Defendants and

members of the Opioid Marketing Enterprise, amounted to a common course of conduct intended

to increase the RICO Marketing Defendants’ sales from prescription opioids by encouraging the

prescribing and use of opioids for long-term chronic pain. The scheme was a continuing course of

conduct, and many aspects of it continue through to the present.

               3.       The RICO Marketing Defendants Controlled and Paid Front Groups
                        and KOLs to Promote and Maximize Opioid Use

       310.    As discussed in detail above, the RICO Marketing Defendants funded and

controlled the various Front Groups, including APF, AAPM/APS, FSMB, Alliance for Patient

Access, USPF, and AGS. The Front Groups, which only appeared to be independent,

transmitted the RICO Marketing Defendants' misrepresentations. The RICO Marketing

Defendants and the Front Groups thus worked together to promote the goals of the Opioid

Marketing Enterprise.

       311.    Similarly, as discussed in detail above, the RICO Marketing Defendants paid

KOLs, including Drs. Portenoy, Fine, Fishman, and Webster, to spread their misrepresentations

and promote their products. The RICO Marketing Defendants and the KOLs thus worked together

to promote the goals of the Opioid Marketing Enterprise.

               4.       Pattern of Racketeering Activity

       312.    The RICO Marketing Defendants’ scheme described herein was perpetrated, in

part, through multiple acts of mail fraud and wire fraud, constituting a pattern of racketeering

activity as described herein.

       313.    The pattern of racketeering activity used by the RICO Marketing Defendants and

the Opioid Marketing Enterprise likely involved thousands of separate instances of the use of the

U.S. Mail or interstate wire facilities in furtherance of the unlawful Opioid Marketing Enterprise,

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                           103
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 104 of 282. PageID #: 380



including essentially uniform misrepresentations, concealments and material omissions regarding

the beneficial uses and non-addictive qualities for the long-term treatment of chronic, non-acute

and non-cancer pain. The RICO Marketing Defendants’ goal was to increase sales and profits by

inducing consumers, prescribers, regulators and the Counties to rely on the RICO Marketing

Defendants’ misrepresentations.

       314.    Each of these fraudulent mailings and interstate wire transmissions constitutes

racketeering activity and collectively, these violations constitute a pattern of racketeering activity,

through which the RICO Marketing Defendants, the Front Groups and the KOLs defrauded and

intended to defraud Montana consumers, the Counties, and other intended victims.

       315.    The RICO Marketing Defendants devised and knowingly carried out an illegal

scheme and artifice to defraud by means of materially false or fraudulent pretenses,

representations, promises, or omissions of material facts regarding the safe, non-addictive and

effective use of opioids for long-term chronic, non-acute and non-cancer pain. The RICO

Marketing Defendants and members of the Opioid Marketing Enterprise knew that these

representations violated the FDA approved use o f these drugs, and were not supported by

actual evidence. The RICO Marketing Defendants intended that that their common purpose and

scheme to defraud would, and did, use the U.S. Mail and interstate wire facilities, intentionally

and knowingly with the specific intent to advance, and for the purpose of executing, their illegal

scheme.

       316.    By intentionally concealing the material risks and affirmatively misrepresenting the

benefits of using opioids for chronic pain to prescribers, regulators and the public, including

Plaintiffs, the RICO Marketing Defendants, the Front Groups and the KOLs engaged in a

fraudulent and unlawful course of conduct constituting a pattern of racketeering activity.


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               104
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 105 of 282. PageID #: 381



       317.    The RICO Marketing Defendants’ use of the U.S. Mail and interstate wire facilities

to perpetrate the opioids marketing scheme involved thousands of communications, publications,

representations, statements, electronic transmissions, payments, including, inter alia:

               a. Marketing materials about opioids, and their risks and benefits, which the RICO
                  Marketing Defendants sent to health care providers, transmitted through the
                  internet and television, published, and transmitted to Front Groups and KOLs
                  located across the country and the Counties;
               b. Written representations and telephone calls between the RICO Marketing
                  Defendants and Front Groups regarding the misrepresentations, marketing
                  statements and claims about opioids, including the non-addictive, safe use of
                  chronic long-term pain generally;

               c. Written representations and telephone calls between the RICO Marketing
                  Defendants and KOLs regarding the misrepresentations, marketing statements
                  and claims about opioids, including the non-addictive, safe use of chronic long-
                  term pain generally;

               d. E-mails, telephone and written communications between the RICO Marketing
                  Defendants and the Front Groups agreeing to or implementing the opioids
                  marketing scheme;

               e. E-mails, telephone and written communications between the RICO Marketing
                  Defendants and the KOLs agreeing to or implementing the opioids marketing
                  scheme;

               f. Communications between the RICO Marketing Defendants, Front Groups and
                  the media regarding publication, drafting of treatment guidelines, and the
                  dissemination of the same as part of the Opioid Marketing Enterprise;

               g. Communications between the RICO Marketing Defendants, KOLs and the
                  media regarding publication, drafting of treatment guidelines, and the
                  dissemination of the same as part of the Opioid Marketing Enterprise;

               h. Written and oral communications directed to State agencies, federal and state
                  courts, and private insurers throughout the Counties that fraudulently
                  misrepresented the risks and benefits of using opioids for chronic pain; and

               i. Receipts of increased profits sent through the U.S. Mail and interstate wire
                  facilities—the wrongful proceeds of the scheme.

       318.    In addition to the above-referenced predicate acts, it was intended by and

foreseeable to the RICO Marketing Defendants that the Front Groups and the KOLs would

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                          105
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 106 of 282. PageID #: 382



distribute publications through the U.S. Mail and by interstate wire facilities, and, in those

publications, claim that the benefits of using opioids for chronic pain outweighed the risks.

         319.   The RICO Marketing Defendants, and each member of the Opioid Marketing

Enterprise agreed, with knowledge and intent, to the overall objective of the RICO Marketing

Defendants’ fraudulent scheme and participated in the common course of conduct to commit acts

of fraud and indecency in marketing prescription opioids.

         320.   Indeed, for the RICO Marketing Defendants’ fraudulent scheme to work, each of

them had to agree to implement similar tactics regarding fraudulent marketing of prescription

opioids. This conclusion is supported by the fact that the RICO Marketing Defendants each

financed, supported, and worked through the same KOLs and Front Groups, and often collaborated

on and mutually supported the same publications, CMEs, presentations, and prescription

guidelines.

         321.   The RICO Marketing Defendants’ predicate acts all had the purpose of creating the

opioid epidemic that substantially injured the Counties, while simultaneously generating billion-

dollar revenue and profits for the RICO Marketing Defendants. The predicate acts were committed

or caused to be committed by the RICO Marketing Defendants through their participation in the

Opioid Marketing Enterprise and in furtherance of its fraudulent scheme.

         B.     The Opioid Supply Chain Enterprise

         322.   Faced with the reality that they will now be held accountable for the consequences

of the opioid epidemic they created, members of the industry resort to “a categorical denial of any

criminal behavior or intent.”342 Defendants’ actions went far beyond what could be considered



342
  McKesson Responds to Recent 60 Minutes Story About January 2017 Settlement With the Federal Government,
McKesson,http://www.mckesson.com/about-mckesson/fighting-opioid-abuse/60-minutes-response

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                106
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 107 of 282. PageID #: 383



ordinary business conduct. For more than a decade, certain Defendants, the “RICO Supply Chain

Defendants” (Purdue, Cephalon, Endo, Actavis, McKesson, Cardinal, and AmerisourceBergen)343

worked together in an illicit enterprise, engaging in conduct that was not only illegal, but in certain

respects anti-competitive, with the common purpose and achievement of vastly increasing their

respective profits and revenues by exponentially expanding a market that the law intended to

restrict.

         323.    Knowing that dangerous drugs have a limited place in our society, and that their

dissemination and use must be vigilantly monitored and policed to prevent the harm that drug

abuse and addiction causes to individuals, society and governments, Congress enacted the

Controlled Substances Act (“CSA”). Specifically, through the CSA, Congress established a closed

system of distribution for controlled substances. CSA imposes a reporting duty that cuts across

company lines. Regulations adopted under the CSA require that companies, who are entrusted

with permission to operate within this system, cannot simply operate as competitive in an “anything

goes” profit-maximizing market. Instead, the statute tasks them to watch over each other with a

careful eye for suspicious activity. Driven by greed, Defendants betrayed that trust and subverted

the constraints of the CSA’s closed system to conduct their own profit-driven enterprise.

         324.    As “registrants” under the CSA, the RICO Supply Chain Defendants are duty bound

to identify and report “orders of unusual size, orders deviating substantially from a normal pattern,

and orders of unusual frequency.”344 Critically, these Defendants’ responsibilities do not end with

the products they manufacture or distribute—there is no such limitation in the law because their




343
    The RICO Supply Chain Defendants referred to in this section are those named in the Sixth and Seventh Claims
for Relief under 28 U.S.C. § 1964(c), including Manufacturing Defendants Purdue, Cephalon, Janssen, Endo, Actavis,
and Distributing Defendants McKesson, Cardinal and AmerisourceBergen.
344
    21 C.F.R. § 1301.74(b).

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                         107
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 108 of 282. PageID #: 384



duties cut across company lines. Thus, when these Defendants obtain information about the sales

and distribution of other companies’ opioid products, as they did through data mining companies

like IMS Health, they were legally obligated to report that activity to the DEA.

       325.    The RICO Supply Chain Defendants’ scheme required the participation of all. If

any one member broke rank, its compliance activities would highlight deficiencies of the others,

and the artificially high quotas they maintained through their scheme would crumble. But if all

the members of the enterprise conducted themselves in the same manner, it would be difficult for

the DEA to go after any one of them. Accordingly, through the connections they made as a result

of their participation in the Healthcare Distribution Alliance (“HDA”), the RICO Supply Chain

Defendants chose to flout the closed system designed to protect the citizens. Publicly, in 2008,

they announced their formulation of “Industry Compliance Guidelines: Reporting Suspicious

Orders and Prevention Diversion of Controlled Substances.” Privately, the RICO Supply Chain

Defendants refused to act and through their lobbying efforts, they collectively sought to undermine

the impact of the CSA. Indeed, despite the issuance of these Industry Compliance Guidelines,

which recognize these Defendants’ duties under the law, as illustrated by the subsequent industry-

wide enforcement actions and consent orders issued after that time, none of them complied.

       326.    As described above, at all relevant times, the RICO Supply Chain Defendants

operated as an association-in-fact enterprise formed for the purpose of unlawfully increasing sales,

revenues and profits by fraudulently increasing the quotas set by the DEA that would allow them

to collectively benefit from a greater pool of prescription opioids to manufacture and distribute.

In support of this common purpose and fraudulent scheme, the RICO Supply Chain Defendants

jointly agreed to disregard their statutory duties to identify, investigate, halt and report suspicious




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               108
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 109 of 282. PageID #: 385



orders of opioids and diversion of their drugs into the illicit market so that those orders would not

result in a decrease, or prevent an increase in, the necessary quotas.

         327.    At all relevant times, as described above, the RICO Supply Chain Defendants

exerted control over, conducted and/or participated in the Opioid Supply Chain Enterprise by

fraudulently claiming that they were complying with their duties under the CSA to identify,

investigate and report suspicious orders of opioids in order to prevent diversion of those highly

addictive substances into the illicit market, and to halt such unlawful sales, so as to increase

production quotas and generate unlawful profits, as follows:

         328.    The RICO Supply Chain Defendants disseminated false and misleading statements

to state and federal regulators claiming that:

                 a. The quotas for prescription opioids should be increased;

                 b. They were complying with their obligations to maintain effective controls
                    against diversion of their prescription opioids;

                 c. They were complying with their obligations to design and operate a system to
                    disclose to the registrant suspicious orders of their prescription opioids;

                 d. They were complying with their obligation to notify the DEA of any
                    suspicious orders or diversion of their prescription opioids; and

                 e. They did not have the capability to identify suspicious orders of controlled
                    substances.

         329.    The Defendants applied political and other pressure on the DOJ and DEA to halt

prosecutions for failure to report suspicious orders of prescription opioids and lobbied Congress

to strip the DEA of its ability to immediately suspend registrations pending investigation by

passing the “Ensuring Patient Access and Effective Drug Enforcement Act.”345


345
   HDMA is Now the Healthcare Distribution Alliance, Pharmaceutical Commerce,
http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-distribution- alliance/ (last updated
July 6, 2016); Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                        109
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 110 of 282. PageID #: 386



        330.     The CSA and the Code of Federal Regulations require the RICO Supply Chain

Defendants to make reports to the DEA of any suspicious orders identified through the design and

operation of their system to disclose suspicious orders. The failure to make reports as required by

the CSA and Code of Federal Regulations is a criminal violation of the statute.

        331.     The RICO Supply Chain Defendants knowingly and intentionally furnished false

or fraudulent information in their reports to the DEA about suspicious orders, and/or omitted

material information from reports, records and other document required to be filed with the DEA

including the Marketing Defendants’ applications for production quotas. Specifically, the RICO

Supply Chain Defendants were aware of suspicious orders of prescription opioids and the diversion

of their prescription opioids into the illicit market, and failed to report this information to the DEA

in their mandatory reports and their applications for production quotas.

        332.     The RICO Supply Chain Defendants used, directed the use of, and/or caused to be

used, thousands of interstate mail and wire communications in service of their scheme through

virtually uniform misrepresentations, concealments and material omissions regarding their

compliance with their mandatory reporting requirements and the actions necessary to carry out

their unlawful goal of selling prescription opioids without reporting suspicious orders or the

diversion of opioids into the illicit market.




Epidemic Grew Out of Control, Wash. Post (Oct. 22, 2016), https://www.washingtonpost.com/investigations/the-
dea-slowed-enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f71-11e6-
8d13d7c704ef9fd9story.html; Lenny Bernstein & Scott Higham, Investigation: U.S. Senator Calls for Investigation
of DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post (Mar. 6, 2017),
https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-
enforcementslowdown/2017/03/06/5846ee60-028b-11e7-b1e9-a05d3c21f7cf_story.html; Eric Eyre, DEA Agent:
“We Had no Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-Mail (Feb. 18, 2017),
http://www.wvgazettemail.com/news/20170218/dea-agent-we- had-no-leadership-in-wv-amid-flood-of-pain-pills.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                       110
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 111 of 282. PageID #: 387



       333.    In devising and executing the illegal scheme, the RICO Supply Chain Defendants

devised and knowingly carried out a material scheme and/or artifice to defraud through materially

false or fraudulent pretenses, representations, promises, or omissions of material facts.

       334.    For the purpose of executing the illegal scheme, the RICO Supply Chain

Defendants committed racketeering acts, which number in the thousands, intentionally and

knowingly with the specific intent to advance the illegal scheme. These racketeering acts, which

included repeated acts of mail fraud and wire fraud, constituted a pattern of racketeering.

       335.    The RICO Supply Chain Defendants’ use of the mail and wires includes, but is not

limited to, the transmission, delivery, or shipment of the following by the Marketing Defendants,

the Distributor Defendants, or third parties that were foreseeably caused to be sent as a result of

the RICO Supply Chain Defendants’ illegal scheme, including but not limited to:

               a. The prescription opioids themselves;

               b. Documents and communications that supported and/or facilitated the RICO
                  Supply Chain Defendants’ request for higher aggregate production quotas,
                  individual production quotas, and procurement quotas;

               c. Documents and communications that facilitated the manufacture, purchase and
                  sale of prescription opioids;

               d. RICO Supply Chain Defendants’ DEA registrations;

               e. Documents and communications that supported and/or facilitated RICO Supply
                  Chain Defendants’ DEA registrations;

               f. RICO Supply Chain Defendants’ records and reports that were required to be
                  submitted to the DEA pursuant to 21 U.S.C. § 827;

               g. Documents and communications related to the RICO Supply Chain
                  Defendants’ mandatory DEA reports pursuant to 21 U.S.C. § 823 and 21 C.F.R.
                  § 1301.74;

               h. Documents intended to facilitate the manufacture and distribution of the RICO
                  Supply Chain Defendants’ prescription opioids, including bills of lading,
                  invoices, shipping records, reports and correspondence;

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                           111
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 112 of 282. PageID #: 388




               i. Documents for processing and receiving payment for prescription opioids;

               j. Payments from the Distributors to the Marketing Defendants;

               k. Rebates and chargebacks from the Marketing Defendants to the Distributors
                  Defendants;

               l. Payments to the RICO Supply Chain Defendants’ lobbyists through the PCF;

               m. Payments to the RICO Supply Chain Defendants’ trade organizations, like the
                  HDA, for memberships and/or sponsorships;

               n. Deposits of proceeds from the RICO Supply Chain Defendants’ manufacture
                  and distribution of prescription opioids; and

               o. Other documents and things, including electronic communications.

       336.    The RICO Supply Chain Defendants (and/or their agents), for the purpose of

executing the illegal scheme, sent and/or received (or caused to be sent and/or received) by mail

or by private or interstate carrier, shipments of prescription opioids and related documents by mail

or by private carrier affecting interstate commerce, including the following:

   Defendant            Company Names                                  Drugs
  Group Name                                      Drug Name        Chemical Name            CSA
                                                                                          Schedule
                                                                  Oxycodone
                    (1) Purdue Pharma, L.P.;      OxyContin       Hydrocodone            Schedule II
                                                                  extended release
     Purdue         (2) Purdue Pharma, Inc.;      MS Contin       Morphine sulfate       Schedule II
                                                                  extended release
                    (3) The Purdue Frederick      Dilaudid        Hydromorphone          Schedule II
                    Company.                                      hydrochloride
                                                  Dilaudid-HP     Hydromorphone          Schedule II
                                                                  hydrochloride
                                                  Butrans         Buprenorphine          Schedule II

                                                  Hysinga ER      Hydrocodone            Schedule II
                                                                  bitrate
                                                  Targiniq ER     Oxycodone              Schedule II
                                                                  hydrochloride


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            112
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 113 of 282. PageID #: 389



                   (1) Cephalon, Inc.;          Actiq           Fentanyl citrate     Schedule II

    Cephalon       (2) Teva Pharmaceutical      Fentora         Fentanyl citrate     Schedule II
                   Industries, Ltd.;
                   (3) Teva Pharmaceuticals     Generic         Oxycodone            Schedule II
                   USA, Inc.                    Oxycodone       hydrochloride
                                                           Oxymorphone               Schedule II
                                              Opana ER     hydrochloride
                                                           extended release
                                              Opana        Oxymorphone               Schedule II
                                                           hydrochloride
      Endo         (1) Endo Health Solutions, Percodan     Oxymorphone               Schedule II
                   Inc.;                                   hydrochloride and
                                                           aspirin
                   (2) Endo Pharmaceuticals, Percocet      Oxymorphone               Schedule II
                   Inc.;                                   hydrochloride and
                                                           acetaminophen
                   (3) Qualitest                   Generic Oxycodone                 Schedule II
                   Pharmaceuticals, Inc.
                   (a wholly-owned                 Generic Oxymorphone               Schedule II
                   subsidiary of Endo)
                                                   Generic Hydromorphone             Schedule II

                                                        Generic Hydrocodone          Schedule II

                   (1) Allergan Plc;            Kadian          Morphine Sulfate     Schedule II
    Allergan       (2) Actavis LLC;             Norco
                                                (generic        Hydrocodone and
                   (3) Actavis Pharma, Inc.;                                         Schedule II
                                                Kadian)          acetaminophen
                   (4) Actavis Plc;
                                                Generic
                                                                    Fentanyl         Schedule II
                   (5) Actavis, Inc.;           Duragesic
                   (6) Watson
                   Pharmaceuticals, Inc.;       Generic           Oxymorphone
                                                                                     Schedule II
                                                Opana             hydrochloride
                   (7) Watson Pharma, Inc.

       337.    Each of the RICO Supply Chain Defendants identified manufactured, shipped, paid

for and received payment for the drugs identified above, throughout the United States and in the

Counties.


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                        113
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 114 of 282. PageID #: 390



       338.     The RICO Supply Chain Defendants used the internet and other electronic facilities

to carry out their scheme and conceal the ongoing fraudulent activities. Specifically, the RICO

Supply Chain Defendants made misrepresentations about their compliance with Federal and State

laws requiring them to identify, investigate and report suspicious orders of prescription opioids

and/or diversion of the same into the illicit market.

       339.     At the same time, the RICO Supply Chain Defendants misrepresented the superior

safety features of their order monitoring programs, ability to detect suspicious orders, commitment

to preventing diversion of prescription opioids, and their compliance with all state and federal

regulations regarding the identification and reporting of suspicious orders of prescription opioids.

       340.     The RICO Supply Chain Defendants utilized the internet and other electronic

resources to exchange communications, to exchange information regarding prescription opioid

sales, and to transmit payments and rebates/chargebacks.

       341.     The RICO Supply Chain Defendants also communicated by U.S. Mail, by interstate

facsimile, and by interstate electronic mail with each other and with various other affiliates,

regional offices, regulators, distributors, and other third-party entities in furtherance of the scheme.

The main and wire transmissions described herein were made in furtherance of the RICO Supply

Chain Defendants’ scheme and common course of conduct to deceive regulators, the public and

the Counties that these Defendants were complying with their state and federal obligations to

identify and report suspicious orders of prescription opioids all while Defendants were knowingly

allowing millions of doses of prescription opioids to divert into the illicit drug market. The RICO

Supply Chain Defendants’ scheme and common course of conduct was to increase or maintain

high production quotas for their prescription opioids from which they could profit.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                114
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 115 of 282. PageID #: 391



          342.   The predicate acts constituted a variety of unlawful activities, each conducted with

the common purpose of obtaining significant monies and revenues from the sale of their highly

addictive and dangerous opioids. The predicate acts also had the same or similar results,

participants, victims, and methods of commission. The predicate acts were related and not isolated

events.

          343.   The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured the Counties while simultaneously generating billion-dollar revenue and

profits for the RICO Supply Chain Defendants. The predicate acts were committed or caused to

be committed by Defendants through their participation in the Opioid Supply Chain Enterprise

and in furtherance of its fraudulent scheme.

          344.   The RICO Supply Chain Defendants were repeatedly warned, fined, and found to

be in violation of applicable law and regulations, and yet they persisted. The sheer volume of

enforcement actions against the RICO Supply Chain Defendants supports the conclusion that the

RICO Supply Chain Defendants engaged in a pattern and practice of willfully and intentionally

omitting information from their mandatory reports to the DEA as required by 21 C.F.R. § 1301.74.

          345.   Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, the Counties’ communities and the Counties. The RICO Supply

Chain Defendants calculated and intentionally crafted the diversion scheme to increase and

maintain profits from unlawful sales of opioids, without regard to the effect such behavior would

have on this jurisdiction, its citizens or the Counties. The RICO Supply Chain Defendants were

aware that the Counties and its citizens rely on these Defendants to maintain a closed system of




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             115
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 116 of 282. PageID #: 392



manufacturing and distribution to protect against the non-medical diversion and use of their

dangerously addictive opioid drugs.

        346.   By intentionally refusing to report and halt suspicious orders of their prescription

opioids, the RICO Supply Chain Defendants engaged in a fraudulent scheme and unlawful course

of conduct constituting a pattern of racketeering activity.

J.      THE PHARMACY DEFENDANT’S UNLAWFUL DISTRIBUTION OF, FAILURE
        TO MONITOR, AND REFUSING TO FILL OPIOID PRESCRIPTIONS

        347.   Pharmacy Defendant CVS owes a duty under both federal law (21 U.S.C. § 823, 21

CFR 1301.74) and Montana Law (e.g., MT Food, Drug & Cosmetic Act), to monitor, detect,

investigate, refuse to fill, and report suspicious orders of prescription opioids originating from the

Counties’ communities, as well as those which CVS knew, or should have known, were likely to

be diverted into the Counties.

        348.   Pharmacy Defendant CVS similarly had industry-specific knowledge of the

particular risks and harms from filling prescriptions for non-medical purposes and the resulting

widespread opioid abuse.

        349.   Pharmacy Defendant CVS, through their words or actions set forth in news reports

and other public documents, has acknowledged these risks and assured the public that issues

affecting public health and safety are their highest priority.

        350.   In 2015, CVS publicly stated that, “the abuse of controlled substance pain

medication is a nationwide epidemic that is exacting a devastating toll upon individuals, families

and communities. Pharmacists have a legal obligation under State and Federal law to determine

whether a controlled substance was issued for a legitimate purpose and to decline to fill

prescriptions they have reason to believe were issued for a non-legitimate purpose.”



PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              116
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 117 of 282. PageID #: 393



        351.    Despite knowing and even warning of these risks, Pharmacy Defendant CVS

recklessly or negligently permitted diversion to occur. In failing to take adequate measures to

prevent substantial opioid-related injuries to the nation, Pharmacy Defendant CVS has breached its

duties under the “reasonable care” standard of Montana common law (including violating a

voluntarily-undertaken duty to the public which they have assumed by their own words and

actions), professional duties under the relevant standards of professional practice, and requirements

established by Montana and Federal laws and regulations.

        352.    Pharmacy Defendant CVS was on notice of their ongoing negligence or reckless

misconduct towards the nation, in part because of their history of being penalized for violating their

duties in other jurisdictions.

                1.      The National Retail Pharmacies Have a Duty to Prevent Diversion

        353.    Each participant in the supply chain of opioid distribution, including the National

Retail Pharmacies, is responsible for preventing diversion of prescription opioids into the illegal

market by, among other things, monitoring and reporting suspicious activity.

        354.    The National Retail Pharmacies, like manufacturers and other distributors, are

registrants under the CSA. 21 C.F.R. § 1301.11. Under the CSA, pharmacy registrants are required

to “provide effective controls and procedures to guard against theft and diversion of controlled

substances.” See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. § 1306.04(a) states, “[t]he

responsibility for the proper prescribing and dispensing of controlled substances is upon the

prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills the

prescription.” Because pharmacies themselves are registrants under the CSA, the duty to prevent

diversion lies with the pharmacy entity, not the individual pharmacist alone.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              117
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 118 of 282. PageID #: 394



          355.   The DEA, among others, has provided extensive guidance to pharmacies

concerning their duties to the public. The guidance advises pharmacies how to identify suspicious

orders and other evidence of diversion.

          356.   Suspicious pharmacy orders include orders of unusually large size, orders that are

disproportionately large in comparison to the population of a community served by the pharmacy,

orders that deviate from a normal pattern and/or orders of unusual frequency and duration, among

others.

          357.   Additional types of suspicious orders include: (1) prescriptions written by a doctor

who writes significantly more prescriptions (or in larger quantities or higher doses) for controlled

substances compared to other practitioners in the area; (2) prescriptions that should last for a month

in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic drugs,

such as depressants and stimulants, at the same time; (4) prescriptions that look “too good” or

where the prescriber’s handwriting is too legible; (5) prescriptions with quantities or doses that

differ from usual medical usage; (6) prescriptions that do not comply with standard abbreviations

and/or contain no abbreviations; (7) photocopied prescriptions; or (8) prescriptions containing

different handwriting. Most of the time, these attributes are not difficult to detect and should be

easily recognizable by pharmacies.

          358.   Suspicious pharmacy orders are red flags for, if not direct evidence of, diversion.

          359.   Other signs of diversion can be observed through data gathered, consolidated, and

analyzed by the National Retail Pharmacies themselves. That data allows them to observe patterns

or instances of dispensing that are potentially suspicious, of oversupply in particular stores or

geographic areas, or of prescribers or facilities that seem to engage in improper prescribing.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               118
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 119 of 282. PageID #: 395



       360.    According to industry standards, if a pharmacy finds evidence of prescription

diversion, the local Board of Pharmacy and DEA must be contacted.

       361.    Despite their legal obligations as registrants under the CSA, the National Retail

Pharmacies allowed widespread diversion to occur – and they did so knowingly.

       362.    Performance metrics and prescription quotas adopted by the National Retail

Pharmacies for their retail stores contributed to their failure. Under CVS’s Metrics System, for

example, pharmacists are directed to meet high goals that make it difficult, if not impossible, to

comply with applicable laws and regulations. There is no measurement for pharmacy accuracy or

customer safety. Moreover, the bonuses for pharmacists are calculated, in part, on how many

prescriptions that pharmacist fills within a year. The result is both deeply troubling and entirely

predictable; opioids flowed out of National Retail Pharmacies and into communities throughout

the county. The policies remained in place, even as the epidemic raged.

       363.    Upon information and belief, this problem was compounded by the Pharmacies’

failure to adequately train their pharmacists and pharmacy technicians on how to properly and

adequately handle prescriptions for opioid painkillers, including what constitutes a proper inquiry

into whether a prescription is legitimate, whether a prescription is likely for a condition for which

the FDA has approved treatments with opioids, and what measures and/or actions to take when a

prescription is identified as phony, false, forged, or otherwise illegal, or when suspicious

circumstances are present, including when prescriptions are procured and pills supplied for the

purpose of illegal diversion and drug trafficking.

       364.    Upon information and belief, the National Retail Pharmacies also failed to

adequately use data available to them to identify doctors who were writing suspicious numbers of

prescriptions and/or prescriptions of suspicious amounts of opioids, or to adequately use data


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             119
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 120 of 282. PageID #: 396



available to them to do statistical analysis to prevent the filling of prescriptions that were illegally

diverted or otherwise contributed to the opioid crisis.

        365.    Upon information and belief, the National Retail Pharmacies failed to analyze: (a)

the number of opioid prescriptions filled by individual pharmacies relative to the population of the

pharmacy’s community; (b) the increase in opioid sales relative to past years; (c) the number of

opioid prescriptions filled relative to other drugs; and (d) the increase in annual opioid sales relative

to the increase in annual sales of other drugs.

        366.    Upon information and belief, the National Retail Pharmacies also failed to conduct

adequate internal or external audits of their opioid sales to identify patterns regarding prescriptions

that should not have been filled and to create policies accordingly, or if they conducted such audits,

they failed to take any meaningful action as a result.

        367.    Upon information and belief, the National Retail Pharmacies also failed to

effectively respond to concerns raised by their own employees regarding inadequate policies and

procedures regarding the filling of opioid prescriptions.

        368.    The National Retail Pharmacies were, or should have been, fully aware that the

quantity of opioids being distributed and dispensed by them was untenable, and in many areas

patently absurd; yet, they did not take meaningful action to investigate or to ensure that they were

complying with their duties and obligations under the law with regard to controlled substances.

                2.      Multiple Enforcement Actions Against the National Retail Pharmacies
                        Confirms their Compliance Failures.

        369.    The National Retail Pharmacies have long been on notice of their failure to abide

by state and federal law and regulations governing the distribution and dispensing of prescription

opioids. Indeed, several of the National Retail Pharmacies have been repeatedly penalized for their

illegal prescription opioid practices. Upon information and belief, based upon the widespread

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                120
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 121 of 282. PageID #: 397



nature of these violations, these enforcement actions are the product of, and confirm, national

policies and practices of the National Retail Pharmacies.

                          a. CVS

         370.    CVS is one of the largest companies in the world, with annual revenue of more than

$150 billion. According to news reports, it manages medications for nearly 90 million customers

at 9,700 retail locations. CVS could be a force for good in connection with the opioid crisis, but

like other Defendants, CVS sought profits over people.

         371.    CVS is a repeat offender and recidivist: the company has paid fines totaling over

$40 million as the result of a series of investigations by the DEA and the United States Department

of Justice (“DOJ”). It nonetheless treated these fines as the cost of doing business and has allowed

its pharmacies to continue dispensing opioids in quantities significantly higher than any plausible

medical need would require, and to continue violating its recordkeeping and dispensing obligations

under the CSA.

         372.    As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies

failed to keep and maintain accurate records of Schedule II, III, IV, and V controlled substances.346

         373.    This fine was preceded by numerous others throughout the country.

         374.    In February 2016, CVS paid $8 million to settle allegations made by the DEA and

the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties under

the CSA and filling prescriptions with no legitimate medical purpose.347



346
    Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle Alleged Violations
of the Controlled Substance Act, U.S. Dep’t of Just. (July 11, 2017), https://www.justice.gov/usao-edca/pr/cvs-
pharmacy-inc-pays-5m-settle-alleged-violations- controlled-substance-act.
347
    Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million Settlement Agreement with
CVS for Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (Feb. 12, 2016),

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                          121
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 122 of 282. PageID #: 398



        375.     In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores

in Connecticut failed to maintain proper records in accordance with the CSA. 348

        376.     In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

50 of its stores violated the CSA by filling forged prescriptions for controlled substances – mostly

addictive painkillers – more than 500 times between 2011 – 2014.

        377.     In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores

violated the CSA by filling invalid prescriptions and maintaining deficient records. The United

States alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions

with invalid DEA numbers, and filled multiple prescriptions written by psychiatric nurse

practitioners for hydrocodone, despite the fact that these practitioners were not legally permitted

to prescribe that drug. Additionally, the government alleged that CVS had recordkeeping

deficiencies.349

        378.     In May 2015, CVS agreed to pay a $22 million penalty following a DEA

investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed

prescription opioids, “based on prescriptions that had not been issued for legitimate medical

purposes by a health care provider acting in the usual course of professional practice. CVS also




https://www.justice.gov/usao-md/pr/united-states-reaches-8-million-settlement-agreement-cvs-unlawful-distribution-
controlled.
348
    Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle Controlled
Substances Act Allegations, U.S. Dep’t of Just. (Oct. 20, 2016), https://www.justice.gov/usao-ct/pr/cvs-pharmacy-
pays-600000-settle-controlled-substances-act- allegations.
349
    Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in agreement with state,
Boston.com (Sept. 1, 2016), https://www.boston.com/news/local- news/2016/09/01/cvs-will-pay-795000-strengthen-
policies-around-dispensing-opioids-in- agreement-with-state.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                         122
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 123 of 282. PageID #: 399



acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions

that were issued based on legitimate medical need.” 350

         379.    In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

allegations it filled prescriptions written by a doctor whose controlled-substance registration had

expired. 351

         380.    In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

improperly selling prescription narcotics in at least five locations in the Oklahoma City

metropolitan area.352

         381.    Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

registration numbers. 353

         382.    Despite their extensive understanding of the risks and harms of prescription opioid

diversion set for above, Pharmacy Defendant CVS continues to fail to fulfill their obligations to

prevent prescription opioid diversion.

         383.    Pharmacy Defendant CVS has engaged in a consistent, nationwide pattern and

practice of illegally distributing prescription opioids. That pattern and practice have also affected

Montana, the Counties, and its citizens.




350
    Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million Settlement Agreement
With CVS For Unlawful Distribution of Controlled Substances, U.S. Dep’t of Just. (May 13, 2015),
https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22-million-settlement-agreement-cvs-unlawful
distribution.
351
     Patrick Danner, H-E-B, CVS Fined Over Prescriptions, San Antonio Express-News (Sept. 5, 2014),
http://www.expressnews.com/business/local/article/H-E-BCVS- fined-over-prescriptions-5736554.php.
352
    Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at times, NewsOK (May 3, 2015),
http://newsok.com/article/5415840.
353
    Press Release, U.S. Attorney’s Office W. Dist. of Okla., CVS to Pay $11 Million To Settle Civil Penalty Claims
Involving Violations of Controlled Substances Act, U.S. Dep’t of Just. (Apr. 3, 2013), https://www.justice.gov/usao-
wdok/pr/cvs-pay-11-million-settle-civil-penalty- claims-involving-violations-controlled.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                           123
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 124 of 282. PageID #: 400



       384.    On information and belief, Pharmacy Defendant CVS regularly filled opioid

prescriptions in circumstances where red flags were present.

       385.    On information and belief, Pharmacy Defendant CVS regularly filled opioid

prescriptions that would have been deemed questionable or suspicious by a reasonably prudent

pharmacy.

       386.    On information and belief, Pharmacy Defendant CVS has not adequately trained or

supervised their employees at the point of sale to investigate or report suspicious or invalid opioid

prescriptions, or protect against corruption or theft by employees and others.

       387.    On information and belief, Pharmacy Defendant CVS utilized monetary

compensation programs for certain employees that are based, in part, on the number of prescriptions

filled and dispensed. This type of compensation creates economic disincentives within the

companies to change their practices. For example, these have been reports of chain store

supervisory personnel directing pharmacists to fill prescriptions regardless of red flags present.

       388.    The foreseeable harm from a breach of these duties is the diversion of prescription

opioids for non-medical purposes.

       389.    Pharmacy Defendant CVS repeatedly and purposefully breached its duties under

state and federal law. Such breaches are a direct and proximate cause of the widespread diversion

of prescription opioids for non-medical purposes in the Counties.

       390.    The unlawful diversion of prescription opioids is a direct and proximate cause of the

opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality in the Counties. This

diversion and the epidemic are direct causes of harms for which the Counties seek to recover.

       391.    The opioid epidemic in Montana, including the Counties, remains an immediate

hazard to public health and safety.


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             124
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 125 of 282. PageID #: 401



       392.    The opioid epidemic in Montana, including the Counties, is a continuous public

nuisance and remained unabated.

       393.    Pharmacy Defendant CVS intentionally continued their conduct, as alleged herein,

with knowledge that such conduct was creating the opioid nuisance and causing the harms and

damages alleged herein.

       394.    The Pharmacy Defendant CVS, Distributing Defendants, and Manufacturing

Defendants acted pursuant to an agreement explicit or implied, in conspiracy and/or in concert of

action with each other to illicitly promote and distribute opioids.

                   V.     FIRST CAUSE OF ACTION: PUBLIC NUISANCE
                               AGAINST ALL DEFENDANTS

       395.    The Counties re-allege and incorporate by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.

       396.    Manufacturing Defendants knowingly encouraged doctors in and around the

Counties to prescribe, and residents to use, highly addictive opioids for chronic pain even though

Manufacturing Defendants knew using opioids had a high risk of addiction and reduced quality of

life. Distributor and Pharmacy Defendants knew or should have known that many of those

prescription orders were not for a valid medical purpose. Nevertheless, Distributor and Pharmacy

Defendants continued to disburse and distribute opioids even though upon information and belief,

the evidence would suggest suspicion for diversionary purposes.

       397.    By doing so, Defendants purposefully interfered with the Counties’ public health,

public safety, public peace, public comfort, and public convenience.

       398.    Defendants, individually and in concert with each other, have contributed to and/or

assisted in creating and maintaining a condition that is harmful to the health and safety of the



PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                          125
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 126 of 282. PageID #: 402



Counties residents, and/or unreasonably interferes with the peace and comfortable enjoyment of

life in violation of Montana law.

         399.     The public nuisance created by Defendants’ actions is substantial and unreasonable

– it has caused and continues to cause significant harm to the community – and the harm inflicted

outweighs any offsetting benefit.

         400.     The staggering rates of opioid use resulting from Manufacturing Defendants’

marketing efforts, combined with the high number of opioids distributed by Distributor and

Pharmacy Defendants, have caused, and continues to cause, harm to the community including, but

not limited to:

                  a)       Upwards of 30% of all adults use opioids. These high rates of use have led
                           t o unnecessary opioid addiction, overdose, injuries, and deaths;

                  b)       Children have been exposed to opioids prescribed to family members or
                           others resulting in injury, addiction, and death. Easy access to prescription
                           opioids has made opioids a recreational drug of choice among teenagers in
                           the Counties; opioid use among teenagers is only outpaced by marijuana
                           use. Even infants have been born addicted to opioids due to prenatal
                           exposure causing severe withdrawal symptoms and lasting developmental
                           impacts;
                  c)       Residents of the Counties who have never taken opioids have endured both
                           the emotional and financial costs of caring for loved ones addicted to or
                           injured by opioids and the loss of companionship, wages, or other support
                           from family members who have used, become addicted to, overdosed on, or
                           been killed by opioids;

                  d)       More broadly, opioid use and addiction have driven the Counties’ residents’
                           health care costs higher354;

                  e)       Employers have lost the value of productive and healthy employees who
                           have suffered from adverse consequences from opioid use;

                  f)       Defendants’ success in extending the market for opioids to new patients and
                           chronic conditions has created an abundance of drugs available for criminal

354
   See, e.g., Manchikanti, Ex. A, at 14 (stating that the escalating use of opioids in high doses over long periods of
time, lifetime use of long-acting drugs, or the combination has serious consequences for the costs of health care and
economic stability).

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                              126
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 127 of 282. PageID #: 403



                      use and fueled a new wave of addiction and injury. Defendants’ scheme
                      created both ends of a new secondary market for opioids – providing both
                      the supply of narcotics to sell and the demand of addicts to buy them;

              g)      This demand has created additional illicit markets in other opiates,
                      particularly heroin. The low cost of heroin has led some of those who
                      initially become addicted to prescription opioids to migrate to cheaper
                      heroin, fueling a new heroin epidemic in the process;

              h)      Diverting opioids into secondary, criminal markets and increasing the
                      number of individuals who are addicted to opioids has increased the
                      demands on emergency services and law enforcement in the Counties;

              i)      All of Defendants’ actions have caused significant harm to the community
                      – in lives lost; addictions endured; the creation of an illicit drug market and
                      all its concomitant crime and costs; unrealized economic productivity; and
                      broken families and homes;

              j)      These harms have taxed the human, medical, public health, law
                      enforcement, and financial resources of the Counties; and

              k)      Defendants’ interference with the comfortable enjoyment of life of a
                      substantial number of people is entirely unreasonable because there is
                      limited social utility to opioid use and any potential value is outweighed by
                      the gravity of harm inflicted by Defendants’ actions.


       401.   Manufacturing Defendants knew, or should have known, that promoting opioid use

would create a public nuisance in the following ways:

              a)      Defendants have engaged in massive production, promotion, and
                      distribution of opioids for use by the citizens of Cascade and Gallatin
                      Counties;

              b)      Defendants’ actions created and expanded the market for opioids,
                      promoting its wide use for pain management;

              c)      Defendants misrepresented the benefits of opioids for chronic pain and
                      fraudulently concealed, misrepresented, and omitted the serious adverse
                      effects of opioids, including the addictive nature of the drugs; and

              d)      Defendants knew, or should have known, that their promotion would lead
                      to addiction and other adverse consequences that the larger community
                      would suffer as a result.


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             127
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 128 of 282. PageID #: 404




       402.    Manufacturing Defendants’ actions were, at the least, a substantial factor in doctors

and patients not accurately assessing and weighing the risks and benefits of opioids for chronic

pain thereby causing opioids to become widely available and used in the Counties.

       403.    Without Defendants’ actions, opioid use would not have become so widespread and

the enormous public health hazard of opioid addiction would not have existed and could have been

averted.

       404.    The health and safety of the citizens of the Counties, including those who use, have

used, or will use opioids, as well as those affected by opioid users, is a matter of great public

interest and legitimate concern to the Counties’ citizens and residents. It was foreseeable to all

Defendants that the burden of the opioid crisis would fall to counties like the Counties in the form

of social and economic costs. Specifically, it was foreseeable that the Counties would sustain

damages as an employer obligated to provide healthcare coverage to its employees and as a local

government obligated to provide public services to its citizens.

       405.    The public nuisance created, perpetuated, and maintained by Defendants can be

abated and further reoccurrence of such harm and inconvenience can be prevented.

       406.    Defendants’ conduct has affected and continues to affect a considerable number of

people within the Counties and is likely to continue to cause significant harm to patients who take

opioids, their families, and the community at large.

       407.    Each Defendant created or assisted in creating the opioid epidemic, and each

Defendant is jointly and severally liable for its abatement. Furthermore, each Defendant should be

enjoined from continuing to create, perpetuate, or maintain said public nuisance in the Counties.

Furthermore, Defendants should compensate the Counties for the funds they have expended and

continue to expend for medical insurance claims for opioids that were not medically valid, as well

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            128
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 129 of 282. PageID #: 405



as increased costs of social services, health systems, law enforcement, judicial system, and

treatment facilities.

                VI.     SECOND CAUSE OF ACTION: COMMON LAW FRAUD
                                AGAINST ALL DEFENDANTS

        408.     The Counties re-allege and incorporate by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.

        409.     At all relevant and material times, Defendants expressly and/or impliedly warranted

that opioids were safe, of merchantable quality, and fit for use.

        410.     Manufacturing Defendants’ superior knowledge and expertise, its relationship of

trust and confidence with doctors and the public, its specific knowledge regarding the risks and

dangers of opioids, and its intentional dissemination of promotional and marketing information

about opioids for the purpose of maximizing sales, each gave rise to the affirmative duty to

meaningfully disclose and provide all material information about the risks and harms associated

with opioids.

        411.     At all relevant and material times, Manufacturing Defendants, individually and

acting through their employees and agents, and in concert with each other, fraudulently represented

to physicians, who Defendants knew would justifiably rely on Manufacturing Defendants’

representations, that opioids were safe and effective for treating chronic pain.

        412.     Manufacturing Defendants’ false representations were fraudulently made, with the

intent or purpose that healthcare providers and patients would justifiably rely upon them, leading

to the prescription, administration, filling, purchasing, and consumption of opioids in the Counties.

        413.     Distributor and Pharmacy Defendants knowingly and deliberately took advantage

of the Manufacturing Defendants’ false and fraudulent representations to disburse and distribute

an immense amount of opioids in the Counties.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             129
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 130 of 282. PageID #: 406



       414.    Distributor and Pharmacy Defendants made representations that they were taking

action to prevent the opioid oversupply and abuse while recognizing they were in a unique position

to do so. The Counties relied on Distributor and Pharmacy Defendants to act as a gatekeeper in

the supply chain as they represented to the public.

       415.    Defendants’ deliberate misrepresentations and/or concealment, suppression, and

omission of material facts as alleged herein include, but are not limited to:

               a)      Making false and misleading claims regarding the known risks of the
                       addictive nature of opioids and suppressing, failing to disclose, and
                       mischaracterizing the addictive nature of opioids and in concomitant costs,
                       such as overdoses, deaths, and heroin addiction;

               b)      Making false and misleading written and oral statements that opioids are
                       more effective than traditional pain killers for chronic pain, or effective at
                       all and/or omitting material information showing that opioids are no more
                       effective than other non-addictive drugs for chronic pain;

               c)      Issuing false and misleading warnings and/or failing to issue adequate
                       warnings concerning the risks and dangers of using opioids;


               d)      Making false and misleading claims downplaying the risk of addiction
                       when using opioids and/or setting forth guidelines that would purportedly
                       identify addictive behavior;

               e)      Making false and misleading misrepresentations concerning the safety,
                       efficacy and benefits of opioids without full and adequate disclosure of the
                       underlying facts which rendered such statements false and misleading; and

               f)      Disbursing and distributing opioids when suspicion existed that opioids
                       were being diverted.

       416.    Defendants willfully, wantonly, and recklessly disregarded their duty to provide

truthful representations regarding the safety and risk of opioids, including the fact that upon

information and belief, there was suspicion for diversionary purposes.

       417.    Defendants made these misrepresentations with the intent that the healthcare

community and patients would rely to their detriment.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             130
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 131 of 282. PageID #: 407



       418.    Defendants’ misrepresentations were made with the intent of defrauding and

deceiving the medical community and consumers to induce and encourage the sale of opioids.

       419.    Defendants’ fraudulent representations evidence their callous, reckless, willful, and

depraved indifference to the health, safety, and welfare of consumers living in the Counties.

       420.    Defendants omitted, misrepresented, suppressed and concealed material facts

concerning the dangers and risk of injuries associated with the use of opioids, as well as the fact

that the product was unreasonably dangerous.

       421.    Defendants’ purpose was willfully blind to, ignored, downplayed, avoided, and/or

otherwise understated the serious nature of the risks associated with the use of opioids.

       422.    Defendants’ failure to stem, rather than fuel spikes of opioid sales, was intended to

encourage the sale of opioids, even if the circumstances provided suspicion for diversionary

purposes.

       423.    The treating medical community and consumers in the Counties did not know that

Defendants’ representations were false and/or misleading and justifiably relied on them.

       424.    Defendants had sole access to material facts concerning the dangers and

unreasonable risks of opioids, which they intentionally concealed.

       425.    As a direct and proximate result of Defendants’ fraudulent misrepresentations and

intentional concealment of facts, upon which the medical community and consumers in the

Counties reasonably relied, the Counties suffered actual and punitive damages.

                    VII.   THIRD CAUSE OF ACTION: NEGLIGENCE
                             AGAINST ALL DEFENDANTS

       426.    The Counties re-allege and incorporate by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.



PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            131
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 132 of 282. PageID #: 408



        427.    Manufacturing Defendants have a duty to exercise reasonable care in marketing its

opioids to physicians treating residents of the Counties and the Counties’ residents. Manufacturing

Defendants have breached their duty by knowingly and fraudulently misrepresenting the benefits

of, and downplaying the risks of, opioids for chronic pain.

        428.    Manufacturing Defendants have used deceitful marketing ploys, KOLs, Front

Groups, and other schemes to increase profits at the cost of public health causing an opioid

epidemic. Defendants have acted willfully, wantonly, and maliciously.

        429.    Likewise, Distributor and Pharmacy Defendants have a duty to exercise ordinary

care in distributing opioids. Distributor and Pharmacy Defendants have breached their duty by

failing to prevent or reduce the distribution of opioids even if there existed suspicion for

diversionary purposes. Distributor and Pharmacy Defendants have intentionally failed to prevent

or reduce the distribution of opioids so that they could increase profits. Distributor and Pharmacy

Defendants have acted willfully, wantonly, and maliciously.

        430.    As a proximate result, Defendants and its agents have caused the Counties to incur

excessive costs to treat the opioid epidemic in the Counties including, but not limited to, increased

costs of social services, health systems, law enforcement, judicial system, and treatment facilities.

It was foreseeable to all Defendants that the burden of the opioid crisis would fall to counties like

Cascade and Gallatin Counties in the form of social and economic costs. Specifically, it was

foreseeable that the Counties would sustain damages as an employer obligated to provide

healthcare coverage to its employees and as a local government obligated to provide public

services to its citizens.

        431.    The Counties and its residents are therefore entitled to actual and punitive damages.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             132
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 133 of 282. PageID #: 409



               VIII. FOURTH CAUSE OF ACTION: GROSS NEGLIGENCE
                           AGAINST ALL DEFENDANTS

        432.    The Counties re-allege and incorporate by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.

        433.    Defendants’ marketing scheme to optimize profits by misrepresenting and falsely

promoting opioids as the panacea to chronic pain was done intentionally.

        434.    Defendants’ hiring of KOLs, Front Groups, and others to spread its fraudulent

message that opioids were useful and beneficial for chronic pain was grossly negligent and done with

conscious indifference or reckless disregard for the safety of others.

        435.    Distributor and Pharmacy Defendants’ distribution of opioids despite the obvious

signs that there was no valid medical purpose for a large number of prescription for opioids was

grossly negligent and done with conscious indifference or reckless disregard for the safety of others.

        436.    Each Defendant’s actions and omissions as described herein, singularly or in

combination with each other, were malicious resulting in damages and injuries to the Counties and its

residents.

        437.    At every stage, Defendants knew, or should have known, that their conduct would

create an unreasonable risk of physical harm to others, including the Counties and its residents, and

should be held liable in punitive and exemplary damages to the Counties.

                           IX. FIFTH CAUSE OF ACTION:
                      MONTANA FOOD, DRUG, AND COSMETIC ACT
                            AGAINST ALL DEFENDANTS

        438.    The Counties re-allege and incorporate by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              133
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 134 of 282. PageID #: 410



       439.    Defendants have knowingly manufactured, marketed, advertised, distributed,

branded, delivered, and administered opioids that have been sold, and continue to be sold, in

Montana in violation of the Montana Food, Drug, and Cosmetic Act Section 50-31-105, et seq.

       440.    As alleged herein, Defendants, at all times relevant to this Complaint, violated the

Montana Food, Drug, and Cosmetic Act by disseminating false advertisements about using opioids

to treat chronic pain. Each Defendant also omitted or concealed material facts and failed to correct

prior misrepresentations and omissions about the risks and benefits of opioids. Each Defendant’s

omissions rendered even their seemingly truthful statements about opioids deceptive.

       441.    Defendants’ false and misleading representations and concealments were

reasonably calculated to deceive the Counties’ practitioners into prescribing opioids event though

they are ineffective for treating chronic pain and the risks far outweigh any benefit. Indeed,

Defendants continue to make false and misleading representations to this day.

       442.    As a direct and proximate result of Defendants’ false and misleading advertisement,

the Counties should be awarded civil penalties and Defendants’ conduct should be enjoined

pursuant to the Montana Food, Drug, and Cosmetic Act.

                      X. SIXTH CAUSE OF ACTION:
        VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
           ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961, ET SEQ.
                    OPIOID MARKETING ENTERPRISE
       AGAINST DEFENDANTS PURDUE, CEPHALON, JANSSEN, AND ENDO
                 (THE “RICO” MARKETING DEFENDANTS)

       443.    The Counties re-allege and incorporate by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.

       444.    The RICO Marketing Defendants—through the use of “Front Groups” that

appeared to be independent of the RICO Marketing Defendants; through the dissemination of

publications that supported the RICO Marketing Defendants’ scheme; through continuing medical

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            134
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 135 of 282. PageID #: 411



education (“CME”) programs controlled and/or funded by the RICO Marketing Defendants; by

the hiring and deployment of so-called “key opinion leaders,” (“KOLs”) who were paid by the

RICO Marketing Defendants to promote their message; and through the “detailing” activities of

the RICO Marketing Defendants’ sales forces—conducted an association-in-fact enterprise, and/or

participated in the conduct of an enterprise through a pattern of illegal activities (the predicate

racketeering acts of mail and wire fraud) to carry-out the common purpose of the Opioid

Marketing Enterprise, i.e., to unlawfully increase profits and revenues from the continued

prescription and use of opioids for long-term chronic pain. Through the racketeering activities, the

Opioid Marketing Enterprise sought to further the common purpose of the enterprise through a

fraudulent scheme to change prescriber habits and public perception about the safety and efficacy

of opioid use based on false premises. In so doing, each of the RICO Marketing Defendants

knowingly conducted and participated in the conduct of the Opioid Marketing Activities by

engaging in mail and wire fraud in violation of 18 U.S.C. §§ 1962(c) and (d).

       445.    The Opioid Marketing Enterprise alleged above, is an association-in-fact enterprise

that consists of the RICO Marketing Defendants (Purdue, Cephalon, Janssen, and Endo); the Front

Groups (APF, AAPM, APS, FSMB, USPF, and AGS); and the KOLs (Dr. Portenoy, Dr. Webster,

Dr. Fine, and Dr. Fishman).

       446.    Each of the RICO Marketing Defendants and the other members of the Opioid

Marketing Enterprise conducted and participated in the conduct of the Opioid Marketing

Enterprise by playing a distinct role in furthering the enterprise’s common purpose of increasing

profits and sales by knowingly and intentionally disseminating false and misleading information

about the safety and efficacy of long-term opioid use and the risks and symptoms of addiction.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            135
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 136 of 282. PageID #: 412



       447.    Specifically, the RICO Marketing Defendants each worked together to coordinate

the enterprise’s goals and conceal their role, and the enterprise’s existence, from the public by,

among other things, (i) funding, editing and distributing publications that supported and advanced

their false messages; (ii) funding KOLs to further promote their false messages; (iii) funding,

editing and distributing CME programs to advance their false messages; and (iv) tasking their own

employees to direct deceptive marketing materials and pitches directly at physicians and, in

particular, at physicians lacking the expertise of pain care specialists.

       448.    Each of the Front Groups helped disguise the RICO Marketing Defendants’ role

by purporting to be unbiased, independent patient-advocacy and professional organizations.

Instead, the Front Groups disseminated patient education materials, a body of biased and

unsupported scientific “literature,” and “treatment guidelines” that promoted the RICO Marketing

Defendants’ false messages.

       449.    Each of the KOLs were physicians chosen and paid by each of the RICO Marketing

Defendants to influence their peers’ medical practice by promoting the Marketing Defendant’s

false message through, among other things, writing favorable journal articles and delivering

supportive CMEs as if they were independent medical professionals, thereby further obscuring the

RICO Marketing Defendants’ role in the enterprise and the enterprise’s existence.

       450.    Further, each of the RICO Marketing Defendants, KOLs and Front Groups that

made-up the Opioid Marketing Enterprise had systematic links to and personal relationships with

each other through joint participation in lobbying groups, trade industry organizations, contractual

relationships and continuing coordination of activities. The systematic links and personal

relationships that were formed and developed allowed members of the Opioid Marketing

Enterprise the opportunity to form the common purpose and agree to conduct and participate in


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            136
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 137 of 282. PageID #: 413



the conduct of the Opioid Marketing Enterprise. Specifically, each of the RICO Marketing

Defendants coordinated their efforts through the same KOLs and Front Groups, based on their

agreement and understanding that the Front Groups and KOLs were industry friendly and would

work together with the RICO Marketing Defendants to advance the common purpose of the Opioid

Marketing Enterprise; each of the individuals and entities who formed the Opioid Marketing

Enterprise acted to enable the common purpose and fraudulent scheme of the Opioid Marketing

Enterprise.

       451.    At all relevant times, the Opioid Marketing Enterprise: (a) had an existence separate

and distinct from each RICO Marketing Defendant and its members; (b) was separate and distinct

from the pattern of racketeering in which the RICO Marketing Defendants engaged; (c) was an

ongoing and continuing organization consisting of individuals, persons, and legal entities,

including each of the RICO Marketing Defendants; (d) was characterized by interpersonal

relationships between and among each member of the Opioid Marketing Enterprise, including

between the RICO Marketing Defendants and each of the Front Groups and KOLs; and (e)

had sufficient longevity for the enterprise to pursue its purpose and functioned as a continuing unit.

       452.    The persons and entities engaged in the Opioid Marketing Enterprise are

systematically linked through contractual relationships, financial ties, personal relationships, and

continuing coordination of activities, as spearheaded by the RICO Marketing Defendants.

       453.    The RICO Marketing Defendants conducted and participated in the conduct of the

Opioid Marketing Enterprise through a pattern of racketeering activity that employed the use of

mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud), to

increase profits and revenue by changing prescriber habits and public perceptions in order to

increase the prescription and use of prescription opioids, and expand the market for opioids.


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              137
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 138 of 282. PageID #: 414



       454.    The RICO Marketing Defendants each committed, conspired to commit, and/or

aided and abetted in the commission of at least two predicate acts of racketeering activity (i.e.

violations of 18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of

racketeering activity that the RICO Marketing Defendants committed, or aided and abetted in the

commission of, were related to each other, posed a threat of continued racketeering activity, and

therefore constitute a “pattern of racketeering activity.” The racketeering activity was made

possible by the RICO Marketing Defendants’ regular use of the facilities, services, distribution

channels, and employees of the Opioid Marketing Enterprise, the U.S. Mail and interstate wire

facilities. The RICO Marketing Defendants participated in the scheme to defraud by using mail,

telephones and the Internet to transmit mailings and wires in interstate or foreign commerce.

       455.    The RICO Marketing Defendants’ predicate acts of racketeering (18 U.S.C.

§ 1961(1)) include, but are not limited to:

               a. Mail Fraud: The RICO Marketing Defendants violated 18 U.S.C. §1341 by
                  sending or receiving, or by causing to be sent and/or received, fraudulent
                  materials via U.S. mail or commercial interstate carriers for the purpose of
                  selling drugs, specifically opioids, that have little or no demonstrated efficacy
                  for the pain they are purported to treat in the majority of persons prescribed
                  them.
               b. Wire Fraud: The RICO Marketing Defendants violated 18 U.S.C. §1343 by
                  transmitting and/or receiving, or by causing to be transmitted and/or received,
                  fraudulent materials by wire for the purpose of selling drugs, specifically
                  opioids, that have little or no demonstrated efficacy for the pain they are
                  purported to treat in the majority of persons prescribed them.

       456.    Indeed, as summarized herein, the RICO Marketing Defendants used the mail and

wires to send or receive thousands of communications, publications, representations, statements,

electronic transmissions and payments to carry-out the Opioid Marketing Enterprise’s fraudulent

scheme.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                            138
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 139 of 282. PageID #: 415



       457.    Because the RICO Marketing Defendants disguised their participation in the

enterprise, and worked to keep even the enterprise’s existence secret, many of the precise dates of

the Opioid Marketing Enterprise’s uses of the U.S. Mail and interstate wire facilities (and

corresponding predicate acts of mail and wire fraud) have been hidden and cannot be alleged

without access to the books and records maintained by the RICO Marketing Defendants, Front

Groups, and KOLs. Indeed, an essential part of the successful operation of the Opioid Marketing

Enterprise alleged herein depended upon secrecy.        However, Plaintiffs have described the

occasions on which the RICO Marketing Defendants, Front Groups, and KOLs disseminated

misrepresentations and false statements to Montana consumers, prescribers, regulators and

Plaintiffs, and how those acts were in furtherance of the scheme.

       458.    Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including Montana consumers, prescribers, regulators and the

Counties. The RICO Marketing Defendants, Front Groups and KOLs calculated and intentionally

crafted the scheme and common purpose of the Opioid Marketing Enterprise to ensure their own

profits remained high. In designing and implementing the scheme, the RICO Marketing

Defendants understood and intended that those in the distribution chain rely on the integrity of

the pharmaceutical companies and ostensibly neutral third parties to provide objective and

scientific evidence regarding the RICO Marketing Defendants’ products.

       459.    The RICO Marketing Defendants’ pattern of racketeering activity alleged herein

and the Opioid Marketing Enterprise are separate and distinct from each other. Likewise, the

RICO Marketing Defendants are distinct from the Opioid Marketing Enterprise.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                           139
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 140 of 282. PageID #: 416



       460.      The pattern of racketeering activity alleged herein is continuing as of the date of

this complaint, and, upon information and belief, will continue into the future unless enjoined by

this Court.

       461.      The racketeering activities conducted by the RICO Marketing Defendants, Front

Groups and KOLs amounted to a common course of conduct, with a similar pattern and purpose,

intended to deceive Montana consumers, prescribers, regulators and the Counties. Each separate

use of the U.S. Mail and/or interstate wire facilities employed by Defendants was related, had

similar intended purposes, involved similar participants and methods of execution, and had the

same results affecting the same victims, including Montana consumers, prescribers, regulators and

the Counties. The RICO Marketing Defendants have engaged in the pattern of racketeering

activity for the purpose of conducting the ongoing business affairs of the Opioid Marketing

Enterprise.

       462.      Each of the RICO Marketing Defendants aided and abetted others in the violations

of the above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and

1343 offenses.

       463.      As described herein, the RICO Marketing Defendants engaged in a pattern of

related and continuous predicate acts for years. The predicate acts constituted a variety of unlawful

activities, each conducted with the common purpose of obtaining significant money and revenue

from the marketing and sale of their highly addictive and dangerous drugs. The predicate acts also

had the same or similar results, participants, victims, and methods of commission. The predicate

acts were related and not isolated events.

       464.      The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             140
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 141 of 282. PageID #: 417



this Court. The last racketeering incident occurred within five years of the commission of a prior

incident of racketeering.

            465.   The RICO Marketing Defendants’ violations of law and their pattern of

racketeering activity directly and proximately caused the Counties’ injuries. The RICO

Marketing Defendants’ pattern of racketeering activity logically, substantially and foreseeably

caused an opioid epidemic. The Counties’ injuries were not unexpected, unforeseen or

independent. Rather, the RICO Marketing Defendants knew that opioids were unsuited to treatment

of long-term chronic, non- acute, and non-cancer pain, or for any other use not approved by the

FDA, and knew that opioids were highly addictive and subject to abuse. Nevertheless, the RICO

Marketing Defendants engaged in a scheme of deception that utilized the mail and wires in order

to carry-out the Opioid Marketing Enterprises’ fraudulent scheme, thereby increasing sales of their

opioid products.

            466.   It was foreseeable and expected that the RICO Marketing Defendants creating and

then participating in the Opioid Marketing Enterprise through a pattern of racketeering activities

to carry-out their fraudulent scheme would lead to a nationwide opioid epidemic, including

increased opioid addiction and overdose.355

            467.   Specifically, the RICO Marketing Defendants’ creating and then participating in

the Opioid Marketing Enterprise through a pattern of racketeering activities to carry-out their

fraudulent scheme has injured the Counties in the form of substantial losses of money and property

that logically, directly and foreseeably arise from the opioid-addiction epidemic. Plaintiffs’

injuries, as alleged throughout this complaint, and expressly incorporated herein by reference,

include:


355
      Id.

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                           141
  Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 142 of 282. PageID #: 418



           a. Losses caused by the decrease in funding available for the Counties’ public
              services for which funding was lost because it was diverted to other public
              services designed to address the opioid epidemic;

           b. Costs for providing healthcare and medical care, additional therapeutic, and
              prescription drug purchases, and other treatments for patients suffering from
              opioid-related addiction or disease, including overdoses and deaths;

           c. Costs of training emergency and/or first responders in the proper treatment of
              drug overdoses;

           d. Costs associated with providing police officers, firefighters, and emergency
              and/or first responders with naloxone—an opioid antagonist used to block the
              deadly effects of opioids in the context of overdose;

           e. Costs associated with emergency responses by police officers, firefighters, and
              emergency and/or first responders to opioid overdoses;

           f. Costs for providing mental-health services, treatment, counseling, rehabilitation
              services, and social services to victims of the opioid epidemic and their families;

           g. Costs for providing treatment of infants born with opioid-related medical
              conditions, or born dependent on opioids due to drug use by mother during
              pregnancy;

           h. Costs associated with law enforcement and public safety relating to the opioid
              epidemic, including but not limited to attempts to stop the flow of opioids into
              local communities, to arrest and prosecute street-level dealers, to prevent the
              current opioid epidemic from spreading and worsening, and to deal with the
              increased levels of crimes that have directly resulted from the increased
              homeless and drug-addicted population;

           i. Costs associated with increased burden on the Counties’ judicial systems,
              including increased security, increased staff, and the increased cost of
              adjudicating criminal matters due to the increase in crime directly resulting
              from opioid addiction;

           j. Costs associated with providing care for children whose parents suffer from
              opioid-related disability or incapacitation;

           k. Loss of tax revenue due to the decreased efficiency and size of the working
              population in Plaintiffs’ communities;

           l. Losses caused by diminished property values in neighborhoods where the
              opioid epidemic has taken root; and


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                         142
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 143 of 282. PageID #: 419



                m. Losses caused by diminished property values in the form of decreased business
                   investment and tax revenue.

        468.    The Counties’ injuries were directly and proximately caused by these Defendants’

racketeering activities because they were the logical, substantial and foreseeable cause of the

Counties’ injuries. But for the opioid-addiction epidemic, the Counties would not have lost money

or property.

        469.    The Counties are the most directly harmed entities and there are no other Plaintiffs

better suited to seek a remedy for the economic harms at issue here.

        470.    Plaintiffs seek all legal and equitable relief as allowed by law, including, inter alia,

actual damages; treble damages; equitable and/or injunctive relief in the form of court-supervised

corrective communication, actions and programs; forfeiture as deemed proper by the Court;

attorney’s fees; all costs and expenses of suit; and pre- and post-judgment interest.

                    XI. SEVENTH CAUSE OF ACTION:
       VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
           ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961, ET SEQ.
                   OPIOID SUPPLY CHAIN ENTERPRISE
    AGAINST DEFENDANTS PURDUE, CEPHALON, JANSSEN, ENDO, ACTAVIS,
            MCKESSON, CARDINAL, AND AMERISOURCEBERGEN
                (THE “RICO” SUPPLY CHAIN DEFENDANTS)

        471.    The Counties repeat, re-allege, and incorporate by reference each and every

allegation set forth above as if fully set forth herein.

        472.    At all relevant times, the RICO Supply Chain Defendants were and are “persons”

under 18 U.S.C. § 1961(3) because they are entities capable of holding, and do hold, “a legal or

beneficial interest in property.”

        473.    The RICO Supply Chain Defendants together formed an association-in-fact

enterprise, the Opioid Supply Chain Enterprise, for the purpose of increasing the quota for and

profiting from the increased volume of opioid sales in the United States. The Opioid Supply Chain

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                               143
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 144 of 282. PageID #: 420



Enterprise is an association-in-fact enterprise within the meaning of § 1961. The Opioid Supply

Chain Enterprise consists of the RICO Supply Chain Defendants.

           474.     The RICO Supply Chain Defendants were members of the Healthcare Distribution

Alliance (the “HDA”).356 Each of the RICO Supply Chain Defendants is a member, participant,

and/or sponsor of the HDA, and has been since at least 2006, and utilized the HDA to form the

interpersonal relationships of the Opioid Supply Chain Enterprise and to assist them in engaging

in the pattern of racketeering activity that gives rise to the Count.

           475.     At all relevant times, the Opioid Supply Chain Enterprise: (a) had an existence

separate and distinct from each of the RICO Supply Chain Defendants; (b) was separate and

distinct from the pattern of racketeering in which the RICO Supply Chain Defendants engaged;

(c) was an ongoing and continuing organization consisting of legal entities, including each of the

RICO Supply Chain Defendants; (d) was characterized by interpersonal relationships among the

RICO Supply Chain Defendants; (e) had sufficient longevity for the enterprise to pursue its

purpose; and (f) functioned as a continuing unit. Each member of the Opioid Supply Chain

Enterprise participated in the conduct of the enterprise, including patterns of racketeering activity,

and shared in the astounding growth of profits supplied by fraudulently inflating opioid quotas and

resulting sales.

           476.     The RICO Supply Chain Defendants carried out, or attempted to carry out, a

scheme to defraud federal and state regulators, and the American public by knowingly conducting

or participating in the conduct of the Opioid Supply Chain Enterprise through a pattern of

racketeering activity within the meaning of 18 U.S.C. § 1961(1) that employed the use of mail and

wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).


356
      History, Health Distribution Alliance, https://www.healthcaredistribution.org/about/hda-history

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                    144
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 145 of 282. PageID #: 421



       477.    The RICO Supply Chain Defendants committed, conspired to commit, and/or aided

and abetted in the commission of at least two predicate acts of racketeering activity (i.e. violations

of 18 U.S.C. §§ 1341 and 1343) within the past ten years. The multiple acts of racketeering activity

that the RICO Supply Chain Defendants committed, or aided and abetted in the commission of,

were related to each other, posed a threat of continued racketeering activity, and therefore

constitute a “pattern of racketeering activity.” The racketeering activity was made possible by the

RICO Supply Chain Defendants’ regular use of the facilities, services, distribution channels, and

employees of the Opioid Supply Chain Enterprise. The RICO Supply Chain Defendants

participated in the scheme to defraud by using mail, telephone and the Internet to transmit mailings

and wires in interstate or foreign commerce.

       478.    The RICO Supply Chain Defendants also conducted and participated in the conduct

of the affairs of the Opioid Supply Chain Enterprise through a pattern of racketeering activity by

the felonious manufacture, importation, receiving, concealment, buying, selling, or otherwise

dealing in a controlled substance or listed chemical (as defined in section 102 of the Controlled

Substance Act), punishable under any law of the United States.

       479.    The RICO Supply Chain Defendants committed crimes that are punishable as

felonies under the laws of the United States. Specifically, 21 U.S.C. § 843(a)(4) makes it unlawful

for any person to knowingly or intentionally furnish false or fraudulent information in, or omit any

material information from, any application, report, record or other document required to be made,

kept or filed under this subchapter. A violation of § 843(a)(4) is punishable by up to four years in

jail, making it a felony. 21 U.S.C. § 843(d)(1).

       480.    Each of the RICO Supply Chain Defendants is a registrant as defined in the CSA.

Their status as registrants under the CSA requires that they maintain effective controls against


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              145
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 146 of 282. PageID #: 422



diversion of controlled substances in schedule I or II, design and operate a system to disclose to

the registrant suspicious orders of controlled substances and inform the DEA of suspicious orders

when discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b).

       481.    The RICO Supply Chain Defendants’ predicate acts of racketeering (18 U.S.C.

§ 1961(1)) include, but are not limited to:

               a. Mail Fraud: The RICO Supply Chain Defendants violated 18 U.S.C. §1341 by
                  sending or receiving, or by causing to be sent and/or received, fraudulent
                  materials via U.S. mail or commercial interstate carriers for the purpose of
                  selling drugs, specifically opioids, that have little or no demonstrated efficacy
                  for the pain they are purported to treat in the majority of persons prescribed
                  them.

               b. Wire Fraud: The RICO Supply Chain Defendants violated 18 U.S.C. §1343 by
                  transmitting and/or receiving, or by causing to be transmitted and/or received,
                  fraudulent materials by wire for the purpose of selling drugs, specifically
                  opioids, that have little or no demonstrated efficacy for the pain they are
                  purported to treat in the majority of persons prescribed them.

       482.    Controlled Substance Violations: The RICO Supply Chain Defendants, who are

Distributor Defendants, violated 21 U.S.C. § 823 by knowingly or intentionally furnishing false or

fraudulent information in, and/or omitting material information from, documents filed with the

DEA.

       483.    The RICO Supply Chain Defendants conducted their pattern of racketeering

activity in this jurisdiction and throughout the United States through this enterprise.

       484.    The RICO Supply Chain Defendants aided and abetted others in violating the

above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343

offenses.

       485.    The RICO Supply Chain Defendants hid from the general public and suppressed

and/or ignored warnings from third parties, whistleblowers and governmental entities about the



PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                           146
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 147 of 282. PageID #: 423



suspicious orders that the RICO Supply Chain Defendants were filling on a daily basis – leading

to the diversion of hundreds of millions of doses of prescriptions opioids into the illicit market.

       486.    The RICO Supply Chain Defendants, with knowledge and intent, agreed to the

overall objective of their fraudulent scheme and participated in the common course of conduct to

commit acts of fraud and indecency in manufacturing and distributing prescription opioids.

       487.    Indeed, for the Defendants’ fraudulent scheme to work, each of the Defendants had

to agree to implement similar tactics regarding manufacturing prescription opioids and refusing to

report suspicious orders.

       488.    The RICO Supply Chain Defendants engaged in a pattern of related and

continuous predicate acts for years. The predicate acts constituted a variety of unlawful activities,

each conducted with the common purpose of obtaining significant monies and revenues from the

sale of their highly addictive and dangerous drugs. The predicate acts also had the same or similar

results, participants, victims, and methods of commission. The predicate acts were related and not

isolated events.

       489.    The predicate acts all had the purpose of creating the opioid epidemic that

substantially injured Plaintiffs’ businesses and property, while simultaneously generating billion-

dollar revenue and profits for the RICO Supply Chain Defendants. The predicate acts were

committed or caused to be committed by the RICO Supply Chain Defendants through their

participation in the Opioid Supply Chain Enterprise and in furtherance of its fraudulent scheme.

       490.    The pattern of racketeering activity alleged herein and the Opioid Supply Chain

Enterprise are separate and distinct from each other. Likewise, the RICO Supply Chain Defendants

are distinct from the enterprise.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             147
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 148 of 282. PageID #: 424



       491.    The pattern of racketeering activity alleged herein is continuing as of the date of

this Complaint and, upon information and belief, will continue into the future unless enjoined by

this Court.

       492.    Many of the precise dates of the RICO Supply Chain Defendants’ criminal actions

at issue here have been hidden by Defendants and cannot be alleged without access to Defendants’

books and records. Indeed, an essential part of the successful operation of the Opioid Supply

Chain Enterprise alleged herein depended upon secrecy.

       493.    By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting

a pattern of racketeering activity.

       494.    It was foreseeable to the RICO Supply Chain Defendants that the Counties would

be harmed when they refused to report and halt suspicious orders, because their violation of the

duties imposed by the CSA and Code of Federal Regulations allowed the widespread diversion of

prescription opioids out of appropriate medical channels and into the illicit drug market—causing

the opioid epidemic that the CSA intended to prevent.

       495.    The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

       496.    The RICO Supply Chain Defendants’ violations of law and their pattern of

racketeering activity directly and proximately caused the Counties injury to their businesses and

property. The RICO Supply Chain Defendants’ pattern of racketeering activity, including their

refusal to identify, report and halt suspicious orders of controlled substances, logically,

substantially and foreseeably cause an opioid epidemic. The Counties were injured by the RICO




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                           148
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 149 of 282. PageID #: 425



Supply Chain Defendants’ pattern of racketeering activity and the opioid epidemic that they

created.

         497.   The RICO Supply Chain Defendants knew that the opioids they manufactured and

supplied were unsuited to treatment of long-term, chronic, non-acute, and non-cancer pain, or for

any other use not approved by the FDA, and knew that opioids were highly addictive and subject

to abuse.357 Nevertheless, the RICO Supply Chain Defendants engaged in a scheme of deception,

that utilized the mail and wires as part of their fraud, in order to increase sales of their opioid

products by refusing to identify, report suspicious orders of prescription opioids that they knew

were highly addictive, subject to abuse, and were actually being diverted into the illegal market.358

         498.   The RICO Supply Chain Defendants’ predicate acts and pattern of racketeering

activity were a cause of the opioid epidemic which has injured the Counties in the form of

substantial losses of money and property that logically, directly and foreseeably arise from the

opioid- addiction epidemic.

         499.   Specifically, Plaintiffs’ injuries, as alleged throughout this complaint, and expressly

incorporated herein by reference, include:

                a. Losses caused by the decrease in funding available for the Counties’ public
                   services for which funding was lost because it was diverted to other public
                   services designed to address the opioid epidemic;

                b. Costs for providing healthcare and medical care, additional therapeutic, and
                   prescription drug purchases, and other treatments for patients suffering from
                   opioid-related addiction or disease, including overdoses and deaths;

                c. Costs of training emergency and/or first responders in the proper treatment of
                   drug overdoses;



357
  Travelers Prop. Cas. Co. of Am. v. Actavis, Inc., 16 Cal. App. 5th 1026, 1030 (2017).
358
  City of Everett v. Purdue Pharma L.P., Case No. 17-cv-00209, 2017 WL 4236062, *2 (W.D. Wash. Sept. 25,
2017).

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                                       149
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 150 of 282. PageID #: 426



               d. Costs associated with providing police officers, firefighters, and emergency
                  and/or first responders with naloxone—an opioid antagonist used to block the
                  deadly effects of opioids in the context of overdose;

               e. Costs associated with emergency responses by police officers, firefighters, and
                  emergency and/or first responders to opioid overdoses;

               f. Costs for providing mental-health services, treatment, counseling, rehabilitation
                  services, and social services to victims of the opioid epidemic and their families;

               g. Costs for providing treatment of infants born with opioid-related medical
                  conditions, or born dependent on opioids due to drug use by mother during
                  pregnancy;

               h. Costs associated with law enforcement and public safety relating to the opioid
                  epidemic, including but not limited to attempts to stop the flow of opioids into
                  local communities, to arrest and prosecute street-level dealers, to prevent the
                  current opioid epidemic from spreading and worsening, and to deal with the
                  increased levels of crimes that have directly resulted from the increased
                  homeless and drug-addicted population;

               i. Costs associated with increased burden on the Counties’ judicial systems,
                  including increased security, increased staff, and the increased cost of
                  adjudicating criminal matters due to the increase in crime directly resulting
                  from opioid addiction;

               j. Costs associated with providing care for children whose parents suffer from
                  opioid-related disability or incapacitation;

               k. Loss of tax revenue due to the decreased efficiency and size of the working
                  population in Plaintiffs’ communities;

               l. Losses caused by diminished property values in neighborhoods where the
                  opioid epidemic has taken root; and

               m. Losses caused by diminished property values in the form of decreased business
                  investment and tax revenue.

       500.    The Counties’ injuries were proximately caused by Defendants’ racketeering

activities because they were the logical, substantial and foreseeable cause of the Counties’ injuries.

But for the opioid-addiction epidemic created by Defendants’ conduct, the Counties would not

have lost money or property.


PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              150
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 151 of 282. PageID #: 427



        501.   The Counties’ injuries were directly caused by the RICO Supply Chain

Defendants’ pattern of racketeering activities.

        502.   The Counties are most directly harmed and there are no other Plaintiffs better suited

to seek a remedy for the economic harms at issue here.

        503.   Plaintiffs seek all legal and equitable relief as allowed by law, including, inter alia,

actual damages; treble damages; equitable and/or injunctive relief in the form of court-supervised

corrective communication, actions and programs; forfeiture as deemed proper by the Court;

attorney’s fees; all costs and expense of suit; and pre- and post-judgement interest, including, inter

alia:

               a. Actual damages and treble damages, including pre-suit and post-judgment
                  interest;

               b. An order enjoining any further violations of RICO;

               c. An order enjoining any further violations of any statutes alleged to have been
                  violated in this Complaint;

               d. An order enjoining the commission of any tortious conduct, as alleged in this
                  Complaint;

               e. An order enjoining any future marketing or misrepresentations regarding the
                  health benefits or risks of prescription opioids use, except as specifically
                  approved by the FDA;

               f. An order enjoining any future marketing of opioids through non-branded
                  marketing including through the Front Groups, KOLs, websites, or in any other
                  manner alleged in this Complaint that deviates from the manner or method in
                  which such marketing has been approved by the FDA;

               g. An order enjoining any future marketing to vulnerable populations, including
                  but not limited to, persons over the age of fifty-five, anyone under the age of
                  twenty-one, and veterans;

               h. An order compelling the Defendants to make corrective advertising statements
                  that shall be made in the form, manner and duration as determined by the Court,
                  but not less than print advertisements in national and regional newspapers and
                  medical journals, televised broadcast on major television networks, and

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                              151
  Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 152 of 282. PageID #: 428



              displayed on their websites, concerning: (1) the risk of addiction among patients
              taking opioids for pain; (2) the ability to manage the risk of addiction; (3)
              pseudoaddiction is really addiction, not a sign of undertreated addiction; (4)
              withdrawal from opioids is not easily managed; (5) increasing opioid dosing
              presents significant risks, including addiction and overdose; (6) long term use
              of opioids has no demonstrated improvement of function; (8) use of time-
              released opioids does not prevent addiction; (9) abuse-deterrent formulations
              do not prevent opioid abuse; and (10) that manufacturers and distributors have
              duties under the CSA to monitor, identify, investigate, report and halt
              suspicious orders and diversion but failed to do so;

           i. An order enjoining any future lobbying or legislative efforts regarding the
              manufacturer, marketing, distribution, diversion, prescription, or us of opioids;

           j. An order requiring all Defendants to publicly disclose all documents,
              communications, records, data, information, research or studies concerning the
              health risks or benefits of opioid use;

           k. An order prohibiting all Defendants from entering into any new payment or
              sponsorship agreement with, or related to, any: Front Group, trade association,
              doctor, speaker, CME, or any other person, entity, or association, regarding the
              manufacturer, marketing, distribution, diversion, prescription, or use of opioids;

           l. An order establishing a National Foundation for education, research,
              publication, scholarship, and dissemination of information regarding the health
              risks of opioid use and abuse to be financed by the Defendants in an amount to
              be determined by the Court;

           m. An order enjoining any diversion of opioids or any failure to monitor, identify,
              investigate, report and halt suspicious orders or diversion of opioids;

           n. An order requiring all Defendants to publicly disclose all documents,
              communications, records, information, or data, regarding any prescriber,
              facility, pharmacy, clinic, hospital, manufacturer, distributor, person, entity or
              association regarding suspicious orders for or the diversion of opioids;

           o. An order divesting each Defendant of any interest in, and the proceeds of any
              interest in, the Marketing and Supply Chain Enterprises, including any interest
              in property associated with the Marketing and Supply Chain Enterprises;

           p. Dissolution and/or reorganization of any trade industry organization, Front
              Group, or any other entity or association associated with the Marketing and
              Supply Chain Enterprises identified in this Complaint, as the Court sees fit;

           q. Dissolution and/or reorganization of any Defendant named in this Complaint as
              the Court sees fit;

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                        152
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 153 of 282. PageID #: 429




                r. Suspension and/or revocation of the license, registration, permit, or prior
                   approval granted to any Defendant, entity, association or enterprise named in
                   the Complaint regarding the manufacture or distribution of opioids;

                s. Forfeiture as deemed appropriate by the Court; and

                t. Attorney’s fees and all costs and expenses of suit.

               XII.      EIGHTH CAUSE OF ACTION: UNJUST ENRICHMENT
                             AGAINST ALL DEFENDANTS

       504.     The Counties re-allege and incorporate by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.

       505.     As an expected and intended result of their conscious wrongdoing as set forth in

this Complaint, Defendants have profited and benefited from opioid purchases made by the

Counties and its residents.

       506.     When the Counties and its residents purchased opioids, they expected that

Defendants had provided necessary and accurate information regarding those risks. Instead,

Defendants had misrepresented the material facts regarding the risks and benefits of opioids and

distributed or disbursed opioids even though, upon information and belief, there was suspicion for

diversionary purposes.

       507.     Defendants took undue advantage and received a benefit because the Counties bore

the cost of the externalities of Defendants’ wrongful conduct. Moreover, the Counties had no

choice and was effectively required to cover these costs to Defendants’ benefit.

       508.     Defendants have been unjustly enriched at the expense of Cascade and Gallatin

Counties, and Cascade and Gallatin Counties are therefore entitled to damages to be determined

by the jury.




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                          153
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 154 of 282. PageID #: 430



                XIII. NINTH CAUSE OF ACTION: CIVIL CONSPIRACY
                           AGAINST ALL DEFENDANTS

       509.    The Counties re-allege and incorporate by reference each of the allegations

contained in the preceding paragraphs of this Complaint as though fully alleged herein.

       510.    Defendants engaged in a civil conspiracy in their unlawful marketing of opioids

and/or distribution of opioids into Montana and Plaintiffs’ communities.

       511.    Defendants engaged in a civil conspiracy to commit fraud and misrepresentation in

conjunction with their unlawful marketing of opioids and/or distribution of opioids into Montana

and Plaintiffs’ communities.

       512.    Defendants unlawfully failed to act to prevent diversion and failed to monitor for,

report, and prevent suspicious orders of opioids.

       513.    The Marketing Defendants further unlawfully marketed opioids in Montana and

Plaintiffs’ communities in furtherance of that conspiracy.

       514.    Defendants’ conspiracy and acts in furtherance thereof are alleged in detail in this

Complaint, including, without limitation, in Plaintiffs’ Counts for violations of RICO. Such

allegations are specifically incorporated herein.

       515.    Defendants acted with a common understanding or design to commit unlawful acts,

as alleged herein, and acted purposely, without a reasonable or lawful excuse, which directly

caused the injuries alleged herein.

       516.    Defendants acted with malice, purposely, intentionally, unlawfully, and without a

reasonable or lawful excuse.

       517.    Defendants conduct in furtherance of the conspiracy described herein was not mere

parallel conduct because each Defendant acted directly against their commercial interests in not

reporting the unlawful distribution practices of their competitors to the authorities, which they had

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             154
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 155 of 282. PageID #: 431



a legal duty to do. Each Defendant acted against their commercial interests in this regard due to an

actual or tacit agreement between the Defendants that they would not report each other to the

authorities so they could all continue engaging in their unlawful conduct.

       518.    Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance

thereof, caused the direct and foreseeable losses alleged herein.

       519.    Defendants’ actions demonstrated both malice and also aggravated and egregious

fraud. Defendants engaged in the Conduct alleged herein with a conscious disregard for the rights

and safety of other persons, even though that conduct has a great probability of causing substantial

harm. Marketing Defendants’ fraudulent wrongdoing was also particularly gross.

       520.    Defendants’ misconduct alleged in this case is ongoing and persistent.

       521.    Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not

part of the normal and expected costs of a local government’s existence. Plaintiffs allege wrongful

acts which are neither discrete nor of the sort a local government can reasonably expect.

       522.    Plaintiffs have incurred expenditures for special programs over and above

Plaintiffs’ ordinary public services.

       523.    Plaintiffs seek all legal and equitable relief as allowed by law, including inter alia

injunctive relief, restitution, disgorgement of profits, compensatory and punitive damages, and all

damages allowed by law to be paid by the Defendants, attorney fees and costs, and pre-and post-

judgment interest.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray:

               a)      That the acts alleged herein be adjudged and decreed to be unlawful and that
                       the Court enter a judgment declaring them to be so;

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                             155
  Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 156 of 282. PageID #: 432




             b)     That Defendants be enjoined from, directly or indirectly through KOLs,
                    Front Groups or other third parties, continuing to misrepresent the risks and
                    benefits of the use of opioids for chronic pain, and from continuing to
                    violate Montana law;

             c)     That Plaintiffs recover all measures of damages, including punitive and
                    exemplary damages, allowable under the law, and that judgment be entered
                    against Defendants in favor of Plaintiffs;

             d)     That Plaintiffs recover restitution on behalf of the Counties’ consumers who
                    paid for opioids for chronic pain;

             e)     That Plaintiffs recover the costs and expenses of suit, pre- and post-
                    judgment interest, and reasonable attorneys’ fees as provided by law; and

             f)     That Defendants be ordered to abate the public nuisance that they created in
                    in violation of Montana common law; and

             g)     That the Court grant any other relief that it deems warranted.

Date: December 20, 2018
                                   Respectfully Submitted,

                                   KOVACICH SNIPES, P.C.

                                   /s/Ben A. Snipes
                                   Ben A. Snipes
                                   MT State Bar No. 9642
                                   Mark Kovacich
                                   MT State Bar No. 5032
                                   P.O. Box 2325
                                   Great Falls, MT 59403
                                   Tel: (406) 761-5595
                                   Fax: (406) 761-5805
                                   ben@mttriallawyers.com
                                   mark@mttriallawyers.com

                                   BECK, AMSDEN & STALPES, PLLC
                                   Justin Stalpes
                                   MT State Bar No. 11242
                                   1946 Stadium Drive, Suite 1
                                   Bozeman, MT 59715
                                   Tel: (406) 414-6129
                                   Fax: (406) 586-8960
                                   justin@becklawyers.com

PLAINTIFFS’ SECOND AMENDED COMPLAINT                                                         156
  Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 157 of 282. PageID #: 433




                              SIMON GREENSTONE PANATIER, P.C.
                              Jeffrey B. Simon
                              TX State Bar No. 00788420
                              Amy M. Carter
                              TX State Bar No. 24004580
                              1201 Elm Street, Suite 3400
                              Dallas, Texas 75270
                              Tel: (214) 276-7680
                              Fax: (214) 276-7699
                              jsimon@sgptrial.com
                              acarter@sgptrial.com


IN ASSOCIATION WITH:

THE COUNTIES ATTORNEY’S OFFICE
Joshua Racki
CASCADE COUNTY ATTORNEY’S OFFICE
121 4th Street North, #2A
Great Falls, MT 59401
Tel: (406) 454-6951
Fax: (406) 454-6949
jracki@cascadecountymt.gov

Marty Lambert
GALLATIN COUNTY ATTORNEY’S OFFICE
615 South 16th, Room 202
Bozeman, MT 59715
Tel: (406) 582-3745
Fax: (406) 582-2158
marty.lambert@gallatin.mt.gov




PLAINTIFFS’ SECOND AMENDED COMPLAINT                                        157
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 158 of 282. PageID #: 434




                                      
                                      
      EXHIBIT A
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 159 of 282. PageID #: 435


                                                                         Pain Physician 2012; 15:ES9-ES38 • ISSN 2150-1149



            Health Policy



                    Opioid Epidemic in the United States


                           Laxmaiah Manchikanti, MD1, Standiford Helm II, MD2, Bert Fellows, MA3, Jeffrey W. Janata,
                           PhD4, Vidyasagar Pampati, MSc5, Jay S. Grider, DO, PhD6, and Mark V. Boswell, MD, PhD7


    From: 1,3,5Pain Management Center of        Over the past two decades, as the prevalence of chronic pain and health care costs have
  Paducah, Paducah, KY, and 1,7University       exploded, an opioid epidemic with adverse consequences has escalated. Efforts to increase
of Louisville, Louisville, KY; 2Pacific Coast
                                                opioid use and a campaign touting the alleged undertreatment of pain continue to be
Pain Management Center, Laguna Hills,
  CA; 4University Hospitals of Cleveland,       significant factors in the escalation. Many arguments in favor of opioids are based solely on
       Cleveland, OH; and 6University of        traditions, expert opinion, practical experience and uncontrolled anecdotal observations.
                   Kentucky, Lexington, KY.     Over the past 20 years, the liberalization of laws governing the prescribing of opioids for
                                                the treatment of chronic non-cancer pain by the state medical boards has led to dramatic
     Dr. Manchikanti is Medical Director
      of the Pain Management Center of          increases in opioid use. This has evolved into the present stage, with the introduction
      Paducah, Paducah, KY, and Clinical        of new pain management standards by the Joint Commission on the Accreditation of
           Professor, Anesthesiology and        Healthcare Organizations (JCAHO) in 2000, an increased awareness of the right to pain
   Perioperative Medicine, University of        relief, the support of various organizations supporting the use of opioids in large doses,
                 Louisville, Louisville, KY.
    Dr. Helm is Medical Director, Pacific       and finally, aggressive marketing by the pharmaceutical industry. These positions are based
Coast Pain Management Center, Laguna            on unsound science and blatant misinformation, and accompanied by the dangerous
                                 Hills, CA.     assumptions that opioids are highly effective and safe, and devoid of adverse events when
     Bert Fellows is Director Emeritus of       prescribed by physicians.
        Psychological Services at the Pain
        Management Center of Paducah,
                              Paducah, KY.      Results of the 2010 National Survey on Drug Use and Health (NSDUH) showed that an
 Dr. Janata is Division Chief, Psychology,      estimated 22.6 million, or 8.9% of Americans, aged 12 or older, were current or past
 University Hospitals of Cleveland, Case        month illicit drug users, The survey showed that just behind the 7 million people who had
     School of Medicine, Cleveland, OH.
                                                used marijuana, 5.1 million had used pain relievers. It has also been shown that only one
      Vidyasagar Pampati is a Statistician
      at the Pain Management Center of          in 6 or 17.3% of users of non-therapeutic opioids indicated that they received the drugs
                   Paducah, Paducah, KY.        through a prescription from one doctor.
         Dr. Grider is Associate Professor,
          Department of Anesthesiology,         The escalating use of therapeutic opioids shows hydrocodone topping all prescriptions
  University of Kentucky, Lexington, KY.
  Dr. Boswell is Chairman, Department           with 136.7 million prescriptions in 2011, with all narcotic analgesics exceeding 238 million
     of Anesthesiology and Perioperative        prescriptions. It has also been illustrated that opioid analgesics are now responsible for
       Medicine, University of Louisville,      more deaths than the number of deaths from both suicide and motor vehicle crashes, or
                             Louisville, KY     deaths from cocaine and heroin combined. A significant relationship exists between sales
               Address correspondence:          of opioid pain relievers and deaths. The majority of deaths (60%) occur in patients when
           Laxmaiah Manchikanti, M.D.           they are given prescriptions based on prescribing guidelines by medical boards, with 20%
                    2831 Lone Oak Road          of deaths in low dose opioid therapy of 100 mg of morphine equivalent dose or less per
               Paducah, Kentucky 42003          day and 40% in those receiving morphine of over 100 mg per day. In comparison, 40%
         E-mail: drlm@thepainmd.com
                                                of deaths occur in individuals abusing the drugs obtained through multiple prescriptions,
       Disclaimer: There was no external        doctor shopping, and drug diversion.
       funding in the preparation of this
                             manuscript.        The purpose of this comprehensive review is to describe various aspects of crisis of opioid
              Conflict of interest: None.
                                                use in the United States. The obstacles that must be surmounted are primarily inappropriate
        Manuscript received: 03/28/2012         prescribing patterns, which are largely based on a lack of knowledge, perceived safety, and
    Accepted for publication: 04/09/2012        inaccurate belief of undertreatment of pain.

                   Free full manuscript:        Key words: Opioid abuse, opioid misuse, nonmedical use of psychotherapeutic drugs,
          www.painphysicianjournal.com
                                                nonmedical use of opioids, National Survey on Drug Use and Health, opioid guidelines.

                                                Pain Physician 2012; 15:ES9-ES38


                                                     www.painphysicianjournal.com
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 160 of 282. PageID #: 436


                             Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38




T         he Institute of Medicine (IOM) recently published
          a report on relieving pain in America (1,2). The
          report identified multiple facts, including that
there are more than 116 million Americans with pain
persisting from weeks to years, with financial costs
                                                              to condone an increase in prescribing (50,91-93). This
                                                              is illustrated by the language in the model guidelines,
                                                              which state (65), “no disciplinary action will be taken
                                                              against a practitioner based solely on the quantity and/
                                                              or frequency of opioids prescribed.” Thus, the use of
ranging from $560 billion to $635 billion per year. The       opioids in general, including long-acting and potent
report alluded to the serious problem of the diversion        forms of opioids, have dramatically increased due to a
and abuse of opioid drugs, questioning their long-term        shift in regulations largely driven by published, albeit
usefulness. The IOM committee reported that when              extremely weak, evidence suggesting that opioids are
opioids are used as prescribed; they can be safe and          not only highly effective, but also safe in selected per-
effective for acute postoperative pain, procedural pain,      sons with chronic non-cancer pain, even though this se-
and patients nearing the end of life who desire more          lection criteria are extremely weak and these guidelines
pain relief. While the IOM committee does promote             have only facilitated overuse of opioids (31,71,94-98).
pain treatment, including opioids, they do acknowledge        Nearly 2 decades later, the scientific evidence for the
a serious crisis in the diversion and abuse of opioids        effectiveness of opioids for chronic non-cancer pain
and a lack of evidence for the long-term usefulness of        remains unclear (35,71,96,99-119). In addition to ongo-
opioids in treating chronic pain. Along with increases in     ing concerns with regard to the lack of effectiveness
the prevalence of chronic pain, health care costs, and        of opioids in chronic non-cancer pain (31-38,96,99-119),
adverse consequences due to opioid use, the opioid            there is growing evidence of multiple physiologic and
crisis is escalating (1-49). Despite mounting evidence,       non-physiologic adverse effects, such as opioid hyper-
efforts to increase opioid use based on the alleged           algesia (32,95,96,107,112-124), misuse and abuse (31-
undertreatment of pain continue (50-63). In fact, Stein       39,71,95,96,102,103,110-115,125-140), the inability of
(64) summarized the evidence succinctly, noting that          providers to identify and monitor misuse and overuse
“many arguments in favor of opioids are solely based          (31,32,36,95,96,126,127,130,138-151), and a steady in-
on traditions, expert opinion, practical experience, and      crease in opioid-related fatalities (32,34,37,129,130,152-
uncontrolled anecdotal observations.”                         163). In fact, in 2008 drug poisoning in the United
      Starting in the late 1990’s, state medical boards       States has been reported to contribute to one death
curtailed restrictions on laws governing the prescrib-        every 15 minutes (160). Furthermore, opioids have been
ing of opioids for the treatment of chronic non-cancer        shown to contribute to one death every 36 minutes in
pain, resulting in a dramatic increase in the number of       the United States in 2008. Correlating with these fatali-
prescriptions (65). This development gathered momen-          ties, sales and substance abuse treatment admissions
tum with the introduction of new pain management              have increased substantially (125-127,159,160,164-168).
standards for in-patient and out-patient medical care               With the above background highlighting a steady
implemented by the Joint Commission on the Accredi-           increase in fatalities with opioid use and very little evi-
tation of Health Care Organizations (JCAHO) in 2000           dence of effectiveness, it remains to be seen who will
(66) and an increased awareness of the right to pain re-      ultimately bear the responsibility for the premature
lief, both of which provided justification for physicians.    adoption of opioids as a treatment standard (116). It
(67-70). Other factors fueling an increase in prescrip-       has been speculated that in the coming years, there will
tions included aggressive marketing by the pharmaceu-         likely be an extensive “postmortem” on the massive
tical industry, the promotion of opioids by numerous          opioid treatment movement and the escalating social
physicians and a call for for the increased use of opioids    crisis that has accompanied it (116). It is universally ac-
in the treatment of chronic non-cancer pain by myri-          cepted that this massive treatment movement has led
ad organizations. These positions, alongside contin-          to huge collateral damage in terms of diversion, misuse,
ued assertions that pain is undertreated, were largely        and abuse of opioids. The widespread use of opioids
based on untenable science and misinformation, and            for chronic non-cancer pain is in direct violation of the
contended that opioids are highly effective and safe          established cardinal principles of medical intervention
without adverse effects when prescribed by physicians         – that there be compelling evidence of the benefit of a
(31,60,66,71-90). Moreover, a recent examination of           therapy prior to its large-scale use (116).
model guidelines for curtailing controlled substance                A cautious approach has been advocated in recent
abuse revealed that the guidelines appeared instead           years by many (17,33,35,49,110-115,117-119,169). This



ES10 	                                                                                       www.painphysicianjournal.com
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 161 of 282. PageID #: 437


                                              Opioid Epidemic in the United States



manuscript is undertaken to evaluate the escalating                     population. Cocaine was used by 1.5 million, whereas
opioid crisis which although heavily regulated, contin-                 hallucinogens were used in the past month by 1.2 mil-
ues to be uncontrolled.                                                 lion persons (Fig. 1 and Table 1). Next to marijuana, 7.0
                                                                        million (27%) persons age 12 or older had used pre-
1.0 Non-Medical Use of                                                  scription-type psychotherapeutic drugs non-medically
Psychotherapeutic Drugs
                                                                        in the past month (current use). Of these, 5.1 million
                                                                        had used pain relievers. The category of psychother-
1.1 Current Non-Medical Use                                             apeutics used in the tables and figures includes the
     Results of the 2010 National Survey on Drug Use                    nonmedical use of any prescription-type pain relievers,
and Health (NSDUH) (170), an annual survey sponsored                    tranquilizers, stimulants, or sedatives. However, over-
by the Substance Abuse and Mental Health Services Ad-                   the-counter substances are not included in these stud-
ministration (SAMHSA), showed that an estimated 22.6                    ies. The categories of nonmedical use of psychothera-
million, or 8.9% of Americans, age 12 or older, were cur-               peutics and pain relievers were well ahead of the illicit
rent (past month) illicit drug users. Illicit drugs include             use of cocaine, hallucinogens, inhalants, methamphet-
marijuana, cocaine, heroin, hallucinogens, inhalants, or                amine, heroin, and lysergic acid diethylamide (LSD).
prescription-type psychotherapeutics (defined in this                        Overall, there has been an increase in the cur-
survey as prescription-type pain relievers, tranquilizers,              rent use of all illicit drugs and marijuana, without any
stimulants, and sedatives) used non-medically. Marijua-                 change for psychotherapeutics and hallucinogens and
na was the most commonly used illicit drug with 17.4                    a decrease for cocaine from 2002 to 2010, as shown in
million current (past month) users, or 6.9% of the US                   Fig. 2.




 Fig. 1. Past month illicit drug use among persons aged 12 or older: 2010.
 Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health: Sum-
 mary of National Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170) Access date 2/22/2012.



www.painphysicianjournal.com 	                                                                                                           ES11
                               Table 1. Types of illicit drug use in the past month among persons aged 12 or older: Numbers in thousands, from 1998 to 2010.




ES12 	
                                                                                                                                                                                                            12-Year %
                                 Drugs                     1998      1999      2000      2001       2002       2003       2004       2005       2006       2007        2008       2009        2010         change from
                                                                                                                                                                                                           1998 to 2010
                                 Nonmedical Use of         2,477      3,952     3,849     4,811     6,287      6,451      6,110      6,491     7,095b      6,895a      6,224       6,953      6,967
                                                                                                                                                                                                              181%
                                 Psychotherapeutics2,3    (1.1%)     (1.8%)    (1.7%)    (2.1%)    (2.7%)     (2.7%)     (2.5% )    (2.7%)     (2.9%b)    (2.8%a)     (2.5%)      (2.8%)     (2.7%)
                                                                                         3,497
                                                                      2,621     2,782               4,377      4,693      4,404      4,658      5,220       5,174      4,747       5,257      5,100
                                 Pain Relievers              --                                                                                                                                                NA
                                                                     (1.2%)    (1.2%)              (1.9%)     (2.0%)     (1.8%)     (1.9%)     (2.1%)      (2.1%)     (1.9%)      (2.1%)     (2.0%)
                                                                                         (1.6%)
                                                                                                                          325        334         276         369        435         510        564
                                 OxyContin®                  --        --        --        --         --         --                                                                                            NA
                                                                                                                         (0.1%)     (0.1%)     (0.1%a)     (0.1%)     (0.2%)      (0.2%)     (0.2%)
                                                            655       1,097     1,000     1,358     1,804      1,830      1,616      1,817      1,766       1,835      1,800       2,010      2,160
                                 Tranquilizers                                                                                                                                                                230%
                                                          (0.3%)     (0.5%)    (0.4%)    (0.6%)    (0.8%)     (0.8%)     (0.7%)     (0.7%)     (0.7%)      (0.7%)     (0.7%)      (0.8%)     (0.9%)
                                                                                                                         1,312b     1,188b
                                                            633        950       788      1,018     1,303b     1,310b                          1,385b       1,053       904        1,290      1,077
                                 Stimulants                                                                                                                                                                    70%
                                                          (0.3%)     (0.4%)    (0.4%)    (0.5%)    (0.6%b)    (0.6%b)                          (0.6%b)     (0.4%)     (0.4%)      (0.5%)     (0.4%)
                                                                                                                         (0.5%b)    (0.5%b)
                                                                                175
                                                            210        229                 306       436b       294        265        272        385         346        234         370        374
                                 Sedatives3                                                                                                                                                                    78%
                                                          (0.1%)     (0.1%)              (0.1%)    (0.2%b)    (0.1%)     (0.1%)     (0.1%)     (0.2%a)     (0.1%)     (0.1%)      (0.1%)     (0.1%)
                                                                               (0.1%)
                                 Marijuana and            11,016     10,458    10,714    12,122    14,584     14,638     14,576     14,626     14,813      14,448     15,203      16,718     17,373
                                                                                                                                                                                                               58%
                                 Hashish                  (5.0%)     (4.7%)     (4.8)    (5.4%)    (6.2%)     (6.2%)     (6.1%)     (6.0%)     (6.0%)      (5.8%)     (6.1%)      (6.6%)     (6.9%)
                                                                                         1,667
                                                           1,750      1,552     1,213               2,020      2,281      2,021      2,397      2,421      2,075       1,855       1,637      1,466
                                 Cocaine                                                                                                                                                                      -16%
                                                          (0.8%)     (0.7%)    (0.5%)              (0.9%)     (1.0%)     (0.8%)     (1.0%)     (1.0%)                             (0.7%)     (0.6%)
                                                                                         (0.7%)
                                 TOTAL ILLICIT            13,615     13,829    14,027    15,910    19,522     19,470     19,071     19,720     20,357      19,857     20,077      21,813     22,622
                                                                                                                                                                                                               66%
                                 DRUGS1                   (6.2%)     (6.3%)    (6.3%)    (7.1%)    (8.3%)     (8.2%)     (7.9%)     (8.1%)     (8.3%)      (8.0%)     (8.0%)      (8.7%)     (8.9%)
                               -- Not available.
                               Note: 2002 to 2008 data is based on 2008 National Survey on Drug Use and Health Survey Report.
                               a Difference between estimate and 2008 estimate is statistically significant at the 0.05 level.	b Difference between estimate and 2008 estimate is statistically signifi-
                               cant at the 0.01 level.
                                                                                                                                                                                                                          Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38




                               1 Illicit Drugs include marijuana/hashish, cocaine (including crack), heroin, hallucinogens, inhalants, or prescription-type psychotherapeutics used nonmedi-
                               cally. Illicit Drugs Other
                               Than Marijuana include cocaine (including crack), heroin, hallucinogens, inhalants, or prescription-type psychotherapeutics used nonmedically. The estimates
                               for Nonmedical Use of Psychotherapeutics, Stimulants, and Methamphetamine incorporated in these summary estimates do not include data from the metham-
                               phetamine items added in 2005 and 2006.
                               2 Nonmedical use of prescription-type psychotherapeutics includes the nonmedical use of pain relievers, tranquilizers, stimulants, or sedatives and does not
                               include over-the counter drugs.
                               3 Estimates of Nonmedical Use of Psychotherapeutics, Stimulants, and Methamphetamine in the designated rows include data from methamphetamine items added
                               in 2005 and 2006 and are not comparable with estimates presented in NSDUH reports prior to the 2007 National Findings report. For the 2002 through 2005 survey
                               years, a Bernoulli stochastic imputation procedure was used to generate adjusted estimates comparable with estimates for survey years 2006 and later.
                                                                                                                                                                                                                                                                                        Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 162 of 282. PageID #: 438




                               Source: SAMHSA, Office of Applied Studies, National Survey on Drug Use and Health, 1998 - 2010.
                               www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170) Access date 2/22/2012




www.painphysicianjournal.com
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 163 of 282. PageID #: 439


                                             Opioid Epidemic in the United States




  Fig. 2. Past month use of selected illicit drugs among persons aged 12 or older: 2002-2010.
  Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health:
  Summary of National Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170) Access date 2/22/2012




1.2 Past Year Initiates                                                1.3 Past Year Use
     In 2010, there were 2.4 million persons age 12 or                       The analysis of long-term statistics based on yearly
older who used psychotherapeutics non-medically for                    use of illicit drugs is disturbing. The past year use of il-
the first time within the past year. Numbers of new                    licit drugs in 2010 was 38.806 million, or 15.3% of the
users for specific psychotherapeutics in 2010 were 2.0                 population (Table 3). Nonmedical use of psychothera-
million for pain relievers, 1.2 million for tranquilizers,             peutics for the past year in the 2010 survey was 16.031
624,000 for stimulants, and 252,000 for sedatives (Table               million or 6.3% population age 12 or older, compared
2 and Fig. 3). The specific drug categories with the larg-             to 2.6% of the population in 1998. Of importance is the
est number of recent initiatives among persons age 12                  fact that nonmedical use of psychotherapeutics was just
or older were nonmedical use of pain relievers (2,004                  behind marijuana and hashish with use by 11.5% of
million) and marijuana (2,426 million), followed by                    the population age 12 or older in 2010, increased from
nonmedical use of tranquilizers (1,238 million), ecstasy               8.6% in 1998. Overall, nonmedical use of psychothera-
(0.937 million), inhalants (0.793 million), cocaine (0.637             peutics increased 178% from 1998 to 2010, compared
million), and stimulants (0.624 million) (Fig. 3). More                to marijuana 56% and cocaine at 17%.
strikingly, in 2010, the number of new nonmedical users
of OxyContin (oxycodone) age 12 or older was 598,000                   1.4 Lifetime Use
with an average age at first use of 22.8 years among                       Lifetime use of illicit drugs (lifetime use indicates
those age 12 to 49 (170).                                              use of a specific drug at least once in the respondent’s



www.painphysicianjournal.com 	                                                                                                       ES13
                                                                                               Table 2. Past year initiates for illicit drugs from 1998 to 2010 (numbers in thousands) for 12 years.




ES14 	
                                                                                                                 1998     1999     2000     2001      2002     2003     2004      2005     2006      2007      2008     2009     2010     12-Year
                                                                                                                                                                                                                                         % change
                                                                                               Drugs
                                                                                                                                                                                                                                         from 1998
                                                                                                                                                                                                                                           to 2010

                                                                                               Pain              1,548    1,810    2,268    2,400     2,320    2,456    2,422     2,193    2,150     2,147     2,176    2,179    2,004       29%
                                                                                               Relievers2

                                                                                               Tranquilizers      860      916     1,298    1,212     1,184    1,071    1,180     1,286    1,112     1,232     1,127    1,226    1,238       44%

                                                                                               Stimulants2        648      706      808      853       783      715      793a      647      845b      642      599       702      624        -4%

                                                                                               Sedatives          147      164      191      225       209      194      240       247      267       198      181       186      252        71%

                                                                                               Marijuana         2,498    2,640    2,746    2,793     2,196    1,973    2,142     2,114    2,063     2,090     2,208    2,361    2,426       -3%

                                                                                               Cocaine            868      917     1,002    1,140     1,032b    986b     998b     872a      977b     906b      722       617      637        -27%




                               with 119,508 or 47.1% of the population. Similarly,
                               age 12 or older has been increasing over the years (Ta-

                               persons age 12 or older was slightly more than 2009
                               ble 4). In 2010, the lifetime use of illicit drugs among



                               nonmedical use of psychotherapeutics remained the
                               lifetime), including psychotherapeutics, among persons
                                                                                               Heroin             140      121      114      154       117       92      118       108       91       106      114       180      140         0%

                                                                                              Note: 2002 to 2008 data is based on 2008 National Survey on Drug Use and Health Survey Report.
                                                                                              -- Not available.
                                                                                              a Difference between estimate and 2008 estimate is statistically significant at the 0.05 level.
                                                                                              b Difference between estimate and 2008 estimate is statistically significant at the 0.01 level.
                                                                                              1 Illicit Drugs include marijuana/hashish, cocaine (including crack), heroin, hallucinogens, inhalants, or prescription-type psychotherapeutics used
                                                                                              nonmedically. Illicit Drugs Other Than Marijuana include cocaine (including crack), heroin, hallucinogens, inhalants, or prescription-type psychothera-
                                                                                              peutics used nonmedically. The estimates for Nonmedical Use of Psychotherapeutics, Stimulants, and Methamphetamine incorporated in these summary
                                                                                              estimates do not include data from the methamphetamine items added in 2005 and 2006. See Section B.4.8 in Appendix B of the Results from the 2008
                                                                                              National Survey on Drug Use and Health: National Findings.
                                                                                              2 Nonmedical use of prescription-type psychotherapeutics includes the nonmedical use of pain relievers, tranquilizers, stimulants, or sedatives and does
                                                                                                                                                                                                                                                         Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38




                                                                                              not include over-the counter
                                                                                              drugs.
                                                                                              3 Estimates of Nonmedical Use of Psychotherapeutics, Stimulants, and Methamphetamine in the designated rows include data from methamphetamine
                                                                                              items added in 2005 and 2006 and are not comparable with estimates presented in NSDUH reports prior to the 2007 National Findings report. For the
                                                                                              2002 through 2005 survey years, a Bernoulli stochastic imputation procedure was used to generate adjusted estimates comparable with estimates for sur-
                                                                                              vey years 2006 and later.
                                                                                              Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health: Summary of Na-
                                                                                              tional Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170) Access date 2/22/2012
                                                                                                                                                                                                                                                                                                                       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 164 of 282. PageID #: 440




                               Contin increased significantly from 1.9 million in 2005




www.painphysicianjournal.com
                               to 2.4% in 2010 (171). Lifetime use of illicit drugs in per-
                               to 6.1 million in 2010, or 0.8% of the population in 2005
                               million using prescription psychotherapeutic drugs for
                               same from 2009 with 20.4% in 2010, or almost 51.6

                               nonmedical purposes. Among the subgroups, only Oxy-
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 165 of 282. PageID #: 441


                                              Opioid Epidemic in the United States




 Fig. 3. Past year initiates for specific illicit drugs among persons aged 12 or older: 2010.
 Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health:
 Summary of National Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170) Access date 2/22/2012




sons age 12 or older was topped by marijuana (41.9%                    est rate among 21 to 25 year olds 20.5% (Fig. 6) (144).
of the population) followed by nonmedical use of psy-                  In 2010, adults age 26 or older were less likely to be
chotherapeutics (20.4% of the population).                             current drug users than youths age 12 to 17 or young
                                                                       adults age 18 to 25 (6.6 versus 10.1 and 21.5%, respec-
1.5 Abuse Based on Age                                                 tively). However, there were more drug users age 26 or
     In 2010, young adults age 18 to 25 demonstrated                   older (12.8 million) than users in the 12-to-17-year age
rates of current use of illicit drugs to be higher (21.5%)             group (2.5 million) and 18-to-25-year age group (7.3
than for youths age 12 to 17 (10.1%) and adults age 26                 million) combined.
or older (6.6%), with 6.9% using marijuana, 2.7% using
psychotherapeutics non-medically, 0.6% using cocaine,                  1.6 Abuse Based on Gender
and 0.5% using hallucinogens among young adults 18-                         In 2010, the survey results were similar to prior
25 (Fig. 4). Past month nonmedical use of prescription-                years with males being more likely than females to be
type drugs among young adults increased from 20.2%                     current illicit drug users (11.2% versus 6.8%). Males
in 2002 to 21.5% in 2010. This was primarily due to an                 were more likely than females to be past month users
increase in the rate of pain reliever use which was 4.1%               of marijuana (9.1% versus 4.7%). Rates of past month
in 2002 and 4.9% in 2006 (170). As illustrated in Figure               nonmedical use of psychotherapeutic drugs among
5, overall illicit drug use increased from 8.3% to 8.9% in             males and females was 3% and 2.5%, pain relievers was
2010 in the age group from 18 to 25.                                   2.3% and 1.7%, cocaine was 0.8% and 0.4% and hal-
     Rates of past month illicit drug use varied with age.             lucinogens was 0.6% and 0.3% (170).
Through the adolescent years from 12 to 17, the rates
of current illicit drug use in 2010 increased from 4.0%                1.7 Abuse During Pregnancy
at ages 12 or 13, to 9.3% at ages 14 or 15, to 16.6%                        Among pregnant woman age 15 to 44 years, a sig-
at ages 16 or 17 (170). The highest rate of 23.1% was                  nificantly lower proportion of women used illicit drugs
noted among persons age 18 to 20, with the next high-                  in the past month (4.4%) compared to 10.9% of their



www.painphysicianjournal.com 	                                                                                                      ES15
                               Table 3. Types of illicit drug use in the past year among persons aged 12 or older: numbers in thousands from 1998 to 2010 (12 years).
                                                                                                                                                                                                                  12-year




ES16 	
                                                                                                                                                                                                                % change
                                        Drugs              1998       1999       2000        2001        2002        2003        2004       2005        2006       2007        2008          2009      2010
                                                                                                                                                                                                                from 1998
                                                                                                                                                                                                                  to 2010
                                 Nonmedical Use of        5,759      9,220      8,761      11,102      14,795      15,163      14,849      15,346     16,482 b    16,280a     15,166        16,006    16,031
                                                                                                                                                                                                                178%
                                 Psychotherapeutics2, 3   (2.6%)     (4.2%)     (3.9%)     (4.9%)      (6.3%)      (6.4%)      (6.2%)      (6.3%)     (6.7% b)    (6.6%a)     (6.1%)        (6.4%)    (6.3%)
                                                                     6,582      6,466      8,353       10,992a     11,671      11,256      11,815     12,649      12,466      11,885        12,405    12,213    85%
                                  Pain Relievers          --
                                                                     (3.0%)     (2.9%)     (3.7%)      (4.7%)      (4.9%)      (4.7%)      (4.9%)     (5.1% a)    (5.0%)      (4.8%)        (4.9%)    (4.8%)    From 1999
                                                                                                                               1,213a      1,226      1,323       1,422       1,459         1,677     1,869     54%
                                  OxyContin®              --         --         --         --          --          --
                                                                                                                               (0.5%)      (0.5%)     (0.5%)      (0.6%)      (0.6%)        (0.7%)    (0.7%)    From 2004
                                                          1,940      2,728      2,731      3,673       4,849       5,051       5,068       5,249      5,058       5,282       5,103         5,460     5,581
                                  Tranquilizers                                                                                                                                                                 188%
                                                          (0.9%)     (1.2%)     (1.2%)     (1.6%)      (2.1%)      (2.1%)      (2.1%)      (2.2%)     (2.1%)      (2.1%)      (2.0%)        (2.2%)    (2.2%)
                                                          1,489      2,291      2,112      2,486       3,380b      3,031a      3,254b      3,088a     3,791b      2,998       2,639         3,060     2,887
                                  Stimulants3                                                                                                                                                                   94%
                                                          (0.7%)     (1.0%)     (0.9%)     (1.1%)      (1.4%b)     (1.3%b)     (1.4%b)     (1.3%b)    (1.5%b)     (1.2%)      (1.1%)        (1.2%)    (1.1%)
                                                          522        631        611        806         981b        831 a       737         750        926 b       864 a       621           811       907
                                  Sedatives                                                                                                                                                                     56%
                                                          (0.2%)     (0.3%)     (0.3%)     (0.4%)      (0.4%b)     (0.3%a)     (0.3%)      (0.3%)     (0.4%b)     (0.3%a)     (0.2%)        (0.3%)    (0.4%)
                                 Marijuana and            18,710     19,102     18,589     21,086      25,755      25,231      25,451      25,375     25,378      25,085      25,768        28,521    29,206
                                                                                                                                                                                                                56%
                                 Hashish                  (8.6%)     (8.6%)     (8.3%)     (9.3%c)     (11.0%a)    (10.6%)     (10.6%)     (10.4%)    (10.3%)     (10.1%)     (10.3%)       (11.3%)   (11.5%)
                                                                                                                               5,658
                                                          3,811      3,742      3,328      4,186       5,902a      5,908a                  5,523      6,069b      5,738       5,255         4,797     4,449
                                 Cocaine                                                                                       (2.4%                                                                            17%
                                                          (1.7%)     (1.7%)     (1.5%)     (1.9%c)     (2.5%b)     (2.5%b)                 (2.3%)     (2.5%b)     (2.3%)      (2.1%)        (1.9%)    (1.8%)
                                                                                                                               a)
                                 TOTAL ILLICIT            23,115     25,402     24,535     28,409      35,132      34,993      34,807      35,041     35,775      35,692      35,525        37,957    38,806
                                                                                                                                                                                                                68%
                                 DRUGS1                   (10.6%)    (11.5%)    (11.0%)    (12.6%c)    (14.9%a)    (14.7%)     (14.5%)     (14.4%)    (14.5%)     (14.4%)     (14.2%)       (15.1%)   (15.3%)

                               -- Not available.
                               Note: 2002 to 2010 data is based on 2010 National Survey on Drug Use and Health Survey Report. a Difference between estimate and 2010 estimate is sta-
                               tistically significant at the 0.05 level. b Difference between estimate and 2010 estimate is statistically significant at the 0.01 level.
                               1 Illicit Drugs include marijuana/hashish, cocaine (including crack), heroin, hallucinogens, inhalants, or prescription-type psychotherapeutics used non-
                               medically. Illicit drugs other than marijuana include cocaine (including crack), heroin, hallucinogens, inhalants, or prescription-type psychotherapeutics
                               used non-medically. The estimates for nonmedical use of psychotherapeutics, stimulants, and methamphetamine incorporated in these summary estimates
                               do not include data from the methamphetamine items added in 2005 and 2006.
                                                                                                                                                                                                                            Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38




                               2 Nonmedical use of prescription-type psychotherapeutics includes the nonmedical use of pain relievers, tranquilizers, stimulants, or sedatives and does
                               not include over-the counter drugs.
                               3 Estimates of nonmedical use of psychotherapeutics, stimulants, and methamphetamine in the designated rows include data from methamphetamine
                               items added in 2005 and 2006 and are not comparable with estimates presented in NSDUH reports prior to the 2007 National Findings report. For the 2002
                               through 2005 survey years, a Bernoulli stochastic imputation procedure was used to generate adjusted estimates comparable with estimates for survey years
                               2006 and later.
                               Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health: Summary of Na-
                               tional Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170). Access date 2/22/2012
                                                                                                                                                                                                                                                                                          Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 166 of 282. PageID #: 442




www.painphysicianjournal.com
                                 Table 4. Types of illicit drugs of lifetime use among persons aged 12 or older: numbers in thousands, 1998 – 2010.


                                                                                                                                                                                                                      12-Year
                                                                                                                                                                                                                      % change
                                  Drug                    1998        1999       2000        2001        2002         2003         2004         2005         2006         2007          2008      2009      2010
                                                                                                                                                                                                                      from 1998
                                                                                                                                                                                                                      to 2010


                                  Nonmedical Use of       20,193      34,076     32,443      36,028      47,958 b     49,001b      49,157       49,571 a     50,965       50,415        51,970    51,771    51,641
                                                                                                                                                                                                                      156%




www.painphysicianjournal.com 	
                                  Psychotherapeutics2     (9.2%)      (15.4%)    (14.5%)     (16.0%)     (20.4%)      (20.6%)      (20.4%)      (20.4%)      (20.7%)      (20.3%)       (20.8%)   (20.6%)   (20.4%)

                                                                      19,888     19,210      22,133      29,611 b     31,207 b     31,768 b     32,692 b     33,472       33,060 a      34,861    35,046    34,776    75%
                                  Pain Relievers          --
                                                                      (9.0%)     (8.6%)      (9.8%)      (12.6% b)    (13.1% a)    (13.2% a)    (13.4%)      (13.6%)      (13.3%)       (14.0%)   (13.9%)   (13.7%)   From 1999
                                                                                                         1,924 b      2,832 b      3,072 b      3,481 b      4,098 b      4,354         4,842     5,829     6,121     218%
                                  OxyContin®              --          --         --          --
                                                                                                         (0.8% b)     (1.2% b)     (1.3% b)     (1.4% b)     (1.7% b)     (1.8%)        (1.9%)    (2.3%)    (2.4%)    From 2002
                                                          7,726       13,860     13,007      13,945      19,267 b     20,220       19,852 a     21,041       21,303       20,208        21,476    21,755    22,103
                                  Tranquilizers                                                                                                                                                                       186%
                                                          (3.5%)      (6.3%)     (5.8%)      (6.2%)      (8.2%)       (8.5%)       (8.3%)       (8.7%)       (8.7%)       (8.2%)        (8.6%)    8.6%)     (8.7%)
                                                          9,614       15,922     14,661      16,007      23,496 b     23,004 a     22,297       20,983       22,468       21,654        21,206    21,930    21,660
                                  Stimulants                                                                                                                                                                          125%
                                                          (4.4%)      (7.2%)     (6.6%)      (7.1%)      (10.0% b)    (9.7% b)     (9.3% b)     (8.6%)       (9.1% a)     (8.7%)        (8.5%)    (8.7%)    (8.5%)
                                                          4,640       7,747      7,142       7,477       9,960 a      9,510        9,891        8,982        8,822        8,396         8,882     8,605     7,631
                                  Sedatives                                                                                                                                                                           64%
                                                          (2.1%)      (3.5%)     (3.2%)      (3.3%)      (4.2% b)     (4.0% a)     (4.1% a)     (3.7%)       (3.6%)       (3.4%)        (3.6%)    (3.4%a)   (3.2%)
                                  Marijuana and           72,070      76,428     76,321      83,272      94,946 b     96,611 b     96,772 b     97,545 b     97,825 b     100,518       102,404   104,446   106,232
                                                                                                                                                                                                                      47%
                                  Hashish                 (33.0%)     (34.6%)    (34.2%)     (36.9%c)    (40.4%)      (40.6%)      (40.2%)      (40.1%)      (39.8% a)    (40.6%)       (41.0%)   (41.5%)   (41.9%)
                                                                                                                b              a                         b
                                                          23,089      25,406     24,896      27,788      33,910       34,891       34,153 b     33,673       35,298       35,882        36,773    36,599    37,210
                                  Cocaine                                                                                                                                                                             61%
                                                          (10.6%)     (11.5%)    (11.2%)     (12.3%)     (14.4%)      (14.7%)      (14.2%)      (13.8%)      (14.3%)      (14.5%)       (14.7%)   (14.5%)   (14.7%)
                                                                                                         108,255
                                  TOTAL ILLICIT           78,123      87,734     86,931      94,140                   110,205 b    110,057 b    112,085 b    111,774 b    114,275a      117,325   118,705   119,508
                                                                                                         b                                                                                                            53%
                                  DRUGS1                  (35.8%)     (39.7%)    (38.9%)     (41.7%c)                 (46.4%)      (45.8% a)    (46.1%)      (45.4% b)    (46.1%)       (47.0%)   (47.1%)   (47.1%)
                                                                                                         (46.0%)
                                                                                                                                                                                                                                  Opioid Epidemic in the United States




                                 -- Not available.
                                 Note: 2002 to 2010 data is based on 2010 National Survey on Drug Use and Health Survey Report.
                                 a Difference between estimate and 2010 estimate is statistically significant at the 0.05 level.
                                 b Difference between estimate and 2010 estimate is statistically significant at the 0.01 level.
                                 1 Illicit Drugs include marijuana/hashish, cocaine (including crack), heroin, hallucinogens, inhalants, or prescription-type psychotherapeutics used
                                 non-medically. Illicit drugs other than marijuana include cocaine (including crack), heroin, hallucinogens, inhalants, or prescription-type psycho-
                                 therapeutics used non-medically. The estimates for nonmedical use of psychotherapeutics, stimulants, and methamphetamine incorporated in these
                                 summary estimates do not include data from the methamphetamine items added in 2005 and 2006.
                                 2 Nonmedical use of prescription-type psychotherapeutics includes the nonmedical use of pain relievers, tranquilizers, stimulants, or sedatives and
                                 does not include over-the counter drugs.
                                 3 Estimates of nonmedical use of psychotherapeutics, stimulants, and methamphetamine in the designated rows include data from methamphet-
                                 amine items added in 2005 and 2006 and are not comparable with estimates presented in NSDUH reports prior to the 2007 National Findings re-
                                 port. For the 2002 through 2005 survey years, a Bernoulli stochastic imputation procedure was used to generate adjusted estimates comparable with
                                 estimates for survey years 2006 and later.
                                                                                                                                                                                                                                                                         Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 167 of 282. PageID #: 443




                                 Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health: Summary of
                                 National Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170) Access date 2/22/2012




ES17
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 168 of 282. PageID #: 444


                                Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38




 Fig. 4. Comparative analysis of past month use of illicit drugs among various age groups.
 Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health: Sum-
 mary of National Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170) Access date 2/22/2012




  Fig. 5. Past month use of selected illicit drugs among young adults aged 18 to 25: 2002-2010.
  Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health: Sum-
  mary of National Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170) Access date 2/22/2012



ES18 	                                                                                                    www.painphysicianjournal.com
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 169 of 282. PageID #: 445


                                             Opioid Epidemic in the United States




  Fig. 6. Past month illicit drug use among persons aged 12 or older, by age: 2009 and 2010.
  Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health: Sum-
  mary of National Findings. http://www.samhsa.gov/data/NSDUH/2k10NSDUH/2k10Results.pdf (170) Access date 2/22/2012



                                                                       1.10 Drug Abuse Among Criminals
nonpregnant counterparts. These figures are based on                        In 2010, an estimated 1.5 million adults age 18 or
data averaged for 2009 and 2010 (170).                                 older who were on parole or supervised release from jail
                                                                       during the past year had higher rates of dependence on
1.8 Abuse Based on Employment                                          or abuse of a substance (27%) than their counterparts
     Employment also seemed to have a significant in-                  who were not on parole or supervised release during
fluence in 2010. Among adults age 18 or older, the rate                the past year (8.7%). In 2010, probation status was as-
of illicit drug use was higher for unemployed persons                  sociated with substance dependence or abuse. The rate
(17.5%) than for those who were employed full time                     of substance dependence or abuse was 29.9% among
(8.4%) or part time (11.2%) (170).                                     adults who were on probation during the past year,
                                                                       which was significantly higher than the rate among
1.9 Regional Variations                                                adults who were not on probation during the past year
     There were also differences based on geographic                   was 8.3% (170).
area among persons age 12 or older in 2010. The rate of
current illicit drug use in 2010 was 11.0% in the West,                1.11 Driving Under the Influence
9.4% in the Northeast, 8.2% in the Midwest, and 7.8%                        Driving under the influence of illicit drugs is a crim-
in the South (170). Further, the rate of current illicit drug          inal act and dangerous to the public. In 2010, 10.6 mil-
use in metropolitan areas was higher than the rate in                  lion persons, or 4.2% of the population age 12 or older,
non-metropolitan areas with 9.4% in large metropoli-                   reported driving under the influence of illicit drugs dur-
tan counties, 8.8% in small metropolitan counties, and                 ing the past year. This rate was highest among young
7.5% in non-metropolitan counties as a group (170).                    adults age 18 to 25 with 12.7% (170).




www.painphysicianjournal.com 	                                                                                                      ES19
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 170 of 282. PageID #: 446


                                Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38


                                                                      major depressive disorder (171). Further, SPD indicates
1.12 Frequency of Abuse                                               a respondent recently experienced heightened distress
    Among past year marijuana users age 12 or older in                symptomatology that may be affecting health and be-
2010, the following patterns were revealed (170):                     havior during the past 30 days. However, this distress
•	 15.7% used marijuana on 300 or more days within                    may be part of a chronic psychological disturbance
    the past 12 months, translating to 4.6 million using              (even SMI) or may represent a temporary disturbance
    marijuana on a daily or almost daily basis over a                 that could subside after a brief period of adjustment.
    12-month period.
•	 39.9%, or 6.9 million, used the drug on 20 or more                 2.1 Serious Medical Illness and Drug Abuse
    days in the past month (current use).                                  The prevalence of SMI in 2010 was shown in 11.4
                                                                      million adults, representing 5.0% of all adults, with the
2.0 Mental Health Problems                        and
                                                                      highest rates being in adults age 18 to 25 (7.7%) and
Nonmedical Use Of Drugs
                                                                      lowest for adults age 50 or older (3.2%) as shown in Fig-
     The NSDUH survey of 2010 evaluated the preva-                    ure 7 (171). The prevalence of SPD among women age
lence and treatment of serious mental illness (SMI),                  18 or older was higher (6.5%) than among men (3.4%)
serious psychological distress (SPD), and major depres-               in that age group (171).
sive episode (MDE) and the association of these prob-
lems with substance use and substance dependency or                   2.2 Major Depressive Episodes and Drug
abuse. SPD is an overall indicator of the past 30 days                Abuse
of psychological distress, whereas MDE is defined as a                    The prevalence of a MDE in 2010 was 6.8% of per-
period of at least 2 weeks when a person experienced a                sons age 18 or older, or 15.5 million adults, with at least
depressed mood or loss of interest or pleasure in daily               one MDE in the past year. The number of adults who
activities and had symptoms that met the criteria for a               had past year MDE was 6.8%. Even then, the past year




 Fig. 7. Serious mental illness, psychological distress, and nontherapeutic drug use, among persons age 18 and older, by age, 2010.
 Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health: Men-
 tal Health Findings. www.samhsa.gov/data/NSDUH/2k10MH_Findings/2k10MHResults.pdf (171) Access date 2/23/2012



ES20 	                                                                                                    www.painphysicianjournal.com
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 171 of 282. PageID #: 447


                                              Opioid Epidemic in the United States



prevalence of MDE in 2010 was lower for those age 50                   abuse in the past year was more likely than those with
or older (5.6%) compared with rates among persons                      MDE to have used an illicit drug in the past year (22.0%
age 18 to 25 (8.2%) and those age 26 to 49 (7.5%).                     versus 7.9%) (171). A similar pattern was observed for
However, the past year prevalence of MDE was higher                    specific types of past year illicit drug use, such as mari-
among adult females than among adult males, 8.4%                       juana and the nonmedical use of prescription-type psy-
versus 5.1%. In addition, among women, past year                       chotherapeutics. Figure 8 illustrates substance abuse in
MDE rates were higher with 11.3% for 18 to 25 year                     adults by MDE.
olds, 9.2 for 26 to 49 year olds compared with those of                     The prevalence of a MDE in youths age 12 to 17 in
50 or older with only 6.7%. Further, the prevalence of                 2010 showed that 1.9 million (8.9%) reported at least
MDE also varied by race and ethnicity with the highest                 one MDE during the past year. Among youths age 12 to
rate among persons reporting 2 or more races (10.8%),                  17, the past year prevalence of MDE ranged from 3.3%
while rates for single race groups were 7.3% among                     among 12-year-olds to 10.9% among those age 16, and
whites, 5.6% among Hispanics, 7.7% among Ameri-                        10.3% among those age 17 (171).
can Indians or Alaska Natives, 5.8% among blacks, and                       Among youths with MDE age 12 to 17, 37.2%
3.8% among Asians.                                                     had used illicit drugs in 2010, in contrast to 37.4% in
     In addition, in 2010 the past prevalence of MDE                   2008. This was higher than the 17.8% of youths in the
with severe impairment for adults age 18 or older was                  past year that did not have a MDE but had used illicit
higher among unemployed persons (9.3%) than among                      drugs. This pattern, however, was similar to specific
persons employed full time (5.4%).                                     types of illicit drug use including marijuana and the
     In 2010, an adult age 18 or older with a combina-                 nonmedical use of prescription-type psychotherapeu-
tion of a MDE and substance use and dependence or                      tics (171).




   Fig. 8. Substance dependence or abuse among adults age 18 or older, by major depressive episode in the past years, 2010.
   Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health:
   Mental Health Findings. www.samhsa.gov/data/NSDUH/2k10MH_Findings/2k10MHResults.pdf (171) Access date 2/23/2012




www.painphysicianjournal.com 	                                                                                                        ES21
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 172 of 282. PageID #: 448


                                Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38


3.0 Where Do Non-Therapeutic Drugs                                     4.0 Escalating Use Of Therapeutic
Come From?                                                             Opioids
    Among persons aged 12 or older in 2009-2010 who                          The escalating use of therapeutic opioids, specifi-
used pain relievers nonmedically in the past 12 months,                cally in high doses over long periods of time or even
55% obtained pain relievers from a friend or relative for              lifetime use of long-acting drugs, and the combination
free (170). Among the remaining 45%, 11.4% bought                      of long and short-acting drugs continue to have seri-
them from a friend or relative (which was significantly                ous consequences for costs of health care and economic
higher than the 8.9% from 2007-2008), and 4.8% es-                     stability.
sentially stole them from a friend or relative (Fig. 9).                     The data overwhelmingly suggest that the in-
However, only one in 6 or 17.3% indicated that they                    creased supply of opioids, high medical users, doctor
received the drugs through a prescription from one                     shoppers, and patients with multiple comorbid factors
doctor, while only 4.4% received pain relievers from a                 contribute to the majority of fatalities. The quadrupled
drug dealer or other stranger, and 0.4% bought them                    sales of opioid analgesics between 1999 and 2010 are
on the Internet, with no significant changes from 2007                 a perfect example of the therapeutic opioid explosion.
to 2008.                                                               The data on sales and distribution of opioids show an
    Even more striking is the fact that in 2009-2010,                  increase from 96 mg morphine equivalents per person
41.5% of past year methamphetamine users reported                      in the United States in 1997 to 710 mg per person in
that they obtained the methamphetamine they used                       2010 (34,153). This has been estimated to be the equiv-
most recently for free from a friend or relative, with                 alent of 7.1 kg of opioid medication per 10,000 persons
an additional 30.7% buying it from a friend or relative                or enough to supply every adult American with 5 mg
(170).                                                                 of hydrocodone every 6 hours for 45 days. Sales of hy-




                        Note: Totals may not sum to 100% because of rounding or because
                        suppressed estimates are not shown.

                        One took them from a friend or relative without asking


Fig. 9. Source where pain relievers were obtained for most recent nonmedical use among past year users age 12 or older: 2009-2010.
Source: Substance Abuse and Mental Health Services Administration. Results from the 2010 National Survey on Drug Use and Health: Mental
Health Findings. www.samhsa.gov/data/NSDUH/2k10MH_Findings/2k10MHResults.pdf (171) Access date 2/23/2012




ES22 	                                                                                                    www.painphysicianjournal.com
         Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 173 of 282. PageID #: 449


                                                                         Opioid Epidemic in the United States



 drocodone have increased by 280% from 1997 to 2007,                                                       oids exceeded 256 million in the United States in 2009,
 whereas methadone usage has increased 1,293% and                                                          with 234 million prescriptions for immediate-release
 oxycodone usage by 866%, as illustrated in Table 5 (32).                                                  (IR) opioids and 22.9 million for extended-release (ER)
 The estimated number of prescriptions filled for opi-                                                     opioids with significant increases from 21.3 million for

Table 5. Retail sales of opioid medications (grams of medication) from 1997 to 2007.
                                                                                                                                                                                              % of
                                                                                                                                                                                             Change
        Drug                        1997       1998         1999           2000              2001        2002          2003          2004          2005           2006           2007         from
                                                                                                                                                                                              1997
                                                692,675      964,982       1,428,840*       1,892,691    2,649,559     3,683,881     4,730,157     5,362,815       6,621,687     7,228,219
 Methadone                          518,737                                                                                                                                                   1293%
                                                 (34%)        (39%)            (48%)           (32%)        (40%)         (39%)         (28%)         (13%)           (23%)          (9%)

                                               6,579,719    9,717,600     15,305,913       19,927,286   22,376,892    26,655,152   29,177,530     30,628,973      37,034,220    42,977,043
 Oxycodone                     4,449,562                                                                                                                                                       866%
                                                  (48%)        (48%)          (58%)            (30%)        (12%)         (19%)         (9%)           (5%)           (21%)         (16%)

                                                 90,618      107,141           146,612*      186,083      242,027       317,200       370,739       387,928         428,668       463,340
 Fentanyl Base                       74,086                                                                                                                                                    525%
                                                 (22%)        (18%)              (37%)        (27%)        (30%)         (31%)         (17%)          (5%)           (11%)          (8%)

                                                260,009      292,506           346,574*      400,642      473,362       579,372       655,395       781,287         901,663      1,011,028
Hydromorphone                       241,078                                                                                                                                                    319%
                                                  (8%)        (12%)              (18%)        (16%)        (18%)         (22%)         (13%)         (19%)            (15%          (12%)

                                              10,389,503   12,101,621     14,118,637       15,594,692   18,822,619    22,342,174   24,081,900     25,803,543      29,856,368    32,969,527
 Hydrocodone                   8,669,311                                                                                                                                                       280%
                                                  (20%)        (16%)          (17%)            (10%)        (21%)         (19%)         (8%)           (7%)           (16%)         (10%)

                                               6,408,322    6,804,935       7,807,511       8,810,700   10,264,264    12,303,956   14,319,243     15,054,846      17,507,148    19,051,426
 Morphine                      5,922,872                                                                                                                                                       222%
                                                   (8%)         (6%)           (15%)           (13%)        (16%)         (20%)        (16%)           (5%)           (16%)          (9%)

                                              26,018,054   23,917,088     23,474,865*      23,032,641   22,633,733    21,865,409   20,264,555     18,960,038      18,762,919    18,840,329
 Codeine                  25,071,410                                                                                                                                                           -25%
                                                   (4%)         (-8%)           (-2%)           (-2%)        (-2%)         (-3%)        (-7%)          (-6%)           (-1%)        (0.4%)
 Meperidine                                    5,834,294    5,539,592      5,494,898*       5,450,204    5,412,389     5,239,932     4,856,644     4,272,520       4,160,033     3,936,179
                               5,765,954                                                                                                                                                       -32%
(Pethidine)                                        (1%)         (-5%)           (-1%)           (-1%)        (-1%)         (-3%)         (-7%)        (-12%)           (-3%)         (-5%)

                                              56,273,194   59,445,465   35,962,089.84      75,294,939   82,874,845    92,987,076   98,456,163    101,251,950     115,272,706   126,477,091
Total                     50,713,010                                                                                                                                                           149%
                                                  (11%)         (6%)           (15%)           (11%)        (10%)         (12%)         (6%)           (6%)           (14%)         (10%)

  Number in parenthesis is percentage of change from previous year.
  * For year 2000 data is not available, the average of 1999 and 2001 was taken.
  Source: www.deadiversion.usdoj.gov/arcos/retail_drug_summary/index.html Access date: 8/25/2010
  Source for 2007 data - www.justice.gov/ndic/pubs33/33775/dlinks.htm	
  Adapted from: Manchikanti L, et al. Therapeutic use, abuse, and nonmedical use of opioids: A ten-year perspective. Pain Physician 2010; 13:401-435 (32).




                                                                                      ER Opioids                      IR Opioids

                                    250                                                                                                                        233.8       234
                                                                                                                                                 223.9
                                                                                                                                   211.1
                                                                                                                      199.9
                                                                                           179.9        188.6
                                    200                       171.3        174.8
                                                 164.8
                   TRx (millions)




                                    150

                                    100

                                      50                                                                        17.4          19.4         21.3          22.9          22.9
                                              9.3          11.6         12.7          14.7          16

                                       0
                                              2000          2001         2002             2003      2004             2005      2006          2007         2008          2009
                                                                                                          Year

        Fig. 10. Total number of prescriptions dispensed for ER/LA and IR opioids from U. S. outpatient retail pharmacies, year 2000
        – 2009 (173).
        Source: SDI, Vector One ®: National (174).


 www.painphysicianjournal.com 	                                                                                                                                                          ES23
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 174 of 282. PageID #: 450


                                  Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38



ER opioids and from 223.9 million for IR opioids from             of the global consumption of morphine, fentanyl, and
2007 as illustrated in Figure 10 (172-174). The data are          oxycodone registered in 2009 occurring in Australia,
even more compelling when compared from 2002 to                   Canada, New Zealand, the United States and several
2009 with an increase from 9.3 million for ER opioids to          European countries (60,85).
22.9 million, a 146% increase, and from 164.8 million                   Another World Health Organization (WHO) report
to 234 million for IR opioids, a 42% increase with an             (87) showed that based on the statistics from the In-
annual increase of 21% for ER opioids and 6% for IR               ternational Narcotics Control Board (INCB) in 2003,
opioids. Most prescriptions were for hydrocodone and              6 developed countries accounted for 79% of global
oxycodone-containing products (84.9%) and issued for              morphine consumption, whereas developing countries
short treatment courses, 19.1% for less than 2 weeks,             which represent 80% of the world population account-
65.4% for 2-3 weeks. Of these, however, approximately             ed for only about 6% of global morphine consumption.
12% of the prescriptions were issued to those aged 10             In addition, the most recent data showed that in 2007,
to 29 years. This may signal a potential problem for this         6 developed countries reported the highest level of
population, as this is also the population most likely to         morphine consumption and 132 of the 160 signatory
abuse drugs and develop addictions (172). In addition,            countries that require reporting of consumption were
the data also illustrates an 8-fold increase in stimulant         below the global mean as illustrated in Fig. 13. This sim-
prescriptions from 1991 to 2009 as illustrated in Fig. 11.        ply illustrates that millions of patients with moderate to
     Table 6 illustrates hydrocodone with acetamino-              severe pain caused by different diseases and conditions
phen being the number one prescription from 2006                  may not be getting treatment to alleviate their suffer-
through 2011 (175). However, narcotic analgesics con-             ing in some countries, while more of them are receiving
stitute number 4 in the proportion of patients treated            it in other countries such as the United States, which
in selected therapies with hypertension, topping at 42.4          uses 99% of the world’s supply of hydrocodone and
million and narcotic analgesics at 15.6 million, consti-          83% of the world’s oxycodone (176-178).
tuting number 10 in spending in leading therapy areas                   Gram for gram, people in the United States con-
with oncologicals constituting 23.2 billion and narcotic          sume more narcotic medication than any other nation
analgesics constituting 8.3 billion in 2011 as illustrated        worldwide. The International Narcotic Control Board,
in Tables 7 and 8 and Fig. 12 (175).                              a division of the United States, estimates global phar-
     The United Nations Office on Drugs and Crime, in             maceutical companies produce more than 75 tons a
an evaluation of the world supply of opioid, shows 90%            year of oxycodone, compared with 11.5 tons in 1999,




 *excludes modafinil and atomoxetine products

 Fig. 11. Projected number of prescriptions for stimulants* dispensed by U.S. retail pharmacies, 1991-2009.
 Source: SDI, Vector One ®: National (174).


ES24 	                                                                                              www.painphysicianjournal.com
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 175 of 282. PageID #: 451


                                                 Opioid Epidemic in the United States


   Table 6. Top medicines by prescriptions.
     DISPENSED PRESCRIPTIONS MN                               2007           2008            2009             2010            2011
     Total US Market                                          3,825          3,866           3,949            3,993           4,024

     1      Hydrocodone/acetaminophen                         120.9          125.5           129.4            132.1           136.7
     2      Levothyroxine sodium                              97.4           98.9            100.2            103.2           104.7
     3      Simvastatin                                       49.0           68.0            84.1             94.4            96.8
     4      Lisinopril                                        71.5           77.2            83.0             87.6            88.8
     5      Amlodipine besylate                               40.8           46.0            52.1             57.8            62.5
     6      Omeprazole (RX)                                   27.7           35.8            45.6             53.5            59.4
     7      Metformin HCL                                     49.2           51.6            53.8             57.0            59.1
     8      Azithromycin                                      47.1           51.9            54.7             53.6            56.2
     9      Amoxicillin                                       54.0           51.3            52.9             52.4            53.8
     10     Alprazolam                                        41.4           43.3            45.3             47.7            49.1
     11     Hydrochlorothiazide                               48.5           48.5            47.9             47.8            48.1
     12     Zolpidem tartrate                                 34.5           39.1            42.7             43.7            44.6
     13     Atorvastatin                                      65.8           58.5            51.7             45.3            43.3
     14     Furosemide                                        44.7           44.4            43.8             43.6            42.3
     15     Oxycodone/acetaminophen                           31.3           33.6            36.7             37.9            38.8
     16     Fluticasone                                       23.9           26.2            30.1             34.8            38.4
     17     Citalopram HBR                                    18.1           22.6            27.3             32.2            37.8
     18     Metoprolol tartrate                               43.5           38.4            41.1             38.9            37.8
     19     Sertraline HCL                                    33.4           33.7            34.8             36.2            37.6
     20     Metoprolol succinate                              33.0           41.5            26.9             33.0            34.5
     21     Warfarin sodium                                   34.4           34.9            35.7             35.6            33.9
     22     Tramadol HCL                                      20.6           23.3            25.5             28.0            33.9
     23     Potassium                                         36.7           35.8            35.2             34.7            33.7
     24     Prednisone                                        25.9           27.1            27.8             28.7            33.7
     25     Atenolol                                          45.0           42.0            39.5             36.4            33.4

    Source: IMS Health, National Prescription Audit, Dec. 2011 (175).
    Notes: Report reflects prescription-bound products including insulins and excluding other products such as OTC. Table shows lead-
    ing active-ingredients or ingredient fixed-combinations, and includes those produced by both branded and generic manufacturers.
    Includes all prescriptions dispensed through retail pharmacies - including independent and chain drug stores, food store pharmacies
    and mail order as well as long-term care facilities. Prescription counts are not adjusted for length of therapy. 90-day and 30-day pre-
    scriptions are both counted as one prescription.

    Updated February 17, 2012.




of which more than 80% of is consumed in the United                         trates that from 1999 to 2002, 4.2% of U.S. adults re-
States. The International Narcotics Board also reports                      ported the use of opioid analgesics for pain within the
that U.S. demand for hydrocodone, the most commonly                         past month (179). In a report of opioid use in one of
prescribed opioid, is about 27.4 million grams annually                     the states in the United States (Utah) (180), the data
compared to 3,237 grams for Britain, France, Germany,                       showed that 20.8% of adults had been prescribed an
and Italy combined (61,177,178).                                            opioid in the last year and that 29.1% of these prescrip-
    Caudill-Slosberg et al (165) in one of the earliest                     tions were for long-term pain. Sullivan et al (181) also
evaluations demonstrated that opioid use doubled                            showed over a 6 year period that the proportion of
from 8% in 1980 to 16% in 2000. The data also illus-                        enrollees receiving opioids with a diagnosis of chronic



www.painphysicianjournal.com 	                                                                                                                ES25
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 176 of 282. PageID #: 452


                                      Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38




               Source: IMS Health, LifeLink, Dec 2011
Fig. 12. Treated patients in selected therapy.


Table 7. Spending based on the therapeutic class.
      SPENDING $BN             2007      2008     2009    2010      2011           SPENDING $BN            2007      2008     2009     2010     2011
 Total US Market               280.5     285.7    300.7   308.6     319.9            Platelet
                                                                              12     Aggregation             5.0      5.7      6.5      7.1      7.8
 1       Oncologics             18.1      19.7    21.5     22.3     23.2             Inhibitors

 2       Respiratory Agents     15.1      16.0    18.1     19.3     21.0      13     Angiotensin II
                                                                                                             6.5      7.6      8.6      8.7      7.6
                                                                                     Inhibitors
 3       Lipid Regulators       19.4      18.1    18.6     18.8     20.1
                                                                              14     Multiple Sclerosis      3.4      4.1      5.0      5.8      7.1
 4       Antidiabetics          12.2      13.6    15.8     17.7     19.6
                                                                              15     Vaccines (Pure,
                                                                                                             5.9      5.0      4.7      5.7      6.3
 5       Antipsychotics         12.8      14.3    14.7     16.2     18.2             Comb, Other)

         Autoimmune                                                           16     Anti-Epileptics        10.0     11.1      6.9      5.6      5.9
 6                              7.6       8.6      9.7     10.6     12.0
         Diseases
                                                                              17     Erythropoietins         4.1      4.5      4.7      4.8      5.2
 7       Antidepressant         11.7      11.7    11.5     11.6     11.0
                                                                              18     Immunostimulating
                                                                                                             8.4      6.9      6.3      6.1      5.1
 8       HIV Antivirals         6.2       7.1      8.2      9.3     10.3             Agents

 9       Anti-Ulcerants         14.6      14.2    14.1     11.9     10.1      19     Hormonal
                                                                                                             4.1      4.1      4.1      4.2      4.5
                                                                                     Contraceptives
         Narcotic
 10                             6.7       7.3      8.0      8.4      8.3             Antivirals, excl.
         Analgesics                                                           20                             3.6      3.9      4.8      3.2      3.7
                                                                                     Anti-HIV
 11      ADHD                   4.0       4.7      5.8      6.7      7.9

Source: IMS Health, National Prescription Audit, Dec. 2011 (175).

Notes:
Therapy areas are based on proprietary IMS Health definitions. Report reflects prescription-bound products including insulins and excluding
other products such as OTC. Includes all prescriptions dispensed through retail pharmacies - including independent and chain drug stores, food
store pharmacies and mail order as well as long-term care facilities. Prescription counts are not adjusted for length of therapy. 90-day and 30-day
prescriptions are both counted as one prescription.

Updated February 17, 2012.


ES26 	                                                                                                             www.painphysicianjournal.com
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 177 of 282. PageID #: 453


                                                Opioid Epidemic in the United States


    Table 8. Top therapeutic classes by prescriptions.

            DISPENSED PRESCRIPTIONS MN                             2007           2008            2009            2010          2011
      Total US Market                                              3,825          3,866           3,949           3,993         4,024

      1      Antidepressants                                        237            241             247             254          264
      2      Lipid Regulators                                       233            242             254             260          260
      3      Narcotic Analgesics                                    231            239             241             244          238
      4      Antidiabetics                                          165            166             169             172          173
      5      Ace Inhibitors (Plain & Combo)                         159            163             166             168          164
      6      Beta Blockers (Plain & Combo)                          162            164             163             162          161
      7      Respiratory Agents                                     147            147             152             153          153
      8      Anti-Ulcerants                                         134            139             146             147          150
      9      Diuretics                                              137            135             132             131          128

      10     Anti-Epileptics                                        102            110             116             122          128
      11     Tranquillizers                                          98            101             104             108          111
      12     Thyroid Preparations                                   103            104             105             107          110
      13     Calcium Antagonists (Plain & Combo)                     87             90              93             96            98
      14     Antirheumatic Non-Steroid                               90             91              92             93            97
      15     Hormonal Contraceptives                                 94             94              93             91            90
      16     Angiotensin II Inhibitors                               83             86              85             84            86
      17     Broad Spectrum Penicillins                              77             74              77             76            77
      18     Macrolides & Similar Type Antibiotics                   63             66              69             67            69
      19     Hypnotics & Sedatives                                   58             60             63              63            63
      20     Vitamins & Minerals                                     60             59             58              58            60
    Source: IMS Health, National Prescription Audit, Dec. 2011 (175).
    Appendix notes:	
    Therapy areas are based on proprietary IMS Health definitions. Report reflects prescription-bound products including insulins
    and excluding other products such as OTC. Includes all prescriptions dispensed through retail pharmacies - including indepen-
    dent and chain drug stores, food store pharmacies and mail order as well as long-term care facilities. Prescription counts are not
    adjusted for length of therapy. 90-day and 30-day prescriptions are both counted as one prescription.

    Updated February 17, 2012.


non-cancer pain and opioid prescriptions increase. Opi-                    management settings. Volkow et al (172) showed that
oids are also used commonly in combination with seda-                      only a small proportion of prescriptions were from
tive hypnotics. Vogt et al (182) in an evaluation of anal-                 pain clinics or specialists from anesthesiology in 2009.
gesic usage for low back pain and its impact on health                     Moreover, Deyo et al (31) illustrated that approxi-
care costs and service use showed that in 2001, a total                    mately 20% of patients in primary care settings were
of $1.4 million was spent on opioids, which constituted                    long-time opioid users with 61% receiving a course
68% of prescriptions for analgesics.                                       of opioids. In young veterans, Wu et al (189) showed
     The data from reports and pain management set-                        that prevalence of chronic opioid use increased from
tings is disconcerting. Over 90% of patients received                      3% in 2003 to 4.5% in 2007. Patients on average were
opioids for chronic pain management (32,169,172,183-                       exposed to 2 different opioids and had 3 different
188). Even more alarming, however, is the fact that                        opioid prescribers. Not surprisingly, 80% of the opioid
the majority of the prescriptions are from outside pain                    prescriptions during the study were prescribed by pri-



www.painphysicianjournal.com 	                                                                                                           ES27
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 178 of 282. PageID #: 454


                                  Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38




 Fig. 13. Global morphine consumption in 2007 (mg/capita).
 Source: International Narcotics Control Board, United Nations data. Graphic created by the Pain and Policy Study Group, University of Wiscon-
 sin/WHO Collaborating Center, 2009.




    IR Opioid Prescribers                                                         ER/LA Opioid Prescribers




Fig. 14. Total number of prescriptions dispensed in the U.S. by top 10 prescribing specialties for IR and ER/ LA opioids, year
2009 (173). Source: SDI, Vector One ®: National (174).



mary care providers, and less than 1% was from pain                      cialists constituting 2.7% (173,174). In contrast, for ER or
specialists.                                                             long-acting opioids in 2009, anesthesiologists constituted
     In fact, the data illustrates that in 2009 (Fig. 14). among         13.8% and physical medicine and rehabilitation constitut-
the top 10 specialties of those prescribing immediate re-                ed 9.3%, with general practitioners, family medical doctors,
lease opioids were general practitioners/family medicine                 osteopaths, and internal medicine specialists still dominat-
26.7%, internal medicine 15.4%, anesthesiologists consti-                ing the field with 27% and 16.8%, in essence exceeding
tuting 3.2%, and physical medicine and rehabilitation spe-               their prescriptions of immediate release opioids (173,174).



ES28 	                                                                                                        www.painphysicianjournal.com
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 179 of 282. PageID #: 455


                                              Opioid Epidemic in the United States


5.0 Relationship of Escalating Opioid
Use and Adverse Consequences                                            combined (190-192). Thus, it has been concluded that
                                                                        opioid analgesics contributed to fatalities based on
     While numerous adverse effects have been re-                       opioid abuse and increasing doses, doctor shopping,
ported, ever increasing opioid related fatalities, in-                  and other aspects of drug abuse as illustrated in Fig.
cluding drug poisoning deaths, are crucial. In the                      16 (160). The data from emergency department visits
United States, in 2008, one or more prescription drugs                  sadly illustrate that opioids, sedatives, and non-pre-
were involved in 20,044 of the 27,153 deaths with a                     scription sleep aides are often taken more than pre-
specified drug. Opioid pain relievers were involved in                  scribed or solely for the feeling they cause, and that
14,800 drug overdose deaths, compared to 11,500 of                      this trend is steadily increasing (170).
27,500 fatal unintended drug overdose deaths in 2007                         The Centers for Disease Control and Prevention
– an increase of 3,300 in just one year (160). Alarm-                   (CDC) (34) also reported the percentage of prescription
ingly, in 2007 there were more opioid analgesic over-                   drug overdoses by risk group in the United States. This re-
dose deaths than overdoses involving heroin and co-                     port showed that approximately 80% of prescribed low-
caine combined (Fig. 15). In addition, during the same                  doses (less than 100 mg of morphine equivalent dose per
time frame, drug-related suicides also increased, with                  day – considered as high dose by many) were by a single
opioid analgesics being involved in roughly 3,000 of                    practitioner, accounting for an estimated 20% of all pre-
the 8,400 overdose deaths in the United States in 2007                  scription overdoses (Fig. 17). In contrast, among the re-
that were suicide or of undetermined intent (190).                      maining 20% of patients, 10% of prescribed high doses
Complicating these grave statistics, for every uninten-                 (greater than 100 mg morphine equivalent dose per day)
tional overdose death related to an opioid analgesic,                   (193-195) per day of opioids by single prescribers account
9 are admitted for substance abuse treatment, 35 visit                  for an estimated 40% of the prescription opioid overdos-
emergency departments, 161 report drug abuse or de-                     es (131,195). The remaining 10% of patients seeing mul-
pendence, and 461 report non-medical uses of opioid                     tiple doctors and typically involved in drug diversion con-
analgesics (34). Not surprisingly, in 2007, non-suicidal                tribute to 40% of overdoses (152). Furthermore, among
drug poisoning deaths exceeded both motor vehicle                       persons who died of opioid overdoses, a significant pro-
traffic and suicide deaths in 20 states, with data from                 portion did not have a prescription in their records for
Ohio illustrating that the number of deaths from un-                    the opioid that killed them; in West Virginia, Utah, and
intentional drug poisoning surpassed the numbers of                     Ohio, 25% to 66% of those who died of pharmaceutical
deaths from both suicide and motor vehicle crashes                      overdose used opioids originally prescribed to someone




  Fig. 15. Deaths from unintentional drug overdoses in the United States according to major type of drug, 1999-2007.
  Source: Centers for Disease Control and Prevention. Unintentional Drug Poisoning in the United States. July 2010. http://www.cdc.gov/Home-
  andRecreationalSafety/pdf/poison-issue-brief.pdf (190).


www.painphysicianjournal.com 	                                                                                                        ES29
   Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 180 of 282. PageID #: 456


                                  Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38



                                                                         else (152,192,196).
                                                                              The responsible opioid prescription community
                                                                         considers that the adverse consequences of appropri-
                                                                         ately prescribed and used opioids are least considered,
                                                                         as the blame is placed predominantly on abuses and
                                                                         overuses (49,71,116-119). Consequently, it is coupled
                                                                         with a lack of evidence regarding long-term benefits
                                                                         and ample evidence that the increased prescription of
                                                                         opioids is fueling an epidemic of addiction and over-
                                                                         dose deaths. This crisis is rooted in a lack of education
                                                                         and misinformation, leading to overprescribing and a
                                                                         tendency to focus on ineffective strategies (49,71,197-
                                                                         199). In fact, the majority of cases involving injury and
                                                                         death occur in people using opioids exactly as pre-
                                                                         scribed, not just those misusing or abusing them (71).
                                                                         Even more importantly, most studies indicate that pa-
                                                                         tients on long-term opioid therapy are unlikely to stop
                                                                         even if analgesia and function are poor and safety is-
                                                                         sues arise. Frequently, despite good relief and improve-
                                                                         ment in function with modalities other than opioids in-
                                                                         cluding interventional techniques and surgery, patients
 * Age-adjusted rates per 100,000 population for OPR deaths, crude       continue on opioids (200-215).
 rates per 10,000 population for OPR abuse treatment admissions,
 and crude rates per 10,000 population for kilograms of OPR sold.
                                                                              Even though there is no evidence to support the
                                                                         previous teaching that long-acting opioids can provide
 Fig. 16. Rates of opioid pain reliever overdose death, opioid           better analgesia, and less risk for abuse than immediate
 pain relief treatment admissions, and kilograms of opioid               release products (32,71,96,100,103,107,116-119,216),
 pain relievers sold – United States, 1999-2010.                         the use of higher doses, with a combination of short-
 Source: Centers for Disease Control and Prevention. Vital signs:
 Overdoses of prescription opioid pain relievers – United States,        acting and long-acting opioids, continues to escalate.
 1999-2008. MMWR. Morb. Mortal Wkly. Rep. 60, 1487-1492                  Thus, it is believed that commencing long-acting opioid
 (2011) (160).                                                           therapy is often the starting point for high dose opi-




            100%
                      10%
                      10%                                                                  Patients seeing multiple
             80%                                          40%                              doctors and typically
                                                                                           involved in drug diversion
             60%                                                                           Patients seeing one doctor,
                                                                                           high dose
             40%       80%                                40%
                                                                                           Patients seeing one doctor,
             20%                                                                           low dose
                                                           20%
               0%
                                 Patients                           Overdoses


 Fig. 17. Percentage of patients and prescription drug overdoses, by risk group – United States.
 Source: Centers for Disease Control and Prevention. CDC grand rounds: Prescription drug overdoses – a U.S. epidemic. MMWR. Morb. Mor-
 tal Wkly. Rep. 61, 10-13 (2012) (34).



ES30 	                                                                                                   www.painphysicianjournal.com
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 181 of 282. PageID #: 457


                                                    Opioid Epidemic in the United States



oid therapy, a practice that growing evidence suggests                        opioid abuse in chronic pain has been highly prevalent,
is harmful to patients and increases the black market                         along with illicit drug usage in addition to misuse or
availability of opioids through diversion (71,217-222).                       abuse of therapeutic opioids (32,143-152,183-188).
     Multiple studies in the literature (23,32,37,46-
49,223-236) have reported an association between opi-
                                                                              Conclusion
oid prescribing and overall health status, with increased                           What emerges from the available data utilized
disability, medical costs, subsequent surgery, and con-                       in this review is the conclusion that over the past 20
tinued or late opioid use. Overall, the epidemiologic                         years there has been an escalation of the therapeutic
studies are less positive with regards to improvement                         use of opioids and other psychotherapeutics as well as
in function and quality of life with opioids in chronic                       their abuse and nonmedical use. As a consequence of
pain patients (110,116-119,170,232,237). In fact, in an                       the fact that hydrocodone has become the number one
epidemiologic study from Denmark (23) where opioids                           prescribed medication in America, it is not difficult to
are prescribed liberally for chronic pain, it was dem-                        see the significant impact that this has had on the over-
onstrated that in patients receiving opioids, pain was                        all patterns of abuse and nonmedical use, particularly
worse, health care utilization was higher, and activ-                         since the illicit use of prescribed psychotherapeutics (in-
ity levels were lower compared to a matched cohort                            cluding opioids, which are currently at the top of that
of chronic pain patients not using opioids. This study                        list) now overshadows the use of nonprescription illicit
suggested that when opioids are prescribed liberally,                         drugs. Drug dealers are no longer the primary source
even if some patients benefit, the overall population                         of illicit drugs. Our greatest enemy is now inappropri-
does not. Another study (33) also reported worse pain,                        ate prescribing patterns, based on a lack of knowledge,
higher health care utilization, and lower activity levels                     perceived safety, and undertreatment of pain.
in opioid-treated patients compared to matched cohort
of chronic pain patients not using opioids. Sjøgren et al
                                                                              Acknowledgments
(49) in a population-based cohort study on chronic pain                             The authors wish to thank Sekar Edem for assis-
and the role of opioids, showed that the odds of recov-                       tance in the search of the literature, Tom Prigge, MA,
ery from chronic pain were almost 4 times higher among                        and Alvaro Gómez, MA, for manuscript review, and
individuals not using opioids compared with individuals                       Tonie M. Hatton and Diane E. Neihoff, transcription-
using opioids. In addition, they also showed that use of                      ists, for their assistance in preparation of this manu-
strong opioids was associated with poor health-related                        script. We would like to thank the editorial board of
quality of life, and higher risk of death. In addition,                       Pain Physician for review and criticism in improving the
                                                                              manuscript




References
1.	   Institute of Medicine (IOM). Relieving              pain. Arch Intern Med 2009; 169:251-258.          792.
      Pain in America: A Blueprint for Trans-       5.	   Manchikanti L, Singh V, Datta S, Cohen       9.	  Reid KJ, Harker J, Bala MM, Truyers C,
      forming Prevention, Care, Education, and            SP, Hirsch JA. Comprehensive review of            Kellen E, Bekkering GE, Kleijnen J. Ep-
      Research. The National Academies Press,             epidemiology, scope, and impact of spi-           idemiology of chronic non-cancer pain
      Washington, DC, June 29, 2011.                      nal pain. Pain Physician 2009; 12:E35-E70.        in Europe: Narrative review of preva-
2.	   Pizzo PA, Clark NM. Alleviating suffer-       6.	   Hoy DG, Bain C, Williams G, March L,              lence, pain treatments and pain impact.
      ing 101 – Pain relief in the United States.         Brooks P, Blyth F, Woolf A, Vos T, Bu-            Curr Med Res Opin 2011; 27:449-462.
      N Engl J Med 2012; 367:197-198.                     chbinder R. A systematic review of the       10.	 Bekkering GE, Bala MM, Reid K, Kel-
3.	   Harkness EF, Macfarlane GJ, Silman AJ,              global prevalence of low back pain. Ar-           len E, Harker J, Riemsma R, Huygen FJ,
      McBeth J. Is musculoskeletal pain more              thritis Rheum. 2012 Jan 9. [Epub ahead of         Kleijnen J. Epidemiology of chronic pain
      common now than 40 years ago?: Two                  print].                                           and its treatment in The Netherlands.
      population-based cross-sectional stud-        7.	   Hoy D, Brooks P, Blyth F, Buchbinder R.           Neth J Med 2011; 69:141-153.
      ies. Rheumatology (Oxford. 2005; 44:890-            The epidemiology of low back pain. Best      11.	 Langley PC. The prevalence, correlates
      895.                                                Pract Res Clin Rheumatol 2010; 24:769-            and treatment of pain in the European
4.	   Freburger JK, Holmes GM, Agans RP,                  781.                                              Union. Curr Med Res Opin 2011; 27:463-
      Jackman AM, Darter JD, Wallace AS,            8.	   Hoy DG, Protani M, De R, Buchbinder               480.
      Castel LD, Kalsbeek WD, Carey TS. The               R. The epidemiology of neck pain. Best       12.	 Tosato M, Lukas A, van der Roest HG,
      rising prevalence of chronic low back               Pract Res Clin Rheumatol 2010; 24:783-            Danese P, Antocicco M, Finne-Soveri H,


www.painphysicianjournal.com 	                                                                                                                ES31
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 182 of 282. PageID #: 458


                                      Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38




       Nikolaus T, Landi F, Bernabei R, Onder               bel MJ, Waite LM. Pain, frailty and co-           125:172-179.
       G. Association of pain with behavioral               morbidity on older men: the CHAMP            34.	 Centers for Disease Control and Pre-
       and psychiatric symptoms among nurs-                 study. Pain 2008; 140:224-230.                    vention. CDC grand rounds: Prescrip-
       ing home residents with cognitive im-         25.	   Cassidy JD, Carroll LJ, Côté P. The Sas-          tion drug overdoses – a U.S. epidem-
       pairment: Results from the SHELTER                   katchewan Health and Back Pain Survey.            ic. MMWR Morb Mortal Wkly Rep 2012;
       study. Pain 2012; 153:305-310.                       The prevalence of low back pain and re-           61:10-13.
13.	   Clark JD. Chronic pain prevalence and                lated disability in Saskatchewan adults.     35.	 Manchikanti L, Benyamin R, Datta S,
       analgesic prescribing in a general medi-             Spine (Phila Pa 1976) 1998; 23:1860-1867.         Vallejo R, Smith HS. Opioids in chron-
       cal population. J Pain Symptom Manage         26.	   Côté P, Cassidy JD, Carroll L. The Sas-           ic noncancer pain. Expert Rev Neurother
       2002; 23:131-137.                                    katchewan Health and Back Pain Survey.            2010; 10:775-789.
14.	   Eriksen J. Epidemiology of chronic non-              The prevalence of neck pain and related      36.	 Ballantyne J, LaForge K. Opioid de-
       malignant pain in Denmark. Pain 2003;                disability in Saskatchewan adults. Spine          pendence and addiction during opioid
       106:221-228.                                         (Phila Pa 1976) 1998; 23:1689-1698.               treatment of chronic pain. Pain 2007;
15.	   Gureje O, Von Korff M, Simon GE, Gater        27.	   Leboeuf-Yde C, Nielsen J, Kyvik KO, Fe-           129:235-255.
       R. Persistent pain and well-being: a                 jer R, Hartvigsen J. Pain in the lumbar,     37.	 US Government Accountability Of-
       World Health Organization study in pri-              thoracic or cervical regions: Do age or           fice: Report to Congressional Request-
       mary care. JAMA 1998; 280:147-151.                   gender matter? A population-based                 ers. Prescription Pain Reliever Abuse,
16.	   Moulin DE, Clark AJ, Speechley M, Mor-               study of 34,902 Danish twins 20-71 years          December        2011.   www.gao.gov/as-
       ley-Forster PK. Chronic pain in Canada               of age. BMC Musculoskeletal Disorders             sets/590/587301.pdf
       – prevalence, treatment, impact and the              2009; 39.                                    38.	 Toblin RL, Mack KA, Perveen G, Paulozzi
       role of opioid analgesia. Pain Res Manag      28.	   Carroll LJ, Cassidy JD, Peloso PM, Giles-         LJ. A population-based survey of chronic
       2002; 7:179-184.                                     Smith L, Cheng CS, Greenhalgh SW,                 pain and its treatment with prescription
17.	   Sjøgren P, Ekholm O, Peuckmann V,                    Haldeman S, van der Velde G, Hurwitz              drugs. Pain 2011; 152:1249-1255.
       Grønbæk M. Epidemiology of chronic                   EL, Côté P, Nordin M, Hogg-Johnson S,        39.	 Okie S. A flood of opioids, a rising tide
       pain in Denmark: an update. Eur J Pain               Holm LW, Guzman J, Carragee EJ. Bone              of deaths. N Engl J Med 2010; 363:1981-
       2009; 13:287-292.                                    and Joint Decade 2000–2010 Task Force             1985.
                                                            on Neck Pain and Its Associated Disor-
18.	   Elliott AM, Smith BH, Penny KI, Smith                                                             40.	 Martin BI, Turner JA, Mirza SK, Lee
                                                            ders. The burden and determinants of
       WC, Chambers WA. The epidemiology                                                                      MJ, Comstock BA, Deyo RA. Trends in
                                                            neck pain in the general population:
       of chronic pain in the community. Lan-                                                                 health care expenditures, utilization,
                                                            Results of the Bone and Joint Decade
       cet 1999; 354:1248-1252.                                                                               and health status among US adults with
                                                            2000–2010 Task Force on Neck Pain and
19.	   Eriksen J, Ekholm O, Sjøgren P, Ras-                 its associated disorders. Spine (Phila Pa         spine problems, 1997-2006. Spine (Phila
       mussen NK. Development of and recov-                 1976) 2008; 33:S39-S51.                           Pa 1976) 2009 34:2077-2084.
       ery from long-term pain. A 6-year fol-                                                            41.	 Webster LR. Ending unnecessary opi-
       low-up study of a cross-section of the        29.	   Côté P, Kristman V, Vidmar M, Van Eerd
                                                            D, Hogg-Johnson S, Beaton D, Smith                oid-related deaths: A national priority.
       adult Danish population. Pain 2004;                                                                    Pain Med 2011; 12:S13-S15.
                                                            PM. The prevalence and incidence of
       108:154-162.                                                                                      42.	 Collen M. Profit-Driven Drug Testing.
                                                            work absenteeism involving neck pain:
20.	   Lawrence RC, Helmick CG, Arnett FC.                  a cohort of Ontario lost-time claimants.          J Pain Palliat Care Pharmacother 2012;
       Estimates of the prevalence of arthritis             Spine (Phila Pa 1976) 2008; 33:S192-S198.         26:13-17.
       and selected musculoskeletal disorders
                                                     30.	   Côté P, Cassidy JD, Carroll L. The factors   43.	 Braden JB, Russo J, Fan MY, Edlund
       in the United States. Arthritis Rheum                                                                  MJ, Martin BC, DeVries A, Sullivan MD.
                                                            associated with neck pain and its related
       1998; 41:778-799.                                                                                      Emergency department visits among
                                                            disability in the Saskatchewan popula-
21.	   Verhaak PF, Kerssens JJ, Dekker J, Sor-              tion. Spine (Phila Pa 1976) 2000; 25:1109-        recipients of chronic opioid therapy.
       bi MJ, Bensing JM. Prevalence of chron-              1117.                                             Arch Intern Med 2010; 170:1425-1432.
       ic benign pain disorder among adults:
                                                     31.	   Deyo RA, Smith DH, Johnson ES, Don-          44.	 Volkow ND, McLellan TA. Curtailing di-
       a review of the literature. Pain 1998;                                                                 version and abuse of opioid analgesics
                                                            ovan M, Tillotson CJ, Yang X, Petrik AF,
       77:231-239.
                                                            Dobscha SK. Opioids for back pain pa-             without jeopardizing pain treatment.
22.	   Torrance N, Smith BH, Bennett MI, Lee                tients: Primary care prescribing patterns         JAMA 2011; 305:1346-1347.
       AJ. The epidemiology of chronic pain of              and use of services. J Am Board Fam Med      45.	 Paulozzi LJ, Kilbourne EM, Shah NG,
       predominantly neuropathic origin. Re-                2011; 24:717-727.                                 Nolte KB, Desai HA, Landen MG, Har-
       sults from a general population survey. J
                                                     32.	   Manchikanti L, Fellows B, Ailinani H,             vey W, Loring LD. A history of being pre-
       Pain 2006; 7:281-289.                                                                                  scribed controlled substances and risk
                                                            Pampati V. Therapeutic use, abuse, and
23.	   Breivik H, Collett B, Ventafridda V, Co-             nonmedical use of opioids: A ten-year             of drug overdose death. Pain Med 2012;
       hen R, Gallacher D. Survey of chronic                perspective. Pain Physician 2010; 13:401-         13:87-95.
       pain in Europe: Prevalence, impact on                435.                                         46.	 Cicero TJ, Wong G, Tian Y, Lynskey M,
       daily life, and treatment. Eur J Pain 2006;
                                                     33.	   Eriksen J, Sjøgren P, Bruera E, Ekholm            Todorov A, Isenberg K. Co-morbidi-
       10:287-333.
                                                            O, Rasmussen NK. Critical issues on               ty and utilization of medical services by
24.	   Blyth FM, Rochat S, Cumming RG,                      opioids in chronic non-cancer pain:               pain patients receiving opioid medica-
       Creasey H, Handelsman DJ, Le Couteur                 An epidemiological study. Pain 2006;              tions: Data from an insurance claims
       DG, Naganathan V, Sambrook PN, Sei-                                                                    database. Pain 2009; 144:20-27.



ES32 	                                                                                                                www.painphysicianjournal.com
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 183 of 282. PageID #: 459


                                                   Opioid Epidemic in the United States




47.	 Lavin R, Park J. Depressive symptoms                 venting diversion and abuse: Striking      72.	 Nickerson JW, Attaran A. The inadequate
     in community-dwelling older adults re-               the right balance to achieve the optimal        treatment of pain: collateral damage
     ceiving opioid therapy for chronic pain.             public health outcome. Discussion pa-           from the war on drugs. PLoS Med 2012;
     J Opioid Manag 2011; 7:309-319.                      per based on a scientific workshop, Jan-        9:e1001153.
48.	 Kidner CL, Mayer TG, Gatchel RJ. High-               uary 18-19, 2011, UNODC, Vienna.           73.	 Small D, Drucker E. Return to Gali-
     er opioid doses predict poorer func-          61.	   International Narcotics Control Board,          leo? The Inquisition of the Internation-
     tional outcome in patients with chron-               Report of the International Narcotics           al Narcotic Control Board. Harm Reduct
     ic disabling occupational musculoskele-              Control Board on the availability of in-        J 2008; 5:16.
     tal disorders. J Bone Joint Surg Am 2009;            ternationally controlled drugs: Ensuring   74.	 Gilson AM, Joranson DE, Maurer MA.
     91:919-927.                                          adequate access for medical and scien-          Improving state pain policies: recent
49.	 Sjøgren P, Grønbæk M, Peuckmann V,                   tific purposes. New York 2011.                  progress and continuing opportunities.
     Ekholm O. A population-based cohort           62.	   Nicholson BD. Panel Discussion. Pain            CA Cancer J Clin 2007; 57:341-353.
     study on chronic pain: the role of opi-              Med 2012; 13:S21-S22.                      75.	 Gilson AM, Maurer MA, Joranson DE.
     oids. Clin J Pain 2010; 26:763-769.           63.	   Nicholson BD. Introduction. Pain Med            State medical board members’ beliefs
50.	 Fauber J. Painkiller boom fueled by net-             2012; 13:S1-S3.                                 about pain, addiction, and diversion
     working. Journal Sentinel, Feb. 18, 2012.     64.	   A fresh view of opioids. The BackLetter         and abuse: A changing regulatory envi-
51.	 Murnion BP, Gnjidic D, Hilmer SN. Pre-               2011; 26:4, 37.                                 ronment. J Pain 2007; 8:682-691.
     scription and administration of opioids       65.	   Federation of State Medical Boards of      76.	 Taylor AL. Addressing the global tragedy
     to hospital in-patients, and barriers to             the US. Model guidelines for the use of         of needless pain: Rethinking the Unit-
     effective use. Pain Med 2010; 11:58-66.              controlled substances for the treatment         ed Nations single convention on narcot-
52.	 Apfelbaum JL, Chen C, Mehta SS, Gan                  of pain: A policy document of the Fed-          ic drugs. J Law Med Ethics 2007; 35:556-
     TJ. Postoperative pain experience: Re-               eration of State Medical Boards of the          570, 511.
     sults from a national survey suggest                 United States, Inc. Dallas, TX, 1998.      77.	 Lipman AG. Pain as a human right: The
     postoperative pain continues to be un-        66.	   Phillips DM. JCAHO pain management              2004 Global Day Against Pain. J Pain
     dermanaged. Anesth Analg 2003; 97:534-               standards are unveiled. Joint Commis-           Palliat Care Pharmacother 2005; 19:85-
     540.                                                 sion on Accreditation of Healthcare Or-         100.
53.	 Dix P, Sandhar B, Murdoch J, MacIntyre               ganizations. JAMA 2000; 284:428-429.       78.	 Dilcher AJ. Damned if they do, damned
     PA. Pain on medical wards in a district       67.	   Cohen MZ, Easley MK, Ellis C, Hughes            if they don’t: The need for a comprehen-
     general hospital. Br J Anaesth 2004;                 B, Ownby K, Rashad BG, Rude M, Taft             sive public policy to address the inade-
     92:235-237.                                          E, Westbrooks JB. JCAHO cancer pain             quate management of pain. Ann Health
54.	 Brown D, McCormack B. Determining                    management and the JCAHO’s pain                 Law 2004; 13:81-144, table of contents.
     factors that have an impact upon effec-              standards: An institutional challenge. J   79.	 Ghodse H. Pain, anxiety and insomnia-
     tive evidence-based pain management                  Pain Symptom Manage 2003; 25:519-527.           -a global perspective on the relief of suf-
     with older people, following colorectal       68.	   Frasco PE, Sprung J, Trentman TL. The           fering: Comparative review. Br J Psychia-
     surgery: An ethnographic study. J Clin               impact of the Joint Commission for Ac-          try 2003; 183:15-21.
     Nurs 2006; 15:1287-1298.                             creditation of Healthcare Organizations    80.	 Gostomzyk JG, Heller WD. Prescribing
55.	 Ljungberg C, Lindblad AK, Tully MP.                  pain initiative on perioperative opiate         strong opioids for pain therapy and for
     Hospital doctors’ views of factors influ-            consumption and recovery room length            substitution therapy by established phy-
     encing their prescribing. J Eval Clin Pract          of stay. Anesth Analg 2005; 100:162-168.        sicians. Schmerz 1996; 10:292-298.
     2007; 13:765-771.                             69.	   Tormoehlen LM, Mowry JB, Bodle JD,         81.	 Lohman D, Schleifer R, Amon JJ. Ac-
56.	 Auret K, Schug SA. Underutilisation of               Rusyniak DE. Increased adolescent opi-          cess to pain treatment as a human right.
     opioids in elderly patients with chron-              oid use and complications reported to           BMC Med 2010; 8:8.
     ic pain: Approaches to correcting the                a poison control center following the      82.	 Inadequate pain treatment is a public
     problem. Drugs Aging 2005; 22:641-654.               2000 JCAHO pain initiative. Clin Toxicol        health crisis. Drug war shouldn’t claim
57.	 McCarberg BH, Barkin RL. Long-acting                 (Phila) 2011; 49:492-498.                       new victims. StarTribune, April 21, 2011.
     opioids for chronic pain: Pharmacother-       70.	   Mularski RA, White-Chu F, Overbay D,            www.startribune.com/opinion/editori-
     apeutic opportunities to enhance com-                Miller L, Asch SM, Ganzini L. Measur-           als/120420264.html
     pliance, quality of life, and analgesia. Am          ing pain as the 5th vital sign does not    83.	 Canadian groups welcome internation-
     J Ther 2001; 8:181-186.                              improve quality of pain management. J           al report condemning failed “War On
58.	 McErlean M, Triner W. Young A. Impact                Gen Intern Med 2006; 21:607-612.                Drugs.” June 2, 2011. www.aidslaw.ca/
     of outside regulatory investigation on        71.	   Letter to Janet Woodcock, MD, Direc-            publications/interfaces/downloadFile.
     opiate administration in the emergency               tor, Center for Drug Evaluation and Re-         php?ref=1886
     department. J Pain 2006; 7:947-950.                  search, U.S Food and Drug Administra-      84.	 [No authors listed]. Pain management
59.	 Gnjidic D, Murnion BP, Hilmer SN.                    tion, from Physicians for Responsible           failing as fears of prescription drug
     Age and opioid analgesia in an acute                 Opioid Prescribing RE Docket No. FDA-           abuse rise. J Pain Palliat Care Pharmaco-
     hospital population. Age Ageing 2008;                2011-D-0771, Draft Blueprint for Pre-           ther 2010; 24:182-183.
     37(6):699-702.                                       scriber Education for Long-Acting/Ex-      85.	 Varrassi G, Müller-Schwefe GH. The in-
60.	 Ensuring availability of controlled med-             tended Release Opioid Class-Wide Risk           ternational CHANGE PAIN Physician
     ications for the relief of pain and pre-             Evaluation and Mitigation Strategies. 2         Survey: Does specialism influence the
                                                          December, 2011.


www.painphysicianjournal.com 	                                                                                                                ES33
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 184 of 282. PageID #: 460


                                   Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38




     perception of pain and its treatment?             the American Academy of Pain Medi-                ic non-cancer pain: An update of Ameri-
     Curr Med Res Opin 2012; Mar 28 [Epub              cine and the American Pain Society. Clin          can Society of Interventional Pain Physi-
     ahead of print].                                  J Pain 1997; 13:6-8.                              cians’ (ASIPP) guidelines. Pain Physician
86.	 War on Drugs. Report of the Global          99.	 Turk DC, Swanson KS, Gatchel RJ. Pre-              2008; 11:S5-S62.
     Commission on Drug Policy. June 2011.             dicting opioid misuse by chronic pain       111.	 Stein C, Reinecke H, Sorgatz H. Opioid
     www.globalcommissionondrugs.org/re-               patients: a systematic review and litera-         use in chronic noncancer pain: Guide-
     ports/                                            ture synthesis. Clin J Pain 2008; 24:497-         lines revisited. Curr Opin Anaesthesiol
87.	 Milani B, Scholten W. World Health Or-            508.                                              2010; 23:598-601.
     ganization. The World Medicines Situ-       100.	 Manchikanti L, Ailinani H, Koyyalagunta     112.	 von Korff M, Kolodny A, Deyo R, Chou
     ation 2011: Access to Controlled Medi-            D, Datta S, Singh V, Eriator I, Sehgal N,         R. Long-term opioid therapy reconsid-
     cines. http://apps.who.int/medicined-             Shah RV, Benyamin RM, Vallejo R, Fel-             ered. Ann Intern Med 2011; 155:325-328.
     ocs/documents/s18062en/s18062en.pdf               lows B, Christo PJ. A systematic review     113.	 Grady D, Berkowitz SA, Katz MH. Opi-
88.	 Dasgupta N, Mandl K, Brownstein J.                of randomized trials of long-term opi-            oids for chronic pain. Arch Intern Med
     Breaking the news or fueling the epi-             oid management for chronic non-can-               2011; 171:1426-1427.
     demic? Temporal association between               cer pain. Pain Physician 2011; 14:91-121.   114.	 Dhalla IA, Persaud N, Juurlink DN. Fac-
     news media report volume and opi-           101.	Noble M, Treadwell JR, Tregear SJ,                 ing up to the prescription opioid crisis.
     oid-related mortality. PLoS ONE 2009;             Coates VH, Wiffen PJ, Akafomo C,                  BMJ 2011; 343:d5142.
     4:e7758.                                          Schoelles KM. Long-term opioid man-         115.	 Martell BA, O’Connor PG, Kerns RD,
89.	 Are we winning the war on drugs? Is               agement for chronic noncancer pain.
                                                                                                         Becker WC, Morales KH, Kosten TR,
     it worth the cost? MD Health Network.             Cochrane Database Syst Rev 2010;                  Fiellin DA. Systematic review: Opioid
     www.mdhealthnetwork.org/prescrip-                 1:CD006605.                                       treatment for chronic back pain: Preva-
     tion-drugs/war_on_drugs.html                102.	 Kalso E, Edwards JE, Moore RA, McQuay             lence, efficacy, and association with ad-
90.	 Painful drug war victory. The Washington          HJ. Opioids in chronic non-cancer pain:           diction. Ann Intern Med 2007; 146:116-
     Times. August 16, 2007. www.washing-              Systematic review of efficacy and safety.         127.
     tontimes.com/news/2007/aug/16/pain-               Pain 2004; 112:372-380.                     116.	 Who bears responsibility for the prema-
     ful-drug-war-victory/?page=all              103.	 Furlan AD, Sandoval JA, Mailis-Gagnon             ture adoption of opioids as a treatment
91.	 Fauber J. UW a force in pain drug                 A, Tunks E. Opioids for chronic noncan-           standard? The Back Letter 2011; 26:46
     growth. JSOnline. 2 April, 2011.                  cer pain: A meta-analysis of effective-     117.	 Chou R, Huffman LH; American Pain
                                                       ness and side effects. Can Med Assoc J
92.	 Fauber J. Academics profit by making                                                                Society; American College of Physicians.
     the case for opioid painkillers. MedPage          2006; 174:1589-1594.                              Medications for acute and chronic low
     Today. 3 April, 2011.                       104.	 Eisenberg E, McNicol E, Carr DB. Opi-             back pain: A review of the evidence for
                                                       oids for neuropathic pain (review).               an American Pain Society/American
93.	 Manchikanti L, Benyamin RM, Fal-
                                                       Cochrane Database Syst Rev 2006,                  College of Physicians clinical practice
     co FJE, Caraway DL, Datta S, Hirsch JA.
                                                       3:CD006146.                                       guideline. Ann Intern Med 2007; 147:505-
     Guidelines warfare over interventional
     techniques: Is there a lack of discourse    105.	 Deshpande A, Furlan A, Mailis-Gagnon              514.
     or straw man? Pain Physician 2012; 15:E1-         A, Atlas S, Turk D. Opioids for chronic     118.	 Reinecke H, Sorgatz H; German Society
     E26.                                              low back pain (review). Cochrane Data-            for the Study of Pain (DGSS). S3 guide-
                                                       base Syst Rev 2007; 3:CD004959.                   line LONTS. Long-term administration
94.	 Portenoy RK, Foley KM. Chronic use
     of opioid analgesics in non-malignant       106.	 Devulder J, Richarz U, Nataraja SH. Im-           of opioids for non-tumor pain. Schmerz
     pain: Report of 38 cases. Pain 1986;              pact of long-term use of opioids on               2009; 23:440-447.
     25:171-186.                                       quality of life in patients with chronic,   119.	 Sorgatz H, Maier C. Nothing is more
                                                       non-malignant pain. Curr Med Res Opin             damaging to a new truth than an old
95.	 Ballantyne JC. Opioid analgesia: Per-
                                                       2005; 21:1555-1568.                               error: Conformity of new guidelines on
     spectives on right use and utility. Pain
     Physician 2007; 10:479-491.                 107.	 Manchikanti L, Vallejo R, Manchikanti             opioid administration for chronic pain
                                                       KN, Benyamin RM, Datta S, Christo PJ.             with the effect prognosis of the DGSS S3
96.	 Chou R, Huffman L. Use of Chronic Opi-
     oid Therapy in Chronic Noncancer Pain:            Effectiveness of long-term opioid ther-           guidelines LONTS (long-term adminis-
     Evidence Review. American Pain Society;           apy for chronic non-cancer pain. Pain             tration of opioids for non-tumor pain).
     Glenview, IL: 2009.                               Physician 2011; 14:E133-E156.                     Schmerz 2010; 24:309-312.
www.ampainsoc.org/pub/pdf/Opioid_Final_          108.	Colson J, Koyyalagunta D, Falco FJE,         120.	 Angst MS, Clark JD. Opioid-induced hy-
     Evidence_Report.pdf                               Manchikanti L. A systematic review of             peralgesia: a qualitative systematic re-
                                                       observational studies on the effective-           view. Anesthesiology 2006; 104:570-587.
97.	 Hill CS. Government regulatory influ-
                                                       ness of opioid therapy for cancer pain.     121.	 Lee M, Silverman SM, Hansen H, Pa-
     ences on opioid prescribing and their
                                                       Pain Physician 2011; 14:E85-E102.                 tel VB, Manchikanti L. A comprehensive
     impact on the treatment of pain of non-
     malignant origin. J Pain Symptom Man-       109.	 Vallejo R, Barkin RL, Wang VC. Phar-              review of opioid-induced hyperalgesia.
     age 1996; 11:287-298.                             macology of opioids in the treatment of           Pain Physician 2011; 14:145-161.
                                                       chronic pain syndromes. Pain Physician      122.	 Cohen SP, Christo PJ, Wang S, Chen L,
98.	 The American Academy of Pain Medi-
                                                       2011; 14:E343-E360.                               Stojanovic MP, Shields CH, Brummett
     cine, the American Pain Society. The use
     of opioids for the treatment of chron-      110.	 Trescot AM, Helm S, Hansen H, Benya-              C, Mao J. The effect of opioid dose and
     ic pain. A consensus statement from               min R, Adlaka R, Patel S, Manchikanti L.          treatment duration on the perception of
                                                       Opioids in the management of chron-


ES34 	                                                                                                          www.painphysicianjournal.com
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 185 of 282. PageID #: 461


                                                   Opioid Epidemic in the United States




      a painful standardized clinical stimulus.          Sullivan M, Weisner C, Braden JB, Psa-               Kenney CM, Siddiqi M, Broughton PG.
      Reg Anesth Pain Med 2008; 33:199-206.              ty BM, Von Korff M. Relationship of opi-             Importance of urine drug testing in the
123.	 Raffaelli W, Salmosky-Dekel BG. Biolog-            oid use and dosage levels to fractures in            treatment of chronic noncancer pain:
      ical consequences of long-term intra-              older chronic pain patients. J Gen Intern            Implications of recent medicare poli-
      thecal administration of opioids. Miner-           Med 2010; 25:310-315.                                cy changes in Kentucky. Pain Physician
      va Anestesiol 2005; 71:475-478.              134.	 Walker JM, Farney RJ, Rhondeau SM,                   2010; 13:167-186.
124.	 Deer TR, Smith HS, Burton AW, Pope                 Boyle KM, Valentine K, Cloward TV, Shil-     144.	   Gilbert JW, Wheeler GR, Mick GE, Storey
      JE, Doleys DM, Levy RM, Staats PS, Wal-            ling KC. Chronic opioid use is a risk fac-           BB, Herder SL, Richardson GB, Watts E,
      lace MS, Webster LR, Rauck RL, Cous-               tor for the development of central sleep             Gyarteng-Dakwa K, Marino BS, Kenney
      ins M. Comprehensive consensus based               apnea and ataxic breathing. J Clin Sleep             CM, Siddiqi M, Broughton PG. Urine
      guidelines on intrathecal drug delivery            Med 2007; 3:455-461.                                 drug testing in the treatment of chron-
      systems in the treatment of pain caused      135.	 Solomon DH, Rassen JA, Glynn RJ, Lee                 ic noncancer pain in a Kentucky private
      by cancer pain. Pain Physician 2011;               J, Levin R, Schneeweiss S. The compar-               neuroscience practice: The potential ef-
      14:E283-E312.                                      ative safety of analgesics in older adults           fect of Medicare benefit changes in Ken-
                                                         with arthritis. Arch Intern Med 2010;                tucky. Pain Physician 2010; 13:187-194.
125.	 Edlund MJ, Martin BC, Devries A, Fan
      M-Y, Braden JB, Sullivan MD. Trends                170:1968-1976.                               145.	   Manchikanti L, Malla Y, Wargo BW, Fel-
      in use of opioids for chronic noncan-        136.	 Martin BC, Fan MY, Edlund MJ, Devries                lows B. Comparative evaluation of the
      cer pain among individuals with mental             A, Braden JB, Sullivan MD. Long-term                 accuracy of immunoassay with liquid
      health and substance use disorders: the            chronic opioid therapy discontinuation               chromatography tandem mass spec-
      TROUP Study. Clin J Pain 2010; 26:1-8.             rates from the TROUP study. J Gen Intern             trometry (LC/MS/MS) of urine drug
                                                         Med 2011; 26:1450-1457.                              testing (UDT) opioids and illicit drugs
126.	Sullivan MD, Edlund MJ, Fan MY,
                                                                                                              in chronic pain patients. Pain Physician
      Devries A, Brennan Braden J, Martin          137.	 Pletcher MJ, Kertesz SG, Kohn MA, Gon-
                                                                                                              2011; 14:175-187.
      BC. Risks for possible and probable opi-           zales. R. Trends in opioid prescribing by
      oid misuse among recipients of chronic             race/ethnicity for patients seeking care     146.	   Manchikanti L, Malla Y, Wargo BW, Fel-
      opioid therapy in commercial and med-              in US emergency departments. JAMA                    lows B. Comparative evaluation of the
      icaid insurance plans: the TROUP Study.            2008; 299:70-78.                                     accuracy of benzodiazepine testing in
      Pain 2010; 150:332-339.                      138.	 American Society for Pain Management                 chronic pain patients utilizing immuno-
                                                                                                              assay with liquid chromatography tan-
127.	 Fleming MF, Balousek SL, Klessig CL,               Nursing (ASPMN); Emergency Nurs-
                                                                                                              dem mass spectrometry (LC/MS/MS) of
      Mundt MP, Brown DD. Substance use                  es Association (ENA); American College
                                                                                                              urine drug testing. Pain Physician 2011;
      disorders in a primary care sample re-             of Emergency Physicians (ACEP); Ameri-
                                                                                                              14:259-270.
      ceiving daily opioid therapy. J Pain 2007;         can Pain Society (APS). Policy statement.
      8:573-582.                                         Optimizing the treatment of pain in          147.	   Pesce A, West C, West R, Crews B, Mikel
                                                         patients with acute presentations. Ann               C, Almazan P, Latyshev S, Rosenthal M,
128.	Sullivan MD. Limiting the potential
      harms of high-dose opioid therapy:                 Emerg Med 2010; 56:77-79.                            Horn P. Reference intervals: a novel ap-
      Comment on “Opioid dose and drug-                                                                       proach to detect drug abuse in a pain
                                                   139.	 American College of Emergency Physi-
      related mortality in patients with non-            cians. Policy statement. Electronic pre-             patient population. J Opioid Manage
      malignant pain.” Arch Intern Med 2011;             scription monitoring. Approved by the                2010; 6:341-350.
      171:691-693.                                       ACEP Board of Directors, October 2011.       148.	   Pesce A, Rosenthal M, West R, West C,
                                                         Ann. Emerg. Med. Pending publication,                Mikel C, Almazan P, Latyshev S. An eval-
129.	 Katz MH. Long-term opioid treatment
      of nonmalignant pain: a believer loses             March 2012.                                          uation of the diagnostic accuracy of
      his faith. Arch Intern Med 2010; 170:1422-                                                              liquid chromatography-tandem mass
                                                   140.	 Department of Health and Human Ser-
      1424.                                              vices, Food and Drug Administration.                 spectrometry versus immunoassay drug
                                                                                                              testing in pain patients. Pain Physician
130.	 McLellan AT, Turner BJ. Chronic non-               Draft blueprint for prescriber education
                                                         for long-acting/extended-release opioid              2010; 13:273-281.
      cancer pain management and opioid
                                                         class-wide risk evaluation and mitiga-       149.	   Manchikanti L, Malla Y, Wargo BW, Cash
      overdose: Time to change prescribing
                                                         tion strategy. Fed. Reg. 76, 68766-68767             KA, Pampati V, Damron KS, McManus
      practices. Ann Intern Med 2010; 152:123-
                                                         (November 7, 2011).                                  CD, Brandon DE. Protocol for accuracy
      124.
                                                                                                              of point of care (POC) or in-office urine
131.	 Dunn KM, Saunders KW, Rutter CM,             141.	 Solanki DR, Koyyalagunta D, Shah RV,
                                                         Silverman SM, Manchikanti L. Mon-                    drug testing (immunoassay) in chronic
      Banta-Green CJ, Merrill JO, Sullivan                                                                    pain patients: A prospective analysis of
      MD, Weisner CM, Silverberg MJ, Camp-               itoring opioid adherence in chron-
                                                         ic pain patients: Assessment of risk of              immunoassay and liquid chromatogra-
      bell CI, Psaty BM, Von Korff M. Opioid                                                                  phy tandem mass spectometry (LC/MS/
      prescriptions for chronic pain and over-           substance misuse. Pain Physician 2011;
                                                         14:E119-E131.                                        MS). Pain Physician 2010; 13:E1-E22.
      dose: a cohort study. Ann Intern Med
      2010; 152:85-92.                             142.	 Christo PJ, Manchikanti L, Ruan X, Bot-      150.	   McCarberg BH. A critical assessment of
                                                                                                              opioid treatment adherence using urine
132.	 Manchikanti L, Singh V, Caraway DL,                tros M, Hansen H, Solanki D, Jordan AE,
                                                                                                              drug testing in chronic pain manage-
      Benyamin RM. Breakthrough pain in                  Colson J. Urine drug testing in chronic
                                                                                                              ment. Postgrad Med 2011; 123:124-131.
      chronic non-cancer pain: Fact, fiction,            pain. Pain Physician 2011; 14:123-143.
                                                                                                      151.	   Ling W, Mooney L, Hillhouse M. Pre-
      or abuse. Pain Physician 2011; 14:E103-      143.	 Gilbert JW, Wheeler GR, Mick GE, Sto-
                                                                                                              scription opioid abuse, pain and addic-
      E117.                                              rey BB, Herder SL, Richardson GB,
                                                                                                              tion: Clinical issues and implications.
133.	 Saunders KW, Dunn KM, Merrill JO,                  Watts E, Gyarteng-Dakwa K, Marino BS,
                                                                                                              Drug Alcohol Rev 2011; 30:300-305.


www.painphysicianjournal.com 	                                                                                                                  ES35
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 186 of 282. PageID #: 462


                                      Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38




152.	 Hall AJ, Logan JE, Toblin RL, Kaplan JA,             al Treatment Agency for Substance Mis-             the 2010 National Survey on Drug Use
      Kraner JC, Bixler D, Crosby AE, Paulozzi             use. Addiction to Medicine. An investi-            and Health: Mental Health Findings.
      LJ. Patterns of abuse among uninten-                 gation into the configuration and com-             NSDUH Series H-42, HHS Publica-
      tional pharmaceutical overdose fatali-               missioning of treatment services to sup-           tion No. (SMA) 11-4667. Rockville, MD:
      ties. JAMA 2008; 300:2613-2620.                      port those who develop problems with               Substance Abuse and Mental Health
153.	 United States Department of Justice,                 prescription-only or over-the-coun-                Services Administration, 2012. www.
      Drug Enforcement Administration. Au-                 ter medicine. May 2011. www.nta.nhs.               samhsa.gov/data/NSDUH/2k10MH_
      tomation of Reports and Consolidated                 uk/uploads/addictiontomedicinesma-                 Findings/2k10MHResults.pdf
      Orders System (ARCOS). Springfield,                  y2011a.pdf                                   172.	 Volkow ND, McLellan TA, Cotto JH.
      VA, 2011.                                      163.	 Wunsch MJ, Nakamoto K, Behonick G,                 Characteristics of opioid prescriptions
	www.deadiversion.usdoj.gov/arcos/in-                      Massello W. Opioid deaths in rural Vir-            in 2009. JAMA 2011; 305:1299-1301.
      dex.html.                                            ginia: A description of the high preva-      173.	 Governale L. Outpatient prescription
                                                           lence of accidental fatalities involving           opioid utilization in the U.S., years 2000
154.	 Paulozzi LJ, Logan JE, Hall AJ, McKin-
                                                           prescribed medications. Am J Addict                – 2009. Drug Utilization Data Analysis
      stry E, Kaplan JA, Crosby AE. A compar-
                                                           2009; 18:5-14.                                     Team Leader, Division of Epidemiology,
      ison of drug overdose deaths involv-
      ing methadone and other opioid anal-           164.	Hudson TJ, Edlund MJ, Steffick DE,                  Office of Surveillance and Epidemiolo-
      gesics in West Virginia. Addiction 2009;             Tripathi SP, Sullivan MD. Epidemiolo-              gy. Presentation for U.S. Food and Drug
      104:1541-1548.                                       gy of regular prescribed opioid use: Re-           Administration, July 22, 2010.
                                                           sults from a national, population-based      	www.fda.gov/downloads/AdvisoryCom-
155.	 Dhalla IA, Mamdani MM, Sivilotti ML,
                                                           survey. J Pain Sympt Mgmt 2008; 36:280-            mittees/CommitteesMeetingMaterials/
      Kopp A, Qureshi O, Juurlink DN. Pre-
                                                           288.                                               Drugs/AnestheticAndLifeSupportDrug-
      scribing of opioid analgesics and related
      mortality before and after the introduc-       165.	 Caudill-Slosberg MA, Schwartz LM, Wo-              sAdvisoryCommittee/UCM220950.pdf
      tion of long-acting oxycodone. CMAJ                  loshin S. Office visits and analgesic pre-   174.	 Source: SDI, Vector One ®: National.
      2009; 181:891-896.                                   scriptions for musculoskeletal pain in       175.	 IMS Institute for Healthcare Informat-
                                                           US: 1980 vs. 2000. Pain 2004; 109:514-
156.	 Toblin RL, Paulozzi LJ, Logan JE, Hall                                                                  ics. The use of medicines in the United
                                                           519.
      AJ, Kaplan JA. Mental illness and psy-                                                                  States: Review of 2011. April 2012.
      chotropic drug use among prescription          166.	 Franklin GM, Mai J, Wickizer T, Turn-
                                                                                                        	www.imshealth.com/ims/Global/Con-
      drug overdose deaths: A medical exam-                er JA, Fulton-Kehoe D, Grant L. Opioid             tent/Insights/IMS%20Institute%20
      iner chart review. J Clin Psychiatry 2010;           dosing trends and mortality in Wash-               for%20Healthcare%20Informatics/
      71:491-496.                                          ington State workers’ compensation,                IHII_Medicines_in_U.S_Report_2011.
                                                           1996–2002. Am J Ind Med 2005; 48:91-99.
157.	 Methadone Mortality Working Group                                                                       pdf
      Drug Enforcement Administration, Of-           167.	 Luo X, Pietrobon R, Hey L. Patterns and      176.	 Ricks D. UN: US consumes 80% of
      fice of Diversion Control, April 2007.               trends in opioid use among individu-               world’s oxycodone. Newsday, January 21,
                                                           als with back pain in the United States.
	www.deadiversion.usdoj.gov/drugs_                                                                            2012.
      concern/methadone/methadone_pre-                     Spine (Phila Pa 1976) 2004; 29:884-891.
                                                                                                        177.	 Report of the International Narcotics
      sentation0407_revised.pdf                      168.	Zerzan JT, Morden NE, Soumerai S,                   Control Board for 2004. New York, Unit-
                                                           Ross-Degnan D, Roughead E, Zhang F,
158.	 Xu J, Kochanek KD, Murphy SL, Tejada-                                                                   ed Nations, 2005.
                                                           Simoni-Wastila L, Sullivan SD. Trends
      Vera B. Deaths: Final data for 2007. Na-                                                          	www.incb.org/pdf/e/ar/2004/incb_re-
                                                           and geographic variation of opiate
      tional vital statistics reports; Vol. 58 No.                                                            port_2004_full.pdf
                                                           medication use in state Medicaid fee-
      19. National Center for Health Statistics,                                                        178.	 Report of the International Narcotics
                                                           for-service programs, 1996 to 2002. Med
      Hyattsville, MD, 2010.                                                                                  Control Board 2008. New York, United
                                                           Care 2006; 44:1005-1010.
	http://www.cdc.gov/nchs/data/nvsr/                                                                           Nations, 2009.
      nvsr58/nvsr58_01.pdf.                          169.	Manchikanti L, Pampati S, Damron
                                                           KS, Cash KA, McManus CD, Fellows B.          	www.incb.org/pdf/annual-report/2008/
159.	 Warner M, Chen LH, Makuc DM, An-                     Identification of doctor shoppers with             en/AR_08_English.pdf
      derson RN, Miniño AM. Drug poisoning                 KASPER: A comparative evaluation over        179.	 National Center for Health Statistics.
      deaths in the United States, 1980-2008.              a decade in western Kentucky. J Ky Med             Health, United States, 2008 with chart-
      NCHS data brief, no. 81. National Cen-               Assoc 2012; in press.                              book. National Center for Health Statis-
      ter for Health Statistics, Hyattsville, MD,
                                                     170.	Substance Abuse and Mental Health                   tics, Hyattsville, MD, 2009.
      2011.
                                                           Services Administration. Results from        180.	Centers for Disease Control and Pre-
160.	Centers for Disease Control and Pre-                  the 2010 National Survey on Drug Use and           vention. Adult use of prescription opioid
      vention. Vital signs: Overdoses of pre-              Health: Summary of National Findings.              pain medications – Utah, 2008. MMWR
      scription opioid pain relievers – United             NSDUH Series H-41, HHS Publication                 Morb Mortal Wkly Rep 2010; 59:153-157.
      States, 1999-2008. MMWR. Morb Mortal                 No. (SMA) 11-4658. Substance Abuse and
      Wkly Rep 2011; 60:1487-1492.                                                                      181.	Sullivan MD, Edlund MJ, Fan MY,
                                                           Mental Health Services Administration,             Devries A, Brennan Braden J, Martin BC.
161.	 Degenhardt L, Hall W. Extent of illic-               Rockville, MD, 2011.                               Trends in use of opioids for non-cancer
      it drug use and dependence, and their          	www.samhsa.gov/data/                                    pain conditions 2000-2005 in commer-
      contribution to the global burden of                 NSDUH/2k10NSDUH/2k10Results.pdf.                   cial and Medicaid insurance plans: the
      disease. Lancet 2012; 379:55-70.
                                                     171.	 Substance Abuse and Mental Health                  TROUP study. Pain 2008; 138:440-449.
162.	 National Health Services, The Nation-                Services Administration. Results from        182.	 Vogt MT, Kwoh CK, Cope DK, Osial TA,


ES36 	                                                                                                               www.painphysicianjournal.com
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 187 of 282. PageID #: 463


                                                    Opioid Epidemic in the United States




      Culyba M, Starz TW. Analgesic usage for             ic noncancer pain in the TROUP study. J              interlaminar epidural injections in man-
      low back pain: Impact on health care                Pain Symptom Manage 2010; 40:279-289.                aging chronic lumbar discogenic pain
      costs and service use. Spine (Phila Pa        194.	 Katz N, Panas L, Kim M, Audet AD, Bi-                without disc herniation or radiculitis.
      1976) 2005; 30:1075-1081.                           lansky A, Eadie J, Kreiner P, Paillard FC,           Pain Physician 2010; 13:E279-E292.
183.	 Manchikanti L, Damron KS, McManus                   Thomas C, Carrow G. Usefulness of pre-         204.	 Manchikanti L, Cash KA, McManus CD,
      CD, Barnhill RC. Patterns of illicit drug           scription monitoring programs for sur-               Damron KS, Pampati V, Falco FJE. Lum-
      use and opioid abuse in patients with               veillance--analysis of Schedule II opi-              bar interlaminar epidural injections in
      chronic pain at initial evaluation: a pro-          oid prescription data in Massachusetts,              central spinal stenosis: Preliminary re-
      spective, observational study. Pain Physi-          1996-2006. Pharmacoepidemiol Drug Saf                sults of a randomized, double-blind,
      cian 2004; 7:431-437.                               2010; 19:115-123.                                    active control trial. Pain Physician 2012;
184.	 Manchikanti L, Pampati V, Damron KS,          195.	Bohnert AS, Valenstein M, Bair MJ,                    15:51-64.
      Beyer CD, Barnhill RC, Fellows B. Prev-             Ganoczy D, McCarthy JF, Ilgen MA, Blow         205.	 Manchikanti L, Malla Y, Cash KA, McM-
      alence of prescription drug abuse and               FC. Association between opioid pre-                  anus CD, Pampati V. Fluoroscopic epi-
      dependency in patients with chronic                 scribing patterns and opioid overdose-               dural injections in cervical spinal steno-
      pain in western Kentucky. J KY Med As-              related deaths. JAMA 2011; 305:1315-1321.            sis: Preliminary results of a randomized,
      soc 2003; 101:511-517.                        196.	 Lanier WA. Prescription drug overdose                double-blind, active control trial. Pain
185.	 Manchikanti L, Damron KS, Pampati V,                deaths – Utah, 2008-2009. In Proceed-                Physician 2012; 15:E59-E70.
      McManus CD. Prevalence of illicit drug              ings at the 59th Annual Epidemic Intelli-      206.	 Manchikanti L, Malla Y, Cash KA, McM-
      use among individuals with chronic                  gence Service Conference. Atlanta, GA,               anus CD, Pampati V. Fluoroscopic cer-
      pain in the Commonwealth of Kentucky:               April 23, 2010.                                      vical interlaminar epidural injections in
      an evaluation of patterns and trends. J       197.	 Manchikanti L, Singh V, Boswell MV. In-              managing chronic pain of cervical post-
      KY Med Assoc 2005; 103:55-62.                       terventional pain management at cross-               surgery syndrome: Preliminary results
186.	 Vaglienti RM, Huber SJ, Noel KR, John-              roads: The perfect storm brewing for a               of a randomized, double-blind active
      stone RE. Misuse of prescribed con-                 new decade of challenges. Pain Physician             control trial. Pain Physician 2012; 15:13-
      trolled substances defined by urinalysis.           2010; 13:E111-E140.                                  26.
      WV Med J 2003; 99:67-70.                      198.	 Benyamin RM, Datta S, Falco FJE. A per-        207.	 Manchikanti L, Cash KA, McManus CD,
187.	 Michna E, Jamison RN, Pham LD, Ross                 fect storm in interventional pain man-               Pampati V, Benyamin RM. A preliminary
      EL, Janfaza D, Nedeljkovic SS, Narang S,            agement: Regulated, but unbalanced.                  report of a randomized double-blind,
      Palombi D, Wasan AD. Urine toxicology               Pain Physician 2010; 13:109-116.                     active controlled trial of fluoroscopic
      screening among chronic pain patients         199.	 Office of National Drug Control Poli-                thoracic interlaminar epidural injections
      on opioid therapy: Frequency and pre-               cy. 2011 National Drug Control Strat-                in managing chronic thoracic pain. Pain
      dictability of abnormal findings. Clin J            egy.          http://www.whitehouse.gov/             Physician 2010; 13:E357-E369.
      Pain 2007; 23:173-179.                              ondcp/2011-national-drug-control-              208.	 Manchikanti L, Singh V, Falco FJE, Cash
188.	 Manchikanti L, Manchukonda R, Pam-                  strategy                                             KA, Pampati V. Evaluation of lumbar fac-
      pati V, Damron KS, Brandon DE, Cash           200.	 Manchikanti L, Singh V, Cash KA, Pam-                et joint nerve blocks in managing chron-
      KA, McManus CD. Does random urine                   pati V, Damron KS, Boswell MV. A ran-                ic low back pain: a randomized, double-
      drug testing reduce illicit drug use in             domized, controlled, double-blind tri-               blind, controlled trial with a 2-year fol-
      chronic pain patients receiving opioids?            al of fluoroscopic caudal epidural injec-            low-up. Int J Med Sci 2010; 7:124-135.
      Pain Physician 2006; 9:123-129.                     tions in the treatment of lumbar disc          209.	 Manchikanti L, Singh V, Falco FJE, Cash
189.	 Wu PC, Lang C, Hasson NK, Linder SH,                herniation and radiculitis. Spine (Phila             KA, Fellows B. Comparative outcomes
      Clark DJ. Opioid use in young veterans.             Pa 1976) 2011; 36:1897-1905.                         of a 2-year follow-up of cervical me-
      J Opioid Manag 2010; 6:133-139.               201.	 Manchikanti L, Singh V, Cash KA, Pam-                dial branch blocks in management of
                                                          pati V, Datta S. Management of pain of               chronic neck pain: a randomized, dou-
190.	Unintentional Drug Poisoning in the
      United States. Centers for Disease Con-             post lumbar surgery syndrome: One-                   ble-blind controlled trial. Pain Physician
                                                          year results of a randomized, double                 2010; 13:437-450.
      trol and Prevention. July 2010. http://
      www.cdc.gov/HomeandRecreational-                    double-blind, active controlled trial of       210.	 Chou R, Huffman L. Guideline for the
      Safety/pdf/poison-issue-brief.pdf                   fluoroscopic caudal epidural injections.             Evaluation and Management of Low Back
                                                          Pain Physician 2010; 13:509-521.                     Pain: Evidence Review. American Pain So-
191.	 Paulozzi LJ, Weisler RH, Patkar AA. A na-
                                                                                                               ciety, Glenview, IL, 2009.
      tional epidemic of unintentional pre-         202.	 Manchikanti L, Cash RA, McManus CD,
      scription opioid overdose deaths: how               Pampati V, Fellows B. Fluoroscopic cau-        	www.ampainsoc.org/pub/pdf/LBPEvi-
      physicians can help control it. J Clin Psy-         dal epidural injections with or with-                dRev.pdf.
      chiatry 2011; 72:589-592.                           out steroids in managing pain of lum-          211.	 Manchikanti L, Singh V, Falco FJE, Cash
192.	 Ohio Department of Health. Epidemic                 bar spinal stenosis: One year results of             KA, Pampati V, Fellows B. Comparative
      of prescription drug overdose in Ohio.              randomized, double-blind, active-con-                effectiveness of a one-year follow-up of
      2010.                                               trolled trial. J Spinal Disord 2011; April 5         thoracic medial branch blocks in man-
                                                          [Epub ahead of print].                               agement of chronic thoracic pain: a ran-
	www.healthyohioprogram.org/dis-
                                                    203.	 Manchikanti L, Cash KA, McManus CD,                  domized, double-blind active controlled
      easeprevention/dpoison/drugdata.aspx.
                                                          Pampati V, Benyamin RM. Preliminary                  trial. Pain Physician 2010; 13:535-548.
193.	 Edlund MJ, Martin BC, Fan MY, Braden
                                                          results of a randomized, double-blind,         212.	 Staal JB, de Bie RA, de Vet HC, Hildeb-
      JB, Devries A, Sullivan MD. An analysis
                                                          controlled trial of fluoroscopic lumbar              randt J, Nelemans P. Injection therapy
      of heavy utilizers of opioids for chron-


www.painphysicianjournal.com 	                                                                                                                    ES37
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 188 of 282. PageID #: 464


                                    Pain Physician: Opioid Special Issue July 2012; 15:ES9-ES38




      for subacute and chronic low back pain:      220.	Anchersen K, Hansteen V, Gossop M,            229.	 Gross DP, Stephens B, Bhambhani Y,
      an updated Cochrane review. Spine (Phi-            Clausen T, Waal H. Opioid maintenance              Haykowsky M, Bostick GP, Rashiq S.
      la Pa 1976) 2009; 34:49-59.                        patients with QTc prolongation: Con-               Opioid prescriptions in canadian work-
213.	 American College of Occupational and               genital long QT syndrome mutation                  ers’ compensation claimants: Prescrip-
      Environmental Medicine (ACOEM) Low                 may be a contributing risk factor. Drug            tion trends and associations between
      back Disorders. In: Occupational Medi-             Alcohol Depend 2010; 112:216-219.                  early prescription and future recovery.
      cine Practice Guidelines: Evaluation and     221.	 Modesto-Lowe V, Brooks D, Petry N.                 Spine (Phila Pa 1976) 2009; 34:525-531.
      Management of Common Health Prob-                  Methadone deaths: Risk factors in pain       230.	Volinn E, Fargo JD, Fine PG. Opioid
      lems and Functional Recovery of Workers,           and addicted populations. J Gen Intern             therapy for nonspecific low back pain
      Second Edition. American College of Oc-            Med 2010; 25:305-309.                              and the outcome of chronic work loss.
      cupational and Environmental Medicine        222.	Mayet S, Gossop M, Lintzeris N,                     Pain 2009; 142:194-201.
      Press, Elk Grove Village, 2007.                    Markides V, Strang J. Methadone main-        231.	 Cifuentes M, Webster B, Genevay S,
214.	 Manchikanti L, Datta S, Derby R, Wolfer            tenance, QTc and torsade de pointes:               Pransky G. The course of opioid pre-
      LR, Benyamin RM, Hirsch JA. A critical             Who needs an electrocardiogram and                 scribing for a new episode of disabling
      review of the American Pain Society clin-          what is the prevalence of QTc prolonga-            low back pain: Opioid features and dose
      ical practice guidelines for intervention-         tion? Drug Alcohol Rev 2011; 30:388-396.           escalation. Pain 2010; 151:22-29.
      al techniques: Part 1. Diagnostic inter-     223.	 Manchikanti L, Damron KS, Beyer CD,          232.	 Becker N, Sjogren P, Bech P, Olsen AK,
      ventions. Pain Physician 2010; 13:E141-            Pampati V. A comparative evaluation of             Eriksen J. Treatment outcome of chron-
      E174.                                              illicit drug use in patients with or with-         ic non-malignant pain patients man-
215.	 Manchikanti L, Datta S, Gupta S, Mung-             out controlled substance abuse in inter-           aged in a Danish multidisciplinary pain
      lani R, Bryce DA, Ward SP, Benyamin                ventional pain management. Pain Physi-             centre compared to general practice: a
      RM, Sharma ML, Helm II S, Fellows B,               cian 2003; 6:281-285.                              randomised controlled trial. Pain 2000;
      Hirsch JA. A critical review of the Ameri-   224.	 Fillingim RB, Doleys DM, Edwards RR,               84:203-211.
      can Pain Society clinical practice guide-          Lowery D. Clinical characteristics of        233.	Webster BS, Cifuentes M, Verma S,
      lines for interventional techniques: Part          chronic back pain as a function of gen-            Pransky G. Geographic variation in opi-
      2. Therapeutic interventions. Pain Physi-          der and oral opioid use. Spine (Phila Pa           oid prescribing for acute, work-related,
      cian 2010; 13:E215-E264.                           1976) 2003; 28:143-150.                            low back pain and associated factors: A
216.	 Manchikanti L, Manchukonda R, Pam-           225.	 Webster BS, Verma SK, Gatchel RJ. Rela-            multilevel analysis. Am J Ind Med 2009;
      pati V, Damron KS. Evaluation of abuse             tionship between early opioid prescrib-            52:162-171.
      of prescription and illicit drugs in               ing for acute occupational low back pain     234.	 Franklin GM, Rahman EA, Turner JA,
      chronic pain patients receiving short-             and disability duration, medical costs,            Daniell WE, Fulton-Kehoe D. Opioid use
      acting (hydrocodone) or long-acting                subsequent surgery, and late opioid use.           for chronic low back pain: a prospective,
      (methadone) opioids. Pain Physician                Spine (Phila Pa 1976) 2007; 32:2127-2132.          population-based study among injured
      2005; 8:257-261.                                                                                      workers in Washington state, 2002-
                                                   226.	 Mahmud MA, Webster BS, Courtney TK,
217.	 Macintyre PE, Loadsman JA, Scott DA.               Matz S, Tacci JA, Christiani DC. Clinical          2005. Clin J Pain 2009; 25:743-751.
      Opioids, ventilation and acute pain                management and the duration of dis-          235.	 Stover BD, Turner JA, Franklin G, Gluck
      management. Anaesth Intensive Care                 ability for work-related low back pain. J          JV, Fulton-Kehoe D, Sheppard L, Wick-
      2011; 39:545-558.                                  Occup Environ Med 2000; 42:1178-1187.              izer TM, Kaufman J, Egan K. Factors as-
218.	 Webster LR, Cochella S, Dasgupta N,          227.	 Franklin GM, Stover BD, Turner JA, Ful-            sociated with early opioid prescription
      Fakata KL, Fine PG, Fishman SM, Grey               ton- Kehoe D, Wickizer TM; Disability              among workers with low back injuries.
      T, Johnson EM, Lee LK, Passik SD, Pep-             Risk Identification Study Cohort. Ear-             J Pain 2006; 7:718-725.
      pin J, Porucznik CA, Ray A, Schnoll SH,            ly opioid prescription and subsequent        236.	 White AG, Birnbaum HG, Mareva MN,
      Stieg RL, Wakeland W. An analysis of the           disability among workers with back in-             Daher M, Vallow S, Schein J, Katz N. Di-
      root causes for opioid-related overdose            juries: The Disability Risk Identification         rect costs of opioid abuse in an insured
      deaths in the United States. Pain Med              Study Cohort. Spine (Phila Pa 1976) 2008;          population in the United States. J Manag
      2011; 12:S26-S35.                                  33:199-204.                                        Care Pharm 2005; 11:469-479.
219.	 Perrin-Terrin A, Pathak A, Lapeyre-Mes-      228.	 Rhee Y, Taitel MS, Walker DR, Lau DT.        237.	 Fishbain DA, Rosomoff HL, Rosomoff
      tre M. QT interval prolongation: Prev-             Narcotic drug use among patients with              RS. Drug abuse, dependence, and ad-
      alence, risk factors and pharmacovigi-             lower back pain in employer health                 diction in chronic pain patients. Clin J
      lance data among methadone-treated                 plans: a retrospective analysis of risk            Pain 1992; 8:77-85.
      patients in France. Fundam Clin Pharma-            factors and health care services. Clin
      col 2011; 25:503-510.                              Ther 2007; 29:2603-2612.




ES38 	                                                                                                             www.painphysicianjournal.com
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 189 of 282. PageID #: 465




                                      
                                      
       EXHIBIT B
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 190 of 282. PageID #: 466




Am J Public Health. 2009 February; 99(2): 221–227.
doi: 10.2105/AJPH.2007.131714
PMCID: PMC2622774


The Promotion and Marketing of
OxyContin: Commercial Triumph, Public
Health Tragedy
Art Van Zee, MD
Author information ► Article notes ► Copyright and License information ►
This article has been cited by other articles in PMC.
Go to:


Abstract
I focus on issues surrounding the promotion and marketing of controlled drugs and their regulatory
oversight. Compared with noncontrolled drugs, controlled drugs, with their potential for abuse and
diversion, pose different public health risks when they are overpromoted and highly prescribed. An in-
depth analysis of the promotion and marketing of OxyContin illustrates some of the associated issues.

Modifications of the promotion and marketing of controlled drugs by the pharmaceutical industry and an
enhanced capacity of the Food and Drug Administration to regulate and monitor such promotion can have a
positive impact on the public health.

CONTROLLED DRUGS, WITH their potential for abuse and diversion, can pose public health risks that
are different from—and more problematic than—those of uncontrolled drugs when they are overpromoted
and highly prescribed. An in-depth analysis of the promotion and marketing of OxyContin (Purdue Pharma,
Stamford, CT), a sustained-release oxycodone preparation, illustrates some of the key issues. When Purdue
Pharma introduced OxyContin in 1996, it was aggressively marketed and highly promoted. Sales grew
from $48 million in 1996 to almost $1.1 billion in 2000.1 The high availability of OxyContin correlated
with increased abuse, diversion, and addiction, and by 2004 OxyContin had become a leading drug of
abuse in the United States.2

Under current regulations, the Food and Drug Administration (FDA) is limited in its oversight of the
marketing and promotion of controlled drugs. However, fundamental changes in the promotion and
marketing of controlled drugs by the pharmaceutical industry, and an enhanced capacity of the FDA to
regulate and monitor such promotion, can positively affect public health.

OxyContin's commercial success did not depend on the merits of the drug compared with other available
opioid preparations. The Medical Letter on Drugs and Therapeutics concluded in 2001 that oxycodone
offered no advantage over appropriate doses of other potent opioids.3 Randomized double-blind studies
comparing OxyContin given every 12 hours with immediate-release oxycodone given 4 times daily showed
comparable efficacy and safety for use with chronic back pain4 and cancer-related pain.5,6 Randomized
double-blind studies that compared OxyContin with controlled-release morphine for cancer-related pain
also found comparable efficacy and safety.7–9 The FDA's medical review officer, in evaluating the efficacy
of OxyContin in Purdue's 1995 new drug application, concluded that OxyContin had not been shown to
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 191 of 282. PageID #: 467



have a significant advantage over conventional, immediate-release oxycodone taken 4 times daily other
than a reduction in frequency of dosing.10 In a review of the medical literature, Chou et al. made similar
conclusions.11

The promotion and marketing of OxyContin occurred during a recent trend in the liberalization of the use
of opioids in the treatment of pain, particularly for chronic non–cancer-related pain. Purdue pursued an
“aggressive” campaign to promote the use of opioids in general and OxyContin in particular.1,12–17 In 2001
alone, the company spent $200 million18 in an array of approaches to market and promote OxyContin.

Go to:


PROMOTION OF OXYCONTIN
From 1996 to 2001, Purdue conducted more than 40 national pain-management and speaker-training
conferences at resorts in Florida, Arizona, and California. More than 5000 physicians, pharmacists, and
nurses attended these all-expenses-paid symposia, where they were recruited and trained for Purdue's
national speaker bureau.19(p22) It is well documented that this type of pharmaceutical company symposium
influences physicians’ prescribing, even though the physicians who attend such symposia believe that such
enticements do not alter their prescribing patterns.20

One of the cornerstones of Purdue's marketing plan was the use of sophisticated marketing data to influence
physicians’ prescribing. Drug companies compile prescriber profiles on individual physicians—detailing
the prescribing patterns of physicians nationwide—in an effort to influence doctors’ prescribing habits.
Through these profiles, a drug company can identify the highest and lowest prescribers of particular drugs
in a single zip code, county, state, or the entire country.21 One of the critical foundations of Purdue's
marketing plan for OxyContin was to target the physicians who were the highest prescribers for opioids
across the country.1,12–17,22 The resulting database would help identify physicians with large numbers of
chronic-pain patients. Unfortunately, this same database would also identify which physicians were simply
the most frequent prescribers of opioids and, in some cases, the least discriminate prescribers.

A lucrative bonus system encouraged sales representatives to increase sales of OxyContin in their
territories, resulting in a large number of visits to physicians with high rates of opioid prescriptions, as well
as a multifaceted information campaign aimed at them. In 2001, in addition to the average sales
representative's annual salary of $55 000, annual bonuses averaged $71 500, with a range of $15 000 to
nearly $240 000. Purdue paid $40 million in sales incentive bonuses to its sales representatives that year.19

From 1996 to 2000, Purdue increased its internal sales force from 318 sales representatives to 671, and its
total physician call list from approximately 33 400 to 44 500 to approximately 70 500 to 94 000
physicians.19 Through the sales representatives, Purdue used a patient starter coupon program for
OxyContin that provided patients with a free limited-time prescription for a 7- to 30-day supply. By 2001,
when the program was ended, approximately 34 000 coupons had been redeemed nationally.19

The distribution to health care professionals of branded promotional items such as OxyContin fishing hats,
stuffed plush toys, and music compact discs (“Get in the Swing With OxyContin”) was unprecedented for a
schedule II opioid, according to the Drug Enforcement Administration.19

Purdue promoted among primary care physicians a more liberal use of opioids, particularly sustained-
release opioids. Primary care physicians began to use more of the increasingly popular OxyContin; by
2003, nearly half of all physicians prescribing OxyContin were primary care physicians.19 Some experts
were concerned that primary care physicians were not sufficiently trained in pain management or addiction
issues.23 Primary care physicians, particularly in a managed care environment of time constraints, also had
the least amount of time for evaluation and follow-up of patients with complicated chronic pain.
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 192 of 282. PageID #: 468



Purdue “aggressively” promoted the use of opioids for use in the “non-malignant pain market.”15(p187) A
much larger market than that for cancer-related pain, the non–cancer-related pain market constituted 86%
of the total opioid market in 1999.17 Purdue's promotion of OxyContin for the treatment of non–cancer-
related pain contributed to a nearly tenfold increase in OxyContin prescriptions for this type of pain, from
about 670 000 in 1997 to about 6.2 million in 2002, whereas prescriptions for cancer-related pain increased
about fourfold during that same period.19 Although the science and consensus for the use of opioids in the
treatment of acute pain or pain associated with cancer are robust, there is still much controversy in
medicine about the use of opioids for chronic non–cancer-related pain, where their risks and benefits are
much less clear. Prospective, randomized, controlled trials lasting at least 4 weeks that evaluated the use of
opioids for chronic, non–cancer-related pain showed statistically significant but small to modest
improvement in pain relief, with no consistent improvement in physical functioning.24–38 A recent review of
the use of opioids in chronic back pain concluded that opioids may be efficacious for short-term pain relief,
but longer-term efficacy ( > 16 weeks) is unclear.39

In the long-term use of opioids for chronic non–cancer-related pain, the proven analgesic efficacy must be
weighed against the following potential problems and risks: well-known opioid side effects, including
respiratory depression, sedation, constipation, and nausea; inconsistent improvement in functioning; opioid-
induced hyperalgesia; adverse hormonal and immune effects of long-term opioid treatment; a high
incidence of prescription opioid abuse behaviors; and an ill-defined and unclarified risk of iatrogenic
addiction.40


MISREPRESENTING THE RISK OF ADDICTION
A consistent feature in the promotion and marketing of OxyContin was a systematic effort to minimize the
risk of addiction in the use of opioids for the treatment of chronic non–cancer-related pain. One of the most
critical issues regarding the use of opioids in the treatment of chronic non–cancer-related pain is the
potential of iatrogenic addiction. The lifetime prevalence of addictive disorders has been estimated at 3% to
16% of the general population.41 However, we lack any large, methodically rigorous prospective study
addressing the issue of iatrogenic addiction during long-term opioid use for chronic nonmalignant pain.42

In much of its promotional campaign—in literature and audiotapes for physicians, brochures and
videotapes for patients, and its “Partners Against Pain” Web site—Purdue claimed that the risk of addiction
from OxyContin was extremely small.43–49

Purdue trained its sales representatives to carry the message that the risk of addiction was “less than one
percent.”50(p99) The company cited studies by Porter and Jick,51 who found iatrogenic addiction in only 4 of
11 882 patients using opioids and by Perry and Heidrich,52 who found no addiction among 10 000 burn
patients treated with opioids. Both of these studies, although shedding some light on the risk of addiction
for acute pain, do not help establish the risk of iatrogenic addiction when opioids are used daily for a
prolonged time in treating chronic pain. There are a number of studies, however, that demonstrate that in
the treatment of chronic non–cancer-related pain with opioids, there is a high incidence of prescription drug
abuse. Prescription drug abuse in a substantial minority of chronic-pain patients has been demonstrated in
studies by Fishbain et al. (3%–18% of patients),53 Hoffman et al. (23%),54 Kouyanou et al. (12%),55 Chabal
et al. (34%),56 Katz et al. (43%),57 Reid et al. (24%–31%),58 and Michna et al. (45%).59 A recent literature
review showed that the prevalence of addiction in patients with long-term opioid treatment for chronic
non–cancer-related pain varied from 0% to 50%, depending on the criteria used and the subpopulation
studied.60

Misrepresenting the risk of addiction proved costly for Purdue. On May 10, 2007, Purdue Frederick
Company Inc, an affiliate of Purdue Pharma, along with 3 company executives, pled guilty to criminal
charges of misbranding OxyContin by claiming that it was less addictive and less subject to abuse and
diversion than other opioids, and will pay $634 million in fines.61
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 193 of 282. PageID #: 469



Although research demonstrated that OxyContin was comparable in efficacy and safety to other available
opioids,11,63 marketing catapulted OxyContin to blockbuster drug status. Sales escalated from $44 million
(316 000 prescriptions dispensed) in 1996 to a 2001 and 2002 combined sales of nearly $3 billion (over 14
million prescriptions).19

The remarkable commercial success of OxyContin, however, was stained by increasing rates of abuse and
addiction. Drug abusers learned how to simply crush the controlled-release tablet and swallow, inhale, or
inject the high-potency opioid for an intense morphinelike high.64 There had been some precedence for the
diversion and abuse of controlled-release opioid preparations. Purdue's own MS Contin had been abused in
the late 1980s in a fashion similar to how OxyContin was later to be; by 1990, MS Contin had become the
most abused prescription opioid in one major metropolitan area.65 Purdue's own testing in 1995 had
demonstrated that 68% of the oxycodone could be extracted from an OxyContin tablet when crushed.66

Opioid prescribing has had significant geographical variations. In some areas, such as Maine, West
Virginia, eastern Kentucky, southwestern Virginia, and Alabama, from 1998 through 2000, hydrocodone
and (non-OxyContin) oxycodone were being prescribed 2.5 to 5.0 times more than the national average. By
2000, these same areas had become high OxyContin-prescribing areas—up to 5 to 6 times higher than the
national average in some counties (Table 1).67 These areas, in which OxyContin was highly available, were
the first in the nation to witness increasing OxyContin abuse and diversion, which began surfacing in 1999
and 2000.23 From 1995 to 2001, the number of patients treated for opioid abuse in Maine increased 460%,
and from 1997 to 1999 the state had a 400% increase in the number of chronic hepatitis C cases reported.68
In eastern Kentucky from 1995 to 2001, there was a 500% increase in the number of patients entering
methadone maintenance treatment programs, about 75% of whom were OxyContin dependent (Mac Bell,
administrator, Narcotics Treatment Programs, Kentucky Division of Substance Abuse, written
communication, March 2002). In West Virginia, the first methadone maintenance treatment program
opened in August 2000, largely in response to the increasing number of people with OxyContin
dependence. By October 2003, West Virginia had 7 methadone maintenance treatment clinics with 3040
patients in treatment (M. Moore, Office of Behavioral Health Services, Office of Alcoholism and Drug
Abuse, West Virginia, written communication, March 16, 2004). In southwestern Virginia, the first
methadone maintenance treatment program opened in March 2000, and within 3 years it had 1400
admissions (E. Jennings, Life Center of Galax, Galax, Virginia, written communication, March 12, 2004).



TABLE 1
Distribution of OxyContin, Oxycodone (Excluding OxyContin), and Hydrocodone per 100 000
Population: Virginia, West Virginia, and Kentucky, 2000

With increasing diversion and abuse, opioid-related overdoses escalated. In southwest Virginia, the number
of deaths related to opioid prescriptions increased 830%, from 23 in 1997 to 215 in 2003 (William
Massello III, MD, assistant chief medical examiner, Office of Chief Medical Examiner, Western District,
Virginia Department of Health, written communication, January 12, 2007). The high availability of
OxyContin in these 5 regions seemed to be a simple correlate of its abuse, diversion, and addiction.

With the growing availability of OxyContin prescriptions, the once-regional problem began to spread
nationally. By 2002, OxyContin accounted for 68% of oxycodone sales.69 Lifetime nonmedical use of
OxyContin increased from 1.9 million to 3.1 million people between 2002 and 2004, and in 2004 there
were 615 000 new nonmedical users of OxyContin.70 By 2004, OxyContin had become the most prevalent
prescription opioid abused in the United States.2

The increasing OxyContin abuse problem was an integral part of the escalating national prescription opioid
abuse problem. Liberalization of the use of opioids, particularly for the treatment of chronic non–cancer-
related pain, increased the availability of all opioids as well as their abuse. Nationwide, from 1997 to 2002,
there was a 226%, 73%, and 402% increase in fentanyl, morphine, and oxycodone prescribing, respectively
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 194 of 282. PageID #: 470



(in grams per 100 000 population). During that same period, the Drug Abuse Warning Network reported
that hospital emergency department mentions for fentanyl, morphine, and oxycodone increased 641%,
113%, and 346%, respectively.71 Among new initiates to illicit drug use in 2005, a total of 2.1 million
reported prescription opioids as the first drug they had tried, more than for marijuana and almost equal to
the number of new cigarette smokers (2.3 million).72 Most abusers of prescription opioids get their diverted
drugs directly from a doctor's prescription or from the prescriptions of friends and family.73

In terms of illicit drug abuse, prescription opioids are now ahead of cocaine and heroin and second only to
marijuana.72 Mortality rates from drug overdose have climbed dramatically; by 2002, unintentional
overdose deaths from prescription opioids surpassed those from heroin and cocaine nationwide.74
Nationally, as well as regionally, the high availability of OxyContin and all prescription opioids was
correlated with high rates of abuse and diversion.


THE FOOD AND DRUG ADMINISTRATION
Under the Food, Drug, and Cosmetics Act and implementing regulations, the FDA regulates the advertising
and promotion of prescription drugs and is responsible for ensuring that prescription drug advertising and
promotion are truthful, balanced, and accurately communicated. There is no distinction in the act between
controlled and noncontrolled drugs regarding the oversight of promotional activities. Although regulations
require that all promotional materials for prescription drugs be submitted to the FDA for review when the
materials are initially disseminated or used, it is generally not required that these materials be approved by
the FDA prior to their use. The FDA has a limited number of staff for overseeing the enormous amount of
promotional materials. In 2002, for example, 39 FDA staff members were responsible for reviewing
roughly 34 000 pieces of promotional materials.19 This limited staffing significantly diminishes the FDA's
ability to ensure that the promotion is truthful, balanced, and accurately communicated.

In 1998, Purdue distributed 15 000 copies of an OxyContin video to physicians without submitting it to the
FDA for review, an oversight later acknowledged by Purdue. In 2001, Purdue submitted to the FDA a
second version of the video, which the FDA did not review until October 2002—after the General
Accounting Office inquired about its content. After its review, the FDA concluded that the video
minimized the risks from OxyContin and made unsubstantiated claims regarding its benefits to patients.19

When OxyContin entered the market in 1996, the FDA approved its original label, which stated that
iatrogenic addiction was “very rare” if opioids were legitimately used in the management of pain. In July
2001, to reflect the available scientific evidence, the label was modified to state that data were not available
for establishing the true incidence of addiction in chronic-pain patients. The 2001 labeling also deleted the
original statement that the delayed absorption of OxyContin was believed to reduce the abuse liability of
the drug.19 A more thorough review of the available scientific evidence prior to the original labeling might
have prevented some of the need for the 2001 label revision.


CONCLUSIONS
OxyContin appears to be as efficacious and safe as other available opioids and as oxycodone taken 4 times
daily.11,63 Its commercial success, fueled by an unprecedented promotion and marketing campaign, was
stained by escalating OxyContin abuse and diversion that spread throughout the country.2,75 The regions of
the country that had the earliest and highest availability of prescribed OxyContin had the greatest initial
abuse and diversion.23,67 Nationally, the increasing availability of OxyContin was associated with higher
rates of abuse, and it became the most prevalent abused prescription opioid by 2004.2

Compared with noncontrolled drugs, controlled drugs, with their potential for abuse and diversion, pose
different public health risks when overpromoted and highly prescribed. Several marketing practices appear
to be especially questionable.
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 195 of 282. PageID #: 471



The extraordinary amount of money spent in promoting a sustained-release opioid was unprecedented.
During OxyContin's first 6 years on the market, Purdue spent approximately 6 to 12 times more on
promoting it than the company had spent on promoting MS Contin, or than Janssen Pharmaceutical
Products LP had spent on Duragesic, one of OxyContin's competitors.19 Although OxyContin has not been
shown to be superior to other available potent opioid preparations,11,63 by 2001 it had become the most
frequently prescribed brand-name opioid in the United States for treating moderate to severe pain.19
Carefully crafted limits on the marketing and promotion of controlled drugs would help to realign their
actual use with the principles of evidence-based medicine.

Physicians’ interactions with pharmaceutical sales representatives have been found to influence the
prescribing practices of residents and physicians in terms of decreased prescribing of generic drugs,
prescribing cost, nonrational prescribing, and rapid prescribing of new drugs.76 Carefully crafted limits on
the promotion of controlled drugs by the pharmaceutical sales force and enhanced FDA oversight of the
training and performance of sales representatives would also reduce over- and misprescribing.

Although there are no available data for evaluating the promotional effect of free starter coupons for
controlled drugs, it seems likely that the over- and misprescribing of a controlled drug are encouraged by
such promotional programs and the public health would be well served by eliminating them.

The use of prescriber profiling data to influence prescribing and improve sales is imbedded in
pharmaceutical detailing. Very little data are publicly available for understanding to what extent this
marketing practice boosts sales. One market research report indicated that profiling improved profit
margins by as much as 3 percentage points and the initial uptake of new drugs by 30%.77 The use of
prescriber profiling data to target high-opioid prescribers—coupled with very lucrative incentives for sales
representatives—would seem to fuel increased prescribing by some physicians—perhaps the most liberal
prescribers of opioids and, in some cases, the least discriminate. Regulations eliminating this marketing
tool might decrease some potential overprescribing of controlled drugs.

The public health would be better protected if the FDA reviewed all advertising and promotional materials
as well as associated educational materials—for their truthfulness, accuracy, balance, and scientific
validity—before dissemination. Such a change would require a considerable increase in FDA support,
staffing, and funding from what is currently available. Public monies spent on the front end of the problem
could prevent another such tragedy.

The pharmaceutical industry's role and influence in medical education is problematic. From 1996 through
July 2002, Purdue funded more than 20 000 pain-related educational programs through direct sponsorship
or financial grants,19 providing a venue that had enormous influence on physicians’ prescribing throughout
the country. Particularly with controlled drugs, the potential for blurring marketing and education carries a
much higher public health risk than with uncontrolled drugs. At least in the area of controlled drugs, with
their high potential for abuse and diversion, public health would best be served by severing the
pharmaceutical industry's direct role and influence in medical education.

Marketing and promotion by the pharmaceutical industry have considerably amplified the prescription sales
and availability of opioids. A number of factors have contributed to the marked growth of opioid abuse in
the United States, but one factor is certainly the much increased availability of prescription opioids.78 The
public interest and public health would be better served by a redefinition of acceptable and allowable
marketing practices for opioids and other controlled drugs.


Acknowledgments
I thank Michael McNeer, MD, for his thoughtful review of the essay and helpful suggestions.
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 196 of 282. PageID #: 472




References
1. “OxyContin Marketing Plan, 2002.” Purdue Pharma, Stamford, CN, 2002
2. Cicero T, Inciardi J, Munoz A. Trends in abuse of OxyContin and other opioid analgesics in the United
States: 2002–2004. J Pain 2005;6:662–672 [PubMed]
3. Oxycodone and OxyContin. Med Lett Drugs Ther 2001;43:80–81 [PubMed]
4. Hale ME, Fleischmann R, Salzman R, et al. Efficacy and safety of controlled-release versus immediate-
release oxycodone: randomized, double-blind evaluation in chronic back pain. Clin J Pain 1999;15:179–
183 [PubMed]
5. Kaplan R, Parris WC, Citron MI, et al. Comparison of controlled-release and immediate-release
oxycodone in cancer pain. J Clin Oncol 1998;16:3230–3237 [PubMed]
6. Staumbaugh JE, Reder RF, Stambaugh MD, et al. Double-blind, randomized comparison of the analgesic
and pharmacokinetic profiles of controlled- and immediate-release oral oxycodone in cancer pain patients.
J Clin Pharmacol 2001;41:500–506 [PubMed]
7. Heiskanen T, Kalso E. Controlled-release oxycodone and morphine in cancer related pain. Pain
1997;73:37–45 [PubMed]
8. Mucci-LoRusso P, Berman BS, Silberstein PT, et al. Controlled-release oxycodone compared with
controlled-release morphine in treatment of cancer pain: a randomized, double-blind, parallel-group study.
Eur J Pain 1998;2:239–249 [PubMed]
9. Bruera E, Belzile M, Pituskin E, et al. Randomized, double-blind, cross-over trial comparing safety and
efficacy of oral controlled-release oxycodone with controlled-release morphine in patients with cancer pain.
J Clin Oncol 1998;16:3222–3229 [PubMed]
10. “New Drug Application for OxyContin.” Purdue Pharma, Stamford, CN December 1995.
11. Chou R, Clark E, Helfand M. Comparative efficacy and safety of long-acting oral opioids for chronic
non-cancer pain. J Pain Symptom Manage 2003;26(5):1026–1048 [PubMed]
12. “OxyContin Marketing Plan, 1996.” Purdue Pharma, Stamford, CN.
13. “OxyContin Marketing Plan, 1997.” Purdue Pharma, Stamford, CN.
14. “OxyContin Marketing Plan, 1998.” Purdue Pharma, Stamford, CN.
15. “OxyContin Marketing Plan, 1999.” Purdue Pharma, Stamford, CN.
16. “OxyContin Marketing Plan, 1996.” Purdue Pharma, Stamford, CN.
17. “OxyContin Marketing Plan, 2001.” Purdue Pharma, Stamford, CN.
18. “OxyContin: balancing risks and benefits,” in Hearing of the Committee on Health, Education, Labor,
and Pensions, United States Senate, February 12, 2002, p 87 (testimony of Paul Goldenheim, Purdue
Pharma)
19. Prescription Drugs: OxyContin Abuse and Diversion and Efforts to Address the Problem. Washington,
DC: General Accounting Office; December 2003. Publication GAO-04-110
20. Orlowski JP, Wateska L. The effect of pharmaceutical firm enticements on physician prescribing
patterns. There's no such thing as a free lunch. Chest 1992;102:270–273 [PubMed]
21. Stolberg SG, Gerth J. High-tech stealth being used to sway doctor prescriptions. New York Times
November 16, 2000. Available at:
http://query.nytimes.com/gst/fullpage.html?res=9502EEDF153BF935A25752C1A9669C8B63&sec=&spo
n=&pagewanted=1. Accessed September 11, 2008 [PubMed]
22. Adams C. Painkiller's sales far exceeded levels anticipated by maker. Wall Street Journal May 16, 2002
23. Tough P. The alchemy of OxyContin: from pain relief to drug addiction. New York Times Magazine
July 29, 2001:37
24. Moulin DE, Iezzi A, Amireh R, et al. Randomized trial of oral morphine for chronic non-cancer pain.
Lancet 1996;346:143–147 [PubMed]
25. Watson CP, Babul N. Efficacy of oxycodone in neuropathic pain: a randomized trial in postherpetic
pain. Neurology 1998;50:1837–1841 [PubMed]
26. Caldwell JR, Rapoport RJ, Davis JC, et al. Efficacy and safety of a once-daily morphine formulation in
chronic, moderate-to-severe osteoarthritis pain: results from a randomized, placebo-controlled, double-
blind trial and an open-label extension trial. J Pain Symptom Manage 2002;23:178–291 [PubMed]
27. Gimbel J, Richards P, Portenoy R. Controlled-release oxycodone for pain in diabetic neuropathy: a
randomized controlled trial. Neurology 2003;60:927–934 [PubMed]
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 197 of 282. PageID #: 473



28. Peloso P, Bellamy N, Bensen W, et al. Double blind randomized placebo controlled trial of controlled
release codeine in the treatment of osteoarthritis of the hip or knee. J Rheumatol 2000;27:764–771
[PubMed]
29. Roth SH, Fleischmann RM, Burch FX, et al. Around-the-clock controlled-release oxycodone therapy
for osteoarthritis-related pain. Arch Intern Med 2000;160:853–860 [PubMed]
30. Caldwell JR, Hale ME, Boyd RE, et al. Treatment of osteoarthritis pain with controlled release
oxycodone or fixed combination oxycodone plus acetaminophen added to nonsteroidal anti-inflammatory
drugs: a double blind, randomized, multicenter, placebo controlled trial. J Rheumatol 1999;26:862–869
[PubMed]
31. Rowbotham MD, Twilling LO, Davies PS, et al. Oral opioid therapy for chronic peripheral and central
neuropathic pain. N Engl J Med 2003;348:1223–1232 [PubMed]
32. Kjaersgaard-Andersen P, Nafei A, Skov O, et al. Codeine plus paracetamol versus paracetamol in
longer-term treatment of chronic pain due to osteoarthritis of the hip: a randomized, double-blind multi-
centre study. Pain 1990;43:309–318 [PubMed]
33. Raja SN, Haythornthwaite JA, Pappagallo M, et al. A placebo-controlled trial comparing the analgesic
and cognitive effects of opioids and tricyclic antidepressants in postherpetic neuralgia. Neurology
2002;59:1015–1021 [PubMed]
34. Huse E, Larbig W, Flor H, et al. The effect of opioids on phantom limb pain and cortical
reorganization. Pain 2001;90:47–55 [PubMed]
35. Moran C. MS continuous tablets and pain control in severe rheumatoid arthritis. Br J Clin Res
1991;2:1–12
36. Jamison RN, Raymond SA, Slawsby EA, et al. Opioid therapy for chronic noncancer back pain: a
randomized prospective study. Spine 1998;23:2591–2600 [PubMed]
37. Arkinstall W, Sandler A, Groghnour B, et al. Efficacy of controlled-release codeine in chronic non-
malignant pain: a randomized placebo-controlled trial. Pain 1995;62:168–178 [PubMed]
38. Sheather-Reid RB, Cohen ML. Efficacy of analgesics in chronic pain: a series of N-of-1 studies. J Pain
Symptom Manage 1998;15:244–252 [PubMed]
39. Martell BA, O'Connor PG, Kerns RD, et al. Systematic review: opioid treatment for chronic back pain:
prevalence, efficacy, and association with addiction. Ann Intern Med 2007;146:116–127 [PubMed]
40. Ballantyne JC. Opioids for chronic nonterminal pain. South Med J 2006;99:1245–1255 [PubMed]
41. Regier DA, Myers JK, Kramer M, et al. The NIMH epidemiological catchment area program. Historical
context, major objectives, and study population characteristics. Arch Gen Psychiatry 1984;41:934–941
[PubMed]
42. Katz N. Opioids: after thousands of years, still getting to know you. Clin J Pain 2007;23:303–306
[PubMed]
43. Irick N, Lipman A, Gitlin M. Overcoming Barriers to Effective Pain Management [audiotape].
Rochester, NY: Solutions Unlimited; March 2000
44. Carr B, Kulich R, Sukiennik A, et al. The Impact of Chronic Pain—An Interdisciplinary Perspective.
Continuing Medical Education program. New York, NY: Power-Pak Communications; 2000:925 Program
424-000-99-010-H01
45. Lipman A, Jackson K., II Use of Opioids in Chronic Noncancer Pain. Continuing Medical Education
program. New York, NY: Power-Pak Communications; April 2000:6
46. How You Can Be a Partner Against Pain and Gain Control Over Your Own Pain [patient brochure].
Stamford, CN: Purdue Pharma; 1998
47. “Partners Against Pain” Web site, under “Professional Education” menu and “Opioids and back pain:
the last taboo”—2000. Available at: http://www.partnersagainstpain.com/html/proofed/pmc/pe_pmc6.htm.
Accessed March 19, 2001.
48. Pain Management [CD and slide instructional program for physicians]. Stamford, CN: Purdue Pharma;
2002
49. Dispelling the Myths About Opioids [brochure for physicians]. Stamford, CN: Purdue Pharma; 1998
50. Meier B. Pain Killer Emmaus, PA: Rodale Press; 2003:99
51. Porter J, Jick H. Addiction rare in patients treated with narcotics. N Engl J Med 1980;302:123.
[PubMed]
52. Perry S, Heidrich G. Management of pain during debridement: a survey of US burn units. Pain
1982;13:267–280 [PubMed]
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 198 of 282. PageID #: 474



53. Fishbain DA, Rosomoff HL, Rosomoff RS. Drug abuse, dependence, and addiction in chronic pain
patients. Clin J Pain 1992;8:77–85 [PubMed]
54. Hoffmann NG, Olofsson S, Salen B, Wickstrom L. Prevalence of abuse and dependence in chronic pain
patients. Int J Addict 1995;30:919–927 [PubMed]
55. Kouyanou K, Pither CE, Wessely S. Medication misuse, abuse, and chronic dependence in chronic pain
patients. J Psychosom Res 1997;43:497–504 [PubMed]
56. Chabal C, Erjaved MK, Jacobson L, et al. Prescription opiate abuse in chronic pain patients: clinical
criteria, incidence, and predictors. Clin J Pain 13;150–155 [PubMed]
57. Katz NP, Sherburne S, Beach M, et al. Behavioral monitoring and urine toxicology testing in patients
receiving long-term opioid therapy. Anesth Analg 2003;97:1097–1102 [PubMed]
58. Reid M, Engles-Horton L, Weber M, et al. Use of opioid medications for chronic non-cancer pain. J
Gen Intern Med 2002;17:173–179 [PMC free article] [PubMed]
59. Michna E, Jamison RN, Pham LD, et al. Urine toxicology screening among chronic pain patients on
opioid therapy: frequency and predictability of abnormal findings. Clin J Pain 2007;23:173–179 [PubMed]
60. Hojsted J, Sjogren P. Addiction to opioids in chronic pain patients: a literature review. Eur J Pain
2007;11:490–518 [PubMed]
61. United States Attorney's Office Western District of Virginia [news release]. Available at:
http://www.dodig.osd.mil/IGInformation/IGInformationReleases/prudue_frederick_1.pdf. Accessed
September 11, 2008
62. United States of America v The Purdue Frederick Company Inc et al., (WD Va, May 10, 2007), Case
1:07CR00029.
63. Rischitelli DG, Karbowicz SH. Safety and efficacy of controlled-release oxycodone: a systematic
literature review. Pharmacotherapy 2002;22:898–904 [PubMed]
64. Drug Enforcement Administration, Office of Diversion Control Action plan to prevent the diversion
and abuse of OxyContin. Available at:
http://www.deadiversion.usdoj.gov/drugs_concern/oxycodone/abuse_oxy.htm. Accessed March 12, 2008
65. Crews JC, Denson DD. Recovery of morphine from a controlled-release preparation: a source of opioid
abuse. Cancer 1990;66:2642–2644 [PubMed]
66. “New Drug Application to FDA for OxyContin, Pharmacology Review: ‘Abuse Liability of
Oxycodone.’ ” Purdue Pharma, Stamford, CN, 1995
67. States of Alabama, Maine, Kentucky, Virginia, and West Virginia Drug Profile by County—
OxyContin, Oxycodone (Excluding OxyContin), and Hydrocodone—2000. Washington, DC: Office of
Diversion Control, Drug Enforcement Administration; 2002
68. OxyContin Abuse: Maine's Newest Epidemic. Augusta: Maine Office of Substance Abuse; January
2002
69. Paulozzi LJ. Opioid analgesic involvement in drug abuse deaths in American metropolitan areas. Am J
Public Health 2006;96:1755–1757 [PMC free article] [PubMed]
70. Substance Abuse and Mental Health Services Administration. National Survey on Drug Use and
Health. Available at: http://www.oas.samhsa.gov/NSDUH/2k4nsduh/2k4Results/2k4Results.pdf. Accessed
March 12, 2008
71. Gilson AM, Ryan KM, Joranson DE, et al. A reassessment of trends in the medical use and abuse of
opioid analgesics and implications for diversion control: 1997–2002. J Pain Symptom Manage
2004;28:176–188 [PubMed]
72. Substance Abuse and Mental Health Services Administration Results from the 2005 National Survey on
Drug Use and Health: national findings. Available at:
http://www.oas.samhsa.gov/nsduh/2k5nsduh/2k5Results.pdf. Accessed March 12, 2008
73. Substance Abuse and Mental Health Services Administration Results from the 2006 National Survey on
Drug Use and Health. Available at: http://www.oas.samhsa.gov/nsduh/2k6nsduh/2k6Results.pdf. Accessed
March 12, 2008
74. Paulozzi LJ, Budnitz DS, Yongli X. Increasing deaths from opioid analgesics in the United States.
Pharmacoepidemiol Drug Saf 2006;15:618–627 [PubMed]
75. Pulse Check: Trends in Drub Abuse. Washington, DC: Office of National Drug Control Policy,
Executive Office of the President; November 2002
76. Wazana A. Physicians and the pharmaceutical industry: is a gift ever just a gift? JAMA 2000;283:373–
380 [PubMed]
77. Grande D. Prescribing profiling: time to call it quits. Ann Intern Med 2007;146:751–752 [PubMed]
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 199 of 282. PageID #: 475



78. Compton W, Volkow N. Major increases in opioid analgesic abuse in the United States: concerns and
strategies. Drug Alcohol Depend 2006;81:103–107 [PubMed]

Articles from American Journal of Public Health are provided here courtesy of American Public Health
Association


Formats:
       Article

        |

       PubReader

        |

       ePub (beta)

        |

       PDF (539K)

        |

       Citation


Share

             Facebook

             Twitter

             Google+

Save items
View more options

Similar articles in PubMed
       The danger of imperfect regulation: OxyContin use in the United States and Canada.[Int J Risk
        Saf Med. 2011]
       OxyContin abuse and diversion and efforts to address the problem: highlights of a government
        report.[J Pain Palliat Care Pharmacoth...]
       Impact of abuse-deterrent OxyContin on prescription opioid utilization.[Pharmacoepidemiol Drug
        Saf. 2015]
       Controlled-release oxycodone hydrochloride (OxyContin).[Clin Nurse Spec. 2001]
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 200 of 282. PageID #: 476



            Risk evaluation and mitigation strategies for drugs with abuse liability: public interest, special
             interest, conflicts of interest, and the industry perspective.[Ann N Y Acad Sci. 2008]

See reviews...See all...

Cited by other articles in PMC
            Nonvitamin, Nonmineral Dietary Supplement Use among Adults with Fibromyalgia: United
             States, 2007–2012[Evidence-based Complementary a...]
            The opioid overdose epidemic: opportunities for pharmacists[Substance Abuse and Rehabilita...]
            Methodological quality of systematic reviews referenced in clinical practice guidelines for the
             treatment of opioid use disorder[PLoS ONE. 2017]
            Shifting blame: Buprenorphine prescribers, addiction treatment, and prescription monitoring in
             middle-class America[Transcultural psychiatry. 2016]
            Buprenorphine and methadone treatment for opioid dependence by income, ethnicity and race of
             neighborhoods in New York City[Drug and alcohol dependence. 2...]

See all...

Links
            Compound
            MedGen
            PubMed
            Substance
            Taxonomy

Recent Activity
ClearTurn Off

            The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Trag...

             The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health Tragedy

             American Journal of Public Health. 2009 February; 99(2)221

            The danger of imperfect regulation: OxyContin use in the United States and Canad...

             The danger of imperfect regulation: OxyContin use in the United States and Canada.

             Int J Risk Saf Med. 2011;23(4):233-40. doi: 10.3233/JRS-2011-0539.

             PubMed

            Preventive Measures to Eliminate Asbestos-Related Diseases in Singapore

             Preventive Measures to Eliminate Asbestos-Related Diseases in Singapore

             Safety and Health at Work. 2011 Sep; 2(3)201
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 201 of 282. PageID #: 477



See more...

        The effects of pharmaceutical firm enticements on physician prescribing patterns. There's no such
         thing as a free lunch.[Chest. 1992]

        High-tech stealth being used to sway doctor prescriptions.[N Y Times Web. 2000]

        Randomised trial of oral morphine for chronic non-cancer pain.[Lancet. 1996]
        Efficacy of analgesics in chronic pain: a series of N-of-1 studies.[J Pain Symptom Manage. 1998]
        Review Systematic review: opioid treatment for chronic back pain: prevalence, efficacy, and
         association with addiction.[Ann Intern Med. 2007]

        Review Opioids for chronic nonterminal pain.[South Med J. 2006]

        The NIMH Epidemiologic Catchment Area program. Historical context, major objectives, and
         study population characteristics.[Arch Gen Psychiatry. 1984]
        Review Opioids: after thousands of years, still getting to know you.[Clin J Pain. 2007]

        Addiction rare in patients treated with narcotics.[N Engl J Med. 1980]
        Management of pain during debridement: a survey of U.S. burn units.[Pain. 1982]
        Review Drug abuse, dependence, and addiction in chronic pain patients.[Clin J Pain. 1992]
        Prevalence of abuse and dependency in chronic pain patients.[Int J Addict. 1995]
        Medication misuse, abuse and dependence in chronic pain patients.[J Psychosom Res. 1997]
        Prescription opiate abuse in chronic pain patients: clinical criteria, incidence, and predictors.[Clin
         J Pain. 1997]

See more ...

        Review Comparative efficacy and safety of long-acting oral opioids for chronic non-cancer pain: a
         systematic review.[J Pain Symptom Manage. 2003]
        Review Safety and efficacy of controlled-release oxycodone: a systematic literature
         review.[Pharmacotherapy. 2002]

        Recovery of morphine from a controlled-release preparation. A source of opioid abuse.[Cancer.
         1990]

        Opioid analgesic involvement in drug abuse deaths in American metropolitan areas.[Am J Public
         Health. 2006]
        Trends in abuse of Oxycontin and other opioid analgesics in the United States: 2002-2004.[J Pain.
         2005]

        A reassessment of trends in the medical use and abuse of opioid analgesics and implications for
         diversion control: 1997-2002.[J Pain Symptom Manage. 2004]

        Increasing deaths from opioid analgesics in the United States.[Pharmacoepidemiol Drug Saf.
         2006]

        Review Comparative efficacy and safety of long-acting oral opioids for chronic non-cancer pain: a
         systematic review.[J Pain Symptom Manage. 2003]
        Review Safety and efficacy of controlled-release oxycodone: a systematic literature
         review.[Pharmacotherapy. 2002]
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 202 of 282. PageID #: 478



       Trends in abuse of Oxycontin and other opioid analgesics in the United States: 2002-2004.[J Pain.
        2005]

       Review Comparative efficacy and safety of long-acting oral opioids for chronic non-cancer pain: a
        systematic review.[J Pain Symptom Manage. 2003]
       Review Safety and efficacy of controlled-release oxycodone: a systematic literature
        review.[Pharmacotherapy. 2002]

       Physicians and the pharmaceutical industry: is a gift ever just a gift?[JAMA. 2000]

       Prescriber profiling: time to call it quits.[Ann Intern Med. 2007]

       Review Major increases in opioid analgesic abuse in the United States: concerns and
        strategies.[Drug Alcohol Depend. 2006]

Support Center Support Center
	
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 203 of 282. PageID #: 479




                                      
                                      
       EXHIBIT C
            Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 204 of 282. PageID #: 480
                                                                                                                                               AJPH RESEARCH




Industry Payments to Physicians for Opioid
Products, 2013–2015
Scott E. Hadland, MD, MPH, MS, Maxwell S. Krieger, BS, and Brandon D. L. Marshall, PhD


   Objectives. To identify payments that involved opioid products from the pharma-                              database implemented under the Physician
ceutical industry to physicians.                                                                                Payments Sunshine Act.5,7 We used this
   Methods. We used the Open Payments program database from the Centers for                                     novel data set to characterize industry pay-
Medicare and Medicaid Services to identify payments involving an opioid to physicians                           ments to physicians related to opioid
                                                                                                                marketing.
between August 2013 and December 2015. We used medians, interquartile ranges, and
ranges as a result of heavily skewed distributions to examine payments according to
opioid product, abuse-deterrent formulation, nature of payment, state, and physician
specialty.
   Results. During the study, 375 266 nonresearch opioid-related payments were made                             METHODS
to 68 177 physicians, totaling $46 158 388. The top 1% of physicians received 82.5% of                             We extracted all payments between Au-
                                                                                                                gust 1, 2013 (when mandated reporting
total payments in dollars. Abuse-deterrent formulations constituted 20.3% of total
                                                                                                                began), and December 31, 2015, that listed
payments, and buprenorphine marketed for addiction treatment constituted 9.9%. Most
                                                                                                                a US Food and Drug Administration (FDA)–
payments were for speaking fees or honoraria (63.2% of all dollars), whereas food and
                                                                                                                approved opioid product. We included
beverage payments were the most frequent (93.9% of all payments). Physicians spe-                               buprenorphine but examined buprenorphine
cializing in anesthesiology received the most in total annual payments (median = $50;                           and buprenorphine/naloxone marketed for
interquartile range = $16–$151).                                                                                addiction treatment separately from the
   Conclusions. Approximately 1 in 12 US physicians received a payment involving an                             buprenorphine transdermal patch marketed
opioid during the 29-month study. These ﬁndings should prompt an examination of                                 for pain control. We excluded remifentanil
industry inﬂuences on opioid prescribing. (Am J Public Health. 2017;107:1493–1495. doi:                         (which is marketed exclusively for anesthesia)
10.2105/AJPH.2017.303982)                                                                                       and 2 fentanyl products (1 marketed exclu-
                                                                                                                sively for anesthesia, and 1 marketed exclu-
                                                                                                                sively for in-hospital pain).


T
                                                                                                                   We also identiﬁed payments involving
     he nonmedical use of opioids and              when payments are of low monetary value
                                                                                                                FDA-recognized abuse-deterrent opioid
     overdose mortality have reached un-           (e.g., industry-sponsored meals).6 To date,
                                                                                                                formulations.8 For comparison with a non-
precedented levels in the United States.1          industry payments to physicians involving
                                                                                                                opioid class of pain medications, we quanti-
To respond to concerns about over-                 opioids have not been studied and de-
                                                                                                                ﬁed payments for all actively marketed
prescribing of opioids, the Centers for Disease    serve further examination because they                       nonsteroidal anti-inﬂammatory drugs
Control and Prevention recently released           may impede national efforts to reduce                        (NSAIDs) in the database. We chose NSAIDs
chronic pain management guidelines that            overprescribing.                                             for this comparison because unlike other
call on physicians to consider nonopioid              It is currently unclear which opioids are                 medication classes used for pain that have
pain medications as an alternative to opioids.2    most heavily marketed, to whom, and in                       additional indications (e.g., medications
Additionally, some physicians and pharma-          exchange for which physician activities. The                 marketed not only for pain but also for de-
ceutical industry representatives have suggested   extent to which abuse-deterrent formulations                 pression or neuralgia), NSAIDs are almost
that abuse-deterrent formulations—newly            and nonopioid alternatives are marketed is                   exclusively used for pain control.
marketed brand-name opioids with pill prop-        also poorly understood. For the ﬁrst time,                      We limited the current analysis to non-
erties that render misuse more difﬁcult—offer      exhaustive data on payments are now avail-                   research payments to physicians; we excluded
a safer option for prescribers.3,4                 able through the Open Payments program                       research payments, which are made in
    Under the recently implemented Physi-
cian Payments Sunshine Act, drug companies
                                                   ABOUT THE AUTHORS
are now required to report all transfers of        Scott E. Hadland is with Boston Medical Center and Boston University School of Medicine, Boston, MA. Maxwell S. Krieger
value (“payments”) to US physicians.5              and Brandon D. L. Marshall are with Brown University School of Public Health, Providence, RI.
Research suggests that pharmaceutical com-            Correspondence should be sent to Scott E. Hadland, MD, MPH, MS, 88 E Newton St, Vose Hall, Room 322, Boston, MA
                                                   02118 (e-mail: scott.hadland@bmc.org). Reprints can be ordered at http://www.ajph.org by clicking the “Reprints” link.
pany payments promote increased prescribing           This article was accepted June 14, 2017.
for marketed brand-name medications, even             doi: 10.2105/AJPH.2017.303982



September 2017, Vol 107, No. 9   AJPH                                                                              Hadland et al.    Peer Reviewed     Research     1493
           Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 205 of 282. PageID #: 481
AJPH RESEARCH



association with established research pro-          TABLE 1—Characteristics of Payments Involving Opioid Products to Physicians: Open
tocols, do not explicitly target prescribing        Payments Program Database, United States, August 1, 2013–December 31, 2015
behaviors, and may be provided to physicians
not actively practicing medicine. We sum-          Nature of Payment            Total Payment Amount, $ (%)     Median Payment, $ (IQR)         No. of Payments (%)
marized payments in terms of total dollars
                                                   Speaking fees or honoraria         29 190 854 (63.2)            2 010 (1 000–3 750)               9 161 (2.4)
and number of payments made and identiﬁed
                                                   Food and beverages                  7 872 581 (17.1)                 14 (11–18)                 352 298 (93.9)
changes from 2014 to 2015 (the 2 years for
which all 12 months of data were available).       Consulting fees                     5 886 461 (12.8)            1 000 (500–2 500)                 2 145 (0.6)
We used medians, interquartile ranges              Travel and lodging                  2 904 940 (6.3)              537 (100–1 131)                  4 048 (1.1)
(IQRs), and ranges as a result of heavily          Education                             222 869 (0.5)                  14 (5–25)                    7 422 (2.0)
skewed distributions to examine payments
                                                   Othera                                 80 683 (0.2)              100 (14–500)                       192 (0.1)
according to opioid product, abuse-deterrent
formulation, nature of payment (i.e., physi-       Note. IQR = interquartile ranges.
                                                   a
cian activity leading to the payment), state,       Includes gifts, entertainment, and space rental or facility fees.
and physician specialty. We also assessed
payments to physicians receiving the top 1%        with physicians receiving a median of 1 pay-           are. Additionally, despite Centers for Disease
of payments for opioids. We used Stata ver-        ment annually (IQR = 1–2; maximum = 157).              Control and Prevention recommendations to
sion 13.1 (StataCorp LP, College Station,          Payments were positively skewed, with the              consider use of nonopioid medications for
TX) for analyses.                                  top 1% of physicians (n = 681) receiving               pain, NSAIDs, a prominent family of non-
                                                   $2639 or more annually (Table A, available as          opioid pain medications, were not as heavily
                                                   a supplement to the online version of this             marketed as opioids were.2
                                                   article at http://www.ajph.org). These phy-               Fentanyl was the most common opioid
RESULTS                                            sicians collectively received $38 073 796              involved in payments to physicians. National
    Over the study period, 375 266 non-            (82.5% of total payments) during the study             data implicate fentanyl in a rapidly increasing
research payments involving a marketed             period.                                                number of overdose deaths, although most
opioid were made to 68 177 physicians, to-             Physicians specializing in anesthesiology          are caused by illicitly manufactured fen-
taling $46 158 388. Total payments increased       received the most in total annual payments             tanyl.10 Further studies should clarify the
from $18 958 125 in 2014 to $20 996 858 in         (median = $50; IQR = $16–$151; n = 4339),              extent to which industry payments contribute
2015, an increase of 10.7%. The number             followed by physical medicine and rehabili-            to prescribing patterns and overdose rates
of payments increased from 145 715 in 2014         tation (median = $48; IQR = $14–$145;                  across geographic regions, particularly given
to 184 237 in 2015, an increase of 26.4%.          n = 3502) and pain medicine (median = $43;             the heterogeneity we observed in payments
    The 5 opioid products constituting the         IQR = $12–$125; n = 3090). Physicians                  among states. Although payment amounts
greatest proportion of payments were fentanyl      specializing in family medicine received               in dollar terms were greatest to physicians
($21 240 794; 46.0% of total dollars), hydro-      the largest total number of payments                   specializing in anesthesiology, physical
codone ($7 123 421; 15.4%), buprenorphine          (n = 20 592).                                          medicine and rehabilitation, and pain
transdermal patch ($5 141 808; 11.1%), oxy-                                                               medicine—specialists with expertise in pain
codone ($4 487 978; 9.7%), and tapentadol                                                                 management—family medicine physicians
($4 296 130; 9.3%). Overall, payments for                                                                 received the largest number of payments,
FDA-approved abuse-deterrent formulations          DISCUSSION                                             indicating extensive marketing of opioid
totaled $9 352 959 (20.3%), and payments for           According to the Association of American           products to primary care physicians. Because
buprenorphine or buprenorphine/naloxone            Medical Colleges, there were 829 962 active            there were 108 917 active family physicians
marketed for addiction treatment totaled           physicians in the United States at the be-             in the United States in 2013,9 our data
$4 561 729 (9.9%). By comparison, payments         ginning of the study period in 20139; thus, our        highlight that nearly 1 in 5 received an
for NSAIDs amounted to $13 758 385 (not            results suggest that 1 in 12 physicians received       opioid-related payment.
included in previous totals).                      an industry payment involving an opioid                   A limitation of this study was the absence
    Speaking fees or honoraria constituted the     during the 29-month study period. Although             of further details about industry-physician
largest proportion of payments in dollars,         half of all the annual payments were $15 or            interactions; some payments may have sup-
whereas payments involving food and bev-           less, even small payments (including meals)            ported education on appropriate prescribing
erage were the most common (Table 1).              are associated with increased prescribing of           behaviors.11 One tenth of the payments in-
Payments varied widely according to                marketed products.6 FDA-approved abuse-                volved buprenorphine marketed for addic-
US state (Figure A, available as a supple-         deterrent formulations, which have proper-             tion treatment, which may have resulted
ment to the online version of this article         ties expected to render misuse less likely,            in improved education on addiction care.
at http://www.ajph.org). The median                constituted only one ﬁfth of the total pay-            Risk Evaluation and Mitigation Strategies
paid per physician annually was $15                ments, suggesting that such medications may            programs imposed by the FDA require
(IQR = $7–$42; maximum = $1 539 471),              not be as heavily marketed as other opioids            education on extended-release/long-acting


1494   Research   Peer Reviewed   Hadland et al.                                                                         AJPH        September 2017, Vol 107, No. 9
              Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 206 of 282. PageID #: 482
                                                                                                                                                   AJPH RESEARCH



opioids and on transmucosal fentanyl prod-                   4. Alexander L, Mannion RO, Weingarten B, Fanelli RJ,
                                                             Stiles GL. Development and impact of prescription opioid
ucts, and some industry payments to physi-                   abuse deterrent formulation technologies. Drug Alcohol
cians may have been related to this regulation.              Depend. 2014;138:1–6.
Another limitation was that some abuse-                      5. Agrawal S, Brown D. The Physician Payments Sun-
deterrent formulations were approved part-                   shine Act — two years of the open payments program.
                                                             N Engl J Med. 2016;374(10):906–909.
way through the study period; in future years,
such medications might be associated with                    6. DeJong C, Aguilar T, Tseng C-W, Lin GA, Boscardin
                                                             WJ, Dudley RA. Pharmaceutical industry-sponsored
a greater portion of industry payments.                      meals and physician prescribing patterns for Medicare
                                                             beneﬁciaries. JAMA Intern Med. 2016;176(8):1114–1122.
                                                             7. Centers for Medicare & Medicaid Services. Open
                                                             Payments. 2016. Available at: https://www.cms.gov/
                                                             openpayments. Accessed February 12, 2017.
PUBLIC HEALTH IMPLICATIONS                                   8. US Food and Drug Administration. FDA facts:
   To our knowledge, this was the ﬁrst                       abuse-deterrent opioid medications. April 2017. Available
large-scale examination of industry payments                 at: http://www.fda.gov/NewsEvents/Newsroom/
                                                             FactSheets/ucm514939.htm. Accessed July 3, 2017.
involving opioids. Financial transfers were
substantial and widespread and may be in-                    9. Association of American Medical Colleges. 2014
                                                             Physician Specialty Data Book. November 2014. Available
creasing in number and value. Although                       at: https://members.aamc.org/eweb/upload/
opioid prescribing declined nationally during                PhysicianSpecialtyDatabook2014.pdf. Accessed February
the study period,12 these results should                     12, 2017.

prompt an examination of industry inﬂuences                  10. Gladden RM, Martinez P, Seth P. Fentanyl law
                                                             enforcement submissions and increases in synthetic opi-
on prescribing amid an ongoing opioid crisis.                oid–involved overdose deaths — 27 states, 2013–2014.
Further research should examine whether                      MMWR Morb Mortal Wkly Rep. 2016;65(33):837–843.
payments are related to opioid misuse and                    11. Sismondo S. Key opinion leaders and the corruption
overdose, and policymakers might consider                    of medical knowledge: what the Sunshine Act will and
                                                             won’t cast light on. J Law Med Ethics. 2013;41(3):635–643.
whether caps should be imposed on certain
                                                             12. Goodnough A, Tavernise S. Opioid prescriptions
payments.                                                    drop for ﬁrst time in two decades. New York Times. May
                                                             20, 2016:A1.
CONTRIBUTORS
S. E. Hadland and B. D. L. Marshall designed the study
and wrote the protocol. S. E. Hadland conducted the
literature review and wrote the ﬁrst draft of the article.
M. S. Krieger undertook data management and statistical
analyses with additional input from S. E. Hadland and
B. D. L. Marshall. All authors contributed to and approved
the ﬁnal article.

ACKNOWLEDGMENTS
S. E. Hadland is supported by the National Institutes
of Health/National Institute on Drug Abuse (Loan
Repayment Program Award L40 DA042434). B. D. L.
Marshall is supported by the Henry Merrit Wriston
Fellowship at Brown University.
   We would like to thank Jesse Yedinak, MPA, for her
research and administrative assistance and David Fiellin,
MD, and Jason Vassy, MD, MPH, SM, for their review of
the article.

HUMAN PARTICIPANT PROTECTION
The study was considered exempt by the Brown Uni-
versity institutional review board.

REFERENCES
1. Rudd RA, Aleshire N, Zibbell JE, Gladden RM.
Increases in drug and opioid overdose deaths - United
States, 2000-2014. MMWR Morb Mortal Wkly Rep. 2016;
64(50-51):1378–1382.
2. Dowell D, Haegerich TM, Chou R. CDC guideline
for prescribing opioids for chronic pain–United States,
2016. JAMA. 2016;315(15):1624–1645.
3. Webster LR, Markman J, Cone EJ, Niebler G. Current
and future development of extended-release, abuse-
deterrent opioid formulations in the United States.
Postgrad Med. 2017;129(1):102–110.



September 2017, Vol 107, No. 9       AJPH                                                                                 Hadland et al.   Peer Reviewed   Research   1495
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 207 of 282. PageID #: 483




            EXHIBIT D
 REDACTEDREDACTEDREDACTED                           REDACTEDREDACTEDREDACTEDREDACTED
           Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 208 of 282. PageID #: 484




             This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
             http://www.djreprints.com.

             https://www.wsj.com/articles/SB10001424127887324478304578173342657044604




REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
  REDACTED
REDACTED
  REDACTED
REDACTED
  REDACTED                                                                                                                                                                 REDACTED
 REDACTEDREDACTEDREDACTED                           REDACTEDREDACTEDREDACTEDREDACTED
           Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 209 of 282. PageID #: 485




REDACTED
  REDACTED
REDACTED
REDACTED
  REDACTED
REDACTED
REDACTED
  REDACTED
REDACTED                                                                     REDACTED
 REDACTEDREDACTEDREDACTED                           REDACTEDREDACTEDREDACTEDREDACTED
           Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 210 of 282. PageID #: 486




REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED                                                                     REDACTED
A Pain-Drug Champion Has Second Thoughts - WSJ           https://www.wsj.com/articles/SB1000142412788732447830457817334...
                  Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 211 of 282. PageID #: 487




REDACTED
REDACTED
REDACTED                                                                                                  REDACTED
 REDACTEDREDACTEDREDACTED                           REDACTEDREDACTEDREDACTEDREDACTED
           Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 212 of 282. PageID #: 488




REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED                                                                     REDACTED
REDACTEDREDACTEDREDACTED                           REDACTEDREDACTEDREDACTEDREDACTED
          Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 213 of 282. PageID #: 489




           Copyright &copy;2017 Dow Jones &amp; Company, Inc. All Rights Reserved




                  REDACTEDREDACTED




REDACTED
REDACTED
REDACTED
REDACTED
REDACTED
REDACTED                                                                            REDACTED
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 214 of 282. PageID #: 490




                                      
                                      
             EXHIBIT E 
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 215 of 282. PageID #: 491




                                                A Reporter’s Guide:
                                 Covering Pain and Its Management
A Reporter’s Guide: Covering Pain and Its Management                              1
  Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 216 of 282. PageID #: 492




Pain is a complex perception that differs
enormously from one person to another, even those
with seemingly identical injuries or illnesses.
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 217 of 282. PageID #: 493




                                                                       Introduction
Everyone has experienced pain—whether it’s a pounding headache at the end of a
long day, a throbbing toothache warning of a cavity or infection, an open wound
or sprained ankle from a fall, or a stinging burn from touching a hot pan.
There are hundreds of pain syndromes, and pain is often a chief symptom of most
chronic conditions, including cancer, diabetes, arthritis, fibromyalgia and a host of
neurological disorders. For millions of Americans, pain persists, interfering with
everyday activities and enjoyment of life. People living with chronic pain will often
avoid certain movements or activities, fearful they will cause more injury or to
avoid the anxiety of anticipated pain.




              Pain is complex and frequently misunderstood by the public. The issue of pain is riddled
              with myths and misperceptions, which makes the task of informing and educating people
              about pain and its management that much more challenging.


               SOME COMMON MISCONCEPTIONS ABOUT PAIN
              ■   Pain is “all in your head.” Although this          physician or nurse might “guess” about
                  is partially true because we need our              someone’s actual pain. The person with
                  brains for the perception of pain, that            pain is the authority on the existence and
                  does not mean pain is imaginary when               severity of his/her pain. The self-report is
                  the source of pain is not well understood.         most reliable indicator.
                                                                 ■
                  Pain is all too real to the person who lives       Seeking medical care for pain is a sign
                  with it day in and out.                            of weakness. Pain carries a stigma, and
              ■   Pain is just something one has to live             many people hesitate talking about their
                  with—an inevitable part of a disease or            pain and how it affects their daily life;
                  condition. The fact is most pain can be            they also don't want to be considered a
                  relieved with proper pain management.              “bad” patient.
              ■   Pain is a natural part of growing older.       ■   Use of strong pain medication leads to
                  While pain is more common as we age                addiction. Many people living with pain
                  because conditions that cause pain (e.g.,          and even some healthcare providers falsely
                  arthritis, degenerative joint diseases,            believe opioids (strong pain medicines) are
                  cancer, shingles, osteoporosis) are more           universally addictive. Studies have shown
                  frequent in older adults, it should not be         that the risk of addiction is small when
                  something people have to struggle with.            these medicines are properly prescribed
              ■   The best judge of pain is the physician            and taken as directed. As with any
                  or nurse. Studies have shown that there            medication, there are risks, but these risks
                  is little correlation between what a               can be managed.




A Reporter’s Guide: Covering Pain and Its Management                                                                1
        Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 218 of 282. PageID #: 494




Key Reporting Challenges

                                                       • Stigma of pain management, especially among legal and
    A limited and informal                               government regulatory bodies
        survey of reporters,                           • Hesitancy on the part of patients and providers to discuss
                                                         opioids for legitimate chronic pain management given
     editors and producers                               misperceptions about opioids and addiction
     revealed the following                            • Ability to find unbiased, credible information about pain
           challenges when
                                                       • Limited number of randomized controlled trials
           researching and
                                                       • Finding pain patients who live with the type of pain and/or
    covering the pain/pain                               use the pain management approach being reported in the
        management story:                                news story
                                                       • Accurately characterizing the pain experience given that every
                                                         person experiences pain differently, even if they have a similar
                                                         injury or illness




         THE UBIQUITOUS NATURE OF PAIN

         Consider the following…
         ■   Most Americans (80%) will suffer from back pain at some point in their lives.
         ■   As we age, arthritis hinders the normally smooth sliding motion of our joints and connective
             tissues, resulting in stiffness and discomfort. Arthritis is the leading cause of disability in people
             over the age of 55.
         ■   Pain associated with pediatric immunizations is a significant source of anxiety for children
             receiving the immunizations, and evidence suggests that the way children and parents cope
             can set the stage for future pain responses.
         ■   Damage to or dysfunction of the central nervous system, due to stroke, multiple sclerosis,
             epilepsy, brain or spinal cord injuries or Parkinson's disease, also stimulates pain pathways.
         ■   An estimated 30 to 50% of patients undergoing active treatment for cancer and 70% of those
             with advanced stages of the disease experience significant levels of pain and may be reluctant
             to discuss their pain with their doctors.

         Sources: The American Academy of Physical Medicine and Rehabilitation, Arthritis Foundation, Mayday Fund, National Institute of
         Neurological Disorders and Stroke, National Cancer Institute.




2                                                                                                                 American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 219 of 282. PageID #: 495




                                                                                             Purpose of This Guide

The American Pain Foundation (APF) has developed this Guide as a primer on
pain and pain management to help meet the informational needs of busy reporters,
editors and producers covering the pain story. We know it's a complex topic, and
hope you will find this to be a useful resource.

                      INSIDE YOU WILL FIND:
                                                                                                                                                            Page
                       ■    A basic overview of the burden of pain in America, consequences
                            of unmanaged pain, pain assessment tools and treatment options....................................4
                       ■    Pain Stats & Facts ....................................................................................................................10
                       ■    Special Topic Briefs covering
                           – Special Considerations: Pain in Specific Populations......................................................13
                           – Pain Management and Disparities ..................................................................................23
                           – Chronic Pain and Opioid Therapy ..................................................................................27
                             At a Glance: Differentiating addiction, physical dependence and tolerance
                           – Integrative Medicine: Non-Drug Treatment Options for Pain Management ..................35
                       ■    Pain A to Z: Common Pain Terms and Syndromes............................................................40
                       ■    Online Pain Resource .............................................................................................................43

                       Be sure to visit the Newsroom section of the American Pain Foundation’s web site at
                       www.painfoundation.org to download additional copies and to check for posted updates and new
                       Topic Briefs as they are added. Here you will also find recent news releases, press statements and
                       background information on a wide variety of issues related to pain care.


ABOUT THE AMERICAN PAIN FOUNDATION                                                   providers and advocates, who are working hard to call
APF’s mission is to improve the quality of life for                                  attention to the urgent need for positive changes in
people with pain by:                                                                 pain policy, practice and research investment.
• Raising public awareness;
                                                                                     EXPERTS AVAILABLE FOR INTERVIEW
• Providing practical information, education and
  support;                                                                           APF can connect reporters with a wide array of leading
                                                                                     pain experts, as well as people living with pain
• Advocating to remove barriers and increase access
                                                                                     and their caregivers. Whether you are working on
  to effective pain management; and,
                                                                                     a national or local story, we can help coordinate
• Promoting research.                                                                interviews about pain-specific conditions and
Since its founding in 1997, the American Pain                                        other important issues related to pain (e.g., depression,
Foundation (APF) has been at the forefront of                                        coping skills, financial matters, disparities, treatment
advocating for people living with a wide variety of                                  options).
pain conditions and their caregivers.
                                                                                     If you are interested in interviewing someone at
Our grassroots effort, Power Over Pain Action Network,                               APF or need additional resources, please contact
is now active in nearly 40 states and is comprised                                   Tina Regester, APF’s communications manager, at
of people living with pain, caregivers, healthcare                                   (443) 690-4707 or tregester@painfoundation.org.



A Reporter’s Guide: Covering Pain and Its Management                                                                                                                    3
        Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 220 of 282. PageID #: 496




A Primer on Pain and Its Management

BURDEN OF PAIN IN
AMERICA: AN EVOLVING
PUBLIC HEALTH CRISIS
Pain is a serious and costly
public health issue. It affects     PAIN IS WOEFULLY UNDERTREATED FOR A
more Americans than                 VARIETY OF REASONS, INCLUDING:
diabetes, heart disease and
                                    ■   Misconceptions about opioid addiction
cancer combined, and is a
                                    ■   Lack of access to care
leading cause of disability in
                                    ■   Cultural norms and the stigma associated with admitting
the United States. Even though          pain
pain is one of the most             ■   Limited or no professional training in pain management,
common reasons patients                 which leaves healthcare providers ill-equipped to effectively
consult a healthcare provider,          respond to patients’ reports of pain
it is often inadequately            ■   Concerns among physicians about prescribing pain
                                        medications for chronic pain, and fears of scrutiny by
assessed and treated, resulting
                                        regulators or law enforcement
in needless suffering and poor
                                    ■   Inadequate funding for pain research (less than 2% of
patient outcomes.                       NIH research budget was dedicated to pain studies)


                                  Untreated or poorly managed pain can compromise every aspect of
                                  life, including a person’s physical and mental health, social and
                                  intimate relations, ability to sleep and perform everyday tasks, work
                                  productivity and financial well being.

                                  Chronic pain is not only emotionally and physically debilitating for
                                  patients, it also places a tremendous burden on families and
                                  caregivers, and contributes to excessive healthcare costs. The
                                  economic toll of chronic pain exceeds $100 billion each year in the
                                  United States alone. As the 75 million Baby Boomers move toward
                                  retirement, the epidemic of untreated or undertreated pain is
                                  expected to continue.




More than one-quarter of Americans (26%) age 20 years and over—or, an
estimated 76.5 million people—report that they have had a problem with
pain. This number does not account for acute pain.
                                                                   Source: National Center for Health Statistics,2006.




4                                                                                        American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 221 of 282. PageID #: 497




PAIN BASICS
The International Association for the Study of Pain defines pain as: An unpleasant
sensory and emotional experience associated with actual or potential tissue
damage or described in terms of such damage.

                                                       At its best, pain is the body’s natural alarm system, alerting us to
               COMMON PAIN CONDITIONS                  injury (or further injury if already injured). It prompts us to stop a
                                                       harmful behavior or seek medical attention. For example, lifting
               • Headaches or migraine
                                                       too much weight might result in a piercing pain in a person’s
               • Back pain and sciatica                back. Within moments of touching a hot surface, the fiery
               • Neck and shoulder pain                sensation of a burn warns us to quickly pull away. Worsening
               • Joint pain due to arthritis,          abdominal pain may be a sign of appendicitis or other serious
                 bursitis, fibromyalgia or             infection. Pain also triggers inflammation, which directs healing
                 degenerative joint disease            cells to the area of injury. The experience of pain also beckons
               • Muscle pain from overuse              the injured person to rest, promoting healing.
                 or strain, injury or
                 fibromyalgia                          At its worst, unrelenting pain robs people of their livelihood and
               • Post-surgical pain                    well being. When pain persists, it is often a sign that
                                                       the body’s alert system has broken down. In other words, pain
                                                       signals remain active. Over time, this heightened response may:
               For definitions of these
               and other pain conditions,              • Harm the nerves, blood vessels and organs
               as well as common pain                  • Suppress immune function
               terms, please refer to the              • Result in excessive inflammation
               Pain A to Z listing at the              • Delay healing
               back of this resource.
                                                       Since the brain remembers pain, pain may be imprinted into the
                                                       nerve tissue and continue to send pain sensations even in the
                                                       absence of painful stimuli.


                                                       Chronic Pain-Brain Connection
                                                       New research is unraveling how chronic activation of the
                                                       biological pathways transmitting pain is associated with structural
                                                       and chemical changes in the brain. A recent study suggests that
                                                       constant pain signals can result in mental rewiring that affects the
                                                       frontal cortex, the area of the brain mainly associated with
                                                       emotion and attention. According to researchers, this provides
                                                       the first objective proof of brain disturbances in patients with
                                                       chronic pain that is unrelated to the sensation of physical pain.




A Reporter’s Guide: Covering Pain and Its Management                                                                       5
               Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 222 of 282. PageID #: 498




ACUTE VS. CHRONIC PAIN
There are two main types of pain: acute and chronic.

                                             AC U T E PA I N                                      C H R O N I C PA I N

    Onset                                    Usually sudden                                       Sudden or gradual development
    Cause                                    Typically linked to an event,                        Contributing factors are less certain
                                             such as an injury or disease
    Duration                                 Temporary (up to 3 months)                           Persistent (beyond usual healing time
                                                                                                  or longer than 3 months)
    Pain Identification                      Painful areas are generally well                     Painful areas are less easily
                                             identified                                           differentiated
    Pattern                                  Self-limiting or readily corrected                   Continuous or intermittent; intensity
                                                                                                  may vary or remain constant
    Course                                   Pain usually lessens over time                       Pain usually increases over time
    Response                                 Stress response may be present                       Stress response often absent
                                             (increased heart and/or breathing rate,
                                             increase in blood pressure)
    Prognosis                                Total relief typically possible                      Total relief often impossible

Adapted from: McCance K, Huether SE, eds. Pathophysiology: the biologic basis for disease in adults and children. 5th ed. New York, NY: Elsevier,
2006:447-489.




Acute Pain occurs suddenly due to illness, inflammation, injury or surgery. It has a short
duration that subsides when the injured tissue heals. The cause of the pain can usually be
diagnosed and treated.

Chronic Pain is pain that lasts long enough (after normal healing or for at least three
months), or is intense enough, to affect a person’s normal activities and well-being.
Failure to treat acute pain promptly and appropriately at the time of injury, during initial
medical and surgical care or at the time of transition to community-based care,
contributes to the development of chronic pain syndromes.

With chronic pain, pain signals may remain active in the nervous system for weeks,
months or even years. Unlike acute pain, chronic pain has no value or benefit; it is a
disease in its own right. It can also be especially challenging to treat.




6                                                                                                                         American Pain Foundation
      Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 223 of 282. PageID #: 499




                                       PAIN ASSESSMENT
                                       Timely access to quality pain management is the best way to minimize the
                                       suffering and disability often associated with undertreated pain and to avoid
                                       additional problems down the road. Science is revealing the role of unrelieved
                                       acute pain in the development of chronic, persistent pain.

                                       Most hospitals, nursing homes and other healthcare facilities are now required to
                                       assess and treat pain. To correctly diagnose pain, healthcare professional will:
                                       • Perform a thorough physical exam
                                       • Complete a pain assessment
                                       • Ask detailed questions about the patient’s medical history and lifestyle
                                       • Order blood work, X-rays, electrical tests to detect nerve damage, or
                                         other diagnostic and laboratory tests

                                       Pain is a subjective experience, and it is critical for healthcare professionals to
                                       have a complete picture of the patient’s pain history. He/she may ask about
                                       seven characteristics of pain to help LOCATE the pain and make the correct
                                       diagnosis.

                                       L the exact Location of the pain and whether it
                                         travels to other body parts
                                       O Other associated symptoms such as nausea, numbness, or weakness
                                       C The Character of the pain, whether it’s throbbing, sharp, dull or burning
                                       A Aggravating or Alleviating factors. What makes the pain better or worse?
                                       T the Timing of the pain, how long it lasts, is it constant or intermittent?
                                       E the Environment where the pain occurs, for example, while working or
                                         at home

                                       The type of pain someone is experiencing is often a clue to its cause; for
                                       example, chronic pain that is burning or tingling is often the result of nerve
                                       disease (neuropathy).


  EFFECTS OF UNRELIEVED CHRONIC PAIN ON PHYSICAL AND MENTAL HEALTH
  If untreated, pain can have serious physiological, psychological and social consequences. It can:

  ■    Limit the ability to work, sleep, exercise or             ■   Aggravate other health problems
       perform everyday tasks (for example, dressing,            ■   Lead to depression and/or anxiety, which often
       going to the grocery store)
                                                                     worsen pain sensations
  ■    Reduce mobility
                                                                 ■   Make it difficult to concentrate or reason
  ■    Impair strength
                                                                 ■   Place added strain on relationships and interfere
  ■    Diminish appetite                                             with intimacy
  ■
                                                                 ■
       Make it difficult to recover from an injury or fight          Result in a loss of self-esteem and independence
       infection by weakening the immune system




A Reporter’s Guide: Covering Pain and Its Management                                                                         7
             Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 224 of 282. PageID #: 500




Pain scales are additional tools available to help patients describe the intensity of their pain. These assessment
tools help healthcare professionals diagnose or measure a patient’s level of pain. These include numeric, verbal or
visual scales.

With numerical scales, patients use numbers from 0-10 (0 being no pain and 10 being the worst pain ever) to
rate the intensity of the pain.

Verbal scales contain commonly used words such as “mild,” “moderate” and “severe” to help patient’s describe
the severity of the pain.

Visual scales use aids like pictures of facial expressions, colors or gaming objects, such as poker chips, to help
explain the severity of pain. One type, the Wong Baker Faces Pain Rating Scale, shows six different facial
expressions from happy (no hurt) to agony (hurts the worst) to help show healthcare professionals how much
pain a patient feels. Body diagrams may also be used to help pinpoint where the pain occurs.




                                 From Hockenberry MJ, Wilson D, Winkelstein ML: Wong’s Essentials of
                                 Pediatric Nursing, ed. 7, St. Louis, 2005, p. 1259. Used with permission.
                                 Copyright, Mosby.




Multidimensional pain assessment tools, such as the McGill Pain Questionnaire (MPQ) and the Brief Pain
Inventory (BPI), have been developed to quantify different aspects of pain, including location and quality of pain
and its effect on mood and function. However, these take longer to administer than the simpler scales and some
patients who are cognitively impaired or poorly educated may find them difficult to complete. They are generally
used in pain research, but can be adapted for clinical use if appropriate and valuable.




    Our processing of pain is complex. A basic explanation is that the pain signals of acute pain are initiated when receptors on the
    skin, within an organ, tissue or nerve are triggered by injury or disease, known or unknown. A series of events follow: an
    electrical impulse, or pain message, is generated that is then carried on nerve fibers to the spinal cord. The spinal cord transmits
    the pain signal to various levels of the brain for interpretation and response. At any time during the transport of pain messaging,
    these noxious signals can be blocked, enhanced or modified. Signaling associated with chronic pain is much more complicated
    than acute pain as science is beginning to show.




8                                                                                                                   American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 225 of 282. PageID #: 501




                                       TREATING PAIN
                                       Successful pain management aims to:
                                           1) lessen the pain
                                           2) improve functioning and
                                           3) enhance quality of life
                                       Pain treatment needs to be individualized and, in most cases, requires a team of
                                       providers, as well as social support from family and friends. Most often, an
                                       integrative approach is needed to provide pain relief, which includes a
                                       combination of treatment options; this also encourages patients to actively
                                       participate in self-care. Treatment options may include:
                                       • Medication (anti-inflammatory medicines, opioids or other classes of drugs)
                                       • Psychosocial interventions (cognitive-behavioral counseling, guided imagery)
                                       • Rehabilitative approaches (exercise, application of heat/cold, myofascial release,
                                         occupational therapy, if needed)
                                       • Complementary alternative medicine (massage, acupuncture, hypnosis)
                                       • Injection or infusion therapies
                                       • Implantable devices and surgical procedures
                                       Research shows that pain can affect patients’ emotions and behavior and interfere
                                       with the ability to concentrate, manage everyday tasks and cope with stress.
                                       Likewise, stress and emotional pressures can make pain worse, provoking “flare
                                       ups” and contributing to alterations in the immune system response. These
                                       relationships are not always easily recognized or readily fixed by medical
                                       procedures or medications alone.
                                       New treatments under investigation are aimed at the physical, psychological and
                                       environmental components of chronic pain. Research is also examining the role
                                       of genetic predisposition and the immune system in mitigating pain signals.
                                       For a detailed description of the different treatment modalities for managing pain,
                                       please refer to the America Pain Foundation’s Treatment Options: A Guide for
                                       People Living with Pain.


   MEDICATIONS & PAIN MANAGEMENT
 Medications play an important role in the treatment of pain. There are three major classes of medications for
 pain control:
      Non-opioids: non-steroidal anti-inflammatory drugs (NSAIDs) and acetaminophen
      Opioids: morphine, oxycodone, methadone, codeine and fentanyl are examples
      Adjuvant analgesics: a loose term referring to the many medications originally used to treat conditions
      other than pain, but now also used to help relieve specific pain problems; examples include some
      antidepressants and anticonvulsants. Some of these drugs have been shown to work well for specific types
      of pain.
      Drugs that have no direct pain-relieving properties may also be prescribed as part of a pain management
      plan. These include medications to treat insomnia, anxiety, depression and muscle spasms, and can help a
      great deal in the overall management of pain in some persons.


A Reporter’s Guide: Covering Pain and Its Management                                                                      9
             Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 226 of 282. PageID #: 502




Pain Facts & Stats
PREVALENCE OF PAIN
Pain is a serious and costly public health problem.

■    A hallmark of many chronic conditions, pain affects more Americans than diabetes, heart disease and cancer
     combined.


                            ESTIMATED INCIDENCE*


       80
                 26%
       70
       60
       50
       40
                                                                       *Sources:
       30                                                              Pain – 76.2 million people, National Centers for Health Statistics
                                                                       Diabetes – 20.8 million people (diagnosed and estimated
       20                     7%          6%
                                                                       undiagnosed), American Diabetes Association
                                                                       Coronary Heart Disease, including heart attack and chest pain, and
       10                                            1.4%              Stroke – 18.7 million people, American Heart Association
                                                                       Cancer – 1.4 million people, American Cancer Society
        0


■    More than one-quarter of Americans (26%) age 20 years and over—or, an estimated 76.5 million Americans—
     reported that they have had a problem with pain of any sort that persisted for more than 24 hours in
     duration. This number does not account for acute pain.1
■    About one-third of people who report pain indicate that their pain is “disabling,” defined as both severe
     and having a high impact on functions of daily life.2
■    More women (27.1%) than men (24.4%) report that they are in pain.1
■    Non-Hispanic white adults reported pain more often than adults of other races and ethnicities
     (27.8% vs. 22.1% Black only or 15.3% Mexican).1
■    Adults living in families with income less than twice the poverty level reported pain more often than higher
     income adult.1
■    When asked about four common types of
     pain, respondents of a National Institute of                                          FOUR COMMON TYPES OF PAIN
     Health Statistics survey indicated that low
     back pain was the most common (27%),                   Low Back Pain                                       27%
     followed by severe headache or migraine
     pain (15%), neck pain (15%) and facial ache            Migraine Pain                     15%
     or pain (4%).1
                                                                Neck Pain                     15%


                                                               Facial Pain      4%


                                                                         0          10            20           30          40          50




10                                                                                                                    American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 227 of 282. PageID #: 503




DURATION OF PAIN                                                                        DURATION OF PAIN
■   Adults 20 years of age and over who report pain said that it lasted:
    • Less than one month – 32%
    • One to three months – 12%                                                                                   <1 month
                                                                                        42%         32%
    • Three months to one year – 14%
                                                                          > 1 year
    • Longer than one year – 42%
                                                                                                     12%
                                                                                              14%               1-3 months



                                                                                                     3 months – 1 year
ECONOMIC AND WORKPLACE BURDEN OF PAIN

■   The annual cost of chronic pain in the United States, including healthcare
    expenses, lost income, and lost productivity, is estimated to be $100                MUCH WORK REMAINS
    billion.3 However, more recent studies have indicated that costs associated          • Currently, less than 2%
    with low back pain alone are an estimated $85.9 billion.4 The total cost               of the NIH research
    of arthritis—the nation’s leading cause of disability—is estimated at $128             budget is dedicated to
    billion.5
                                                                                           pain.
■   Undertreated pain drives up the cost of healthcare because it extends
                                                                                         • More than half of all
    lengths of stay in hospitals, increases emergency room visits and results in
    unplanned clinic visits.                                                               hospitalized patients
                                                                                           experienced pain in the
■   Pain is the second leading cause of medically related work absenteeism,                last days of their lives
    resulting in more than 50 million lost workdays each year.6                            and although therapies
■   Lost productive time due to headache, arthritis, back pain and other                   are present to alleviate
    musculoskeletal conditions is estimated to cost $61.2 billion per year.7               most pain for those
      • Headache was the most common (5.4%) pain condition resulting in                    dying of cancer, research
         lost productive time. It was followed by back pain (3.2%), arthritis              shows that 50-75% of
         pain (2.0%), and other musculoskeletal pain (2.0%).                               patients die in moderate
      • Most (76%) of the pain-related lost productive time was in the form of             to severe pain.8
         reduced performance occurring while the employees were at work,
         rather than absenteeism.
      • Workers who experienced lost productive time from a pain condition
         lost an average of 4.6 hours per week.




    For more statistics and research findings, see our Topic Briefs on:      Be sure to visit the
    ■   Special Considerations: Pain in Specific Populations                 American Pain Foundation at
    ■   Disparities and Pain Management                                      www.painfoundation.org for
    ■   Integrative Medicine: Non-Drug Treatment Options for                 posted updates and additional
        Pain Management                                                      Topic Briefs.
    ■   Chronic Pain and Opioid Treatment




A Reporter’s Guide: Covering Pain and Its Management                                                                     11
             Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 228 of 282. PageID #: 504

REFERENCES
1.   National Center for Health Statistics. Health, United States, 2006, Special Feature on Pain With Chartbook on Trends in the
     Health of Americans. Hyattsville, MD. Available at http://www.cdc.gov/nchs/data/hus/hus06.pdf.
2.   Portenoy, R, Ugarte C, Fuller I, Haas G. ”Population-based Survey of Pain in the United States: Differences Among White,
     African American, and Hispanic Subjects” Journal of Pain, Vol 5, Issue 6, 2004; pp 317-318.
3.   National Institutes of Health. NIH Guide: New Directions in Pain Research I. September 4, 1998. Available from
     http://grants.nih.gov/grants/guide/pa-files/PA-98-102.html.
4.   Brook I. Martin, MPH; Richard A. Deyo, MD, MPH; Sohail K. Mirza, MD, MPH; Judith A. Turner, PhD; Bryan A. Comstock, MS;
     William Hollingworth, PhD; Sean D. Sullivan, PhD. “Expenditures and Health Status Among Adults With Back and Neck
     Problems.” JAMA. 2008;299(6):656-664.
5.   Centers for Disease Control and Prevention. “Targeting Arthritis: Improving Quality of Life for More than 46 Million Americans.”
     At a Glance 2008. Retrieved March 6, 2008 from http://www.cdc.gov/nccdphp/publications/aag/arthritis.htm.
6.   American Pain Society. “Pain Assessment and Treatment in the Managed Care Environment.” January 11, 2000. Available at
     http://www.ampainsoc.org/advocacy/assess_treat_mce.htm.
7.   Stewart WF, Ricci JA, Chee E, Morganstein D, Lipton R. Lost Productive Time and Cost Due to Common Pain Conditions in the
     US Workforce. JAMA. 2003;290:2443-2454.
8.   Weiss SC, Emanuel LL, Fairclough DL, Emanuel EJ. Understanding the experience of pain in terminally ill patients. Lancet. 2001;
     357:1311-1315.




       “The moral test of a society is how that society treats those
       who are in the dawn of life...the children; those who are in
       the twilight of life...the elderly; and those who are in the
       shadows of life...the sick, the needy and the handicapped.”
                                                   —Hubert Humphrey

12                                                                                                            American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 229 of 282. PageID #: 505


                                                                                                Topic Brief
  SPECIAL CONSIDERATIONS: PAIN IN SPECIFIC POPULATIONS
  Although pain is a significant problem among all Americans, certain populations are more susceptible to and at greater risk for
  undertreatment, including children, minorities and those with advanced, life-limiting medical illness. Studies conducted in
  emergency departments suggest that women receive less attention in response to reports of severe pain than men. As well,
  active duty military and veterans tend to experience pain differently and present greater challenges to achieving optimal pain
  relief.
  In order to provide the most effective pain care possible and minimize pain-related morbidity, characteristics of vulnerable
  populations must be taken into consideration when performing pain assessment and implementing treatment plans.
  Healthcare professionals must also become aware of their own biases and understand that, regardless of demographic or
  social position, every individual with pain requires evaluation and treatment tailored to his or her specific clinical
  circumstances.

                                                       Children and Pain
  Every child will experience pain at           • Recent evidence reveals reduced         Many things affect the way
  one time or another, whether it’s               pain sensitivity is a common            a child experiences, communicates
  from everyday bumps and bruises,                feature of children with autism         and responds to pain, including:
  or more chronic conditions such                 and Asperger’s syndrome.2               • Their age
  as headaches, gastrointestinal                • Musculoskeletal pain can result         • Their beliefs and understanding
  problems or diabetes. In fact,                  from “growing pains,” a normal             of what is causing the pain
  research shows that as many as
                                                  occurrence in about 25 to 40%           • Their ability to cope
  40% of children and adolescents
                                                  of children.5                           • Their activity and anxiety levels
  complain of pain that occurs at
  least once weekly, and chronic                COMMON CAUSES OF PAIN                     • Previous experiences with pain
  pain affects at least 15 to 20% of            IN CHILDREN                                  and how they learned to
  children.1 And pediatric pain stems                                                        respond
  from a wide range of chronic                  • Scrapes and bruises
                                                • Needlestick pain from immunizations     • Support from parents and
  conditions:
                                                  (most children receive up to 24            siblings
  • Each year, 1.5 million children
                                                  immunizations by their 2nd birthday)       • Preliminary data suggest that
    have surgery, and many receive
                                                • Sports injuries (e.g., sprains,              a mother’s anxiety may be
    inadequate pain relief. In 20%
                                                                                               transmitted more strongly to
    of cases, the pain becomes                    concussion, fractures)
                                                                                               her daughters than her sons,
    chronic.2                                   • Chronic illnesses (e.g., sickle cell         resulting in increased anxiety
  • Of children aged 5 to 17 years,               disease, Type I diabetes)                    and pain in girls, but not
    20% suffer headaches.2                      • Headaches                                    boys.6
  • More than one-third of children             • Abdominal pain (e.g., ulcerative        If pain is not addressed and
    complain of abdominal pain                    colitis)                                treated early on, it can greatly
    lasting two weeks or longer.3                                                         impact a child’s quality of life by
                                                According to the American                 interfering with mood, sleep,
  • Juvenille arthritis, which causes           Medical Association, children and
    joint inflammation and aches,                                                         appetite, school attendance,
                                                infants are at increased risk of          academic performance, and
    affects nearly 250,000 people               inadequate pain management,               participation in sports and other
    under the age of 16 years.4                 with age-related factors playing a        extracurricular activities. Further, if
  • By 2010, 1 in 1,000 U.S. children           major role. Physical and                  unrelieved, childhood pain can
    will be a survivor of childhood             psychological changes that occur          enhance a child’s7 vulnerability to
    cancer and may have to deal                 during childhood development              pain later in life. It is essential that
    with late and long-term effects             can make understanding and                healthcare providers begin to
    of treatment (e.g., chronic                 managing pain in children                 approach pediatric pain so that
    fatigue and pain syndromes,                 significantly more complicated            appropriate strategies can be
    nerve damage).2                             than treating pain in adults.             devised to target and reduce




A Reporter’s Guide: Covering Pain and Its Management                                                                             13
          Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 230 of 282. PageID #: 506




 children’s distress and pain-related              MYTHS AND TRUTHS ABOUT PAIN IN CHILDREN
 disability.                             MYTH:     Children who are playing or sleeping must not be in pain.
 Unaddressed pain can also result        TRUTH:    Children cope with pain by distracting themselves, often
 in significant financial stress for               through play. Sleep may also be a coping mechanism,
 families who not only have to                     and/or because they are exhausted.
 cover healthcare expenses, but
 who may also have to 8miss work         MYTH:     Young infants do not feel pain because their nervous systems
 to care for a sick child.                         are immature and unable to perceive and experience pain
                                                   the way adults do.
 Inadequate prevention and relief
                                         TRUTH:    Decades ago it was believed that a newborn couldn’t feel
 of pediatric pain are still
                                                   pain, and surgery was routinely performed on infants
 widespread. Many obstacles exist
                                                   without anesthetic. Today, we know that the central nervous
 to providing appropriate pain  care
                             10                    system of a 26-week-old fetus has the capability of
 to children and adolescents:
                                                   experiencing pain. There is strong evidence that children
 • Beliefs and attitudes about the                 experience increasing anxiety and perception  of pain with
                                                                                          8
   experience of pediatric pain.                   multiple procedures or painful stimuli.
 • General lack of understanding
                                         MYTH:     Children can easily become addicted to pain medications.
   about the best course of action
   for treating children in pain.        TRUTH:    Less than9 1% of children treated with opioids become
                                                   addicted.
 • Belief that pain should be
   treated less aggressively in          MYTH:     Children cannot effectively communicate their pain; it is
   children than adults.                           difficult to know when they have pain.
 • Pediatric pain management             TRUTH:    Children don’t communicate, respond to, or feel pain the
   research has not been effectively               same way adults do, so it’s difficult for health professionals
   translated into routine clinical                and parents to understand what they are experiencing. But,
   practice.                                       it is very real and not something they easily forget about.
 • Pain in children with disabilities              There are many tools available to assess pain in children.
   or other special health care                    Adults need to recognize how children of different ages
   needs may be more difficult to                  express pain in both behaviors and words.
   assess.                               MYTH: Children will tell adults when they are having pain.
                                         TRUTH:: Children may not have the words to express pain (e.g.,
                                                 hurt, “ouch”) or know to point to where it hurts. They may
                                                 also be afraid of the consequences (e.g., extra visits to the
                                                 pediatrician, shots, medicine).



           Potential barriers to the effective treatment
                       of pain in children10

 • The myth that children, especially infants, do not feel pain the           WEB RESOURCES
   way adults do;                                                             American Pain Society
                                                                              www.ampainsoc.org
 • Lack of routine assessment for the presence of pain in children;
                                                                              National Children’s Pain Center
 • The idea that treating pediatric pain takes too much time and              www.pediatricpain.org/ncpc.php
   effort;
                                                                              Pediatric Pain Sourcebook
 • Fears of adverse effects of analgesic medications, including               http://painsourcebook.ca/
   respiratory depression and addiction;                                      UCLA Pediatric Pain Program
 • Differing personal values and beliefs of healthcare professionals          www.mattel.ucla.edu/pedspain/home.php
   about the meaning and value of pain in the development of the              American Academy of Pediatrics
   child (e.g., the belief that pain builds character).                       http://www.aap.org




14                                                                                                 American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 231 of 282. PageID #: 507
                                                       SPECIAL CONSIDERATIONS: PAIN IN SPECIFIC POPULATIONS         Topic Brief

                                                       Gender and Pain
  Although it has long been thought             Female hormones are also likely       Potential Sources of Gender
  that women and men have similar               to play a role in pain perception.    Differences in Pain
  pain experiences, recent research             Some pain conditions like             Biological factors including:
  reveals significant differences in            migraine tend to vary with a
                                                                                        • sex hormones
  the way male and female brains                woman’s menstrual cycle, and
  process pain,1 as well as in                  many of the observed gender             • genetics
  women’s expression of pain and                differences in pain appear to           • anatomical differences
  their responsiveness to analgesics            diminish following the                Psychosocial influences including:
  and pain stimulus.2,3                         reproductive years.8                    • emotion (e.g., anxiety,
  Historically, women have been                 Hormones May Influence                    depression)
  categorized as being emotional                Pain Experience                         • coping strategies
  and overly sensitive; often
                                                • Estrogen administration in            • gender roles
  influencing the way physicians
  assessed and managed their pain.4               women and in men can increase         • cultural conditioning
  Even though research now shows                  the incidence of chronic pain         • health behaviors
  that chronic pain conditions are                conditions.9,10
                                                                                        • use of healthcare services
  generally more prevalent among                • Variations in women’s estrogen
  women, they continue to be                      levels, like those that occur       As advances in brain imaging
  treated less aggressively for their             during the menstrual cycle or       technology provide further insights
  pain than men.5,6 And while                     during pregnancy, may regulate      into gender variations in the
  women are more likely than men                  the brain’s natural ability to      experience of pain, it is becoming
  to seek treatment for their pain,                                                   evident that different pain
                                                  suppress pain.11
  they are less likely to receive it.7                                                experiences among men and
                                                • Some pain conditions such as        women will call for different
  Women report pain more often                    migraine and fibromyalgia tend      approaches to pain management.
  than men do and in more body                    to fluctuate with a woman’s
  regions, and they also tend to                  menstrual cycle.                    Ongoing research is essential to
  have more severe, recurrent and                                                     achieve:
                                                • Observed gender differences in
  persistent pain, as well as a                                                       • A better understanding of the
                                                  pain appear to diminish
  reduced pain threshold when                                                           biological and psychosocial
                                                  following menopause.
  compared with men.3 However,                                                          factors that influence gender
  despite their increased pain                  Additionally, cultural conditioning     differences in pain
  burden, women reportedly cope                 may impact the expression of pain     • A greater appreciation of the
  with pain better than men,                    among women and men. As                 different health needs of men
  possibly due to the fact that they            children, girls are more likely to
  experience pain more often                                                            and women
                                                be permitted to express pain and
  throughout the course of their                                                      • More effective and targeted pain
                                                show emotion than boys, and
  lives (e.g., menstruation,                                                            treatments for women
                                                attitudes about the social
  pregnancy and child birth, and                acceptability of gender and pain
  other health issues specific to               often carry into adulthood.3
  women).3
                                                                                      WEB RESOURCES
  PAIN DISORDERS WITH HIGHER PREVALENCE IN WOMEN                                      International Association for the Study of
                                                                                      Pain: Real Women, Real Pain
  • Migraine                                  • Breast pain (mastalgia)               www.iasp-pain.org

  • Irritable bowel syndrome                  • Autoimmune disorders (e.g. Lupus      National Institutes of Health: Gender & Pain
                                                                                      http://painconsortium.nih.gov/genderandpain/
  • Fibromyalgia                                and Chronic Fatigue Syndrome)         summary.htm
  • Chronic pelvic pain                       • Rheumatoid arthritis                  National Women’s Health Resource Center
  • Interstitial cystitis                     • Osteoarthritis                        www.healthywomen.org/
                                                                                      Society for Neuroscience: Gender & Pain
  • Temporomandibular joint disorder
                                                                                      www.sfn.org/index.cfm?pagename=brainBriefing
    (TMJ)                                                                             s_gender_and_pain




A Reporter’s Guide: Covering Pain and Its Management                                                                                 15
               Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 232 of 282. PageID #: 508




                                                Older Adults and Pain
 As we age, pain becomes a more               for inadequate pain management.
                                                                                     3
                                                                                         communicating their pain. Use
                                                                                                                           4

 common problem due to the high                                                          of certain medications in older
 prevalence of chronic and                    Diagnosing and treating pain in
                                              older adults can be challenging.           patients becomes problematic
 progressive pain-producing                                                              because of physiological changes.
                                                                                                                          5

 conditions associated with aging.            Those 65 and older often present
 It is estimated that up to 50% of            with multiple medical and                  The most common cause of
 older persons living in the                  nutritional problems, take multiple        persistent pain in older adults is
 community have pain that                     medications and have many                  musculoskeletal in nature, typically
 interferes with normal function,             potential sources of pain.                 from osteoarthritis or other bone,
 and 59 to 80% of nursing home                Older persons with dementia or             joint and spine disorders.
 residents  experience persistent             communication problems are at              According to the Arthritis
       1,2
 pain. Alarmingly, being older                even greater risk of undertreatment        Foundation, arthritis affects up to
 than 70 is the leading risk factor           of pain due to difficulties                80% of older adults, who report
                                                                                         being fearful of recurring pain and
                                                                                         disability. But the predilection for
 COMMON PAIN CONDITIONS IN OLDER ADULTS                                                  painful conditions does not mean
                                                                                         that older adults need to live with
 • Arthritis                                                                             uncontrolled pain. Quite the
 • Lower back and neck pain; vertebral compression fractures from osteoporosis           opposite; older patients can be
 • Abdominal pain (e.g., gallstones, bowel obstruction, peptic ulcer disease,            effectively treated, and in so doing,
   abdominal aortic aneurysm)                                                            pain-related morbidity—and even
                                                                                         premature mortality—can and
 • Cancer-related pain (symptom of disease or effect of nerve damage from                should be obviated.
   treatments)
 • Neuropathic pain due to diabetes, herpes zoster (“shingles”), kidney disease or
   other medical problems
 • Muscle cramps, restless leg pain, itchy skin and sores due to circulatory
   problems or vitamin D deficiency
 • Fibromyalgia
 • Complex Regional Pain Syndrome (CRPS), which develops after an illness or
   injury and often affects the leg, arm, foot or hand
 • Injuries, especially from falls



                                                                                         WEB RESOURCES
                                                                                         Handbook of Pain Relief in Older Adults —
                                                                                         An Evidence-Based Approach
                                                                                         By Gloth III, F. Michael
                                                                                         http://www.humanapress.com/Product.pasp?txt
                                                                                         Catalog=HumanaBooks&txtProductID=1-58829-
                                                                                         217-7
                                                                                         American Medical Association
                                                                                         Assessing and Treating Pain in Older Adults
                                                                                         http://www.ama-cmeonline.com/
                                                                                         pain_mgmt/module05/index.htm

                                                                                         American Geriatrics Society Foundation
                                                                                         The Management of Persistent Pain:
                                                                                         Resources for Older Adults and Caregivers
                                                                                         http://www.healthinaging.org/public_education/
                                                                                         pain




16                                                                                                             American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 233 of 282. PageID #: 509
                                                       SPECIAL CONSIDERATIONS: PAIN IN SPECIFIC POPULATIONS           Topic Brief

                                                   End-of-Life and Pain
  Pain control is one of the most               designed and aggressive
  challenging aspects of end-of-life            medication plans, as well as             “S   uicidal wishes in patients with
  care.1 Terminal illness is often              counseling for patients and their        advanced disease are closely linked
  accompanied by severe pain, and               families can have a significant           to unrelieved pain and to mood
  a significant number of patients              impact on pain relief and side4,5        alterations such as depression and
  suffer needlessly at the end-of-life.         effects among dying patients.            anxiety, which like pain, frequently
  While the goal of end-of-life care
  should be making patients more
                                                                                           respond to clinician treatment
                                                IN DYING PATIENTS, PAIN MAY BE
  comfortable, the health care                  EXACERBATED BY MANY OTHER                   if the clinician identifies and
  system has been designed to take
  a curative approach to disease,
                                                SYMPTOMS INCLUDING:                               addresses them. 2,6”
                                                • Dry mouth
  rather than focusing on symptom
  relief.2 Hospital research reveals            • Nausea
                                                                                         Essential Components     of
  that healthcare providers continue            • Water retention and swelling           End-of-Life Care
                                                                                                          8

  to inadequately treat pain, and               • Lack of appetite                       • Continual assessment and
  tend to under-medicate terminal
                                                • Shortness of breath                      management of pain and other
  pain.
                                                • Mental distress and anxiety caused       physical symptoms
  Patients at end-of-life may have                by fear or denial of impending death   • Assessment and management
  their pain undertreated for variety
                                                                                           of psychological and spiritual
  of reasons, including a lack of
  knowledgeable and experienced                 Effective pain management at the           needs
  physicians and myths about                    end-of-life requires addressing the      • Helping patients identify
  addiction to pain medication,                 total pain experience, including           personal goals for pain
  leading unnecessarily to patient              physical causes, as well as      3,4       treatment and end-of-life care
  and family suffering.3                        interpersonal and spiritual pain.
                                                                                         • Assessment of the patient’s
  Despite advances in research on               Pain associated with terminal              support system
  end-of-life pain treatment,                   illness often requires special
  physicians remain influenced by               treatment that can be best
  social and legal concerns, as well            provided by hospice and palliative
  as misconceptions about                       care programs available in many
  medications including addiction,              medical facilities. Hospice focuses
  overdose, lasting side effects and            on relieving symptoms and
  diminished physical capacity.5                supporting patients who are
  Patients and their families may               nearing the end of their life, while
  also hesitate to begin using pain             palliative care is designed to
  medications as they often associate           provide comfort and pain relief at
                                                any time during a person’s illness.7     WEB RESOURCES
  such treatment with imminent
  death, thereby allowing patient               The goal of both programs is to          American Academy of Family Physicians:
  suffering to worsen and continue.4            alleviate suffering and ultimately       Challenges in Pain Management at the End
                                                assist patients in achieving a pain-     of Life
  However, thorough and ongoing                 free and dignified death.                www.aafp.org/afp/20011001/1227.html
  pain assessment, paired with well-                                                     American Pain Society: Treatment of Pain at
                                                                                         the End of Life
                                                                                         www.ampainsoc.org/advocacy/treatment.htm

  “W   hen someone is dying, time is a luxury and wait-and-see is not an option.
   What matters most in the final days is that patients are free of crippling pain
                                                                                         Discovery Health Center: End of Life Q&A
                                                                                         with Dr. Scott Fishman
                                                                                         http://health.discovery.com/centers/pain/
    and unbearable suffering so that they can finish their lives in ways that bring      endoflife/endoflife.html
       comfort, peace, and completion. Concerns about lasting side effects or            National Hospice and Palliative Care
         diminished physical capacity from months of using a drug become                 Organization
      secondary to making a patient comfortable. No one has to die in pain.   ”          www.nhpco.org/i4a/pages/
                                                                                         index.cfm?pageid=3254
                                  — Dr. Scott Fishman




A Reporter’s Guide: Covering Pain and Its Management                                                                                 17
            Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 234 of 282. PageID #: 510




                                             Military/Veterans and Pain1
 Pain is a major issue among military personnel and veterans, who are at heightened risk for injury and
 combat wounds. Although today’s body armor and rapid evacuation to medical care is saving lives, there are
 more maimed and shattered limbs than ever before, with instances of amputation double previous rates.
 Hundreds of thousands of returning veterans will seek medical care and claim disability compensation for a
 wide variety of injuries and health problems they endured during their tours of duty. It is estimated that the
 U.S. will be paying the cost of related medical care and disability claims for the next 40 years.
 Veterans are more likely to experience psychological distress and other medical conditions, including post
 traumatic stress disorder, depression, amputations, traumatic brain injuries, substance abuse and other injuries,
 which further complicate effective pain management.



 COMMON PAIN CONDITIONS AMONG MILITARY MEMBERS

 Post traumatic stress disorder (PTSD)        Amputations have long been a tragic,         A traumatic brain injury (TBI) is a blow
 commonly affects soldiers returning from     unavoidable consequence of combat            or jolt to the head or a penetrating head
 war, and is triggered by exposure to a       injury—“one of the most visible and          injury that disrupts the function of the
 situation or event that is or could be       enduring reminders of the cost of war,”      brain and is a major cause of life long
 perceived as highly threatening to a         according to the Amputee Coalition of        disability and death. Managing pain in
 person’s life or those around him/her.       America. While there have been major         veterans with TBIs may be complicated
 PTSD may not emerge for years after the      advances in medicine, prosthetics and        by memory lapses affecting medication
 initial trauma. Chronic pain symptoms        technologies that allow amputees to          management, difficulty organizing and
 and PTSD frequently co-occur and may         lead more independent lives, most of         following complicated and sometimes
 intensify an individual’s experience of      these patients continue to need              even simple pain management regimens,
 both conditions. Together, they result in    specialized long-term or lifelong support.   and difficulty learning new coping skills.
 fear, avoidance behaviors, anxiety and       Managing wound, post-operative,              Rehabilitation should incorporate efforts
 feelings of isolation.                       phantom and stump pain is important to       to relieve associated pain.
                                              reduce suffering and improve quality
                                              of life.

 Veterans have significantly worse pain than the general public, and while military medical care is among the best in the
 world, there are still long-term problems and challenges with managing disability and chronic pain.



 Military culture may also present a significant barrier to appropriate patient care. The persisting stigma around pain
 and pain treatment is particularly pronounced in the military, and pain is often perceived as a sign of weakness
 leading many individuals to choose to suffer in silence. Seeking mental health care for PTSD and depression, which
 so often accompany pain is important; pain is best managed when depression and PTSD are treated simultaneously.
 A recent analysis found that the Veterans Health Administration (VHA) is already overwhelmed by the sheer number
 of returning veterans and the seriousness of their health care needs. Without increased staffing and funding for
 veterans medical care, it will not be able to provide quality care in a timely fashion.




18                                                                                                            American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 235 of 282. PageID #: 511
                                                       SPECIAL CONSIDERATIONS: PAIN IN SPECIFIC POPULATIONS                 Topic Brief

                                             Military/Veterans and Pain1
  Barriers to optimal pain management among veterans and military personnel may include
  fears about:
  • No longer being physically capable of fulfilling their duties
  • Being discharged and no longer having a sense of purpose
  • Letting down or losing the respect of their peers
  • Becoming addicted to pain medications
  • Experiencing personality changes or problems with sexual relations due to pain medications
  • Losing their benefits/pension if they acknowledge a pain condition


     THE UNITED STATES CONGRESS HAS STATED THE FOLLOWING:
     (1) Acute and chronic pain are prevalent conditions among active duty and retired military personnel.
     (2) Characteristics of modern warfare, including the use of improvised explosive devices, produce substantial numbers of
         battlefield casualties with significant damage to both the central and peripheral nervous systems.
     (3) The successes of military health care both on and off the battlefield result in high survival rates of severely injured
         military personnel who will be afflicted with significant pain disorders on either an acute or chronic basis.
     (4) Failure to treat acute pain promptly and appropriately at the time of injury, during initial medical and surgical care, and
         at the time of transition to community-based care, contributes to the development of long-term chronic pain
         syndromes, in some cases accompanied by long-term mental health and substance abuse disorders.
     (5) Pain is a leading cause of short- and long-term disability among military personnel.
     (6) The military health care systems have implemented important pain care programs at some facilities and in some areas,
         but comprehensive pain care is not consistently provided on a uniform basis throughout the systems to all patients in
         need of such care.
     (7) Inconsistent and ineffective pain care leads to pain-related impairments, occupational disability, and medical and
         mental complications with long-term costs for the military health and disability systems, and for society at large.
     (8) Research, diagnosis, treatment, and management of acute and chronic pain in the active duty and retired military
         populations constitute health care priorities of the United States.
                                                                                                 From the Military Pain Care Act of 2008




                                                                                             WEB RESOURCES
                                                                                             American Pain Foundation:
                                                                                             Military/Veterans and Pain
         T he U.S. Veterans Health Administration is instructing                             www.painfoundation.org/
                                                                                             page.asp?file=Veterans/Intro.htm
         physicians and nurses who treat veterans to regard pain as
                                                                                             Amputee Coalition of America
         a “fifth vital sign,” to be routinely assessed along with                           www.amputee-coalition.org
         blood pressure, pulse, temperature and respiration.                                 Defense and Veterans Brain Injury Center
                                                                                             www.dvbic.org
                                                                                             Disabled American Veterans (DAV)
                                                                                             www.dav.org
                                                                                             Military Pain Care Act of 2008
                                                                                             http://www.govtrack.us/congress/
                                                                                             bill.xpd?bill=h110-5465
                                                                                             U.S. Department of Veterans Affairs
                                                                                             www.va.gov




A Reporter’s Guide: Covering Pain and Its Management                                                                                       19
     Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 236 of 282. PageID #: 512




                                                             HOT TOPICS




                                 Children & Pain: HOT TOPICS
                                 • Maternal anxiety influencing daughters’ experience of pain
                                 • Some neonatologists still do not treat pain in pre-term low birth weight
                                   babies because they “won’t remember it”
                                 • Investigations into “chronic daily headaches” in children
                                 • Unraveling pediatric pain conditions and their impact into adulthood
                                   (e.g., whether Complex Regional Pain Syndrome in children leads to
                                   adult CRPS, whether irritable bowel syndrome in adolescents is this the
                                   same as IBS in adults)
                                 • Complementary and alternative medicine: how and what is safe to use
                                   in children with chronic pain?
                                 • Factors leading to pain-related disability in children (e.g., missing
                                   school, not sleeping, avoiding physical and social activities, not eating)




                                 Gender & Pain: HOT TOPICS
                                 • Prevalent pain conditions in women (e.g., fibromyalgia, chronic pelvic
                                   pain)
                                 • Interface of hormones and the pain experience
                                 • Brain imaging, uncovering routes of pain transmission and tolerance
                                 • Differential effects of medicines across genders
                                 • Impact of chronic pain on sexuality and self-image




20                                                                                       American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 237 of 282. PageID #: 513
                                                         SPECIAL CONSIDERATIONS: PAIN IN SPECIFIC POPULATIONS   Topic Brief

                                 HOT TOPICS




    Older Adults and End-of-Life Care & Pain: HOT TOPICS
    • False belief that pain is an inevitable part of aging
    • Vitamin deficiencies and musculoskeletal pain
    • Limited consumer awareness of the options that exist other than
      traditional “acute care” approaches (e.g., doctor’s office visits, ER visits,
      hospitalizations)
    • Insufficient numbers of adequately trained and skilled healthcare
      professionals to manage the myriad issues confronting patients/families
      with advanced medical illness; limited number of providers with
      specialty in geriatrics
    • Variability in delivery of hospice and palliative care services across the
      country
    • Lack of clinical research data on pain care among elders




    Military/Veterans & Pain: HOT TOPICS
    • President Bush recently signing the Military and Veterans Pain Care Acts
      into law
    • Emerging Options: Interdisciplinary approaches to pain care
    • Acupuncture now being incorporated into treatment plans at Walter
      Reed Army Medical Center
    • Competitive athletics as a form of therapy
    • New Veteran centers open for drop-in counseling




A Reporter’s Guide: Covering Pain and Its Management                                                                    21
             Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 238 of 282. PageID #: 514




                                                             References
 Children and Pain                                                        10. Aloisi AM, Bachiocco V, Costantino A, Stefani R, Ceccarelli I, et al.
 1. Goodman, JE, McGrath, PJ. (1991). The epidemiology of pain in             (2007) Crosssex hormone administration changes pain in
     children and adolescents: A review. Pain, 46:247–264.                    transsexual women and men. Pain. [Epub ahead of print]
 2. Zeltzer LK, Schlank CB. (2005) Conquering Your Child’s Chronic        11. Zubieta JK. “Systems Integration and Neuroimaging in the
     Pain: A Pediatrician’s Guide for Reclaiming a Normal Childhood.          Neurobiology of Pain” Presented February 18, 2003 at the
     New York, NY: HarperCollins.                                             American Association for the Advancement of Science annual
                                                                              meeting.
 3. Chronic Abdominal Pain in Childhood: Diagnosis and
     Management. Retrieved October 12, 2008 from American                 Older Adults and Pain
     Academy of Family Physicians. Web site:                              1. Ferrell BA. (1995). Pain evaluation and management in the
     http://www.aafp.org/afp/990401ap/1823.html                              nursing home. Ann Intern Med, 123:681-687.
 4. Juvenile Arthritis. Retrieved October 13, 2008 from American          2. Helme RD, Gibson SJ. Pain in Older People. In: Crombie IK, ed.
     Academy of Orthopaedic Surgeons. Web                                    Epidemiology of Pain. Seattle: IASP Press; 1999:103-112.
     site:http://orthoinfo.aaos.org/topic.cfm?topic=A00075
                                                                          3. Cleeland, CS, Gonin R, Hatfield AK, Edmonson JH, et al. (1994)
 5. Nemours Foundation. Growing Pains Fact Sheet. Retrieved                  Pain and Its Treatment in Outpatients with Metastatic Cancer. N
     October 13, 2008 from http://kidshealth.org/parent/general/             Engl J Med, 330(9):592-596.
     aches/growing_pains.html.
                                                                          4. Parmalee PA, Smith B, Katz IR. (1993). Pain complaints and
 6. Tsao JCI, Lu Q, Kim SC, Zeltzer LK. (2006). Relationships among          cognitive status among elderly institution residents. J Am Geriatr
     anxious sympto-matology, anxiety sensitivity and laboratory pain        Soc, 41:517-22.
     responsivity in children. Cognitive Behaviour Therapy, 35:207-215.
                                                                          5. Schmucker DL. (2001) Liver Function and Phase I Drug
 7. Zeltzer LK, Anderson CTM, Schechter NL. (1990) Pediatric Pain:           Metabolism in the Elderly: A Paradox. Drugs Aging, 18:837-851.
     Current status and new directions. Current Problems in Pediatrics,
     20(8):415-486.                                                       End-of-Life and Pain
 8. Anand KJS. (2006). Fetal pain. Pain-Clinical Updates, 14:1-4.         1. Challenges in Pain Management at the End of Life. Retrieved
 9. Foley KM. (1996) Controlling the pain of cancer. Sci Am, 275(3):         October 13, 2008 from American Academy of Family Physicians.
     164-165.                                                                Web site: http://www.aafp.org/afp/20011001/1227.html
 10. The Assessment and Management of Acute Pain in Infants,              2. Treatment of Pain at the End of Life: A Position Statement from
     Children, and Adolescents: A Position Statement from the                the American Pain Society. Retrieved October 12, 2008 from
     American Academy of Pediatrics Committee on Psychosocial                American Pain Society. Web site: http://www.ampainsoc.org/
     Aspects of Child and Family Health and American Pain Society            advocacy/treatment.htm
     Task Force on Pain in Infants, Children, and Adolescents.            3. Pain Management at the End of Life: A Physician’s Self-Study
     Retrieved October 12, 2008 from American Pain Society. Web site:        Packet. Retrieved October 12, 2008 from Maine Hospice Council.
     http://www.ampainsoc.org/advocacy/pediatric2.htm                        Web Site: http://www.mainehospicecouncil.org/
                                                                             Pain%20Management%20web%20version.pdf
 Gender and Pain
                                                                          4. Leleszi JP, Lewandowski JG. (2005) Pain Management in End-of-
 1. Paulson PM, Minoshima S, Morrow TJ, Casey KL. (1998) Gender              Life Care. J Am Osteopath Assoc, 105(3_suppl), 6S-11.
    differences in pain perception and patterns of cerebral activation
    during noxious heat stimulation in humans. Pain, 76:2239.             5. Pain Mangement: Q&A with Dr. Scott Fishman. Retrieved
                                                                             October 12, 2008 from Discovery Health. Web site:
 2. Fillingim RB, Maixner W. (1995) Gender differences in the                http://health.discovery.com/centers/pain/endoflife/endoflife.html
    response to noxious stimuli. Pain Forum,4:209-21.
                                                                          6. Foley KM. (1995) A review of ethical and legal aspects of
 3. Berkley KJ. (1997) Sex differences in pain. Behav Brain Sci,             terminating medical care. Amer J Med, 84:291-301.
    20:371-80.
                                                                          7. End-of-Life Care. Retrieved October 12, 2008 from National
 4. Fishbain DA, Goldberg M, Meagher BR, et al. (1986) Male and              Hospice and Palliative Care Organization. Web site:
    female chronic pain patients categorized by DSM-III psychiatric          http://www.nhpco.org/i4a/pages/index.cfm?pageid=3254
    diagnostic criteria. Pain, 26(2):181-97.
                                                                          8. End-of-Life Care Eases Pain and Prepares Patient for Death.
 5. LeResche L. (1999) Gender considerations in the epidemiology of          Retrieved October 12, 2008 from Medical College of Wisconsin.
    chronic pain. Chapter in I. Crombie (ed.), Epidemiology of Pain.         Web site: http://healthlink.mcw.edu/article/1001710698.html
    IASP Press, Seattle.
 6. Green CR. “Pain, Disparities, and Practice: Opportunities to          Military/Veterans and Pain
    Improve Health Policy and Healthcare Quality,” Presented              1. Military/Veterans and Pain Fact Sheet. Retrieved October 13,
    September 9, 2008 at the American Academy of Pain                         3008 from the American Pain Foundation.
    Management annual meeting.                                                Web site: www.painfoundation.com.
 7. Hoffmann DE, Tarzian AJ. (2001) The Girl Who Cried Pain: A
    Bias Against Women in the Treatment of Pain. J Law Med Ethics,
    29:13-27.
 8. Gagliese L, Fillingim RB. (2003) Age and sex interactions in the
    experience of pain. XX vs. XY: The International Journal of Sex
    Differences in the Study of Health, Disease and Aging 1,124131.
 9. Dao TT, LeResche L. (2000) Gender differences in pain. J Orofac
    Pain, 14: 169184.




22                                                                                                                        American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 239 of 282. PageID #: 515


                                                                                              Topic Brief
  PAIN MANAGEMENT & DISPARITIES
  The undertreatment of pain in America is a growing public health crisis,
  especially among underserved populations, including ethnic minorities, women,
  the elderly and those who are socioeconomically disadvantaged. Despite an
  overall improvement in health for most Americans, certain segments of the           “Of all the forms of
  population continue to experience poor health status.1 There is compelling          inequality, injustice in
  evidence that minorities are less likely to have access to routine, coordinated
  medical care or health insurance than whites. They are also more likely to          health is the most shocking
  receive inappropriate or insufficient care, resulting in poorer health outcomes.    and the most inhumane.”
  As the U.S. population becomes increasingly diverse, there is an urgent need to
  eliminate health disparities. Patients have a right to appropriate assessment and      –Martin Luther King, Jr.
  treatment of their pain without regard to race, ethnicity or other factors.




  Health Disparities Defined
                                                                                      Snapshot of U.S. Population,
  According to the National Institutes of Health, health disparities are              An Older and More Diverse
  defined as “differences in the incidence, prevalence, mortality, and                Nation
  burden of diseases and other adverse health conditions that exist
  among specific population groups in the United States.”                             According to projections by the U.S.
                                                                                      Census Bureau:
  Disparities in health care are complex and multifaceted resulting                   • Minorities now comprise roughly
  from:                                                                                 one-third of the U.S. population.
  • Patient/personal factors (e.g., low socioeconomic status,                         • By 2023, more than half of all
    communication barriers)                                                             children will be from minority
  • Healthcare provider factors (e.g., bias, cultural insensitivity)                    groups.
  • Systematic/health system factors (e.g., health insurance status,                  • Minorities are expected to become
    access to care)                                                                     the majority in 2042.
                                                                                      • In 2050, the nation is projected to
                                                                                        be 54% minority.
                                                                                      • The Latino population, already the
                                                                                        nation’s largest minority group,
                                                                                        will triple in size between 2005
                                                                                        and 2050.
                                                                                      • The nation’s elderly population
                                                                                        will more than double in size
                                                                                        from 2005 through 2050 as the
                                                                                        baby boom generation enters
                                                                                        traditional retirement years.

                                                                                      Source: U.S. Census Bureau, 2008,
                                                                                      http://www.census.gov/PressRelease/www/
                                                                                      releases/archives/population/012496.html;
                                                                                      Pew Hispanic Center.




A Reporter’s Guide: Covering Pain and Its Management                                                                              23
            Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 240 of 282. PageID #: 516




 Disparities in Pain Care                   RESEARCH ON DISPARITIES IN PAIN CARE HAVE SHOWN:
 Pain is widely recognized as an            • Blacks were less likely than whites to receive pain medication and had a 66%
 undertreated health problem in the           greater risk of receiving no pain medication at all.5,6,7,9
 general population.2 However, a
                                            • Hispanics were twice as likely as non-Hispanic whites to receive no pain
 growing body of research reveals
                                              medication in the emergency department (55% of Hispanics received no pain
 even more extensive gaps in pain
                                              medication vs. 26% of non-Hispanic whites).7,10
 assessment and treatment among
 racial and ethnic populations, with        • Minority patients were less likely to have pain recorded relative to whites, which
 minorities receiving less care for           is critical to providing quality patient care.11
 pain than non-Hispanic whites.3,4,5,6,     • Only 25% of pharmacies in predominantly nonwhite neighborhoods had opioid
 Differences in pain care occur               supplies that were sufficient to treat patients in severe pain, as compared with
 across all types of pain (e.g., acute,       72% of pharmacies in white neighborhoods.12
 chronic, cancer-related) and               • In a study of minority outpatients with recurrent or metastatic cancer, 65% did
 medical settings (e.g., emergency            not receive guideline-recommended analgesic prescriptions compared with 50%
 departments and primary care).3,4,5,6,7      of nonminority patients (P < 0.001). Hispanic patients in particular reported less
 Even when income, insurance                  pain relief and had less adequate analgesia.13
 status and access to health care are
 accounted for, minorities are still
 less likely than whites to receive        treatment of pain. Most chronic             Organization has declared that
 necessary pain treatments.3,4,8           pain conditions are more prevalent          pain relief is a human right.
                                           among women; however, women’s
 Minorities are less likely to:                                                        Patient and provider factors
                                           pain complaints tend to be poorly
                                                                                       drive pain disparities
 • Have access to pain                     assessed and undertreated.3
   management services and                                                             Multiple factors contribute to racial
                                           Additionally, gender differences
   treatments                                                                          and ethnic disparities in pain care,
                                           have been identified in patient
                                                                                       including beliefs about pain,
 • Have their pain documented by           responsiveness to analgesics and
                                                                                       preconceived bias and cultural
   healthcare providers                    pain stimuli. While estrogen and
                                                                                       insensitivity and poor patient-
 • Receive pain medications                progesterone play a role in how
                                                                                       provider communication.
                                           pain signals are received in men
 And more likely to:                                                                   Positive physician-patient
                                           and women, psychology and
 • Use the emergency department            culture may also account for some           interaction and communication is
   for pain care, but less likely to       of the difference. For example,             critical in accurate pain
   receive adequate care                   children may learn how to                   assessment.2 Some research has
 • Experience greater severity of          respond to pain later in life               shown that patients take a more
   pain                                    depending on how their pain                 active role in their own pain
 • Experience and report physical          complaints were treated in their            treatment when their healthcare
                                           formative years (e.g., receiving            providers are of similar ethnic
   disability
                                           comfort and validation versus               backgrounds.3,4
 • Experience poorer health and            being encouraged to tough it out
   quality of life related to pain         or dismiss the pain).14 For more
                                           information, see the Special
 There are clear variations in the
 way pain is assessed and managed
                                           Considerations: Pain in Specific            “Pain is a complex, subjective
                                           Populations Topic Brief.                    response with several quantifiable
 among all minority populations.
 Significant gaps exist in the             In response to the overwhelming             features, including intensity,
                                           discrepancies in pain treatment             time course, quality, impact,
 provision of effective quality pain
                                           among minority groups, the Joint
 care due to the lack of research
                                           Commission issued a statement
                                                                                       and personal meaning. The
 and medical training focused on                                                       reporting of pain is a social
                                           recognizing the rights of all
 pain care disparities.3,4,9               patients to receive appropriate             transaction between caregiver
 Research also shows gender
 differences in the experience and
                                           assessment and management of
                                           pain, and the World Health
                                                                                                     ”
                                                                                       and patient. 15




24                                                                                                         American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 241 of 282. PageID #: 517
                                                                                  PAIN MANAGEMENT & DISPARITIES                    Topic Brief

  Patient sources of racial and ethnic          Minorities lack access to                         Americans, including 9 million
  disparities:3                                 effective pain care                               children, are living without health
  • Low socioeconomic status                    Limited access to pain care services              care coverage. More than eight out
  • Patients’ attitudes or beliefs              is a key contributor to poorer pain               of 10 are from working families.
    regarding pain and patient-level            treatment among minorities.                       The consequences of being
    decision making and preferences                                                               uninsured are widely recognized
                                                • Overall, minorities tend to be                  and include: lack of access to
    – Stoicism and the belief that                financially poorer than non-
      pain is an inevitable part of                                                               health care, poor quality care, lost
                                                  Hispanic whites.                                economic productivity, as well as
      disease
                                                • Socioeconomic factors can                       financial burdens on individuals
  • Minority patients more likely to:
                                                  impede access to health                         and society overall. As the minority
    – Refuse recommended pain                     insurance and primary health                    population in the U.S. continues to
      therapies                                   care services, and minorities are               grow, it becomes increasingly
    – Poorly adhere to treatment                  less likely to have access to pain              important to address the numbers
      regimens                                    treatment services than the                     of uninsured and underinsured
    – Delay seeking medical care                  general population.3,4,7,16,17                  among racial and ethnic groups.
  • Mistrust of physicians or                   • Racial and ethnic minorities are                Barriers also exist in patient access
    previous negative experiences                 at increased risk of having their               to pain medications. Research
    with health care system                       pain complaints ignored by                      shows that physicians may be less
  • Limited health literacy                       healthcare providers, thereby                   likely to prescribe pain
  • Language barriers that hinder                 limiting their options for                      medications for minority
    communication with providers                  accessing appropriate pain                      populations 6,7,16,18 and pharmacies
                                                  treatment.3,4,6,7                               in neighborhoods with large
  Physician sources of racial and
                                                According to the Robert Wood                      minority populations often do not
  ethnic disparities:3
                                                Johnson Foundation, 46 million                    carry opioid medications.3,4,12
  • Perceptions of race and ethnicity
  • Racism or bias
                                                        PERCENTAGE UNINSURED AMONG THE NONELDERLY POPULATION
  • Poor cross cultural                                             BY RACE AND ETHNIC ORIGIN, 2006
    communication skills/cultural
    insensitivity
  • Underrepresentation of                                                                             35.7%

    physicians from
    racially/ethnically diverse
    backgrounds/lack of cultural
    sensitivity                                                                   21.8%
                                                                                                                           17.8%

             HOT TOPICS                                       12.6%


  Disparities & Pain: HOT TOPICS
  • Aging and increasingly diverse U.S.
    population could lead to greater                           White              Black               Hispanic             Other

    disease burden if pain remains                     Sources: Employee Benefit Research Institute estimates from the March Current
                                                       Population Survey, 2007 Supplement. Cover the Uninsured, www.covertheuninsured.org.
    untreated
  • Undertreatment of minorities in
    emergency departments
                                                  “Inequities in access can contribute to and exacerbate
  • Minority pain complaints receive less
    attention than others                         existing disparities in health and quality of life, creating
  • Impact of pain on productivity and            barriers to a strong and productive life.”
    quality of life among minority patients
                                                                                     —The Commonwealth Fund
  • Pain relief as a human right




A Reporter’s Guide: Covering Pain and Its Management                                                                                         25
            Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 242 of 282. PageID #: 518




 More extensive research needed                   Additional studies and a
 to close disparities gap                         comprehensive pain research
 While national attention has                     agenda are needed to:
 become increasingly focused on                   • Understand the role of
                                                                                                    WEB RESOURCES
 health disparities, less attention has             stereotypes and bias in doctor-
                                                                                                    CDC Office of Minority Health and Health
 been given specifically to                         patient interactions                            Disparities
 inequities in pain care.19,20                    • Improve training for healthcare                 http://www.cdc.gov/omhd/
 However, the growing interest in                   providers                                       Cover the Uninsured: a Project of the Robert
 health disparities in general                    • Plan educational interventions
                                                                                                    Wood Johnson Foundation
                                                                                                    http://covertheuninsured.org/
 provides pain treatment providers,                 for patients
 researchers and advocates with an                                                                  American Pain Society: Racial and Ethnic
                                                  • Understand the differences in                   Identifiers in Pain Management: The
 opportunity to raise awareness                                                                     Importance to Research, Clinical Practice,
                                                    patient behaviors that may
 about disparities in pain                                                                          and Public Health Policy
                                                    contribute to pain care disparities             http://www.ampainsoc.org/advocacy/
 management and the need for
 additional pain disparities research.            • Develop culturally sensitive pain               ethnoracial.htm

 Currently, the social impact of pain               assessment tools                                Agency for Healthcare Research and Quality:
                                                                                                    Addressing Racial and Ethnic Disparities in
 on patients, their families and                  • Raise consciousness about                       Health Care
 communities is largely absent in                   disparities in pain management                  http://www.ahrq.gov/research/disparit.htm
 most federal research plans.3,4                    and barriers to effective                       http://www.ahrq.gov/qual/nhdr03/
                                                                                                    nhdrsum03.htm
                                                    healthcare overall




 REFERENCES
 1. About Minority Health. Retrieved October 12, 2008 from CDC Office of Minority Health. Web site: http://www.cdc.gov/omhd/AMH/AMH.htm
 2. Bonham VL. (2001). Race, Ethnicity, and Pain Treatment: Striving to Understand the Causes and Solutions to the Disparities in Pain
     Treatment. Journal of Law, Medicine & Ethics, 129:52.
 3. Green CR. (2003). The Unequal Burden of Pain: Confronting Racial and Ethnic Disparities in Pain. Pain Medicine, 4(3):277-294.
 4. Green C. (2006). Disparities in Pain: Ethical Issues. Pain Medicine, 7(6):530-533.
 5. Todd KH, Ducharme J, Choiniere M, Crandall CS, Fosnocht D, Homel P, et al. (2007). Pain in the Emergency Department: Results of the Pain
     and Emergency Medicine Initiative (PEMI) Multicenter Study. The Journal of Pain, 8(6):460-466.
 6. Todd KH, et al. (1994) The effect of ethnicity on physician estimates of pain severity in patients with isolated extremity trauma. JAMA,
     271(12):925-28.
 7. Todd, Samaroo, Hoffman, et al. (1993) Ethnicity as a risk factor for inadequate emergency department analgesia. JAMA, 269(12):1537-39.
 8. Paulson MR, Dekker AH, Aguilar-Gaxiola S. (2007). Eliminating Disparities in Pain Management. J Am Osteopath Assoc, 107(suppl_5), ES17-20.
 9. Freeman HP, Payne R. (2000) Racial injustices in health care. New Engl J Med, 342(14):1045-1047.
 10. Todd KH, Deaton C, D’Adamo AP, Goe L. (2000) Ethnicity and analgesic practice. Ann Emerg Med, 35(1):11-16.
 11. Karpman, et al. (1997) Analgesia for emergency centers’ orthopaedic patients: does an ethnic bias exist?, Clinical Orthopaedics and Related
     Research, 334:270-5.
 12. Morrison R, et al. (2000) “We don't carry that” -- Failure of pharmacies in predominantly nonwhite neighborhoods to stock opioid analgesics.
     N Engl J Med, 342:1023-1026.
 13. Cleeland CS, Gonin, R, Baez, L, Loehrer, P, & Pandya, KJ. (1997). Pain and Treatment of Pain in Minority Patients with Cancer: The Eastern
     Cooperative Oncology Group Minority Outpatient Pain Study. Ann Intern Med, 127(9):813-816.
 14. Pain: Hope through Research. Retrieved October 12, 2008 from National Institute of Neurological Disorders and Stroke (NINDS). Web site:
     http://www.ninds.nih.gov/disorders/chronic_pain/detail_chronic_pain.htm
 15. Dalton J. (1998). A call for standardizing the clinical rating of pain intensity using a 0 to 10 rating scale. Cancer Nursing, 21(11):46–49.
 16. Lebovits A. (2005) The ethical implications of racial disparities in pain: Are some of us more equal? Pain Med; 6:3-4.
 17. Payne R, et al. (2002) Quality of Life Concerns in Patients with Breast Cancer. Cancer, 97:311-317.
 18. Ng, Dimsdale, Shragg, et al. (1996) Ethnic differences in analgesic consumption for postoperative pain. Psychosomatic Medicine, 58:125-9.
 19. Racial and Ethnic Identifiers in Pain Management: The Importance to Research, Clinical Practice, and Public Health Policy: A Position
     Statement from the American Pain Society. Approved by the APS Board of Directors, October 22, 2004. Retrieved October 12, 2008 from
     American Pain Society. Web site: http://www.ampainsoc.org/advocacy/ethnoracial.htm
 20. Unequal Treatment - Confronting Racial and Ethnic Disparities in Healthcare (2002). Retrieved October 10, 2008 from Institute of Medicine.
     Web site: http://www.iom.edu/?id=16740




26                                                                                                                       American Pain Foundation
           Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 243 of 282. PageID #: 519


                                                                                               Topic Brief
CHRONIC PAIN AND OPIOID TREATMENT
Effective management of chronic pain often requires a step-wise trial of different treatment options, a team of healthcare
providers and social support from family and friends. Healthcare providers may start with behavioral and non-pharmacological
interventions (e.g., hot/cold therapy, physical therapy, relaxation techniques) when devising pain treatment plans. However, pain
relievers, including prescription pain medicines (opioid analgesics), are often prescribed to help alleviate pain and improve
function.


                                                         Key Issues
• More than 76.5 million Americans suffer with pain.1 The consequences of unmanaged chronic pain are devastating for
  patients. It is not uncommon for patients with intractable, debilitating pain—many of whom are often made to feel that the
  pain is “just in their heads”—to want to give up rather than living one more day in excruciating pain.
• For many patients, opioids are an integral part of a comprehensive pain management plan to help relieve pain, restore
  functioning and improve quality of life.2,3
• Unfortunately, patient access to these medications may be hindered by unbalanced state policies, persisting social stigma
  surrounding their use, as well as therapeutic switching and/or step therapies imposed by insurance companies.
• Unless a patient has a past or current personal or family history of substance abuse, the likelihood of addiction is low when
  opioids are taken as prescribed and under the guidance of a physician; however, they have the potential for misuse, abuse
  and diversion.
• Rising rates of prescription drug abuse and emergency room admissions related to prescription drug abuse, as well as an
  increase in the theft and illegal resale of prescription drugs, indicate that drug diversion is a growing problem nationwide.4
  The main source of drug diversion is unlikely the prescriber as was once assumed, but rather from theft by family, friends and
  workers in the home or from the sharing and selling of medications though often with good intentions.5
• Diverse players (e.g., lawmakers, educators, healthcare providers, the pharmaceutical industry, caregivers) must come
  together to address the dual public health crises of the undertreatment of pain and rising prescription drug abuse.6
• Alleviating pain remains a medical imperative—one that must be balanced with measures to address rising non-medical
  use of prescription drugs and to protect the public health.6



Opioids 101
Opioids include morphine, oxycodone, oxymorphone, hydrocodone, hydromorphone, methadone, codeine
and fentanyl. Opioids are classified in several ways, most commonly based on their origin and duration of
effects.7

Common classifications for opioids7,8

 SOURCE                            Natural or semisynthetic:                           Synthetic: Synthesized in the laboratory
                                   Contained in or slightly modified
                                   (semisynthetic) from chemicals found
                                   in poppy resin

 DURATION OF RESPONSE              Short-acting: Provide quick-acting                  Long-acting: Provide longer duration
                                   pain relief and are used primarily as               of pain relief and are most often
                                   “rescue medication,”as in acute pain                used for stable, chronic pain




       A Reporter’s Guide: Covering Pain and Its Management                                                                         27
          Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 244 of 282. PageID #: 520




 One of the advantages of opioids            use, the clinical profile of opioids   nausea and vomiting, and other
 is that they can be given in so             has been very well characterized.      gastrointestinal effects. Tolerance to
 many different ways. For example,           Multiple clinical studies have         nausea and vomiting usually
 they can be administered by                 shown that long-acting opioids, in     develops within the first few days
 mouth, rectal suppository,                  particular, are effective in           or weeks of therapy, but some
 intravenous injection (IV),                 improving:                             patients are intolerant to opioids
 subcutaneously (under the skin),            • Daily function                       and experience severe adverse
 transdermally (in the form of a                                                    side effects.8 Other side effects
 patch) or into a region around the          • Psychological health                 include drowsiness, mental
 spinal cord. Patches, IV injections         • Overall health-related quality of    clouding and, in some people,
 and infusions are very important              life for patients with chronic       euphoria.7 Recent research shows
 for patients who cannot swallow,              pain 10                              that genetic variations may
 or whose GI tracts are not working                                                 influence opioid metabolism.
                                             However, some types of pain, such
 normally.9                                                                         Depending on the amount taken,
                                             as pain caused by nerve
 Opioids are believed to work by             compression or destruction, do not     opioids can depress breathing. The
 binding to specific proteins (opioid        appear to be relieved by opioids.8     risk of sedation and respiratory
 receptors), which are found in                                                     depression is heightened when
 specialized pain-controlling regions                                               opioids are taken with other
 of the brain and spinal cord. When          Adverse Effects                        sedating medications (e.g.,
 these compounds attach to certain           Side effects of opioids result         antihistamines, benzodiazepines),
 opioid receptors, the electrical and        primarily from activation of opioid    reinforcing the need to carefully
 chemical signals in these regions           receptors outside and within the       monitor patients. However, this
 are altered, ultimately reducing            nervous system. Activation of          effect is usually is not present after
 pain.7                                      opioid receptors in the gut, for       a patient has taken opioids
 Because of their long history of            example, may cause constipation,       regularly.




 Careful Monitoring of and Open Communication with Patients
 Patients taking opioids must be carefully selected and monitored, and should speak openly with their
 healthcare provider about noticeable improvements in functioning, as well as side effects and other concerns
 (e.g., constipation, fears of addiction).

                   Analgesia – Is the pain relief clinically significant? Is there a reduction in the pain
                   score (0-10)?
                   Activity levels – What is the patient’s level of physical and psychosocial functioning?
      The          Has treatment made an improvement?
                   Adverse effects – Is the patient experiencing side effects from pain relievers? If so,
     Four          are they tolerable?
     “A’s”         Aberrant behaviors – Are there any behaviors of concern such as early refills or lost
                   medication? Does the patient show signs of misuse, abuse or addiction? What is the plan
                   of action?
                   Source: Passik & Weinreb, 1998; Passik & Portenoy, 1998


 The American Pain Foundation’s Target Chronic Pain materials help facilitate open dialogue between patients
 and their healthcare team, and give prescribers tools for selecting, monitoring and following patients. To access
 these resources, visit www.painfoundation.org and click on the Publications tab.




28                                                                                                    American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 245 of 282. PageID #: 521
                                                                          CHRONIC PAIN AND OPIOID TREATMENT            Topic Brief

  Dual Public Health Crises:                     Picture of Prescription Drug Abuse in America
  Balancing Medical Imperative to
  Relieve Suffering and Protect                  • An estimated 2.2 million Americans abused pain medications for the first time in
  Public Safety                                    2006.12 The rate of new abuse of opioids has risen most dramatically among
                                                   teenagers.
  Pain affects more Americans than
  diabetes, heart disease and cancer             • Between 1992 and 2002, reported abuse by teenagers increased by 542%.13
  combined, and it is one of the                 • From 1999 to 2004, unintentional poisoning deaths associated with opioids and
  leading causes of disability in the              hallucinogens rose by 55%, and the increase has been attributable primarily to
  United States. Recognition of pain               prescription pain relievers.14
  as a growing public health crisis
  has led to the establishment of                • According to 2005 and 2006 National Surveys on Drug Use and Health, an annual
  specialized pain clinics, treatment              national average of 6.2% of persons aged 12 or older had used a prescription
  guidelines for certain types of pain,            psychotherapeutic drug non-medically in the 12 months leading up to the survey;
  as well as greater use of treatment              an average of 9.1% of youths aged 12 to 17 were past year non-medical users of
  strategies to effectively alleviate              any prescription psychotherapeutic drug.12
  pain and improve functioning,                  • Nearly 600,000 emergency department visits involved non-medical use of
  including prescription pain                      prescription or over-the-counter (OTC) pharmaceuticals or dietary supplements.
  medicines.                                       Opiates/opioid analgesics accounted for 33% of the non-medical visits. Anti-
  As the therapeutic use of opioids                anxiety agents (sedatives and hypnotics) accounted for 34% of the non-medical
  has increased to appropriately                   visits.4
  address pain, there has been a
  simultaneous and dramatic rise in
                                                The growing prevalence of                   sometimes false—picture of chronic
  non-medical use of prescription
                                                prescription drug abuse not only            pain management.6 Over time,
  drugs.11 When abused—that is,
                                                threatens the lives of abusers;             these reports overshadow untold
  taken by someone other than the
                                                concerns about misuse, abuse and            stories of people with pain—those
  patient for whom the medication
                                                diversion may also jeopardize               whose lives have been shattered by
  was prescribed, or taken in a
                                                effective pain management by                unrelenting pain—who get needed
  manner or dosage other than what
                                                impeding patient access to opioids.         pain relief from these medications.
  was prescribed—prescription
                                                Fear of scrutiny by regulators or           Understanding the difference
  medications can produce serious
                                                law enforcement, and specific               between tolerance, physical
  adverse health effects and can
                                                action by some agencies, has had a          dependence, abuse and addiction
  lead to addiction, overdose and
                                                “chilling effect” on the willingness        is also critical to telling the story
  even death.
                                                of some doctors, nurse practitioners        (See page 31-32 for definitions).
  People who abuse opioids typically            and physician assistants to                 According to medical experts, use
  do so for the euphoric effects (e.g.,         prescribe opioids.6,15                      of the term “narcotic” in news
  the “high”); however, most abusers                                                        reports may further reinforce the
                                                Moreover, high profile reports of
  are not patients who take opioids                                                         myths and misconceptions of this
                                                drug abuse, diversion and
  to manage pain.12 Rather, they are                                                        class of drugs, given the negative
                                                addiction, or of legal actions taken
  often people within the social                                                            connotation.6
                                                against prescribers have helped
  network of the patient. In fact, 71%
                                                perpetuate a negative—and
  of people abusing prescription pain
  relievers received them from a
  friend or family member without a
  prescription.5 Prescription pain
  relievers are usually stolen from
                                                “…[T]he attitude toward opioids has ranged from complete avoidance
                                                to widespread therapeutic use with minimal caution. These extremes
  medicine cabinets, purchased or
                                                have been driven by insufficient appreciation of risks by those at one
  shared in schools, or simply given
  away.                                         end of the spectrum, and excessive fear of punitive regulatory scrutiny
                                                or exaggerated perceptions of addictive risk by those at the other.
                                                When opioids are prescribed for pain control in adequately evaluated,
                                                selected, and monitored patients, addiction is rare.        ”
                                                                                — Perry Fine, Topics in Pain Management




A Reporter’s Guide: Covering Pain and Its Management                                                                                  29
           Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 246 of 282. PageID #: 522




 Strategies to Address Twin Public Health Crises
 Systematic and targeted approaches are essential to address the growing prevalence and complexity of
 prescription drug abuse, while simultaneously ensuring that people with legitimate medical needs receive
 effective treatment.

 These approaches can generally be         plan (e.g., treatment agreements,                For additional recommendations,
 categorized as follows:                   urine testing and monitoring,                    see the American Pain
 • Legislative strategies to create        transition planning, collaborative               Foundation’s report outlining
   balanced and consistent                 practice with addiction medicine                 critical barriers to appropriate
   regulation and improve state-           and behavioral health                            opioid prescribing for pain
   based prescription drug                 specialists).                                    management, Provider Prescribing
   monitoring programs.                  • Pharmaceutical industry                          Patterns and Perceptions:
 • Educational efforts to raise            strategies to help prevent misuse,               Identifying Solutions to Build
   awareness about prescription            abuse and diversion by                           Consensus on Opioid Use in Pain
   drug abuse and its dangers              developing new tamper resistant                  Management. This 16-page report
   among schools, families,                packaging and/or formulations                    calls for a more balanced
   healthcare providers, patients          (e.g., tamper-resistant bottles,                 perspective of the risks and
   and potential abusers.                  electromagnetic chips to track                   benefits of these medications in
                                           medication, new formulations                     practice and policy and
 • Medical strategies to help
                                           that could resist or deter                       summarizes key challenges and
   identify and monitor patients
                                           common methods of opioid                         actionable solutions discussed by
   who require opioid
                                           abuse).                                          leading pain experts at a
   management, to include the
                                                                                            roundtable meeting hosted by APF.
   incorporation of risk
   management into the treatment


                                                                           State Grades for 2008
 Making the Grade: Evaluation              State                     2008 Grade          State                 2008 Grade
 of State Policies                         Alabama                   B+                  Montana               C+
 The Pain & Policy Studies Group           Alaska                    C+                  Nebraska              B+
                                           Arizona                   B+                  Nevada                C
 (PPSG) report “Achieving Balance          Arkansas                  B                   New Hampshire         B
 in State Pain Policy: A Progress          California                B                   New Jersey            C+
 Report” graded states on quality of       Colorado                  B                   New Mexico            B+
 its policies affecting pain treatment     Connecticut               B                   New York              C
 and centered on the balance               Delaware                  C+                  North Carolina        B
                                           District of Columbia      C+                  North Dakota          B
 between preventing abuse,                 Florida                   B                   Ohio                  B
 trafficking and diversion of              Georgia                   B                   Oklahoma              C+
 controlled substances and                 Hawaii                    B                   Oregon                A
 simultaneously ensuring the               Idaho                     B                   Pennsylvania          C+
 availability of these medications for     Illinois                  C                   Rhode Island          B+
                                           Indiana                   C+                  South Carolina        C+
 legitimate medical purposes. PPSG         Iowa                      B                   South Dakota          B
 researchers evaluated whether             Kansas                    A                   Tennessee             C
 state pain policies and regulations       Kentucky                  B                   Texas                 C
 enhance or impede pain                    Louisiana                 C                   Utah                  B+
 management and assigned each              Maine                     B+                  Vermont               B+
                                           Maryland                  B                   Virginia              A
 state a grade from ‘A’ to ‘F.’            Massachusetts             B+                  Washington            B+
                                           Michigan                  A                   West Virginia         B
                                           Minnesota                 B+                  Wisconsin             A
                                           Mississippi               C+                  Wyoming               C+
                                           Missouri                  C+
                                         Source: The Pain & Policy Studies Group,
                                         http://www.painpolicy.wisc.edu/Achieving_Balance/PRC2008.pdf.




30                                                                                                          American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 247 of 282. PageID #: 523
                                                                        CHRONIC PAIN AND OPIOID TREATMENT           Topic Brief



      At a Glance: Differentiating physical dependence, tolerance, abuse and addiction

                             Unfortunately, confusion between normal physiological responses to opioids (physical
                             dependence and tolerance) and pathological phenomena such as addiction or abuse persist. Such
                             misunderstandings not only reinforce the stigma surrounding legitimate medical use of these
                             medicines, they also fuel fears of addiction and, in turn, may impinge on patient access to these
                             medications. Although the use of opioids carries some risk of addiction, clinical studies have
                             shown that the potential for addiction is low for the vast majority of patients using opioids for
                             the long-term management of chronic pain.17 As with any medication, there are risks, but these
                             risks can be managed.




                                                Physical dependence is                   Addiction is a disease
                                                characterized by biological changes      characterized by preoccupation
                                                that lead to withdrawal symptoms         with and compulsive use of a
                                                (e.g., sweating, rapid heart rate,       substance, despite physical or
                                                nausea, diarrhea, goosebumps,            psychological harm to the person
                                                anxiety) when a medication is            or others.3 Behaviors suggestive of
                                                discontinued, and is not related to      addiction may include: taking
                                                addiction. Physical dependence           multiple doses together, frequent
                                                differs from psychological               reports of lost or stolen
                                                dependence, or the cravings              prescriptions, and/or altering oral
                                                for the euphoria caused by               formulations of opioids.
                                                opioid abuse. Symptoms of                Abuse is the intentional self-
                                                physical dependence can often            administration of a medication for
                                                be ameliorated by gradually              a non-medical purpose, such as to
                                                decreasing the dose of                   obtain a high.3 Both the intended
                                                medication during                        patient and others have the
         “Universal agreement                   discontinuation.7                        potential to abuse prescription
              on definitions of                 Tolerance is a biological process        drugs; in fact, the majority of
                                                in which a patient requires              people who abuse opioids do not
            addiction, physical                                                          suffer from chronic pain.12
                                                increasing amounts of a
               dependence and                   medication to achieve the same           Pseudo-addiction describes
        tolerance is critical to                amount of pain relief. Dose              patient behaviors that may occur
                                                escalations of opioid therapies are      when pain is undertreated. Patients
           the optimization of                  sometimes necessary and reflect a        with unrelieved pain may become
       pain treatment and the                   biological adaptation to the             focused on obtaining medications
               management of                    medication. Although the exact           and may otherwise seem
                                                mechanisms are unclear, current          inappropriately “drug seeking,”
          addictive disorders.”                 research indicates that tolerance to     which may be misidentified as
       — Consensus document from                opioid therapy develops from             addiction by the patient’s
       the American Academy of Pain             changes in opioid receptors on the       physician. Pseudo-addiction can be
         Medicine, the American Pain            surface of cells.7 Thus, the need for    distinguished from true adduction
     Society and the American Society           higher doses of medication is not        in that this behavior ceases when
                of Addiction Medicine           necessarily indicative of addiction.3    pain is effectively treated.3




A Reporter’s Guide: Covering Pain and Its Management                                                                             31
            Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 248 of 282. PageID #: 524




 MISUSE VS. ABUSE?
 • Medical Misuse: Legitimate use of a valid personal prescription but using differently from provider’s instruction, such as
   taking more frequently or higher than the recommended doses. Use may be unintentional and considered an educational
   issue.
 • Medical Abuse: Valid personal prescription by using for reasons other than its intent, such as to alleviate emotional
   stress, sleep restoration/prevention, performance improvement, etc. Use may be unintentional and considered an
   educational issue.
 • Prescription Drug Misuse: Intentional use of someone else’s prescription medication for the purpose of alleviating
   symptoms that may be related to a health problem. The use may be appropriate to treat the problem but access to obtain
   this drug may be difficult/untimely or may have been provided from a well-intentioned family member or friend.
 • Prescription Drug Abuse: Intentional use of a scheduled prescription medication to experiment, to get high or to create
   an altered state. Access to the source may be diversion from family, friends or obtained on the street. Inappropriate or
   alteration of drug delivery system, used in combination of other drugs or used to prevent withdrawal from other
   substances that are being abused are included in this definition.
 Source: Carol J. Boyd PhD, MSN, RN; Director: Institute for Research on Women and Gender, Substance Abuse Research Center,
 University of Michigan




 Risk factors for opioid misuse include, but are not limited to:2,3,19
 • Personal or family history of prescription drug or alcohol abuse
 • Cigarette smoking
 • History of motor vehicle accidents
 • Substance use disorder
 • Major psychiatric disorder (e.g., bipolar disorder, major depression,
   personality disorder)
 • Poor family support
 • History of preadolescent sexual abuse

 NOTE: Unless a patient has a past or current history of substance
 abuse, the potential for addiction is low when opioid medications
 are prescribed by a doctor and taken as directed. Those patients
 who suffer with chronic pain and addictive disease deserve the
 same quality of pain treatment as others, but may require greater
 resources in their care.                                                                  WEB RESOURCES
                                                                                           Opioid RX
                                                                                           http://pain-topics.org/
                                                                                           opioid_rx/#RiskManage
                                                                                           Tufts Health Care Institute Program on
                                                                                           Opioid Risk Management
                                                                                           http://www.thci.org/opioid/
                                                                                           Opioid Risk Management PainEDU
                                                                                           http://www.painedu.org/soap.asp
                                                                                           Emerging Solutions
                                                                                           http://www.emergingsolutionsinpain.com/i
                                                                                           ndex.php?option=com_frontpage&Itemid=1




32                                                                                                             American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 249 of 282. PageID #: 525
                                                                                   CHRONIC PAIN AND OPIOID TREATMENT                   Topic Brief

  REFERENCES
  1.    National Center for Health Statistics. Health, United States, 2006 With Chartbook on Trends in the Health of Americans. Hyattsville, MD.
        Available at http://www.cdc.gov/nchs/data/hus/hus06.pdf.
  2.    Fine, PG. Opioid Therapy as a Component of Chronic Pain Management: Pain Experts Weigh In on Key Principles to Optimize Treatment.
        Topics in Pain Management. May 2008;23(10):1-8.
  3.    Katz NP, Adams EF, Chilcoat H, Colucci RD, et al. Challenges in the development of prescription opioid abuse-deterrent formulations. Clin J
        Pain. 2007;23:648-660.
  4.    Substance Abuse and Mental Health Services Administration, Office of Applied Studies. Drug Abuse Warning Network, 2005: National
        Estimates of Drug-Related Emergency Department Visits. DAWN Series D-29, DHHS Publication No. (SMA) 07-4256, Rockville, MD, 2007.
        Available at http://dawninfo.samhsa.gov/files/DAWN-ED-2005-Web.pdf.
  5.    Substance Abuse and Mental Health Services Administration. (2008). Results from the 2007 National Survey on Drug Use and Health: National
        Findings (Office of Applied Studies, NSDUH Series H-34, DHHS Publication No. SMA 08-4343). Rockville, MD. See
        http://oas.samhsa.gov/nsduh/2k7nsduh/2k7Results.pdf.
  6.    American Pain Foundation. Provider Prescribing Patterns and Perceptions: Identifying Solutions to Build Consensus on Opioid Use in Pain
        Management—A Roundtable Discussion. April 2008. Available at www.painfoundation.org.
  7.    Schumacher MA, Basbaum AI, Way WL. Opioid analgesics & antagonists. In: Katzung, ed. Basic and clinical pharmacology. 10th ed. New
        York, NY: McGraw Hill, 2007;489-502.
  8.    McQuay H. Opioids in pain management. The Lancet. 1999;353:2229-2232.
  9.    American Pain Foundation. Treatment Options: A Guide for People Living with Pain. 2007. Available at www.painfoundation.org.
  10.   Furlan AD, Sandoval JA, Mailis-Gagnon AM, Tunks E. Opioids for chronic noncancer pain: a meta-analysis of effectiveness and side effects.
        CMAJ. 2006;11:1589-1594.
  11.   Kuehn BM. Opioid prescriptions soar: increase in legitimate use as well as abuse. JAMA. 2007;297:249-250.
  12.   Substance Abuse and Mental Health Services Administration. (2007). Results from the 2006 National Survey on Drug Use and Health: National
        Findings (Office of Applied Studies, NSDUH Series H-32, DHHS Publication No. SMA 07-4293). Rockville, MD.
  13.   Bollinger LC, Bush C, Califano JA, et al. Under the counter: the diversion and abuse of controlled prescription drugs in the U.S. The National
        Center on Addiction and Substance Abuse at Columbia University (CASA), July 2005.
  14.   Centers for Disease Control. Unintentional poisoning deaths – United States, 1999-2004. MMWR. February 9, 2007;56(05):93-96.
  15.   Lin JJ, Afandre D, Moore C. Physician attitudes toward opioid prescribing for patients with persistent noncancer pain. Clin J Pain.
        2007;23:799-803.
  16.   Fine PG, Portenoy RK: Clinical Guide to Opioid Analgesia, 2nd Edition. New York: Vendome, 2007
  17.   Sinatra R. Opioid analgesics in primary care: challenges and new advances in the management 0f noncancer pain. J Am Board Fam Med.
        2006;19:165-77.
  18.   Boyd C. Presentation at the NIDA/AMA Joint Meeting, Pain, Opioids, and Addiction: An Urgent Problem for Doctors and Patients, NIH,
        Bethesda, Maryland, March 5, 2007.




A Reporter’s Guide: Covering Pain and Its Management                                                                                                 33
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 250 of 282. PageID #: 526




     “The purpose of life…is to be useful, to be
     honorable, to be compassionate, to make some
     difference…”
                             —Ralph Waldo Emerson

34                                                                   American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 251 of 282. PageID #: 527


                                                                                                  Topic Brief
  INTEGRATIVE MEDICINE: NON-DRUG TREATMENT OPTIONS
  FOR PAIN MANAGEMENT
                   Pain management continues to challenge                    when the origin of the pain signals fails to
                   healthcare providers and places added strain              shut off due to damage of the pain alarm
                   on an already fragmented health care system.              system, leaving the person with persisting
                   The U.S. health system was built around                   pain.
                   acute illness; however, because of advances               Whatever the cause, chronic pain transcends
                   in modern medicine and increased longevity,               the physical hurting. Persistent pain interferes
                   many Americans are living longer and with                 with daily life and relationships, and takes a
                   one or more chronic conditions (for example,              tremendous toll on a person’s mind, body
                   cancer, diabetes, heart disease and arthritis),           and spirit. It’s no surprise that pain and
                   which require careful coordination of care                associated problems (e.g., medication side
                   and symptom management.                                   effects, depression and anxiety, limited
                   While pain is a symptom of many chronic                   mobility) are best managed using a
                   diseases and is expected after many surgical              combination of treatments tailored to each
                   procedures, persistent pain should not be                 patient. This is referred to as a “multi-modal”
                   viewed simply as a symptom. According to                  or integrative approach.
                   experts, the pain itself becomes a disease


                               Multi-modal Therapeutic Strategies for Managing Pain and Related Disability



                                                               Pharmacotherapy
                                                                (NSAIDs, opioids,
                                                               adjuvant analgesics)
                                        Interventional                                Physical Medicine and
                                         Approaches                                      Rehabilitation
                                           (injections,                                  (assistive devices,
                                        neurostimulation)                                  conditioning)
                                                                  EFFECTIVE
                                                              MANAGEMENT FOR
                                                               PERSISTENT PAIN
                                     Complementary and                                  Lifestyle Changes
                                     Alternative Medicine                              (weight loss, exercise,
                                     (massage, acupuncture)                                 nutrition)
                                                              Psychosocial Support
                                                                   (counseling,
                                                                 support groups)




                   Integrative medicine combines conventional medicine with complementary healing
                   techniques, such as massage, yoga and acupuncture, to address the specific needs. Because an
                   interdisciplinary approach to pain management is patient-centered, patients learn how to
                   manage and cope with pain by playing an active role in their treatment plan.


                   Integrative medicine combines treatments from conventional medicine and complementary and alternative
                   therapies for which there is some high-quality evidence of safety and effectiveness.1 Being able to deliver
                   integrated medicine, which incorporates proven CAM therapies into “mainstream” care, is increasingly
                   important to consumers and healthcare providers.4




A Reporter’s Guide: Covering Pain and Its Management                                                                             35
           Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 252 of 282. PageID #: 528




 Benefits of Combined Treatment         Patients Seek Complementary
                                                                                                                  COMMON NON-DRUG OPTIONS
 Modalities                             Treatments
                                                                                                                  FOR PAIN RELIEF
 While medications remain an            In their quest for better pain relief,
 integral part of pain management       patients are increasingly turning to                                      • Stress management techniques
 plans, non-drug therapies may be       non-drug approaches to help ease                                            (e.g., meditation, deep breathing
 used to supplement and enhance         their discomfort and give them a                                            and relaxation exercises)
 the effectiveness of current pain      sense of empowerment and                                                  • Massage
 medications. These strategies also     control. There are a wide variety of                                      • Application of heat or cold,
 offer additional options for those     non-drug therapies available to                                             including heating pads or
 patients at greater risk for, or who   treat pain and related disability                                           ice packs
 are intolerant of, medication side     including:                                                                • Acupuncture
 effects.                               • Psychosocial interventions –                                            • Visualization
 Moreover, a growing body of              cognitive behavioral therapy,                                           • Physical therapy, including
 research reinforces the benefits of      stress management                                                         stretching or exercise
 interventions that address the         • Rehabilitation techniques –                                             • Hypnotherapy
 psychosocial aspects of pain,            exercise, heat or cold therapy,
 especially given recent evidence                                                                                 • Psychological and spiritual
                                          physical therapy                                                          counseling
 of a biological link between the       • Complementary and alternative
 regions of the brain involved with                                                                               • Biofeedback
                                          medicine – meditation,
 depression and pain regulation.          acupuncture, hypnotherapy,                                              • Transcutaneous electrical nerve
 People with pain often suffer from       yoga, aromatherapy, massage,                                              stimulation, also known as TENS
 depression, which can affect a           touch therapy
 patient’s thinking, concentration
                                        Not surprisingly, pain conditions
 and behavior, and increase pain
                                        are among those most likely to
 sensitivity and severity.
                                        prompt patients to turn to
 Effective pain management may          complementary and alternative
 also require lifestyle changes that    medicine (CAM) therapies. These
 are supportive of patient mobility     practices also give patients a
 and independence.2 For example,        greater sense of control, so they no
 to improve daily functioning,          longer feel that they are solely
 specific therapies may be              dependent on a single pill or
 suggested to increase muscle           procedure.
 strength and flexibility, enhance
 sleep and reduce fatigue, and assist
 patients in performing usual                         Diseases/Conditions for Which CAM is Used Most Often
 activities and work-related tasks.
                                          16.8%
 As with the management of other
 chronic illnesses, patients with
 chronic pain need to play an active
 role in their care and incorporate
 non-drug options and other                            9.5%
 lifestyle changes (e.g., exercise,
 proper nutrition) over the long-                                 6.6%
 term.                                                                        4.9%          4.9%       4.5%
                                                                                                                  3.7%
                                                                                                                            3.1%
                                                                                                                                       2.4%        2.2%



                                          Back pain   Head cold   Neck pain   Joint pain   Arthritis   Anxiety/   Stomach   Headache   Recurring   Insomnia
                                                                                                       depression upset                pain


                                        Source: NCCAM, The Uses of CAM in the United States.




36                                                                                                                                          American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 253 of 282. PageID #: 529
                           INTEGRATIVE MEDICINE: NON-DRUG TREATMENT OPTIONS FOR PAIN MANAGEMENT                                  Topic Brief

  What is CAM?
  CAM includes a diverse group of healing systems, practices and products that are not part of conventional
  medicine. Examples of CAM therapies include acupuncture, massage, meditation, hypnosis, yoga and herbal
  therapies. These approaches are increasingly used to help manage pain and related issues (e.g., depression,
  anxiety, fatigue) and enhance patients’ quality of life. NCCAM, one of 27 institutes and centers designated by
  the National Institutes of Health, is the lead agency for scientific research on CAM and groups these therapies
  into four areas.


    CAM DOMAINS DEFINED
    Mind-body medicine              Uses a variety of techniques designed to enhance the mind’s ability to affect the
                                    body’s function and symptoms. Examples include meditation, hypnosis, guided
                                    imagery, prayer, as well as art or music therapy.
    Biologically based practices    Use substances found in nature, such as herbs, special diets or vitamins. Some
                                    examples include dietary supplements or herbal products (e.g., garlic, ginger, Kava Kava).
    Manipulative and                Based on manipulation or movement of one or more parts of the body.
    body-based practices            Examples include massage and chiropractic or osteopathic manipulation.
    Energy medicine                 Involves the use of energy fields, such as magnetic fields or biofields (energy that some
                                    believe surround and run through the body). Examples include qi gong, Reiki and
                                    therapeutic touch.




  Many CAM practices are gentle methods that tend to have fewer side effects, which is part of their appeal to
  patients. Patients also use these therapies to help alleviate the associated stress, depression and insomnia that
  can accompany and worsen pain sensations.
  Some CAM practices, such as acupuncture, massage and chiropractic care require the practitioner to be
  licensed. It’s important for patients to research and find a CAM practitioner who is certified, willing and
  equipped to coordinate with other members of the patient’s health team, and has experience working with
  patients with chronic pain.



  When tailored to the individual patient, non-drug approaches to
  pain management can help:
  • Allow patients to take an active role in managing their pain,
    thereby, improving patient satisfaction
  • Address the physical, emotional and spiritual needs of patients
  • Reduce pain and manage related symptoms (e.g., pain and
    anxiety, depression, insomnia, fatigue)
  • Enhance the effectiveness and minimize adverse effects of
    medications
  • Reduce health care costs by reducing doctor visits and reliance
    on medications
  • Improve functioning and the ability to perform activities of
    daily living
  • Enhance wellness and quality of life




A Reporter’s Guide: Covering Pain and Its Management                                                                                     37
          Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 254 of 282. PageID #: 530




 More and more Americans are turning to CAM to help manage and treat various health problems,
 including pain and distress.

 • An estimated 36% of American adults use some form of CAM, and this percentage jumps to 62% if prayer
   for health reasons and megavitamin therapy are included.3
 • Americans spend at least $34-47 billion on CAM therapies, exceeding out of pocket expenses for all U.S.
   hospitalizations. CAM is expected to grow by 15% each year.3
 • People report using CAM because these methods mirror their personal beliefs, values and philosophical
   orientations toward life.4
 • Many people use CAM to help relieve back pain, joint pain, severe headache and pain associated with
   migraines, dental and jaw pain and for a variety of other reasons.4




 Barriers to Fully Integrating
 CAM                                                                        MOST COMMON CAM THERAPIES
                                                50
 Despite CAM’s growing popularity,
                                                        43.0
 there are barriers to its widespread
 use. According to CAM experts,                 40
 these include:
 • Limited scientific evidence about
   the safety and effectiveness of              30                24.4

   certain therapies. Studies are
                                                                            18.9
   underway to research specific
                                                20                                     11.6         9.6
   CAM practices for pain                                                                                    7.6
                                                                                                                          7.5
   management.                                                                                                                          5.1
                                                                                                                                               5.0        3.5
 • Lack of professional training in             10

   CAM and integrative medicine                        Prayer/   Prayer/   Natural    Deep        Prayer   Meditation   Chiropractic   Yoga   Massage   Diets
   and limited resources to                            self      others    products   breathing   group

   coordinate services.                         0
                                                     Source: Barnes P, Powell-Griner E, McFann K, Nahin R, CDC Advance Data Report
 • Restricted health insurance                       #343, Complemenary and Alternative Medicine Use Among Adults; United States,
                                                     2002. May 27, 2004.
   coverage. Many CAM therapies
   are not yet covered by health
   insurance carriers and are,
   therefore, only available to
   patients on an outpatient fee-for-   • Lack of education (on the part                               • Misperceptions about CAM
   service basis. Insurers tend to        of consumers and providers)                                    therapies as “elusive,
   restrict reimbursement to              about the appropriate use of                                   nonsensical options.”
   “medically necessary” therapies        CAM therapies and how best to                                Source: American Pain Foundation, Pain
   and without the data to back up        integrate them with standard                                 Community News, Spring 2008.
   their effectiveness, these             pain treatments.
   practices are not covered.




38                                                                                                                                        American Pain Foundation
       Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 255 of 282. PageID #: 531
                             INTEGRATIVE MEDICINE: NON-DRUG TREATMENT OPTIONS FOR PAIN MANAGEMENT                          Topic Brief

  Paying for non-drug therapies                                              have access to low cost, at-home therapies that
  The majority of CAM treatments are not currently                           provide effective pain relief. These may include heat
  covered by traditional insurance plans, largely due to                     and cold therapies, relaxation techniques and
  the absence of scientific evidence proving the                             exercise.
  effectiveness of some CAM therapies. When coverage                         People living with chronic pain are increasingly
  for CAM is offered, it is generally limited to more                        turning to CAM to help alleviate their suffering and
  common therapies such as acupuncture and                                   improve their quality of life. The addition of these
  massage. Most people must pay for CAM services                             therapies often results in better pain relief and fewer
  out-of-pocket; however, consumer interest has                              side effects. However, more research is needed to
  prompted more insurance companies to consider                              prove the effectiveness of certain therapies and
  CAM coverage.                                                              increase the likelihood that they will be covered by
  A study in Washington State, where private health                          conventional insurance providers and offered as an
  insurers are legally required to cover licensed CAM                        option to all patients living with pain.
  providers, found that a significant number of people                       With nearly half of all consumers concerned about
  were utilizing CAM insurance benefits with only a                          the safety of their health care, 6 the use of CAM and
  modest effect on insurance expenditures.5                                  other non-drug treatments for pain management is
  Given the high cost and low insurance coverage of                          expected to grow as non-drug therapies are proven
  many CAM therapies, it is important that patients,                         safe and effective and adopted into routine health
  especially those that are no longer able to work,                          care.7




                                  For a snapshot of recent research on select CAM therapies,
                        see the Spring 2008 issue of Pain Community News at www.painfoundation.org.




  REFERENCES
  1.    What is CAM? Retrieved October 10, 2008 from National Center for
        Complementary and Alternative Medicine (NCCAM). Web site:
        http://nccam.nih.gov/health/whatiscam/
  2.    Ahmad, M, Goucke, C.R. (2002) Management strategies for the treatment of
        neuropathic pain in the elderly. Drugs Aging, 19(12):929-4.
  3.    Barnes, P., Powell-Griner, E., McFann, K., Nahin, R. CDC Advance Data Report
        #343. Complementary and Alternative Medicine Use Among Adults: United States,
        2002. May 27, 2004.
                                                                                             WEB RESOURCES
  4.    Treatment Options: A Guide for People Living with Pain. Retrieved October 10,
        2008 from American Pain Foundation.                                                  American Academy of Pain Management
        Web site: http://www.painfoundation.org/Publications/TreatmentOptions2006.pdf        www.aapainmanage.org
  5.    Lafferty, W.E., Tyree, P.T., et al. (2006) Insurance Coverage and Subsequent         American Pain Foundation Treatment Options
        Utilization of Complementary and Alternative Medical (CAM) Providers. Am J           www.painfoundation.org/Publications/
        Manag Care, 12(7):397–404.                                                           TreatmentOptions2006.pdf
  6.    Henry J. Kaiser Family Foundation (November 17, 2004). “Five years after IOM
                                                                                             National Center for Complementary and
        report on medical errors, nearly half of all consumers worry about the safety of
                                                                                             Alternative Medicine (NCCAM)
        their health care” Press release. Retrieved October 12, 2008 from
                                                                                             www.nccam.nih.gov
        http://www.kff.org/kaiserpolls/pomr111704nr.cfm
  7.    The Pain Community News: Spring 2008, 8(2). Retrieved October 10, 2008 from          The Office of Cancer Complementary and
        American Pain Foundation. Web site:                                                  Alternative Medicine
        http://www.painfoundation.org/Publications/PCN08spring.pdf                           www.cancer.gov/cam




A Reporter’s Guide: Covering Pain and Its Management                                                                                   39
              Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 256 of 282. PageID #: 532




Pain A to Z
                                       Common Pain Terms and Syndromes
Hundreds of pain syndromes or disorders make up the spectrum of pain.There are the most
benign, fleeting sensations of pain, such as a pin prick.There is the pain of childbirth, the pain of
a heart attack, and the pain that sometimes follows amputation of a limb.There is also pain
accompanying cancer and the pain that follows severe trauma, such as that associated with head
and spinal cord injuries.A sampling of common pain terms and syndromes follows, listed
alphabetically.

Acute Pain occurs suddenly due to illness, injury or surgery. It      Breakthrough Pain is intermittent worsening of pain that occurs
has a short duration that subsides when the injured tissue heals.     spontaneously or in relation to a specific activity. The pain
                                                                      increases above the level of pain being treated with ongoing
Arachnoiditis is a condition in which one of the three                analgesics (pain medications).
membranes covering the brain and spinal cord, called the
arachnoid membrane, becomes inflamed. A number of causes,             Burn pain can be profound and poses an extreme challenge to
including infection or trauma, can result in inflammation of this     the medical community. First-degree burns are the least severe;
membrane. Arachnoiditis can produce disabling, progressive, and       with third-degree burns, the skin is lost. Depending on the injury,
even permanent pain.                                                  pain accompanying burns can be excruciating, and even after the
                                                                      wound has healed patients may have chronic pain at the burn
Arthritis is the most prevalent cause of chronic disability in the    site.
United States. Millions of Americans suffer from arthritic
conditions such as osteoarthritis, rheumatoid arthritis, ankylosing   Cancer pain can accompany the growth of a tumor, the
spondylitis, and gout. These disorders are characterized by joint     treatment of cancer, or chronic problems related to cancer’s
pain in the extremities. Many other inflammatory diseases affect      permanent effects on the body. Fortunately, most cancer pain can
the body’s soft tissues, including tendonitis and bursitis.           be treated to help minimize discomfort and stress to the patient.

Back pain has become the high price paid by our modern                Central pain syndrome — see Traumatic Pain below.
lifestyle and is a startlingly common cause of disability for many
Americans, including both active and inactive people. Common          Chronic Pain is pain that persists for long periods of time
types of back pain include:                                           (usually >3 months). Failure to treat acute pain promptly and
                                                                      appropriately at the time of injury, during initial medical and
  • Sciatica — back pain that spreads to the leg (see below).         surgical care, and at the time of transition to community-based
                                                                      care, contributes to the development of chronic pain syndromes.
  • Degenerative or ruptured disc — type of back pain
                                                                      In chronic pain, pain signals may remain active in the nervous
    associated with the discs of the spine, the soft, spongy
                                                                      system for weeks, months or even years. Chronic pain has no
    padding between the vertebrae (bones) that form the spine.
                                                                      value or benefit; it is a disease of the nervous system.
    Discs protect the spine by absorbing shock, but they tend to
    degenerate over time and may sometimes rupture.                        Types of Chronic Pain:
  • Spondylolisthesis — back condition that occurs when one             • Intermittent Pain - episodic and may occur in waves or
    vertebra extends over another, causing pressure on nerves             patterns.
    and therefore pain.
                                                                        • Persistent Pain - lasts 12 or more hours every day for more
  • Radiculopathy — damage to nerve roots is a serious                    than three months.
    condition that can be extremely painful.
                                                                      Complex Regional Pain Syndrome, or CRPS, is a chronic pain
   Treatment for a damaged disc includes drugs such as                condition that typically affects one or more limbs. It is
   painkillers, muscle relaxants, and steroids; exercise or rest,     accompanied by burning pain and hypersensitivity to
   depending on the patient’s condition; adequate support, such       temperature. Often triggered by trauma or nerve damage, CRPS
   as a brace or better mattress and physical therapy. In some        causes the skin of the affected area to become characteristically
   cases, surgery may be required to remove the damaged               shiny.
   portion of the disc and return it to its previous condition,            There are two types of CRPS:
   especially when it is pressing a nerve root. Surgical procedures
   include discectomy, laminectomy, or spinal fusion. Minimally         • CRPS I (formerly known as Reflex Sympathetic Dystrophy
   invasive procedures (vertebroplasty), certain complementary            Syndrome, or RSDS) is frequently triggered by tissue injury,
   and alternative therapies and implantable devices may also             but with no underlying or identifiable nerve injury.
   help certain patients.




40                                                                                                              American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 257 of 282. PageID #: 533



  • CRPS II (formerly known as Causalgia) is characterized           individual. It can result from diseases that affect nerves (such as
    by the same symptoms, but these cases are clearly associated     diabetes) or from trauma, or, because chemotherapy drugs can
    with a specific nerve injury.                                    affect nerves, it can be a consequence of cancer treatment.
                                                                     Among the many neuropathic pain conditions are:
   The cause of CRPS is not well understood, but experts believe
   it is due to a malfunction of the autonomic nervous system          • Diabetic neuropathy, which results from nerve damage
   following blunt trauma to an arm or leg, after surgical               secondary to vascular problems that occur with diabetes;
   procedures or even from minor injuries such as a sprain or
                                                                       • Reflex sympathetic dystrophy syndrome (see below),
   fracture. Nerves begin to misfire, repeatedly sending pain
                                                                         which can follow injury;
   impulses to the brain. The resulting pain seems out of
   proportion to the severity of the injury.                           • Phantom limb and post-amputation pain, which can
                                                                         result from the surgical removal of a limb;
Deafferentation Pain: pain due to alteration or damage to the
                                                                       • Postherpetic neuralgia, which can occur after an outbreak
central nervous system (central pain or neuropathic pain) or may
                                                                         of shingles; and
be alteration of nervous system within larger nerves or nerve
roots before entry into central nervous system.                        • Central pain syndrome, which can result from trauma to
                                                                         the brain or spinal cord.
Fibromyalgia is a chronic pain disorder characterized by
widespread musculoskeletal pain that has lasted for at least three   Nociceptive pain - caused by an injury that stimulates pain
months. People with fibromyalgia report general tenderness and       receptors. Pain receptors, located on the tips of nerve cells,
soreness, muscle stiffness, especially in the morning, as well as    recognize and react to an unpleasant stimulus (pressure, extreme
fatigue. Stress or lack of sleep can make the symptoms of            temperatures [hot or cold], substances released by other cells) and
fibromyalgia worse. An estimated 6 million Americans have            send pain signals through the nervous system for recognition and
fibromyalgia, most of them women.                                    response. This type of pain may be accompanied by
                                                                     inflammation. Infections, burns, cuts, a severe lack of oxygen in
Headaches affect millions of Americans. The three most common        the blood, and stretching of or pressure within an organ, can
types of chronic headache are migraines, cluster headaches, and      injure tissues and cause nociceptive pain.
tension headaches. Each comes with its own telltale brand of
pain.                                                                     Types of Nociceptive Pain:

  • Migraines are characterized by throbbing pain and                  • Somatic Pain - caused by injury to skin, muscles, bone,
    sometimes by other symptoms, such as nausea and visual               joint, and connective tissues. Deep somatic pain is usually
    disturbances. Migraines are more frequent in women than              described as dull or aching, and localized in one area.
    men. Stress can trigger a migraine headache, and migraines           Somatic pain from injury to the skin or the tissues just below
    can also put the sufferer at risk for stroke.                        it often is sharper and may have a burning or pricking
                                                                         quality.
  • Cluster headaches are characterized by excruciating,
    piercing pain on one side of the head; they occur more             • Visceral Pain - originates from ongoing injury to the internal
    frequently in men than women.                                        organs or the tissues that support them. When the injured
                                                                         tissue is a hollow structure, like the intestine or the gall
  • Tension headaches are often described as a tight band                bladder, the pain often is poorly localized and feels like
    around the head.                                                     cramping. When the injured structure is not a hollow organ,
                                                                         the pain may be pressure-like, deep, and stabbing.
Head and facial pain can be agonizing, whether it results from
dental problems or from disorders such as cranial neuralgia, in      Pain flares. Pain that suddenly erupts or emerges with or
which one of the nerves in the face, head, or neck is inflamed.      without an aggravating event or activity.
Another condition, trigeminal neuralgia (also called tic
douloureux), affects the largest of the cranial nerves and is        Peripheral Neuropathic Pain due to vascular disease or injury-
characterized by a stabbing, shooting pain.                          such as vasculitis or inflammation of blood vessels, coronary
                                                                     artery disease, and circulatory problems-all have the potential to
Muscle pain can range from an aching muscle, spasm, or strain,       cause pain. Vascular pain affects millions of Americans and occurs
to the severe spasticity that accompanies paralysis. Another         when communication between blood vessels and nerves is
disabling syndrome is fibromyalgia, a disorder characterized by      interrupted. Ruptures, spasms, constriction, or obstruction of
fatigue, stiffness, joint tenderness, and widespread muscle pain.    blood vessels, as well as a condition called ischemia in which
Polymyositis, dermatomyositis, and inclusion body myositis           blood supply to organs, tissues, or limbs is cut off, can also result
are painful disorders characterized by muscle inflammation. They     in pain.
may be caused by infection or autoimmune dysfunction and are
sometimes associated with connective tissue disorders, such as       Reflex sympathetic dystrophy syndrome — see Complex
lupus and rheumatoid arthritis.                                      Regional Pain Syndrome.

Myofascial pain syndromes affect sensitive areas known as            Repetitive stress injuries are muscular conditions that result
trigger points, located within the body’s muscles. Myofascial pain   from repeated motions performed in the course of normal work
syndromes are sometimes misdiagnosed and can be debilitating.        or other daily activities. They include:

Neuropathic Pain – is a type of pain that results from damage to       • writer’s cramp, which affects musicians and writers and
or dysfunction of the nerves in either the peripheral or central         others,
nervous system, rather than stimulation of pain receptors (as is       • compression or entrapment neuropathies, including carpal
the case of somatic and visceral pain). Neuropathic pain can             tunnel syndrome, caused by chronic overextension of the
occur in any part of the body and is frequently described as a           wrist and
hot, burning sensation, which can be devastating to the affected
                                                                       • tendonitis or tenosynovitis, affecting one or more tendons.



A Reporter’s Guide: Covering Pain and Its Management                                                                                  41
              Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 258 of 282. PageID #: 534



Sciatica is a painful condition caused by pressure on the sciatic      Surgical pain may require regional or general anesthesia during
nerve, the main nerve that branches off the spinal cord and            the procedure and medications to control discomfort following
continues down into the thighs, legs, ankles, and feet. Sciatica is    the operation. Control of pain associated with surgery includes
characterized by pain in the buttocks and can be caused by a           presurgical preparation and careful monitoring of the patient
number of factors. Exertion, obesity, and poor posture can all cause   during and after the procedure.
pressure on the sciatic nerve. One common cause of sciatica is a
herniated disc.                                                        Temporomandibular disorders are conditions in which the
                                                                       temporomandibular joint (the jaw) is damaged and/or the muscles
Shingles and other painful disorders affect the skin. Pain is a        used for chewing and talking become stressed, causing pain. The
common symptom of many skin disorders, even the most                   condition may be the result of a number of factors, such as an
common rashes. One of the most vexing neurological disorders is        injury to the jaw or joint misalignment, and may give rise to a
shingles or herpes zoster, an infection that often causes agonizing    variety of symptoms, most commonly pain in the jaw, face,
pain resistant to treatment. Prompt treatment with antiviral agents    and/or neck muscles. Physicians reach a diagnosis by listening to
is important to arrest the infection, which if prolonged can result    the patient’s description of the symptoms and by performing a
in an associated condition known as postherpetic neuralgia.            simple examination of the facial muscles and the
Other painful disorders affecting the skin include:                    temporomandibular joint.

  • Vasculitis, or inflammation of blood vessels;                      Traumatic pain can occur after injuries in the home, at the
                                                                       workplace, during sports activities, or on the road. Any of these
  • Other infections, including herpes simplex;
                                                                       injuries can result in severe disability and pain. Some patients
  • Skin tumors and cysts, and                                         who have had an injury to the spinal cord experience intense
Tumors associated with neurofibromatosis, a neurogenetic               pain ranging from tingling to burning and, commonly, both. Such
disorder.                                                              patients are sensitive to hot and cold temperatures and touch. For
                                                                       these individuals, a touch can be perceived as intense burning,
Somatic pain—see Nociceptive Pain.                                     indicating abnormal signals relayed to and from the brain. This
                                                                       condition is called central pain syndrome or, if the damage is
Sports injuries are common. Sprains, strains, bruises,                 in the thalamus (the brain’s center for processing bodily
dislocations, and fractures are all well-known words in the            sensations), thalamic pain syndrome. It affects as many as
language of sports. Pain is another. In extreme cases, sports          100,000 Americans with multiple sclerosis, Parkinson’s disease,
injuries can take the form of costly and painful spinal cord and       amputated limbs, spinal cord injuries, and stroke. Their pain is
head injuries, which cause severe suffering and disability.            severe and is extremely difficult to treat effectively. A variety
Spinal stenosis refers to a narrowing of the canal surrounding         of medications, including analgesics, antidepressants,
the spinal cord. The condition occurs naturally with aging. Spinal     anticonvulsants, and electrical stimulation, are options available
stenosis causes weakness in the legs and leg pain usually felt         to central pain patients.
while the person is standing up and often relieved by sitting          Visceral pain – see Nociceptive Pain.
down.




                                                                       Sources:

                                                                       American Pain Foundation. Treatment Options: A Guide for People
                                                                       Living with Pain. Available at www.painfoundation.org.

                                                                       “Pain: Hope Through Research,” National Institutes of Neurological
                                                                       Disorders and Stroke. Publication date December 2001. NIH
                                                                       Publication No. 01-2406 . Last updated July 31, 2008.




42                                                                                                                American Pain Foundation
    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 259 of 282. PageID #: 535




                                                                      Pain Resources


American Pain Foundation
888-615-7246
www.painfoundation.org

Key Publications                                                   Special Projects/Initiatives
• Pain Community News, APF’s quarterly newsletter                  • APF’s grassroots Power Over Pain Action Network
• Pain Monitor, APF’s monthly e-news update                          (POPAN) has 72 POPAN leaders in 36 states tirelessly
• Treatment Options: A Guide for People Living with                  working to help improve pain care, legislation
  Pain                                                               related to pain care, healthcare access and medical
                                                                     practices.
• Pain Resource Guide: Getting the Help You Need
                                                                   • Military and Veterans Pain Initiative
• Targeting Chronic Pain Notebook and companion
  provider resources                                               • Spotlight Series on cancer pain, fibromyalgia and
                                                                     shingles
• APF Report, Provider Prescribing Patterns and
  Perceptions: Identifying Solutions to Build Consensus            • Pain & Creativity
  on Opioid Use in Pain Management                                 • Yoga for Chronic Pain
• Fact sheets on cancer pain, shingles/PHN,                        • Let’s Talk Pain Coalition, www.letstalkpain.org,
  fibromyalgia, military/veterans and pain, among                    launched in partnership with the American Academy
  others                                                             of Pain Management and the American Society for
• Top 10 Tips Series, including:                                     Pain Management Nursing
       • Finding Quality Health Information Online
       • Exercising for Pain Relief
       • Making the Most of Your Medical Visits
                                                                     For more information about APF’s programs and services,
       • Easing Pain Around the Holidays                                          see the 2007 Annual Report at
       • Pain-free Tips for Travelers                              http://www.painfoundation.org/About/2007AnnualReport.pdf
       • Helpful Hints on the Road to Pain Relief
• Pain Care Bill of Rights




                        To subscribe to print or online publications, please visit www.painfoundation.org,
                                         or call Tina Register, Communications Manager,
                                       at (443) 690-4707 or tregister@painfoundation.org




A Reporter’s Guide: Covering Pain and Its Management                                                                    43
             Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 260 of 282. PageID #: 536



Other Consumer Pain Associations                                Other organizations
American Chronic Pain Association                               Pain Policy Studies
800-533-3231
www.theacpa.org                                                     Pain and Policy Studies Group (PPSG)
National Pain Foundation                                            608-263-7662
303-783-8899                                                        www.painpolicy.wisc.edu
www.nationalpainfoundation.org
                                                                Pain Law Studies

                                                                    Pain and the Law
Condition-Specific Pain Organizations                               617-262-4990
The American Pain Foundation keeps an updated and                   www.painandthelaw.org
searchable listing of condition-specific patient advocacy and
professional organizations at www.painfoundation.org. These         The Legal Side of Pain
include such groups as the Amputee Coalition of America,            865-560-1945
Arthritis Foundation, the National Vulvodynia Association,          www.legalsideofpain.com
National Fibromyalgia Association and the American Diabetes
Association, among others.                                          National Association of Attorneys General
                                                                    www.naag.org

Professional Pain Associations                                  Drug Abuse/Addiction Groups
Alliance of State Pain Initiatives                                  National Institute on Drug Abuse
608-262-0978                                                        301-443-1124
E-mail: aspi@mailplus.wisc.edu                                      www.nida.nih.gov
American Academy Hospice and Palliative Medicine                    Drug Enforcement Administration
847-375-4712                                                        Office of Diversion Control
www.aahpm.org                                                       800-882-9539
                                                                    www.deadiversion.usdoj.gov
American Academy of Pain Management
209-533-9744                                                        Partnership for a Drug-Free America
www.aapainmanage.org                                                212-922-1560
                                                                    http://drugfreeamerica.com
American Academy of Pain Medicine
847-375-4731                                                        Substance Abuse and Mental Health Services
www.painmed.org                                                     Administration (SAMHSA)
                                                                    877-726-4727
American Pain Society                                               www.samhsa.gov
847-375-4715
www.ampainsoc.org                                                   White House Office of National
                                                                    Drug Control Policy
American Society of Addiction Medicine                              800-666-3332
301-656-3920                                                        www.whitehousedrugpolicy.gov
www.asam.org
                                                                Others
American Society for Pain Management Nursing
913-895-4606                                                        Center for Practical Bioethics
www.aspmn.org                                                       800-344-3829
                                                                    www.practicalbioethics.org
National Hospice & Palliative Care Organization
703-837-1500                                                        Federation of State Medical Boards (FSMB)
www.nhpco.org                                                       817-868-4000
                                                                    www.fsmb.org

                                                                    National Family Caregivers Association
                                                                    301-942-6430
                                                                    www.nfcacares.org




44                                                                                                     American Pain Foundation
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 261 of 282. PageID #: 537




 “Pain is inevitable. Suffering is optional.”
                                    — Anonymous
        Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 262 of 282. PageID #: 538




            201 N. Charles St., Suite 710 • Baltimore, MD 21201-4111 • 1-888-615-PAIN (7246)
                           info@painfoundation.org • www.painfoundation.org




The American Pain Foundation is solely responsible for the content and maintains editorial control of all materials and publications we produce.
 We gratefully acknowledge those who support our work. This publication was underwritten by support from Alpharma Pharmaceuticals LLC.
                                                                                                                           Publication date: October 2008
Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 263 of 282. PageID #: 539




                                      
                                      
             EXHIBIT F 
                   bs_bs_banner




                                  Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 264 of 282. PageID #: 540

                   Pain Medicine 2014; 15: 1911–1929
                   Wiley Periodicals, Inc.



                   Risk Factors for Serious Prescription
                   Opioid-Related Toxicity or Overdose among
                   Veterans Health Administration Patients




                   Barbara Zedler, MD,* Lin Xie, MS,† Li Wang, PhD,†                 Design. Retrospective, nested, case-control ana-
                   Andrew Joyce, PhD,* Catherine Vick, MS,*                          lysis of Veterans Health Administration (VHA)
                   Furaha Kariburyo, MPH,† Pradeep Rajan, ScD,*                      medical, pharmacy, and health care resource utiliza-
                   Onur Baser, PhD,† and Lenn Murrelle, PhD, MSPH*                   tion administrative data.

                   *Venebio Group, Richmond, Virginia; †STATinMED                    Subjects. Patients dispensed an opioid by VHA
                   Research, Dallas, Texas, USA                                      between October 1, 2010 and September 30, 2012
                                                                                     (N = 8,987).
                   Reprint requests to: Barbara K. Zedler, MD, Venebio
                   Group, LLC, 7400 Beaufont Springs Drive,                          Methods. Cases      (N = 817)   experienced    life-
                   Suite 300, Richmond, VA 23225, USA.                               threatening opioid-related respiratory/CNS depres-
                   Tel: 877-344-4347, ext. 507; Fax: 804-272-3497;                   sion or overdose. Ten controls were randomly
                   E-mail: barb.zedler@venebio.com.                                  assigned to each case (N = 8,170). Logistic regres-
                                                                                     sion was used to examine associations with the
                   Disclosure: This research was funded by kaléo, Inc.               outcome.
                   The study was conceived, designed, executed, and
                   reported by the authors who had sole control over the             Results. The strongest associations were maxi-
                   data and the decision to publish. Kaléo, Inc. reviewed            mum prescribed daily morphine equivalent dose
                   and commented on the methods developed by the                     (MED) ≥ 100 mg (odds ratio [OR] = 4.1, 95% con-
                   authors and reviewed the final manuscript for                     fidence interval [CI], 2.6–6.5), history of opioid
                   proprietary information. Drs. Murrelle, Zedler, Joyce,            dependence (OR = 3.9, 95% CI, 2.6–5.8), and hospi-
                   and Rajan are Principals of Venebio Group, LLC,                   talization during the 6 months before the serious
                   which has research and consulting agreements with                 toxicity or overdose event (OR = 2.9, 95% CI,
                   kaléo, Inc. and Reckitt-Benckiser Pharmaceuticals,                2.3–3.6). Liver disease, extended-release or long-
                   Inc. and reports no additional conflicts of interest.             acting opioids, and daily MED of 20 mg or more were
                   The other coauthors report no conflicts of                        also significantly associated.
                   interest.
                                                                                     Conclusions. Substantial risk for serious opioid-
                                                                                     related toxicity and overdose exists at even relatively
                                                                                     low maximum prescribed daily MED, especially in
                   Abstract                                                          patients already vulnerable due to underlying demo-
                                                                                     graphic factors, comorbid conditions, and concomi-
                   Objective. Prescription opioid use and deaths                     tant use of CNS depressant medications or
                   related to serious toxicity, including overdose, have             substances. Screening patients for risk, providing
                   increased dramatically in the United States since                 education, and coprescribing naloxone for those at
                   1999. However, factors associated with serious                    elevated risk may be effective at reducing serious
                   opioid-related respiratory or central nervous system              opioid-related respiratory/CNS depression and over-
                   (CNS) depression or overdose in medical users are                 dose in medical users of prescription opioids.
                   not well characterized. The objective of this study
                   was to examine the factors associated with serious                Key   Words. Prescription;        Opioid;    Toxicity;
                   toxicity in medical users of prescription opioids.                Overdose; Risk; Predictors


                                                                                                                                       1911


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 265 of 282. PageID #: 541


               Zedler et al.

               Introduction                                                       of substance abuse, previous overdose, mental illness,
                                                                                  and respiratory disease are significantly more likely to die
               Serious toxicity, including overdose, related to prescription      of an opioid-related overdose [7,16,20,21,25,26]. Pre-
               opioid analgesics has increased dramatically in the United         scription drug-related factors significantly associated with
               States since 1999 [1,2]. Opioids are central nervous               fatal opioid-related overdose or serious toxicity include
               system (CNS) depressants. Life-threatening opioid toxicity         use of oxycodone, methadone, and extended-release for-
               includes profound sedation/coma and severe respiratory             mulations [7,12,16,18,27–29]; maximum prescribed daily
               depression that can result in death from respiratory arrest        MED exceeding 50 mg [21,25]; and concurrent use of
               [3–5]. Prescription drug “overdose” is a type of serious           other psychoactive CNS depressants (e.g., sedative–
               toxicity in which the drug is used in amounts that exceed          hypnotics, anxiolytics, alcohol) [1,20,26,30].
               the individual’s ability to tolerate the exposure, result-
               ing in serious adverse effects. Serious opioid-related             To date, most research on predictors of serious opioid-
               respiratory/CNS depression can occur unintentionally in            related toxicity or overdose has focused on fatal events,
               patients using them for approved therapeutic indications           illicit opioids, nonmedical users of prescription opioids, or
               (“medical users”) and even at dosages in the recom-                limited samples of medical users and used relatively small,
               mended prescribing range. Medical users taking opioids             geographically limited convenience samples. The objec-
               as prescribed may experience circumstances that predis-            tive of this study was to identify the factors independently
               pose them to opioid accumulation, prolonged duration of            most associated with overdose or life-threatening
               action or enhanced CNS, and consequent respiratory                 respiratory/CNS depression, including nonfatal events,
               depression. Examples include certain comorbid condi-               among medical users of prescription opioids in a large,
               tions (e.g., impaired renal, hepatic, or respiratory function)     national, administrative health care database.
               and concomitant medications or substances (e.g., seda-
               tives, alcohol). Opioid pain relievers were involved in nearly     Methods
               17,000 deaths in 2010, representing a threefold increase
               since 1999 and three-fourths of all prescription drug              Study Design
               poisoning deaths [1,2]. The alarming upward trajectory of
               fatal unintentional overdoses parallels increases of               A nested case-control design was used to examine
               29–80% in the use of prescription opioids for long-term            factors associated with a diagnosis of serious opioid-
               management of chronic noncancer pain (2000–2005) in                related respiratory/CNS depression or overdose among
               an estimated 9 million US adults per year currently [6–11].        Veterans Health Administration (VHA) patients who were
               Approximately 60% of overdoses occur in medical users              dispensed an opioid by VHA. The study was exempt from
               of maximum prescribed daily morphine equivalent doses              Institutional Review Board review.
               (MED) of 100 mg or more1 or those who misuse opioid
               analgesics, typically prescribed by a single physician, to
               manage chronic pain [7]. The remaining 40% of overdoses            Study Setting and Data Source
               occur in nonmedical users who abuse prescription opioids
               for recreational purposes, tend to receive prescriptions           A retrospective analysis of deidentified national adminis-
               from multiple prescribers, and engage in diversion of pre-         trative health care data was conducted using VHA Medical
               scription opioids to and from others [7,12,13].                    SAS datasets from October 1, 2010 through September
                                                                                  30, 2012. These datasets contain data for VHA-provided
               The factors associated with fatal opioid-related overdose          health care that is utilized primarily by US military veterans
               have been well characterized [2,7,12,14–21]. Patient-              and a small number of nonveterans (e.g., employees,
               related factors include certain demographic charac-                eligible family members, research participants) and include
               teristics and clinical comorbidities. Men have a higher            inpatient, outpatient, laboratory, radiology, pharmacy, vital
               opioid-related overdose death rate [12], but the percent-          signs, vital status, and enrollment information.
               age rise in deaths since 1999 is greater in women [15]. For
               prescription opioids, overdose death rates are highest in          Study Sample
               persons aged 45–54 years; non-Hispanic whites, Ameri-
               can Indians and Alaskan Natives; rural and impoverished            Study “cases” were defined as patients who satisfied the
               areas; and in the West and Southwest United States and             following criteria at any time between October 1, 2010
               the Appalachian states of Kentucky and West Virginia               and September 30, 2012 (the “study period”): 1) were
               where the opioid analgesic prescribing rates are highest           dispensed at least one opioid prescription by VHA (see
               [2,8,12,18,19,22,23]. Geographic variations in overdose            Appendix I), identified by national drug code; and 2) had a
               deaths reflect, in part, variations in opioid analgesic pre-       claim for a serious opioid-related toxicity or overdose
               scribing patterns, the number of physicians available, and         event based on International Classification of Disease, 9th
               state-regulated pain management policies rather than               Revision, Clinical Modification (ICD-9-CM) codes and
               inherent patient differences [2,24]. Persons with a history        Current Procedure Terminology (CPT) codes (Table 1)
                                                                                  [7,21,31]. A serious opioid-related toxicity or overdose
               1                                                                  event was defined as follows: 1) a listed CNS or respira-
                Maximum prescribed daily morphine equivalent doses                tory adverse effect code in addition to a listed poisoning
               exceeding 200 mg are considered ’high-dose.’ [55]                  event or external cause code occurring within ±1 day of


               1912


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 266 of 282. PageID #: 542


                                                                                      Risk Factors Prescription Opioid Toxicity Overdose

                   Table 1 Diagnostic codes for serious opioid-related toxicity including overdose

                   ICD-9-CM Diagnosis
                   Codes                   Description

                   Poisoning codes
                     965.00                Poisoning   by   opium (alkaloids), unspecified
                     965.01                Poisoning   by   heroin
                     965.02                Poisoning   by   methadone
                     965.09                Poisoning   by   other opiates and related narcotic
                   Adverse effect codes
                     518.81                Acute respiratory failure
                     518.82                Other pulmonary insufficiency, not elsewhere classified
                     780.0                 Alteration of consciousness
                     786.03                Apnea
                     799.0                 Asphyxia and hypoxemia
                   CPT codes for mechanical ventilation or critical care
                    31500              Intubation, endotracheal, emergency procedure
                    94002              Ventilation assist and management, initiation of pressure, or volume preset ventilators for assisted
                                          or controlled breathing; hospital inpatient/observation, each subsequent day
                    94660              CPAP ventilation; initiation and management
                    94662              CNAP ventilation; initiation and management
                    99291              Critical care, evaluation, and management of the critically ill or critically injured patient, first 30–74
                                          minutes
                   External cause codes
                     E850.0             Accidental poisoning by heroin
                     E850.1             Accidental poisoning by methadone
                     E850.2             Accidental poisoning by other opiates and related narcotics
                     E935.0             Adverse effects of heroin
                     E935.1             Adverse effects of methadone
                     E935.2             Adverse effects of other opioids and related narcotics

                   CNAP = continuous negative airway pressure; CPAP = continuous positive airway pressure; ICD-9-CM, International Classification
                   of Disease, 9th Revision, Clinical Modification.



                   the adverse effect; or 2) use of mechanical ventilation or         Baseline Variables
                   critical care in addition to a listed poisoning event or
                   external cause code occurring within ±1 day of the critical        Baseline demographic variables included age group (18–
                   respiratory support. The first identified occurrence               34, 35–44, 45–54, 55–64, 65+ years), sex, race, marital
                   of opioid-related overdose or life-threatening respiratory/        status, body mass index, and the US Census region of the
                   CNS depression (“index event”) during the study period             patient’s VHA treatment center (Northeast, North Central,
                   served as the “index date” for cases. All patients were            South, West, other). Baseline comorbidity measures
                   required to have nonmissing age, sex, and race values in           included the Charlson Comorbidity Index score, calcu-
                   addition to continuous medical and pharmacy benefits in            lated as the sum of assigned comorbidity category
                   the 6 months before the index date (the “baseline period”).        weights [32].
                   For cases, the follow-up period was calculated as the
                   number of days after the end of the event until death,             Other selected baseline comorbidities were stratified as
                   disenrollment, or the end of the study period.                     pain-related and nonpain-related [33–36]. Pain-related
                                                                                      comorbid conditions included low back disorders, other
                   For each case, 10 control patients were randomly                   back/neck disorders, neuropathic disorders, fibromyalgia,
                   selected and assigned from those who 1) were dis-                  headache/migraine, burns, traumatic injury, and motor
                   pensed an opioid by VHA during the study period; 2) did            vehicle accidents. Nonpain-related comorbidities included
                   not experience serious opioid-related toxicity or over-            psychoactive substance use disorders including sub-
                   dose as defined in the study; and 3) had complete data             stance abuse and nonopioid substance dependence,
                   for age, sex, and race. The case index date was                    tobacco use disorder, post-traumatic stress disorder,
                   assigned to each of the 10 control patients, and the               bipolar disorder, attention deficit hyperactivity disorder,
                   follow-up period for these controls was the number of              schizophrenia, anxiety disorder, obsessive-compulsive–
                   days thereafter until death, disenrollment, or the end of          disorder, cardiovascular disease, endocarditis, viral and
                   the study period.                                                  alcoholic hepatitis), pancreatitis, sexually transmitted


                                                                                                                                           1913


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 267 of 282. PageID #: 543


               Zedler et al.

               disease, herpes simplex infection, skin infections/                Table 2 Prescription opioids and morphine
               abscesses, sleep apnea, and obesity.                               equivalent conversion factors
               Additional baseline variables included the number of
                                                                                                                                 Morphine
               opioid prescriptions dispensed by VHA, opioid used
                                                                                                                                 Equivalent
               (categorized by active ingredient, formulation [extended-
                                                                                                                                 Conversion
               release/long-acting vs short-acting], and route [oral, par-
                                                                                                                                 Factor†,‡ (per
               enteral, transdermal, other]), and the maximum prescribed
                                                                                  Opioid*                                        mg of Opioid)
               daily MED. For each opioid prescription dispensed during
               the baseline period, the product of the number of units            Short acting
               dispensed and the opioid strength per unit (milligrams)              Meperidine hydrochloride                     0.1
               was divided by the number of days supplied. The resulting            Codeine                                      0.15
               opioid daily dose dispensed (milligrams per day) was then            Tramadol                                     0.2
               multiplied by a conversion factor derived from published             Hydrocodone                                  1.0
               sources to estimate the daily dose in morphine equivalents           Morphine sulfate                             1.0
               (MED) (see Table 2) [37–42]. The maximum prescribed                  Oxycodone                                    1.5
               daily MED during the baseline period was calculated for              Oxymorphone                                  3.0
               each patient by summing the daily MED for all opioid                 Hydromorphone                                4.0
               prescriptions dispensed to the patient during those 6                Fentanyl citrate (transmucosal)              0.13§
               months. It reflects the maximum prescribed daily dose              Extended release/long-acting
               and not necessarily the actual amount consumed.                      Morphine sulfate extended-release            1.0
               Nonopioid medications also dispensed by VHA which can                Oxycodone hydrochloride                      1.5
               potentiate opioid-associated serious adverse effects,                  controlled-release
               such as psychoactive drugs and nonopioid analgesics,                 Methadone                                    3.0
               were included as baseline variables [1,28]. Baseline health          Fentanyl (transdermal)                       2.4¶, **
               care utilization measures included the number of inpatient
               admissions and outpatient emergency department (ED),               * Some drug products contained an opioid in combination with
               office, and pharmacy visits (Table 6).                             a nonopioid (e.g., acetaminophen, aspirin) (Appendix II). No
                                                                                  MED was calculated for the two controls who used sublingual
               Outcome Variable                                                   buprenorphine.
                                                                                  †
                                                                                    Sources of morphine equivalent conversion factors: Von Korff
               The occurrence of serious opioid-related toxicity or over-         [37] and Leppert and Luczak [69].
                                                                                  ‡
               dose as defined by listed ICD-9-CM and CPT codes was                 For each opioid dispensed, the daily MED (mg per day) was
               the primary outcome variable (Table 1). All analyses were          calculated as follows (see text): (number of units dis-
               conducted at the patient level. For patients who experi-           pensed × strength of unit [mg] × MED conversion factor)/
               enced more than one episode of serious opioid-related              number of days supply.
                                                                                  §
                                                                                    Converting transmucosal fentanyl to morphine equivalents
               respiratory/CNS depression or overdose during the study
                                                                                  assumes 50% bioavailability of transmucosal fentanyl and that
               period, only the index event was evaluated.
                                                                                  100 μg of transmucosal fentanyl is equivalent to 12.5–15 mg of
                                                                                  morphine.
               Statistical Analysis                                               ¶
                                                                                    Converting transdermal fentanyl to morphine equivalents
                                                                                  assumes that each patch has a conversion factor of 2.4 and
               Baseline covariates and the outcome measure were sum-              remains in place for 3 days. The daily MED (mg per day) was
               marized descriptively. Tests for normality were conducted,         calculated as follows:
               and medians and interquartile ranges (IQRs) were calcu-            (number of patches dispensed × 3 days per patch × strength of
               lated for continuous variables that were not normally dis-         patch [μg/h] × MED conversion factor)/number of days supply.
               tributed. Frequencies and percentages were calculated              ** Prescription Drug Monitoring Program Training and Techni-
               for categorical variables. Student’s t-tests or Wilcoxon           cal Assistance Center (no specific author) [41].
               Rank Sum tests were used, as appropriate, to examine               MED = morphine equivalent dose.
               differences in continuous variables of interest between
               cases and controls. Chi-squared tests of proportion were           care resource utilization. Odds ratios (ORs) and corre-
               used to examine bivariate associations for categorical             sponding 95% confidence intervals (CIs) and P values
               variables.                                                         were calculated. P values less than 0.05 were considered
                                                                                  statistically significant. One full, main effects, logistic
               Multivariable analysis was performed using conditional             regression model was run. Model discrimination was
               logistic regression to examine factors potentially associ-         evaluated by the c-statistic which reflects the area under
               ated with the index event of serious opioid-related toxicity       the receiver operating characteristic curve and ranges
               or overdose. The covariates included in the regression             from 0.5 (no discrimination between cases and controls)
               model were age, sex, race/ethnicity, marital status, US            to 1.0 (perfect discrimination) [41]. [43] Only the first
               Census region, comorbidities, prescription opioid charac-          (index) event of serious opioid-related toxicity or overdose
               teristics, the maximum prescribed daily MED, selected              was modeled for case patients who experienced more
               nonopioid prescription medications, and baseline health            than one episode during the study period.


               1914


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 268 of 282. PageID #: 544


                                                                                          Risk Factors Prescription Opioid Toxicity Overdose

                   All analyses were conducted using SAS version 9.3                      asthma, pneumoconiosis, asbestosis); depression; skin
                   [44].                                                                  ulcers; hypertension; malignancy; opioid dependence,
                                                                                          substance abuse, nonopioid substance dependence, and
                   Results                                                                tobacco use disorder; viral hepatitis; mental health disor-
                                                                                          ders including anxiety, post traumatic stress, and bipolar
                   Sixteen patients were excluded from the analysis due to                disorders; cardiovascular disease; sleep apnea; back and
                   missing age, sex, or race data. We identified 921 patients             neck disorders; neuropathic disorders; and traumatic injury
                   with a claim of life-threatening opioid-related respiratory/           (e.g., fracture, dislocation, contusion, laceration, wound).
                   CNS depression or overdose and at least 6 months of
                   continuous medical and pharmacy benefits before the                    VHA prescription drug dispensing data during the
                   event, 817 of whom were also dispensed an opioid by                    6-month baseline period indicated that, overall, cases
                   VHA. Among these 817 cases, 16 experienced more than                   were prescribed opioids significantly more often than
                   one episode during the study period. Among those who                   controls, in larger variety, with a higher proportion of
                   received an opioid prescription from VHA during the study              extended-release or long-acting (ER/LA) formulations
                   period, 8,170 control patients without overdose were                   and with a higher mean maximum prescribed daily MED
                   identified who met selection criteria (Figure 1).                      (Table 5). The mean number of opioid prescriptions dis-
                                                                                          pensed in the baseline period was 6.8 among cases,
                   Descriptive Analysis                                                   compared with 2.5 among controls (P < 0.0001). Pre-
                                                                                          scription opioid active ingredients varied significantly
                   The median age was 62 years for both cases and controls                between cases and controls, with more hydroco-
                   (IQR, 10 and 16, respectively). As shown in Table 3, cases             done, methadone, oxycodone, and morphine, but less
                   were more likely than controls to be non-Hispanic white,               tramadol, dispensed to cases than controls. Both ER/LA
                   divorced, separated or widowed, and to reside in the                   and short-acting formulations as well as oral opioids
                   western US Census region.                                              were prescribed to cases more often than to controls.
                                                                                          The mean maximum prescribed MED was 122 mg per
                   Compared with controls, patients with serious opioid-                  day in cases and 48 mg per day in controls, with sig-
                   related toxicity or overdose were more likely to be diag-              nificantly more cases receiving prescriptions for MED
                   nosed with other diseases and health conditions. The                   ≥50 mg per day and ≥100 mg per day. All selected
                   mean CCI score, which reflects general health status, was              nonopioid drugs were also prescribed to cases signifi-
                   higher for cases than for controls (3.9 vs 1.7, P < 0.0001),           cantly more often than to controls (Table 5).
                   indicating poorer overall health in the cases. As shown in
                   Table 4, cases reported particularly significantly higher fre-         As shown in Table 6, cases had significantly greater health
                   quency during the 6-month baseline period of chronic                   care resource utilization than controls during the baseline
                   pulmonary disease (e.g., emphysema, chronic bronchitis,                period, including outpatient office and ED visits, hospital-




                                                             Total paƟents, October 1, 2010 to September 30, 2012
                                                                                (N = 10,131,467)



                                                             PaƟents with at least one opioid VHA Pharmacy claim
                                                             October 1, 2010 to September 30, 2012 (N = 1,877,841)

                             No Opioid-Related Serious Toxicity or Overdose (Controls)         Opioid-Related Serious Toxicity or Overdose (Cases)



                               PaƟents not diagnosed with opioid-related serious                 PaƟents diagnosed with opioid-related serious
                                              toxicity or overdose                                           toxicity or overdose
                                   October 1, 2010 to September 30, 2012                            October 1, 2010 to September 30, 2012
                                                (N = 1,876,765)                                                   (N = 1,076)




                              1) PaƟents with conƟnuous medical and pharmacy                   PaƟents with conƟnuous medical and pharmacy
                              beneﬁts for at least 6 months before the index date             beneﬁts for at least 6 months before the index date
                                 (N = 16,062) from whom 2) 10 were randomly                                          (N = 817)
                                        assigned to each case (N = 8170)


                                                               Figure 1 Sample selection flowchart.


                                                                                                                                                     1915


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 269 of 282. PageID #: 545


               Zedler et al.

               Table 3 Baseline demographic characteristics

                                                       Cases (N = 817)                        Controls (N = 8,170)

               Characteristics                         N                  SD, %               N                      SD, %               P

               Age (years), median (IQR)                62.0              10.0                    62.0               16.0                <0.001
               Age group (years)
                 18–34                                  27                 3.3                 565                    6.9                <0.001
                 35–44                                  31                 3.8                 619                    7.6                <0.001
                 45–54                                 115                14.1               1,240                   15.2                 0.402
                 55–64                                 377                46.1               2,672                   32.7                <0.001
                 65+                                   267                32.7               3,074                   37.6                 0.005
               Male                                    753                92.2               7,528                   92.1                 0.980
               Race/ethnicity
                 Non-Hispanic white                    555                67.9               4,546                   55.6                <0.001
                 Non-Hispanic black                     83                10.2               1,300                   15.9                <0.001
                 Hispanic                               32                 3.9                 431                    5.3                 0.094
                 Other                                 147                18.0               1,893                   23.2                 0.001
               Marital status
                 Never married                         102                12.5               1,227                   15.0                 0.052
                 Married                               351                43.0               4,246                   52.0                <0.001
                 Separated                              20                 2.5                  41                    0.5                <0.001
                 Divorced                              285                34.9               2,268                   27.8                <0.001
                 Widowed                                59                 7.2                 388                    4.8                 0.002
               BMI (kg/m2)
                 Underweight (<18.5)                    29                 3.6                  72.0                  0.9                <0.001
                 Normal (18.5–24.9)                    193                23.6               1,197                   14.7                <0.001
                 Overweight (25.0–29.9)                224                27.4               2,070                   25.3                 0.193
                 Obese (≥30.0)                         306                37.5               2,667                   32.6                 0.005
                 Missing                                65                 8.0               2,164                   26.5                <0.001
               US Census region
                 Northeast                              75                 9.2                 824                   10.1                 0.411
                 North Central                         190                23.3               1,745                   21.4                 0.208
                 South                                 270                33.1               3,258                   39.9                <0.001
                 West                                  257                31.5               1,842                   22.6                <0.001
                 Other                                  25                 3.1                 501                    6.1                <0.001

               BMI = body mass index; IQR = interquartile range; SD = standard deviation.


               izations, and pharmacy visits. An ED visit occurred during         were combined into one category. Endocarditis was not
               the baseline period in 65% of cases compared with 21%              included in the final logistic regression as it was reported in
               of controls. Nearly half of the cases were hospitalized            only one case patient. The final model yielded a c-statistic
               during the baseline period at least once compared with             of 0.89. As displayed in Figure 2, significant independent
               9% of controls.                                                    demographic predictors of serious opioid toxicity included
                                                                                  ages 55–64 years and 65 and above, non-Hispanic white
               During the 2-year study period, 159/817 case patients              race, never married, widowed, and those receiving care in
               died (19.5%) compared with 282/8,170 controls (3.5%).              the western region of the United States.
               Twenty of the deaths in the case patients occurred during
               a VHA-treated episode of serious toxicity or overdose for          Concomitant health conditions that were most strongly
               an index event fatality rate of 2.4% (20/817).                     associated with the occurrence of serious opioid-related
                                                                                  toxicity or overdose were opioid dependence, moderate
               Multivariable Analysis                                             or severe liver disease, skin ulcers, metastatic solid tumor,
                                                                                  and pancreatitis. Other comorbidities significantly associ-
               The logistic regression model for the dichotomous                  ated with the outcome included renal disease, bipolar
               outcome of serious opioid-related respiratory/CNS                  disorder, traumatic injury chronic pulmonary disease, war-
               depression or overdose resulted in multiple, independent,          farin use, substance abuse, and sleep apnea (Figure 3).
               statistically significant associations. To improve the esti-
               mate stability, the marital status categories “separated”          Prescription opioids containing hydromorphone or
               (N = 20/817 cases) and “divorced” (N = 285/817 cases)              oxycodone and those with ER/LA formulations were


               1916


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 270 of 282. PageID #: 546


                                                                                        Risk Factors Prescription Opioid Toxicity Overdose

                   Table 4 Baseline clinical characteristics

                                                                                    Cases (N = 817)            Controls (N = 8,170)

                   Comorbidities                                                    N            SD, %         N               SD, %          P

                   CCI score, mean (SD)                                                 3.9       3.3              1.7          2.0           <0.001
                   Individual CCI comorbidities
                     Myocardial infarction                                           28           3.4            105            1.3           <0.001
                     Congestive heart failure                                        93          11.4            308            3.8           <0.001
                     Peripheral vascular disease                                     71           8.7            353            4.3           <0.001
                     Cerebrovascular disease                                         57           7.0            343            4.2           <0.001
                     Dementia                                                         5           0.6             32            0.4            0.348
                     Chronic pulmonary disease                                      291          35.6          1,047           12.8           <0.001
                     Rheumatologic disease                                            6           0.7             96            1.2            0.257
                     Peptic ulcer disease                                             9           1.1             63            0.8            0.312
                     Mild liver disease                                              43           5.3             64            0.8           <0.001
                     Diabetes                                                       263          32.2          1,850           22.6           <0.001
                     Hypertension                                                   495          60.6          3,670           44.9           <0.001
                     Depression                                                     357          43.7          1,562           19.1           <0.001
                     Use of warfarin                                                 78           9.6            387            4.7           <0.001
                     Hemiplegia or paraplegia                                        13           1.6             34            0.4           <0.001
                     Renal disease                                                  112          13.7            428            5.2           <0.001
                     Any malignancy, including leukemia and lymphoma                147          18.0            646            8.0           <0.001
                     Diabetes with chronic complications                             92          11.3            432            5.3           <0.001
                     Skin ulcers                                                    122          14.9            302            3.7           <0.001
                     Moderate or severe liver disease                                28           3.4             19            0.2           <0.001
                     Metastatic solid tumor                                          46           5.6             59            0.7           <0.001
                     HIV/AIDS                                                        11           1.4             42            0.5            0.003
                   Other selected comorbidities
                   Nonpain related
                     Substance abuse and nonopioid substance dependence             215          26.3            764            9.4           <0.001
                     Opioid dependence                                              105          12.9             97            1.2           <0.001
                     Endocarditis                                                     1           0.1              9            0.1            0.920
                     Viral hepatitis                                                106          13.0            249            3.0           <0.001
                     Alcoholic hepatitis                                              3           0.4              5            0.1            0.005
                     Pancreatitis                                                    24           2.9             49            0.6           <0.001
                     Sexually transmitted disease                                    12           1.5             69            0.8            0.072
                     Herpes simplex infection                                         7           0.9             45            0.6            0.272
                     Skin infections/abscesses                                       85          10.4            286            3.5           <0.001
                     Sleep apnea                                                    147          18.0            652            8.0           <0.001
                     Tobacco use disorder                                           301          36.8          1,266           15.5           <0.001
                     PTSD                                                           221          27.1          1,119           13.7           <0.001
                     Bipolar disorder                                                86          10.5            239            2.9           <0.001
                     ADHD                                                             7           0.9             58            0.7            0.637
                     Schizophrenia                                                   36           4.4            114            1.4           <0.001
                     Anxiety disorder                                               180          22.0            681            8.3           <0.001
                     OCD                                                              5           0.6             19            0.2            0.045
                     Cardiovascular disease                                         172          21.1            764            9.4           <0.001
                     Obesity                                                        150          18.4          1,072           13.1           <0.001
                   Pain related
                     Low back disorders                                             380          46.5          2,099           25.7           <0.001
                     Other back/neck disorders                                      214          26.2          1,048           12.8           <0.001
                     Neuropathic disorders                                          170          20.8            717            8.8           <0.001
                     Fibromyalgia                                                    34           4.2            157            1.9           <0.001
                     Headache/migraine                                               88          10.8            427            5.2           <0.001
                     Burns                                                            4           0.5             16            0.2            0.089
                     Traumatic injury                                               212          26.0            869           10.6           <0.001
                     Motor vehicle accidents                                          7           0.9             14            0.2           <0.001

                   ADHD = attention deficit hyperactivity disorder; AIDS = acquired immunodeficiency syndrome; CCI = Charlson Comorbidity Index, 2008
                   updated (score); OCD = obsessive–compulsive disorder; PTSD = post-traumatic stress disorder; SD = standard deviation.




                                                                                                                                               1917


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 271 of 282. PageID #: 547


               Zedler et al.

               Table 5 Baseline prescription drugs dispensed by VHA

                                                                              Cases (N = 817)           Controls (N = 8,170)

               Prescription Drug Use                                          N             SD, %       N               SD, %         P

               Opioid use                                                     693            84.8       4,936           60.4          <0.001
               By active ingredient
                 Hydrocodone                                                  314            38.4       2,633           32.2          <0.001
                 Oxycodone                                                    305            37.3         876           10.7          <0.001
                 Buprenorphine                                                  0             0.0           2            0.0           0.655
                 Tramadol                                                     114            14         1,428           17.5           0.011
                 Codeine                                                       63             7.7         561            6.9           0.365
                 Fentanyl                                                      49             6.0          44            0.5          <0.001
                 Morphine                                                     251            30.7         334            4.1          <0.001
                 Hydromorphone                                                 38             4.7          28            0.3          <0.001
                 Methadone                                                    107            13.1         139            1.7          <0.001
                 Oxymorphone                                                    1             0.1           1            0.0           0.044
                 Other*                                                         2             0.2           4            0.1           0.039
               By formulation
                 ER/LA‡                                                       369            45.2         499            6.1          <0.001
                 Short acting‡                                                633            77.5       4,807           58.9          <0.001
                 Proportion of opioids = ER/LA†                                 0.25          0.3          <0.1          0.2          <0.001
               By route
                 Oral                                                         692            84.7       4,923           60.3          <0.001
                 Parenteral                                                     6             0.7           6            0.1          <0.001
                 Transdermal                                                   48             5.9          44            0.5          <0.001
               Number of opioid prescriptions dispensed, mean (SD)              6.8           5.9           2.5          3.4          <0.001
               Number of unique opioid NDCs, mean (SD)                          2.4           1.9           0.9          1.1          <0.001
               Maximum prescribed daily MED (mg), mean (SD)                    98.7         122.1          24.2         48.4          <0.001
                 1–<20                                                         35             4.3       1,331           16.3          <0.001
                 20–<50                                                       227            27.8       2,614           32.0           0.014
                 50–<100                                                      163            20.0         718            8.8          <0.001
                 ≥100                                                         268            32.8         273            3.3          <0.001
               Selected nonopioid drugs                                       747            91.4       5,905           72.3          <0.001
                 Benzodiazepines                                              336            41.1       1,242           15.2          <0.001
                 Antidepressants                                              565            69.2       2,886           35.3          <0.001
                 Nonopioid analgesics                                         556            68.1       4,598           56.3          <0.001
                 Muscle relaxants                                             226            27.7       1,288           15.8          <0.001
                 Other sedatives                                              125            15.3         609            7.5          <0.001
                 Antipsychotics                                               239            29.3         772            9.5          <0.001
                 Stimulants                                                    14             1.7          51            0.6          <0.001

               * Other opioids include meperidine and pentazocine/naloxone.
               †
                 Proportion of opioid prescriptions dispensed to a patient during baseline that contained an ER/LA formulation. Methadone is a
               long-acting opioid.
               ‡
                 Percentages exceed 100% due to prescription of both ER/LA and short-acting formulations in some patients.
               ER/LA = extended release/long acting; MED = morphine equivalent dose; NDC = National drug code; SD = standard deviation;
               VHA = Veterans Health Administration.

               significantly associated with increased risk of serious            MED were 1.5 times as likely to experience life-threatening
               opioid-related toxicity or overdose. The likelihood of expe-       opioid-related respiratory/CNS depression or overdose
               riencing the outcome was related monotonically to increas-         (Figure 4). Coprescription of benzodiazepines, antidepres-
               ing maximum prescribed daily MED of 20 mg or higher.               sants, and antipsychotics in opioid users was significantly
               Patients prescribed a maximum daily MED ≥100 mg during             associated with experiencing serious toxicity or overdose.
               the baseline period were more than four times as likely to
               experience serious opioid-related toxicity or overdose             Patients hospitalized for one or more days for any reason
               compared with those prescribed MED of 1–<20 mg/day,                during the baseline period were nearly three times as likely
               whereas patients prescribed 50–<100 mg/day MED were                to experience serious opioid-related toxicity compared
               2.2 times as likely, and those prescribed 20–49 mg/day             with those who were not hospitalized.


               1918


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 272 of 282. PageID #: 548


                                                                                       Risk Factors Prescription Opioid Toxicity Overdose

                   Table 6 Baseline health care utilization

                                                                               Cases (N = 817)             Controls (N = 8,170)
                   All-Cause Health Care
                   Utilization                                                 N            SD, %          N               SD, %           P

                   Days of hospitalization, mean (SD)                            9.6        22.9               1.1          8.0            <0.001
                   Patients with ≥1 outpatient ED visit                        534          65.4           1,740           21.3            <0.001
                   Patients with ≥1 outpatient office visit                    792          96.9           7,333           89.8            <0.001
                   Patients with ≥1 inpatient hospitalization                  396          48.5             739            9.1            <0.001
                   Patients with ≥1 prescription fill                          800          97.9           7,561           92.6            <0.001
                   Outpatient ED visits per patient, mean (SD)                   2           2.6               0.4          1              <0.001
                   Outpatient office visits per patient, mean (SD)              23          18.6               9.8         11.3            <0.001
                   Inpatient hospitalizations per patient, mean (SD)             1           1.5               0.1          0.5            <0.001
                   Pharmacy visits per patient, mean (SD)                       24.6        15.0              12.9         10.4            <0.001

                   ED = emergency department; SD = standard deviation.



                   Full regression results, including factors that were not            dominantly US veterans. Consistent with published find-
                   statistically significantly related to the outcome in the logis-    ings on prescription opioid overdose deaths, we found
                   tic model are provided in Appendix II.                              that certain demographic characteristics, comorbid con-
                                                                                       ditions, and medication-related factors were associated
                   Discussion                                                          with non-fatal prescription opioid-related serious toxicity
                                                                                       or overdose as well [16,21,45]. Demographic variables
                   Our study produced a robust multivariable model that                previously identified as risk factors, and confirmed in the
                   characterized the risk of life-threatening opioid-related           present study, included non-Hispanic white race, never
                   respiratory/CNS depression or overdose in medical users             married and widowed marital status, and residence in the
                   of prescription opioids. Higher maximum prescribed daily            Western United States [2,12,16,21,24,45,46]. These
                   MED, a history of opioid dependence, and hospitalization            factors are likely to be proxies for underlying patient-
                   during the 6 months before the overdose or serious tox-             related constructs, including genetic influences on drug
                   icity event were the factors most strongly associated with          metabolism; the social environment, such as isolation; the
                   this outcome among an opioid-exposed cohort of pre-                 prescriber, including opioid-prescribing patterns; and the




                                          Figure 2 Logistic regression results: significant demographic factors.


                                                                                                                                               1919


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 273 of 282. PageID #: 549


               Zedler et al.


                             Individual CCI Comorbidities
                                Chronic Pulmonary Disease***
                                Rheumatologic Disease*
                                Use of Warfarin*
                                Renal Disease***
                                Skin Ulcers***
                                Moderate or Severe Liver Disease*
                                Metastatic Solid Tumor**
                             Other Non-pain-related Comorbidities
                                Substance Abuse*
                                Opioid Dependence***
                                Pancreatitis*
                                Skin Infections/Abscesses*
                                Sleep Apnea*
                                Bipolar disorder**
                                ADHD*
                             Other Pain-related Comorbidities
                                Traumatic Injury***
                             Baseline All-cause Health Care Utilization
                                 Hospitalizations ≥ 1 day***
                               * 0.01 ≤ p < 0.05
                                                                          0       1         2     3        4       5        6
                               ** 0.001 ≤ p < 0.01
                                                                              Odds Ratio (95% Confidence Interval)
                               *** p < 0.001

                  Figure 3 Logistic regression results: significant comorbid conditions and health care utilization factors.


               health care system, such as access to emergency care               population or chronic pain patients not treated with
               and other medical services [24,47–52].                             opioids [11,33,56]. We observed that polypharmacy with
                                                                                  psychoactive drugs commonly prescribed for mental
               Some of our findings differed from those of studies of fatal       health disorders, such as benzodiazepines, antidepres-
               opioid overdose. In contrast to the typical occurrence of          sants, and antipsychotics, as well as mental illness itself,
               opioid overdose death in middle age (peaking at 45–54              was involved in approximately one-half of overdose events
               years), most case patients in our study were aged 55               [1,13,56,57]. The association between serious toxicity
               years or older [8,12]. This discrepancy likely reflects the        events among opioid users in this study and pharmaco-
               older VHA population. The older age predominance also              therapy for mental health disorders such as depression
               affected the pattern of comorbidity in our study popula-           and anxiety may be partially mediated by the substantially
               tion, with chronic diseases and cancer being prevalent.            higher prevalence of substance use disorders [56].
               Physiologically older individuals have age-related impair-
               ment in the hepatic and renal ability to metabolize and            We found certain opioid characteristics to be highly asso-
               excrete certain drugs and other substances and have a              ciated with the likelihood of experiencing opioid-related
               greater burden of disease and associated potentially inter-        toxicity or overdose. Use of extended-release formulations
               acting concomitant medications. Such individuals are bio-          and long-acting opioids was strongly associated with an
               logically vulnerable to opioid accumulation and to                 increased likelihood of overdose events, as reported pre-
               experiencing toxicity even when using an opioid well within        viously [27,30,58]. Methadone, a long-acting opioid, was
               its recommended dosing range. The safe use of opioids              also examined as an independent determinant due to its
               long-term to manage chronic pain in elderly patients is            long half-life, variable pharmacokinetics, and dispropor-
               particularly challenging [39,53–55].                               tionate involvement in 30–40% of all opioid-related deaths
                                                                                  despite accounting for only 5–19% of US opioids pre-
               Another reported treatment challenge observed in our               scribed [7,12,18,27,59]. In contrast to other studies
               study population was the strong association of serious             that focused exclusively on fatal overdose, methadone
               respiratory/CNS depression or overdose with substance              alone was not independently associated with serious
               use disorders (dependence and abuse) and mental health             respiratory/CNS depression or overdose events treated at
               disorders (bipolar disorder). Abuse of alcohol, illicit            VHA facilities, falling just short of the statistical significance
               opioids, and other substances is more frequent among               threshold (P = 0.08). It is unclear whether this difference is
               medical users of prescription opioids than in the general          due to the study sample’s relatively low prevalence of


               1920


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 274 of 282. PageID #: 550


                                                                                      Risk Factors Prescription Opioid Toxicity Overdose




                                  Figure 4 Logistic regression results: significant prescription drug-related factors.


                   methadone dispensed and fatal outcomes or to                      organ impairment (liver, kidney, adrenal), potential interac-
                   other characteristic(s) of the study sample or model              tions with concomitant nonopioid medications and sub-
                   specification.                                                    stances (e.g., benzodiazepines, alcohol), the direction of
                                                                                     the opioid switch, and incomplete cross tolerance
                   Our study confirmed the known dose-related toxicity of            between opioids, as well as differences in the likelihood of
                   opioids. Importantly, maximum prescribed daily MED of as          opioid-induced hyperalgesia and physical dependence.
                   little as 20 mg was associated with serious fatal and non-        Some differences may be due to significant genetic vari-
                   fatal overdose and toxicity in opioid consumers overall.          ants in opioid receptors, metabolism, and transport in the
                   Previous research identified a significant risk of overdose       nervous system [65,66]. The current guidelines are based
                   death for daily MED of ≥20 or 50 mg in patients with              on expert opinion and have not been validated for safety
                   chronic noncancer pain [21,25,60]. An increasing body of          or efficacy [55,61,64,67].
                   scientific evidence suggests that prescriber overreliance
                   on, and inadequate proficiency using, opioid dose con-            Of note, medical use of tramadol in our study appeared to
                   version factors or ratios in published equianalgesic dose         be protective against serious opioid-related overdose (OR
                   tables to calculate MED is an important contributor in fatal      0.7, 95% CI, 0.5–1.0). Tramadol, a novel synthetic opioid
                   or near-fatal opioid-related CNS/respiratory depression           analgesic with monamine reuptake inhibition contributing
                   [27,38,61–64]. The numerous published equianalgesic               to its analgesic effect, has low mu opioid receptor binding
                   tables that are widely available contain inconsistent and         affinity and is not currently regulated as a controlled sub-
                   variable conversion ratios. To reduce the risk of uninten-        stance at the federal level in the United States [68–71].
                   tional serious toxicity when rotating or switching opioids,       However, its US prescribing information contains warnings
                   updated guidelines for the safe use of equianalgesic dose         similar to all prescription opioids regarding the risk of CNS
                   tables emphasize the need to consider the opioid conver-          and respiratory depression, overdose, and death. This
                   sion ratio or calculated equianalgesic dose in morphine           interesting study finding warrants further investigation.
                   equivalents as only an approximate starting point. The
                   calculated MED must then be adjusted for each individual          Pain is a complex, multidimensional condition with a mul-
                   patient and clinical scenario by accounting for                   tiplicity of interacting and contributing influences [72].
                   interindividual sources of variation that can alter opioid        Factors involved in the likelihood of serious opioid-related
                   potency. Such sources of individual variation include             toxicity or overdose in individuals treated for painful con-
                   demographic differences (age, sex, race, ethnicity), major        ditions relate to the patient and their social environment,


                                                                                                                                            1921


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 275 of 282. PageID #: 551


               Zedler et al.

               prescriber or other source of opioids, health care system,         stances from unreported non-VHA sources, particularly in
               and the specific opioid and other exposures. Although              the case cohort which had a significantly higher preva-
               pain is the most common reason a patient seeks medical             lence of substance use disorders. In addition, the serious
               care, current US data on the incidence, prevalence, and            respiratory/CNS depression and overdose rate in this
               treatment of pain are not complete or consistent, partly           sample is likely an underestimate as we evaluated only
               because it is considered a symptom. Recent evidence                cases that fulfilled a stringent case definition and came to
               indicates that approximately 80% of episodes of pain               medical attention within VHA.
               treated with opioids are short term [37]. However, an
               estimated 100–116 million US adults suffer chronic pain            Implications for Future Research
               [53,72], and 3–4% of the adult population (9 million)
               are prescribed opioids each year to manage chronic                 Future studies should assess the generalizability of these
               noncancer pain [6–9,11]. Thus, the total population at risk        findings to populations more representative of US medical
               of life-threatening opioid-related respiratory/CNS depres-         users of prescription opioids, including wider age ranges
               sion or overdose is substantial.                                   and more women. With a larger dataset, selected interac-
                                                                                  tions among risk factors should be evaluated, as well as
               Our study confirms and extends findings from prior                 the predictive utility of behavioral and other factors not
               research that focused on fatal overdoses but did not dif-          routinely captured in administrative health care data (e.g.,
               ferentiate between medical and nonmedical opioid users             use of alcohol and other substances, other sources of
               [13,16–18,21,60]. The relatively low frequency of fatal out-       opioids, therapeutic indication, social conditions, setting
               comes of serious opioid-related events in our VHA-treated          of the overdose or serious toxicity event, family history).
               cohort (2.4% over 2 years) suggests that the majority of           Potential differences in risk factor profiles for overdose or
               such events in medical users is not fatal. However, non-           life-threatening respiratory/CNS depression among those
               fatal events do place a substantial burden on the health           treated with opioids for acute vs chronic conditions,
               care system and patients [73,74].                                  chronic noncancer pain vs chronic cancer pain, and short
                                                                                  term vs long term should also be explored.
               Strengths and Limitations
                                                                                  Conclusions
               Major strengths of this study include the large, national
               patient population as well as the rich detail of VHA admin-        The risk of life-threatening toxicity, including overdose, in
               istrative data. The robust statistical model included vari-        medical users of prescription opioids is an alarming, esca-
               ables that are readily available from medical and pharmacy         lating public health problem. Substantial risk exists when
               claims data. In contrast to most previous research, we             even relatively low daily MED of opioids is used in patients
               examined in a comprehensive and systematic fashion the             who are vulnerable due to sociodemographic factors,
               determinants associated with nonfatal as well as fatal             concomitant medical and psychiatric conditions, and
               serious toxicity and overdose related to the medical use of        simultaneous use of other medications or substances.
               prescription opioids. However, the study sample included           Expert guidelines recommend screening all patients
               all opioid-exposed patients and was stratified by neither          before initiating opioids for pain management to identify
               therapeutic indication or acuity (e.g., acute vs chronic pain      those at elevated risk for serious adverse outcomes
               conditions; chronic pain related to cancer vs noncancer)           [26,55,75]. An extensive literature review revealed several
               nor by the duration of opioid treatment (short term vs long        available instruments to screen for aberrant drug-related
               term), partly to avoid potential statistical challenges with       behaviors (abuse, addiction, diversion) [55,76], but no
               the limited number of cases available. Our study was               instruments that provide useful, real-time, evidence-based
               subject to many of the limitations commonly associated             information to the prescriber regarding the risk of over-
               with observational studies using administrative data               dose or serious respiratory/CNS depression currently exist
               (e.g., limited ability to infer causality and limited access to    [55]. A public health imperative is the identification of
               information regarding actual medication consumption/               medical users of prescription opioids who are at highest
               adherence, other behavioral/social elements, and thera-            risk of life-threatening toxicity for whom additional precau-
               peutic indication, with the potential for residual                 tions should be considered. These precautions include
               confounding). In addition, while VHA provides a large,             education of the patient and caregivers, increased caution
               national population from which to sample, generalizability         in opioid selection and dose escalation, consultation with
               is limited as the population comprises primarily older,            pain management specialists, and close monitoring for the
               white men who receive most of their health care within a           emergence of opioid-related toxicity or known risk factors
               single, closed system.                                             for this outcome [28,55,75]. Additional measures to
                                                                                  reduce opioid-related morbidity and mortality may include
               Limitations in accuracy and completeness are inherent in           enhanced training and compliance of health care provid-
               administrative data and include missing data, coding               ers with evidence-based best practices for prescribing
               errors, misclassification, and undiagnosed or undocu-              opioids, such as considering coprescribing naloxone, par-
               mented comorbidities such as substance use disorders.              ticularly if delivery systems can be developed that are safe
               While prescriptions dispensed within the VHA system are            and more user friendly for nonmedical first responders
               well documented, it is possible that patients in the study         than the current syringe or nasal atomizer-based systems.
               also consumed opioids and other medications or sub-                Naloxone is a rescue medication with more than three


               1922


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 276 of 282. PageID #: 552


                                                                                      Risk Factors Prescription Opioid Toxicity Overdose

                   decades of proven effectiveness and safety in reversing             8 Manchikanti L, Fellows B, Ailinani H, Pampati V.
                   life-threatening opioid-related respiratory/CNS depression            Therapeutic use, abuse, and nonmedical use of
                   or overdose [3,7,74,77–80].                                           opioids: A ten-year perspective. Pain Physician
                                                                                         2010;13(5):401–35.
                   The results of our study indicate that a statistically robust
                   model based on administrative medical, pharmacy, and                9 Parsells Kelly J, Cook SF, Kaufman DW, et al. Preva-
                   health care resource utilization data may help identify the           lence and characteristics of opioid use in the US adult
                   demographic characteristics, comorbid conditions, con-                population. Pain 2008;138(3):507–13.
                   comitant medications, and opioid-related factors associ-
                   ated with increased risk of life-threatening toxicity and         10 Sullivan MD, Edlund MJ, Fan MY, et al. Trends in use
                   overdose. These factors help to identify the individuals             of opioids for non-cancer pain conditions 2000–2005
                   most likely to benefit from preventive interventions. The            in commercial and Medicaid insurance plans: The
                   development and widespread use of a risk profiling                   TROUP study. Pain 2008;138(2):440–9.
                   questionnaire based on these factors to guide patient
                   treatment decisions would have the potential to signifi-          11 Sullivan MD, Edlund MJ, Steffick D, Unutzer J. Regular
                   cantly improve the balance between the analgesic                     use of prescribed opioids: Association with com-
                   benefit of opioid therapy and the risks of serious toxicity          mon psychiatric disorders. Pain 2005;119(1–3):95–
                   or overdose and other adverse outcomes, including                    103.
                   abuse, diversion for nonmedical use, and iatrogenic
                   addiction.                                                        12 Warner M, Chen LH, Makuc DM, Anderson RN,
                                                                                        Minino AM. Drug poisoning deaths in the United
                   Acknowledgments                                                      States, 1980–2008. NCHS Data Brief 2011;(81):
                                                                                        1–8.
                   The authors of the study would like to acknowledge Juan
                   Du, MS, of STATinMED, Inc. for statistical programming            13 Paulozzi LJ, Kilbourne EM, Shah NG, et al. A history of
                   support and Elizabeth Moran of STATinMED, Inc. for                   being prescribed controlled substances and risk of
                   medical writing support on this project.                             drug overdose death. Pain Med 2012;13(1):87–95.

                   References                                                        14 American Academy of Pain Medicine and the Ameri-
                    1 Jones CM, Mack KA, Paulozzi LJ. Pharmaceutical                    can Pain Society. The use of opioids for the treatment
                      overdose deaths, United States, 2010. JAMA 2013;                  of chronic pain. A consensus statement from the
                      309(7):657–9.                                                     American Academy of Pain Medicine and the Ameri-
                                                                                        can Pain Society. Clin J Pain 1997;13:6–8.
                    2 Centers for Disease Control and Prevention.
                      Vital signs: Overdoses of prescription opioid pain             15 Centers for Disease Control and Prevention. Vital
                      relievers—United States, 1999–2008. MMWR Morb                     Signs. Overdoses of prescription opioid pain
                      Mortal Wkly Rep 2011;60(43):1487–92.                              relievers and other drugs among women—United
                                                                                        States, 1999–2010. Morb Mortal Wkly Rep 2013;
                    3 SAMHSA Opioid Overdose Prevention Toolkit: Infor-                 62(26):537–42.
                      mation for Prescribers. Rockville, MD: Substance
                      Abuse and Mental Health Services Administration,               16 Lanier WA, Johnson EM, Rolfs RT, Friedrichs MD,
                      2013. HHS Publication No. (SMA) 13-4742.                          Grey TC. Risk factors for prescription opioid-related
                                                                                        death, Utah, 2008–2009. Pain Med 2012;13(12):
                    4 Jungquist CR, Karan S, Perlis ML. Risk factors for                1580–9.
                      opioid-induced excessive respiratory depression. Pain
                      Manag Nurs 2011;12(3):180–7.                                   17 Madadi P, Hildebrandt D, Lauwers AE, Koren G.
                                                                                        Characteristics of opioid-users whose death was
                    5 Stephens E, Louden M, VanDe Voort J, et al. Opioid                related to opioid-toxicity: a population-based
                      Toxicity: Medscape. 2012. Available at: http://                   study in Ontario, Canada. PLoS One. 2013;8(4):
                      emedicine.medscape.com/article/815784-overview                    e60600.
                      (accessed December 2013); updated October 23,
                      2012, accessed December 8 2013.                                18 Paulozzi LJ, Logan JE, Hall AJ, et al. A comparison of
                                                                                        drug overdose deaths involving methadone and other
                    6 Boudreau D, Von Korff M, Rutter CM, et al. Trends in              opioid analgesics in West Virginia. Addiction 2009;
                      long-term opioid therapy for chronic non-cancer pain.             104(9):1541–8.
                      Pharmacoepidemiol Drug Saf 2009;18(12):1166–
                      75.                                                            19 Wunsch MJ, Nakamoto K, Behonick G, Massello W.
                                                                                        Opioid deaths in rural Virginia: A description of
                    7 CDC Grand Rounds. Prescription Drug Overdoses—                    the high prevalence of accidental fatalities involving
                      A US Epidemic. MMWR Morb Mortal Wkly Rep                          prescribed medications. Am J Addict 2009;18(1):5–
                      2012;61(1):10–3.                                                  14.


                                                                                                                                          1923


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 277 of 282. PageID #: 553


               Zedler et al.

               20 Hall AJ, Logan JE, Toblin RL, et al. Patterns of abuse          32 Charlson ME, Charlson RE, Peterson JC, et al. The
                  among unintentional pharmaceutical overdose fatali-                Charlson comorbidity index is adapted to predict
                  ties. JAMA 2008;300(22):2613–20.                                   costs of chronic disease in primary care patients.
                                                                                     J Clin Epidemiol 2008;61(12):1234–40.
               21 Bohnert AS, Valenstein M, Bair MJ, et al. Association
                  between opioid prescribing patterns and opioid                  33 Baser O, Xie L, Mardekian J, et al. Prevalence of
                  overdose-related deaths. JAMA 2011;305(13):1315–                   Diagnosed Opioid Abuse and its Economic Burden
                  21.                                                                in the Veterans Health Administration. Pain Pract
                                                                                     2013.
               22 Substance Abuse and Mental Health Services Admin-
                  istration. Results from the 2009 National Survey on             34 Fleming MF, Balousek SL, Klessig CL, Mundt MP,
                  Drug Use and Health: volume 1: summary of national                 Brown DD. Substance use disorders in a primary care
                  findings. Rockville, MD: Substance Abuse and Mental                sample receiving daily opioid therapy. J Pain 2007;
                  Health Services Administration, 2010.                              8(7):573–82.

               23 Coolen P, Best S. Overdose Deaths Involving Pre-                35 Walker JM, Farney RJ, Rhondeau SM, et al. Chronic
                  scription Opioids Among Medicaid Enrollees—                        opioid use is a risk factor for the development of
                  Washington, 2004–2007. Atlanta, Ga: Centers for                    central sleep apnea and ataxic breathing. J Clin Sleep
                  Disease Control and Prevention, 2009 Contract No.:                 Med 2007;3(5):455–61.
                  42.
                                                                                  36 Xie L, Joshi AV, Schaaf D, et al. Differences in Health-
               24 McDonald DC, Carlson K, Izrael D. Geographic varia-                care Utilization and Associated Costs Between
                  tion in opioid prescribing in the U.S. J Pain 2012;                Patients Prescribed vs. Nonprescribed Opioids During
                  13(10):988–96.                                                     an Inpatient or Emergency Department Visit. Pain
                                                                                     Pract 2013.
               25 Dunn KM, Saunders KW, Rutter CM, et al. Opioid
                  prescriptions for chronic pain and overdose: A cohort           37 Von Korff M, Saunders K, Ray GT, Boudreau D,
                  study. Ann Intern Med 2010;152(2):85–92.                           Campbell D, Merrill J, et al. Defacto long-term opioid
                                                                                     therapy for non-cancer pain. Clin J Pain 2008;
               26 Joint Commission on Accreditation of Health Care                   24(6):521–7.
                  Organizations. Safe use of opioids in hospitals:
                  Joint Commission on Accreditation of Health Care                38 Vieweg WV, Lipps WF, Fernandez A. Opioids and
                  Organizations. 2012. Available at: http://www                      methadone equivalents for clinicians. Prim Care Com-
                  .jointcommission.org/assets/1/18/SEA_49_opioids                    panion J Clin Psychiatry 2005;7(3):86–8.
                  _8_2_12_final.pdf (accessed December 2013).
                                                                                  39 Miaskowski C, Bair M, Chou R, D’Arcy Y, Hartwick C,
               27 Webster LR, Cochella S, Dasgupta N, et al. An analy-               Huffman L, et al., Principles of Analgesic Use in the
                  sis of the root causes for opioid-related overdose                 Treatment of Acute Pain and Cancer Pain. Sixth ed.
                  deaths in the United States. Pain Med 2011;12(suppl                Glenview, IL: American Pain Society; 2008. p. 19–
                  2):S26–35.                                                         38.

               28 Nuckols TK, Anderson L, Popescu I, et al. Opioid pre-           40 Fine PG, Portenoy RK. A Clinical Guide to Opioid
                  scribing: A systematic review and critical appraisal of            Analgesia. Minneapolis: McGraw Hill; 2004.
                  guidelines for chronic pain. Ann Intern Med 2013;
                  160(1):38–47.                                                   41 Technical Assistance Guide No. 01-13: Calculating
                                                                                     Daily Morphine Milligram Equivalents: Prescription
               29 Braden JB, Russo J, Fan MY, et al. Emergency                       Drug Monitoring Program Training and Technical
                  department visits among recipients of chronic opioid               Assistance Center. 2013. Available at: http://www
                  therapy. Arch Intern Med 2010;170(16):1425–                        .pdmpassist.org/pdf/BJA_performance_measure
                  32.                                                                _aid_MME_conversion.pdf (accessed March 2014).
                                                                                     updated Feb 28 2013.
               30 Morasco BJ, Duckart JP, Carr TP, Deyo RA, Dobscha
                  SK. Clinical characteristics of veterans prescribed high        42 Prescription Drug Monitoring Program Training and
                  doses of opioid medications for chronic non-cancer                 Technical Assistance Center. Technical Assistance
                  pain. Pain 2010;151(3):625–32.                                     Guide No. 02-13: Daily Morphine Milligram Equiva-
                                                                                     lents Calculator and Guide.: Prescription Drug Moni-
               31 Centers for Disease Control and Prevention. ICD-                   toring Program Training and Technical Assistance
                  9-CM Official Guidelines for Coding and Reporting:                 Center. 2013. Available at: http://www.pdmpassist
                  Centers for Disease Control and Prevention. Available              .org/pdf/bja_performance_measure_aid_mme
                  at:       http://www.cdc.gov/nchs/data/icd9/icd9cm                 _conversion_tool.pdf (accessed March 2014).
                  _guidelines_2011.pdf (accessed November 2013).                     updated May 1 2013.


               1924


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 278 of 282. PageID #: 554


                                                                                      Risk Factors Prescription Opioid Toxicity Overdose

                   43 Cook NR. Use and misuse of the receiver operating                     higher rates of substance use problems than nonus-
                      characteristic curve in risk prediction. Circulation                  ers? Pain Med 2007;8(8):647–56.
                      2007;115(7):928–35.
                                                                                     57 Seal KH, Shi Y, Cohen G, et al. Association of mental
                   44 SAS. 9.3. SAS Institute. Cary, NC. 2013.                          health disorders with prescription opioids and high-
                                                                                        risk opioid use in US veterans of Iraq and Afghanistan.
                   45 Cerda M, Ransome Y, Keyes KM, et al. Prescription                 JAMA 2012;307(9):940–7.
                      opioid mortality trends in New York City, 1990–2006:
                      Examining the emergence of an epidemic. Drug                   58 Food and Drug Administration. FDA Blueprint
                      Alcohol Depend 2013;132(1–2):53–62.                               for Prescriber Education for Extended-Release and
                                                                                        Long-Acting Opioid Analgesics. US Food and Drug
                   46 Johnson EM, Lanier WA, Merrill RM, et al. Uninten-                Administration. 2013.
                      tional prescription opioid-related overdose deaths:
                      Description of decedents by next of kin or best                59 Centers for Disease Control and Prevention. Vital
                      contact, Utah, 2008–2009. J Gen Intern Med                        Signs: Risk for overdose from methadone used for
                      2013;28(4):522–9.                                                 pain relief—United States, 1999–2010. MMWR Morb
                                                                                        Mortal Wkly Rep 2012;61(26):493–7.
                   47 Johnson JA. Ethnic differences in cardiovascular drug
                      response: Potential contribution of pharmacogenetics.          60 Gomes T, Juurlink DN, Dhalla IA, et al. Trends in
                      Circulation 2008;118(13):1383–93.                                 opioid use and dosing among socio-economically
                                                                                        disadvantaged patients. Open Med 2011;5(1):
                   48 Joung IM, van de Mheen H, Stronks K, van Poppel                   e13–22.
                      FW, Mackenbach JP. Differences in self-reported mor-
                      bidity by marital status and by living arrangement. Int J      61 Fine PG, Portenoy RK, Ad Hoc Expert Panel on
                      Epidemiol 1994;23(1):91–7.                                        Evidence R, Guidelines for Opioid R. Establishing
                                                                                        “best practices” for opioid rotation: Conclusions of an
                   49 Joung IM, van der Meer JB, Mackenbach JP. Marital                 expert panel. J Pain Symptom Manage 2009;
                      status and health care utilization. Int J Epidemiol               38(3):418–25.
                      1995;24(3):569–75.
                                                                                     62 McNicol E. Opioid equianalgesic conversions.
                   50 Mor A, Ulrichsen SP, Svensson E, Berencsi K,                      J Pain Palliat Care Pharmacother 2009;23(4):
                      Thomsen RW. Does marriage protect against hospi-                  459.
                      talization with pneumonia? A population-based case-
                      control study. Clin Epidemiol 2013;5:397–405.                  63 Shaheen PE, Walsh D, Lasheen W, Davis MP, Lagman
                                                                                        RL. Opioid equianalgesic tables: Are they all equally
                   51 Aizer AA, Chen MH, McCarthy EP, et al. Marital status             dangerous? J Pain Symptom Manage 2009;38(3):
                      and survival in patients with cancer. J Clin Oncol                409–17.
                      2013;31(31):3869–76.
                                                                                     64 Webster LR, Fine PG. Review and critique of opioid
                   52 Sammon JD, Morgan M, Djahangirian O, et al. Marital               rotation practices and associated risks of toxicity. Pain
                      status: A gender-independent risk factor for poorer               Med 2012;13(4):562–70.
                      survival after radical cystectomy. BJU Int 2012;110(9):
                      1301–9.                                                        65 Kalvass JC, Olson ER, Cassidy MP, Selley DE,
                                                                                        Pollack GM. Pharmacokinetics and pharmaco-
                   53 National Institute on Drug Abuse. Prescription Drugs:             dynamics of seven opioids in P-glycoprotein-
                      Abuse and Addiction. Older Adults. Available at:                  competent mice: Assessment of unbound brain
                      www.drugabuse.gov/publications/research-reports/                  EC50,u and correlation of in vitro, preclinical, and clini-
                      prescription-drugs/trends-in-prescription-drug                    cal data. J Pharmacol Exp Ther 2007;323(1):346–
                      -abuse/older-adults (accessed October 2013).                      55.

                   54 American Geriatrics Society Panel on Pharmacological           66 Liang DY, Liao G, Lighthall GK, Peltz G, Clark DJ.
                      Management of Persistent Pain in Older P. Pharma-                 Genetic variants of the P-glycoprotein gene Abcb1b
                      cological management of persistent pain in older                  modulate opioid-induced hyperalgesia, tolerance and
                      persons. J Am Geriatr Soc 2009;57(8):1331–46.                     dependence. Pharmacogenet Genomics 2006;16(11):
                                                                                        825–35.
                   55 Chou R, Fanciullo GJ, Fine PG, et al. Clinical guide-
                      lines for the use of chronic opioid therapy in chronic         67 Pereira J, Lawlor P, Vigano A, Dorgan M,
                      noncancer pain. J Pain 2009;10(2):113–30.                         Bruera E. Equianalgesic dose ratios for opioids.
                                                                                        a critical review and proposals for long-term
                   56 Edlund MJ, Sullivan M, Steffick D, Harris KM, Wells               dosing. J Pain Symptom Manage 2001;22(2):672–
                      KB. Do users of regularly prescribed opioids have                 87.


                                                                                                                                             1925


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 279 of 282. PageID #: 555


               Zedler et al.

               68 US Veterans’ Health Affairs Administration. Veterans                rural North Carolina. Pain Med 2011;12(suppl 2):S77–
                  Administration/Department of Defense Clinical Prac-                 85.
                  tice Guideline for Management of Opioid Therapy for
                  Chronic Pain. 2010. Available at: http://www.va.gov/            75 Furlan AD, Reardon R, Weppler C. Opioids for chronic
                  painmanagement/docs/cpg_opioidtherapy_fulltext                     noncancer pain: A new Canadian practice guideline.
                  .pdf (accessed March 2014).                                        CMAJ 2010;182(9):923–30.

               69 Leppert W, Luczak J. The role of tramadol in cancer             76 Passik SD, Kirsh KL, Casper D. Addiction-
                  pain treatment—A review. Support Care Cancer                       related assessment tools and pain management:
                  2005;13(1):5–17.                                                   Instruments for Screening, treatment planning, and
                                                                                     monitoring compliance. Pain Med 2008;9:S145–
               70 Drug Enforcement Administration. Tramadol, Drug and                66.
                  Chemical Evaluation. US Drug Enforcement Adminis-
                  tration, Office of Diversion Control. August 29 2013.           77 Beletsky L, Rich JD, Walley AY. Prevention of
                  Available at: http://www.deadiversion.usdoj.gov/drug               fatal opioid overdose. JAMA 2012;308(18):1863–
                  _chem_info/tramadol.pdf (accessed March 2014).                     4.

               71 Tramadol Label. Daily Med: Current Medication Infor-            78 Wheeler E, Davidson PJ, Jones TS, Irwin KS.
                  mation. National Library of Medicine. Available at:                Community-Based Opioid Overdose Prevention Pro-
                  http://dailymed.nlm.nih.gov/dailymed/lookup.cfm?                   grams Providing Naloxone—United States, 2010.
                  setid=45f59e6f-1794-40a4-8f8b-3a9415924468                         Atlanta, Ga: Centers for Disease Control and Preven-
                  (accessed March 2014).                                             tion; 2012.

               72 Institute of Medicine. Relieving Pain in America: A             79 Kim D, Irwin KS, Khoshnood K. Expanded access to
                  Blueprint for Transforming Prevention, Care, Educa-                naloxone: Options for critical response to the epidemic
                  tion, and Research. Washington, DC: The National                   of opioid overdose mortality. Am J Public Health
                  Academies Press; 2011.                                             2009;99(3):402–7.

               73 Inocencio TJ, Carroll NV, Read EJ, Holdford DA. The             80 American Medical Association. AMA Adopts
                  economic burden of opioid-related poisoning in the                 New Policies at Annual Meeting: American Medical
                  United States. Pain Med 2013;14(10):1534–1547.                     Association. 2012. Available at: https://www.ama
                                                                                     -assn.org/ama/pub/news/news/2012-06-19-ama
               74 Albert S, Brason FW, Sanford CK, et al. Project                    -adopts-new-policies.page (accessed December
                  Lazarus: Community-based overdose prevention in                    2013).

               Appendices

               Appendix I

                  Prescription opioid drug products

               Active Ingredient(s) by Generic Name

               Alfentanil hydrochloride
               Buprenorphine
               Butorphanol tartrate
               Codeine, acetaminophen
               Codeine base
               Codeine phosphate
               Codeine phosphate, triprolidine, pseudoephedrine hydrochloride
               Codeine phosphate, chlorpheniramine maleate
               Codeine phosphate, guaifenesin, pseudophedrine
               Codeine phosphate, pyrilamine maleate
               Codeine phosphate, acetaminophen, gamma-aminobutyric acid
               Codeine phosphate, brompheniramine maleate, pseudoephedrine hydrochloride
               Codeine phosphate, brompheniramine maleate, phenylephrine hydrochloride
               Codeine phosphate, butalbital, acetaminophen, caffeine
               Codeine phosphate, butalbital, aspirin, caffeine
               Codeine phosphate, carisoprodol, aspirin




               1926


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 280 of 282. PageID #: 556


                                                                                      Risk Factors Prescription Opioid Toxicity Overdose


                   Appendix I Continued

                   Active Ingredient(s) by Generic Name

                   Codeine phosphate, chlorcyclizine hydrochloride
                   Codeine phosphate, dexbrompheniramine maleate, pseudoephedrine hydrochloride
                   Codeine phosphate, guaifenesin, pseudoephedrine hydrochloride
                   Codeine phosphate, phenylephrine hydrochloride
                   Codeine phosphate, phenylephrine hydrochloride, diphenhydramine hydrochloride
                   Codeine phosphate, phenylephrine hydrochloride, chlorcyclizine hydrochloride
                   Codeine phosphate, phenylephrine hydrochloride, chlorpheniramine maleate
                   Codeine phosphate, phenylephrine hydrochloride, pyrilamine maleate
                   Codeine phosphate, promethazine hydrochloride
                   Codeine phosphate, promethazine hydrochloride, phenylephrine hydrochloride
                   Codeine phosphate, pseudoephedrine hydrochloride, chlorcyclizine HCl
                   Codeine phosphate, pseudoephedrine hydrochloride, chlorpheniramine maleate
                   Codeine phosphate, pseudoephedrine hydrochloride
                   Codeine phosphate, pseudoephedrine hydrochloride, pyrilamine maleate
                   Codeine sulfate
                   Dihydrocodeine bitartrate, acetaminophen, caffeine
                   Dihydrocodeine bitartrate, brompheniramine maleate, phenylephrine hydrochloride
                   Dihydrocodeine bitartrate, brompheniramine maleate, pseudoephedrine hydrochloride
                   Dihydrocodeine bitartrate, guaifenesin
                   Dihydrocodeine bitartrate, phenylephrine hydrochloride, guaifenesin
                   Dihydrocodeine bitartrate, phenylephrine hydrochloride, pyrilamine maleate
                   Fentanyl
                   Fentanyl citrate, bupivacaine HCl
                   Hydrocodone bitartrate, acetaminophen
                   Hydrocodone bitartrate, homatropine methylbromide
                   Hydrocodone bitartrate, ibuprofen
                   Hydrocodone bitartrate, chlorpheniramine maleate, pseudoephedrine hydrochloride
                   Hydrocodone bitartrate, pseudoephedrine hydrochloride
                   Hydrocodone polistirex, chlorpheniramine polistirex
                   Hydrocodone, acetaminophen, gamma-aminobutyric acid
                   Hydromorphone hydrochloride
                   Levorphanol tartrate
                   Meperidine hydrochloride
                   Methadone hydrochloride
                   Morphine
                   Nalbuphine hydrochloride
                   Naloxone, buprenorphine
                   Oxycodone, acetaminophen
                   Oxycodone, aspirin
                   Oxycodone hydrochloride
                   Oxycodone hydrochloride, ibuprofen
                   Oxymorphone hydrochloride
                   Pentazocine hydrochloride, acetaminophen
                   Pentazocine hydrochloride, naloxone hydrochloride
                   Pentazocine lactate
                   Propoxyphene hydrochloride
                   Propoxyphene hydrochloride, acetaminophen
                   Propoxyphene napsylate
                   Propoxyphene napsylate, acetaminophen
                   Sufentanil citrate
                   Tapentadol
                   Tramadol hydrochloride
                   Tramadol hydrochloride, acetaminophen
                   Tramadol hydrochloride, gamma-aminobutyric acid
                   Tramadol hydrochloride, acetaminophen




                                                                                                                                   1927


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 281 of 282. PageID #: 557


               Zedler et al.

               Appendix II

                  Logistic regression results: serious opioid-related toxicity or overdose

               Covariate†                                                       Odds Ratio         95% CI          P

               Age group (years)
                 18–34                                                          Reference
                 35–44                                                          0.9          0.5            1.8     0.826
                 −45–54                                                         1.4          0.8            2.4     0.224
                 55–64                                                          1.9          1.1            3.3     0.014
                 65+                                                            1.8          1.1            3.2     0.028
               Male                                                             0.9          0.6            1.3     0.553
               Race
                 Non-Hispanic black                                             Reference
                 Non-Hispanic white                                             1.8          1.3            2.4    <0.001
                Hispanic                                                        1.4          0.8            2.4     0.248
                Other                                                           1.6          1.1            2.2     0.013
               Marital status
                Married (reference)                                             Reference
                Separated/divorced                                              1.1          0.9            1.4     0.404
                Never married                                                   1.4          1.0            1.8     0.044
                Widowed                                                         2.0          1.4            3.0    <0.001
               Geographic region
                Northeast (reference)                                           Reference
                North central                                                   1.3          0.9            1.8     0.184
                South                                                           1.2          0.9            1.7     0.316
                West                                                            1.8          1.3            2.5     0.001
                Other                                                           0.7          0.4            1.2     0.154
               Comorbidity
               Individual CCI comorbidities
                 Myocardial infarction                                          0.8          0.4             1.4    0.345
                 Congestive heart failure                                       1.1          0.7             1.8    0.674
                 Peripheral vascular disease                                    1.1          0.8             1.7    0.502
                 Cerebrovascular disease                                        0.7          0.4             1.1    0.132
                 Dementia                                                       1.0          0.3             3.1    0.977
                 Chronic pulmonary disease                                      1.5          1.2             1.9   <0.001
                 Rheumatologic disease                                          0.3          0.1             0.9    0.027
                 Peptic ulcer disease                                           0.5          0.2             1.2    0.123
                 Mild liver disease                                             1.6          0.9             3.2    0.137
                 Diabetes                                                       1.1          0.9             1.4    0.418
                 Hypertension                                                   1.0          0.8             1.3    0.791
                 Depression                                                     1.2          1.0             1.5    0.105
                 Use of warfarin                                                1.4          1.0             2.0    0.040
                 Hemiplegia or paraplegia                                       0.9          0.4             2.3    0.867
                 Renal disease                                                  1.7          1.3             2.4    0.001
                 Any malignancy, including leukemia and lymphoma                1.3          1.0             1.7    0.086
                 Diabetes with chronic complications                            1.0          0.7             1.4    0.769
                 Skin ulcers                                                    2.4          1.5             3.8   <0.001
                 Moderate or severe liver disease                               2.7          1.1             6.7    0.036
                 Metastatic solid tumor                                         2.3          1.3             4.0    0.007
                 HIV/AIDS                                                       2.0          0.8             4.8    0.120
               Other Selected comorbidities
               Nonpain related
                 Substance abuse and nonopioid substance dependence             1.4          1.0             1.8    0.031
                 Opioid dependence                                              3.9          2.6             5.8   <0.001
                 Viral hepatitis                                                1.4          0.9             2.0    0.098
                 Alcoholic hepatitis                                            0.7          0.1            10.9    0.823
                 Pancreatitis                                                   2.2          1.1             4.5    0.032
                 Sexually transmitted disease                                   1.4          0.6             3.1    0.458
                 Herpes simplex infection                                       0.8          0.3             2.2    0.639
                 Skin infections/abscesses                                      0.5          0.3             0.9    0.010
                 Sleep apnea                                                    1.3          1.0             1.8    0.040
                 Tobacco use disorder                                           1.2          1.0             1.5    0.066
                 PTSD                                                           1.0          0.8             1.3    0.985
                 Bipolar disorder                                               1.7          1.2             2.4    0.005




               1928


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
                    Case: 1:18-op-45033-DAP Doc #: 19 Filed: 12/20/18 282 of 282. PageID #: 558


                                                                                       Risk Factors Prescription Opioid Toxicity Overdose


                   Appendix II Continued
                   Covariate†                                                        Odds Ratio                95% CI                     P

                     ADHD                                                            0.3                0.1               1.0              0.048
                     Schizophrenia                                                   1.6                0.9               2.8              0.105
                     Anxiety disorder                                                1.1                0.9               1.5              0.384
                     OCD                                                             0.6                0.1               2.8              0.552
                     Cardiovascular disease                                          1.3                0.8               2.0              0.243
                     Obesity                                                         1.1                0.8               1.4              0.498
                   Pain related
                     Low back disorders                                              1.1                0.9               1.4              0.241
                     Other back/neck disorders                                       1.1                0.9               1.4              0.309
                     Neuropathic disorders                                           1.0                0.8               1.3              0.815
                     Fibromyalgia                                                    1.2                0.7               2.0              0.574
                     Headache/migraine                                               1.2                0.8               1.7              0.322
                     Burns                                                           0.8                0.2               3.8              0.758
                     Traumatic injury                                                1.6                1.3               2.0             <0.001
                     Motor vehicle accidents                                         2.4                0.7               7.6              0.145
                   Prescription drug use
                   Opioids
                   By active ingredient
                     Hydrocodone                                                     1.0                0.8               1.4              0.779
                     Oxycodone                                                       1.4                1.1               1.9              0.017
                     Tramadol                                                        0.7                0.5               1.0              0.043
                     Codeine                                                         1.3                0.9               1.9              0.146
                     Fentanyl                                                        0.8                0.1               6.9              0.813
                     Morphine                                                        1.6                1.0               2.5              0.079
                     Hydromorphone                                                   2.4                1.2               4.7              0.012
                     Methadone                                                       1.6                1.0               2.7              0.079
                     Oxymorphone                                                     0.3                0.0               5.4              0.377
                     Other*                                                          1.7                0.1              52.5              0.775
                   By formulation
                     Short acting                                                    Reference
                     ER/LA                                                           1.9                1.1               3.2              0.018
                   By route
                     Oral                                                            Reference
                     Parenteral or transdermal                                       2.3                0.3              18.7              0.433
                   Number of opioid prescriptions dispensed, mean (SD)               1.0                1.0               1.0              0.852
                   Number of unique opioid NDCs, mean (SD)                           1.0                0.9               1.1              0.488
                   Maximum prescribed daily morphine equivalent dose (MED, mg/day)
                    1–<20 (reference)                                                Reference
                    20–<50                                                           1.5                1.1               1.9              0.011
                    50–<100                                                          2.2                1.5               3.2             <0.001
                    ≥100                                                             4.1                2.6               6.5             <0.001
                   Nonopioid drugs of interest
                     Benzodiazepines                                                 1.4                1.1               1.7              0.004
                     Antidepressants                                                 1.6                1.3               2.0             <0.001
                     Nonopioid analgesics                                            0.9                0.7               1.2              0.557
                     Muscle relaxants                                                1.1                0.9               1.4              0.293
                     Other sedatives                                                 1.1                0.8               1.5              0.521
                     Antipsychotics                                                  1.3                1.0               1.7              0.045
                     Stimulants                                                      1.9                0.8               4.6              0.179
                   All-cause health care utilization during the preceding 6 months
                   Days of hospitalization
                      0                                                              Reference
                      ≥1                                                             2.9                2.3               3.6             <0.001

                   * Other opioids included meperidine and pentazocine/naloxone. Methadone is a long-acting opioid.
                   ADHD = attention deficit hyperactivity disorder; CCI = Charlson Comorbidity Index; CI = confidence interval; ER/LA = extended
                   release or long acting; MED = morphine equivalent dose; NDC = National drug code; OCD = obsessive–compulsive disorder;
                   PTSD = post-traumatic stress disorder; SD = standard deviation.
                   †
                     Covariates with frequencies less than 10 or which prevented model convergence were not included in the full model.




                                                                                                                                          1929


Downloaded from https://academic.oup.com/painmedicine/article-abstract/15/11/1911/1835923
by guest
on 26 January 2018
